$1,310,000,000

AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of

August 10, 2001

 

Among

 

OM GROUP, INC.

as a Borrower

 

OMG AG & CO. KG

as a Borrower

 

THE LENDING INSTITUTIONS NAMED THEREIN

as Lenders

 

CREDIT SUISSE FIRST BOSTON

as a Lender, the Syndication Agent,

 

a Joint Lead Arranger

,

 

and

 

a Joint Book Running Manager

 

NATIONAL CITY BANK

as a Lender, the Swing Line Lender, the Letter of Credit Issuer,

the Administrative Agent, the Collateral Agent,

a Joint Lead Arranger, and a Joint Book Running Manager

 

ABN AMRO BANK N.V.,

CREDIT LYONNAIS NEW YORK BRANCH,

and

KEYBANK NATIONAL ASSOCIATION,

as Documentation Agent

s

 

$325,000,000 Revolving Facility

$135,000,000 Term A Facility

$500,000,000 Term B Facility

$350,000,000 Asset Sale Term Facility

 

TABLE OF CONTENTS

 

 

SECTION 1.

 

DEFINITIONS AND TERMS

 

1.1.

Certain Defined Terms

 

1.2

Computation of Time Periods

 

1.3

Accounting Terms

 

1.4.

Terms Generally

 

1.5.

Currency Equivalents

 

1.6.

Pro Forma Calculations

 

1.7.

Appointment of the Company as Representative

 

1.8.

Addition of Borrowers

 

 

 

SECTION 2.

 

AMOUNT AND TERMS OF LOANS

 

2.1.

Commitments for Loans

 

2.2.

Minimum Borrowing Amounts, etc.; Pro Rata Borrowings

 

2.3.

Procedures for Borrowing and Disbursement of Funds

 

2.4.

Refunding of, or Participation in, Swing Line Loans

 

2.5.

Notes; Loan Accounts

 

2.6.

Voluntary Conversions of Dollar Denominated Loans

 

2.7.

Interest

 

2.8.

Selection and Continuation of Interest Periods

 

2.9.

Increased Costs, Illegality, etc.

 

2.10.

Breakage Compensation

 

2.11.

Change of Lending Office; Replacement of Lenders

 

 

 

SECTION 3.

 

LETTERS OF CREDIT

 

3.1.

Letters of Credit

 

3.2.

Letter of Credit Requests: Notices of Issuance

 

3.3.

Agreement to Repay Letter of Credit Drawings

 

3.4.

Letter of Credit Participations

 

3.5.

Increased Costs

 

3.6.

Guaranty of Letter of Credit Obligations of Other Letter of Credit Obligors

 

 

 

SECTION 4.

 

FEES; COMMITMENTS

 

4.1.

Fees

 

4.2.

Voluntary Termination/Reduction of Commitments

 

4.3.

Mandatory Adjustments of Commitments, etc.

 

 

 

SECTION 5.

 

PAYMENTS

 

5.1.

Voluntary Prepayments

 

5.2.

Scheduled Repayments and Mandatory Prepayments

 

5.3.

Method and Place of Payment

 

5.4.

Net Payments

 

 

 

SECTION 6.

 

CONDITIONS PRECEDENT

 

6.1.

Conditions Precedent at Closing Date

 

6.2.

Conditions Precedent to All Credit Events

 

 

 

SECTION 7.

 

REPRESENTATIONS AND WARRANTIES

 

7.1.

Corporate Status, etc.

 

7.2.

Subsidiaries

 

7.3.

Corporate Power and Authority, etc.

 

7.4.

No Violation

 

7.5.

Governmental Approvals

 

7.6.

Litigation

 

7.7.

Use of Proceeds; Margin Regulations

 

7.8.

Financial Statements, etc.

 

7.9.

No Material Adverse Change

 

7.10.

Tax Returns and Payments

 

7.11.

Title to Properties, etc.

 

7.12.

Lawful Operations, etc.

 

7.13.

Environmental Matters

 

7.14.

Compliance with ERISA

 

7.15.

Intellectual Property, etc.

 

7.16.

Investment Company

 

7.17.

Existing Indebtedness

 

7.18.

Burdensome Contracts; Labor Relations

 

7.19.

Security Interests

 

7.20.

Target Acquisition Documents, etc

 

7.21.

True and Complete Disclosure

 

 

 

SECTION 8.

 

AFFIRMATIVE COVENANTS

 

8.1.

Reporting Requirements

 

8.2.

Books, Records and Inspections

 

8.3.

Insurance

 

8.4.

Payment of Taxes and Claims

 

8.5.

Corporate Franchises

 

8.6.

Maintenance of Properties

 

8.7.

Compliance with Statutes, etc.

 

8.8.

Compliance with Environmental Laws

 

8.9.

Fiscal Years, Fiscal Quarters

 

8.10.

Hedge Agreements, etc.

 

8.11.

Certain Subsidiaries to Join in Subsidiary Guaranty

 

8.12.

Additional Security; Further Assurances

 

8.13.

Casualty and Condemnation

 

8.14.

Landlord/Mortgagee Waivers; Bailee Letters

 

8.15.

Most Favored Covenant Status

 

8.16.

Senior Debt

 

 

 

SECTION 9.

 

NEGATIVE COVENANTS

 

9.1.

Changes in Business

 

9.2.

Consolidation, Merger, Acquisitions, Asset Sales, etc.

 

9.3.

Liens

 

9.4.

Indebtedness

 

9.5.

Advances, Investments, Loans and Guaranty Obligations

 

9.6.

Dividends and Other Restricted Payments

 

9.7.

Consolidated Total Debt/Consolidated EBITDA Ratio

 

9.8.

Consolidated Total Debt/Consolidated Total Capitalization Ratio

 

9.9.

Fixed Charge Coverage Ratio

 

9.10.

Interest Coverage Ratio

 

9.11.

Limitation on Certain Restrictive Agreements

 

9.12.

Prepayments and Refinancings of Other Debt, etc.

 

9.13.

Transactions with Affiliates

 

9.14.

Modifications of Target Acquisition Documents, etc.

 

9.15.

Plan Terminations, Minimum Funding, etc.

 

 

 

SECTION 10.

 

EVENTS OF DEFAULT

 

10.1.

Events of Default

 

10.2.

Acceleration, etc.

 

10.3.

Application of Liquidation Proceeds

 

 

 

SECTION 11.

 

THE ADMINISTRATIVE AGENT

 

11.1.

Appointment

 

11.2.

Delegation of Duties

 

11.3.

Exculpatory Provisions

 

11.4.

Reliance by Administrative Agent

 

11.5.

Notice of Default

 

11.6.

Non-Reliance

 

11.7.

Indemnification

 

11.8.

The Administrative Agent in Individual Capacity

 

11.9.

Successor Administrative Agent

 

11.10.

Other Agents

 

 

 

SECTION 12.

 

GUARANTY BY THE COMPANY

 

12.1.

Guaranty of Certain Subsidiary Borrowings

 

12.2.

Additional Undertaking

 

12.3.

Guaranty Unconditional, etc

 

12.4.

Company Obligations to Remain in Effect; Restoration

 

12.5.

Waiver of Acceptance, etc

 

12.6.

Subrogation

 

12.7.

Effect of Stay

 

 

 

SECTION 13.

 

MISCELLANEOUS

 

13.1.

Payment of Expenses etc.

 

13.2.

Right of Setoff

 

13.3.

Notices

 

13.4.

Benefit of Agreement

 

13.5.

No Waiver: Remedies Cumulative

 

13.6.

Payments Pro Rata; Sharing of Setoffs, etc

 

13.7.

Calculations: Computations

 

13.8.

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

 

13.9.

Counterparts

 

13.10.

Effectiveness; Integration

 

13.11.

Headings Descriptive

 

13.12.

Amendment or Waiver

 

13.13.

Survival of Indemnities

 

13.14.

Domicile of Loans

 

13.15.

Confidentiality

 

13.16.

Lender Register

 

13.17.

Limitations on Liability of the Letter of Credit Issuers

 

13.18.

General Limitation of Liability

 

13.19.

No Duty

 

13.20.

Lenders and Agent Not Fiduciary to Borrowers, etc.

 

13.21.

Survival of Representations and Warranties

 

13.22.

Severability

 

13.23.

Independence of Covenants

 

13.24.

Judgment Currency

 

13.25.

Interest Rate Limitation

 

 

ANNEX I-A

-

INFORMATION AS TO LENDERS

ANNEX I-B

-

EXISTING LOANS

ANNEX II

-

INFORMATION AS TO SUBSIDIARIES

ANNEX III

-

DESCRIPTION OF EXISTING INDEBTEDNESS

ANNEX IV

-

DESCRIPTION OF EXISTING LIENS

ANNEX V

-

DESCRIPTION OF EXISTING ADVANCES, LOANS,

 

 

INVESTMENTS AND GUARANTEES

ANNEX VI

-

DESCRIPTION OF LETTERS OF CREDIT DEEMED

 

 

ISSUED UNDER THE CREDIT AGREEMENT

 

 

 

EXHIBIT A-1

-

FORM OF TERM A NOTE

EXHIBIT A-2

-

FORM OF TERM B NOTE

EXHIBIT A-3

-

FORM OF ASSET SALE TERM NOTE

EXHIBIT A-4

-

FORM OF REVOLVING NOTE

EXHIBIT A-5

-

FORM OF SWING LINE NOTE

 

 

 

EXHIBIT B-1

-

FORM OF NOTICE OF BORROWING

EXHIBIT B-2

-

FORM OF NOTICE OF CONVERSION

EXHIBIT B-3

-

FORM OF LETTER OF CREDIT REQUEST

 

 

 

EXHIBIT C-1

-

FORM OF SUBSIDIARY GUARANTY

EXHIBIT C-2

-

FORM OF SECURITY AGREEMENT

EXHIBIT C-3

-

FORM OF COLLATERAL ASSIGNMENT OF PATENTS

EXHIBIT C-4

-

FORM OF COLLATERAL ASSIGNMENT OF TRADEMARKS

EXHIBIT C-5

-

FORM OF PLEDGE AGREEMENT

 

 

 

EXHIBIT D-1

-

FORM OF OPINION OF COUNSEL TO THE BORROWER

EXHIBIT D-2

-

FORM OF SOLVENCY CERTIFICATE

 

 

 

EXHIBIT E

-

FORM OF ASSIGNMENT AGREEMENT

 

 

 

EXHIBIT F

-

FORM OF SECTION 5.4(b)(ii) CERTIFICATE

 

 

 

EXHIBIT G

-

FORM OF ADDITIONAL BORROWER JOINDER

 

 

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDED AND RESTATED CREDIT AGREEMENT

, dated as of August 10, 2001, among the following:

 

 

     (i) OM GROUP, INC.

, a Delaware corporation (herein, together with its successors and assigns, the
"Company" or a "Borrower");

 

 

 

     (ii)

OMG AG & Co. KG, a partnership organized under the laws of the Federal Republic
of Germany (herein, together with its successors and assigns, "OMG AG" or a
"Borrower");

 

 

 

     (iii)

the lending institutions signatory hereto (each a "Lender" and collectively, the
"Lenders");

 

 

 

     (iv)

CREDIT SUISSE FIRST BOSTON ("CSFB") as a Lender, the syndication agent (the
"Syndication Agent"), Joint Book Running Manager and a Joint Lead Arranger (a
"Joint Lead Arranger");

 

 

 

     (v) NATIONAL CITY BANK

, a national banking association, as a Lender, the Swing Line Lender, the Letter
of Credit Issuer, and as the administrative agent (the "Administrative Agent"),
the collateral agent (the "Collateral Agent"), Joint Book Running Manager and a
Joint Lead Arranger (a "Joint Lead Arranger", and together with CSFB, the "Joint
Lead Arrangers"); and

 

 

 

(vi)

ABN AMRO BANK N.V., CREDIT LYONNAIS NEW YORK BRANCH, and KEYBANK NATIONAL
ASSOCIATION, each as a Lender and as a documentation agent (the "Documentation
Agent"):

 

 

 

 

 

PRELIMINARY STATEMENTS:

          (1) Unless otherwise defined herein, all capitalized terms used herein
and defined in section 1 are used herein as so defined.

 

          (2) The Company entered into the Credit Agreement dated as of April 3,
2000 with the lending institutions party thereto (the "Existing Lenders") and
National City Bank, as the Administrative Agent and the Collateral Agent (the
"Existing Credit Agreement").

 

          (3) The parties hereto desire to amend and restate the Existing Credit
Agreement in its entirety in order to, among other things, (i) finance the
acquisition (the "Target Acquisition") by the Company of all of the shares of
dmc2 Degussa Metals Catalysts Cerdec (the "Target"), from Degussa AG, a
corporation formed under the laws of the Federal Republic of Germany pursuant to
the Purchase Agreement, dated as of August 10, 2001, among the Target, the
Company, and Degussa AG (such Purchase Agreement, as amended or otherwise
modified from time to time, the "Target Purchase Agreement"), (ii) provide for
the repayment of certain existing Indebtedness, (iii) permit certain
Subsidiaries of the Company to become Borrowers hereunder and (iv) provide
working capital and funds for other lawful purposes.

 

          (4) Subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrowers the credit facilities
provided for herein.

 

          NOW, THEREFORE

, the parties hereto agree that the Existing Credit Agreement shall, as of the
Effective Date, but subject to the satisfaction of the conditions precedent set
forth in section 6.1 hereof, be amended and restated in its entirety as follows:

 

SECTION 1. DEFINITIONS AND TERMS.

          1.1. Certain Defined Terms.

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires.

 

          "Acquisition" shall mean and include (i) any acquisition on a going
concern basis (whether by purchase, lease or otherwise) of any facility and/or
business operated by any person who is not a Subsidiary of the Company, and (ii)
acquisitions of a majority of the outstanding equity or other similar interests
in any such person (whether by merger, stock purchase or otherwise).

 

          "Additional Borrower Joinder"

shall mean, in the case of a Domestic Subsidiary, an Additional Borrower Joinder
in the Form of Exhibit G to this Agreement, and in the case of any Foreign
Subsidiary, in such form as is acceptable to the Administrative Agent and the
Company, pursuant to which the signatory thereto becomes a Borrower hereunder
pursuant to section 1.8.

 

          "Additional Security Document" shall have the meaning provided in
section 8.12(b).

 

          "Administrative Agent" shall have the meaning provided in the first
paragraph of this Agreement and shall include any successor to the
Administrative Agent appointed pursuant to section 11.9.

 

         "Affiliate" shall mean, with respect to any person, any other person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with such person, or, in the case of any Lender which is an
investment fund, the investment advisor thereof and any investment fund having
the same investment advisor. A person shall be deemed to control a second person
if such first person possesses, directly or indirectly, the power (i) to vote
20% or more of the securities having ordinary voting power for the election of
directors or managers of such second person or (ii) to direct or cause the
direction of the management and policies of such second person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, (x) a director, officer or employee of a person shall not, solely
by reason of such status, be considered an Affiliate of such person; and (y)
neither the Administrative Agent nor any Lender shall in any event be considered
an Affiliate of the Borrower or any other Credit Party or any of their
respective Subsidiaries.

 

          "Agreement" shall mean this Amended and Restated Credit Agreement, as
the same may be from time to time further modified, amended and/or supplemented.

 

          "Alternative Currency" shall mean Euros, if at the time such currency
is readily and freely transferable and convertible into Dollars.

 

          "Alternative Currency Sublimit" shall mean $150,000,000.

 

          "Applicable Commitment Fee"

shall mean a rate per annum set forth in the Pricing Grid in section 2.7(g)(ii).

 

          "Applicable Eurocurrency Margin" shall have the meaning provided in
section 2.7(g).

 

          "Applicable Lending Office" shall mean, with respect to each Lender,
(i) such Lender's Domestic Lending Office in the case of Borrowings consisting
of Prime Rate Loans and (ii) such Lender's Eurocurrency Lending Office in the
case of Borrowings consisting of Eurocurrency Loans, and (iii) in the case of
Borrowings from the Swing Line Lender which consist of Money Market Rate Loans,
the Domestic Lending Office of the Swing Line Lender.

 

          "Applicable Prime Rate Margin" shall have the meaning provided in
section 2.7(g).

 

          "Approved Fund" means with respect to any Lender that is a fund that
invests in bank loans, any other fund that invests in commercial loans and is
managed or advised by the same investment advisor as such Lender or by an
Affiliate of such investment advisor.

 

          "Asset Sale" shall mean, with respect to any person, any sale, lease,
transfer or other disposition by such person (including a consolidation or
merger or other sale of any Subsidiary of such person with, into or to any other
person in a transaction in which such Subsidiary ceases to be a Subsidiary) of
(i) all or substantially all of the assets of any division or line of business
of such person or any of its Subsidiaries, (ii) any manufacturing or processing
plant or facility of such person or any of its Subsidiaries, (iii) shares of
capital stock or other equity interests (or any options, warrants or rights to
acquire any such shares or other equity interests) of a Subsidiary, with the
result that the Company's fully diluted direct and indirect percentage ownership
interest in such Subsidiary is reduced, including any such transaction resulting
in such Subsidiary ceasing to be a Subsidiary, or effected by means of a
liquidation of a corporation, partnership or limited liability company which is
not a Wholly-Owned Subsidiary, or (v) other non-cash assets or rights of such
person or any Subsidiary outside the ordinary course of business, provided that
the term Asset Sale specifically excludes (x) any sales, transfers or other
dispositions of inventory, or obsolete or excess furniture, fixtures, equipment
or other property, real or personal, tangible or intangible, in each case in the
ordinary course of business, and (y) any Event of Loss. The term Asset Sale
specifically includes any Sale and Lease-Back Transaction and the disposition of
the Divested Businesses.

 

          "Asset Sale Proceeds Account" shall mean a "securities account" (as
such term is defined in Article 8 of the Uniform Commercial Code) in respect of
which the Collateral Agent is the "entitlement holder" (as defined in Article 8
of the Uniform Commercial Code) into which the Company shall deposit the Net
Cash Proceeds generated from any Asset Sale of the Divested Businesses, if the
Company so elects pursuant to section 5.2(g)(ii).

 

          "Asset Sale Term Borrowing" shall mean the incurrence of Asset Sale
Term Loans consisting of one Type of Loan, by the Company from all of the
Lenders having Commitments in respect thereof on a pro rata basis on a given
date (or resulting from Conversions or Continuations on a given date), having in
the case of Eurocurrency Loans the same Interest Period.

 

          "Asset Sale Term Commitment" shall mean, with respect to each Lender,
the amount, if any, set forth opposite such Lender's name in Annex I-A hereto as
its "Asset Sale Term Commitment" as the same may be reduced from time to time
pursuant to sections 4.2, 4.3 and/or 10.2 or adjusted from time to time as a
result of assignments to or from such Lender pursuant to section 13.4.

 

          "Asset Sale Term Facility" shall mean the credit facility evidenced by
the Total Asset Sale Term Commitment.

 

          "Asset Sale Term Loan" shall have the meaning provided in section
2.1(c).

 

          "Asset Sale Term Maturity Date" shall mean the date which is 270 days
after the Closing Date, or such earlier date on which the Total Asset Sale Term
Commitment is terminated.

 

          "Asset Sale Term Note" shall have the meaning provided in section
2.5(a).

 

          "Assignment Agreement" shall mean an Assignment Agreement
substantially in the form of Exhibit E hereto.

 

          "Augmenting Revolving Lender" shall have the meaning provided in
section 2.1(h).

 

          "Authorized Officer" shall mean any officer or employee of any
Borrower designated as such in writing to the Administrative Agent by the
Company.

 

          "Bankruptcy Code" shall have the meaning provided in section 10.1(h).

 

          "Borrower" shall mean each of the Company, OMG AG and such other
wholly-owned Subsidiaries of the Company as may from time to time execute an
Additional Borrower Joinder which is accepted by the Administrative Agent and
the Required Lenders pursuant to section 1.8 of this Agreement and otherwise
satisfies the terms and conditions of this Agreement.

 

          "Borrowing" shall mean a Revolving Borrowing, a Swing Line Borrowing
or a Term Borrowing, as the case may be.

 

          "Bridge Notes" shall mean the Company's Senior Subordinated Increasing
Rate Bridge Notes issued on the Closing Date and "Bridge Note Documents" shall
mean the Bridge Notes and all documents executed in connection therewith.

 

          "Business Day"shall mean (i) for all purposes other than as covered by
clause (ii) below, any day excluding Saturday, Sunday and any day which shall be
in the city in which the applicable Payment Office is located a legal holiday or
a day on which banking institutions are authorized by law or other governmental
actions to close and (ii) with respect to all notices and determinations in
connection with, and payments of principal and interest on, Eurocurrency Loans,
any day which is a Business Day described in clause (i) and which is also a day
on which dealings are carried on in the London interbank market and banks are
open for business in London and in the country of issue of any Alternative
Currency in which any applicable Eurocurrency Loans are denominated.

 

          "Capital Lease" as applied to any person shall mean any lease of any
property (whether real, personal or mixed) by that person as lessee which, in
conformity with GAAP, is accounted for as a capital lease on the balance sheet
of that person.

 

          "Capitalized Lease Obligations" shall mean all obligations under
Capital Leases of the Company or any of its Subsidiaries in each case taken at
the amount thereof accounted for as liabilities identified as "capital lease
obligations" (or any similar words) on a consolidated balance sheet of the
Company and its Subsidiaries prepared in accordance with GAAP.

 

          "Cash Equivalents" shall mean any of the following:

 

          (i) securities issued or directly and fully guaranteed or insured by
the United States of America or any agency or instrumentality thereof (provided
that the full faith and credit of the United States of America is pledged in
support thereof) having maturities of not more than one year from the date of
acquisition;

 

 

 

           (ii) U.S. dollar denominated time deposits, certificates of deposit
and bankers' acceptances of (x) any Lender or (y) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof or
from Moody's is at least P-1 or the equivalent thereof (any such bank, an
"Approved Bank"), in each case with maturities of not more than three months
from the date of acquisition;

 

 

 

           (iii) commercial paper issued by any Lender or Approved Bank or by
the parent company of any Lender or Approved Bank and commercial paper issued
by, or guaranteed by, any industrial or financial company with a short- term
commercial paper rating of at least A-1 or the equivalent thereof by S&P or at
least P-1 or the equivalent thereof by Moody's, or guaranteed by any industrial
company with a long term unsecured debt rating of at least A or A2, or the
equivalent of each thereof, from S&P or Moody's, as the case may be, and in each
case maturing within 90 days after the date of acquisition;

 

 

 

           (iv) fully collateralized repurchase agreements entered into with any
Lender or Approved Bank having a term of not more than 30 days and covering
securities described in clause (i) above;

 

 

 

           (v) investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (i) through
(iv) above;

 

 

 

           (vi) investments in money market funds access to which is provided as
part of "sweep" accounts maintained with a Lender or an Approved Bank;

 

 

 

           (vii) investments in industrial development revenue bonds which (A)
"re-set" interest rates not less frequently than quarterly, (B) are entitled to
the benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest which is issued by an Approved Bank;

 

 

 

           (viii) investments in pooled funds or investment accounts consisting
of investments of the nature described in the foregoing clause (vii); and

 

 

 

           (ix) in the case of any Foreign Subsidiary only, short term deposits,
certificates of deposit, repurchase agreements and similar financial
instruments, in any currency, with or issued by any local or international
financial institution with undivided capital and surplus of at least
$350,000,000 (or the equivalent in any applicable currency).

          "Cash Proceeds" shall mean, with respect to (i) any Asset Sale, the
aggregate cash payments (including any cash received by way of deferred payment
pursuant to a note receivable issued in connection with such Asset Sale, other
than the portion of such deferred payment constituting interest, but only as and
when so received) received by the Company and/or any Subsidiary from such Asset
Sale, and (ii) any Event of Loss, the aggregate cash payments, including all
insurance proceeds and proceeds of any award for condemnation or taking,
received in connection with such Event of Loss.

 

          "CERCLA" shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same may be amended from time to
time, 42 U.S.C. 9601 et seq.

 

          "Change of Control" shall mean and include any of the following:

 

           (i) during any period of two consecutive calendar years, individuals
who at the beginning of such period constituted the Company's Board of Directors
(together with any new directors (x) whose election by the Company's Board of
Directors was, or (y) whose nomination for election by the Company's
shareholders was (prior to the date of the proxy or consent solicitation
relating to such nomination), approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved), shall cease for any reason to constitute a majority of the directors
then in office;

 

 

 

           (ii) any person or group (as such term is defined in section 13(d)(3)
of the 1934 Act) shall acquire, directly or indirectly, beneficial ownership
(within the meaning of Rule 13d-3 and 13d-5 of the 1934 Act) of more than 50%,
on a fully diluted basis, of the economic or voting interest in the Company's
capital stock;

 

 

 

           (iii) the shareholders of the Company approve a merger or
consolidation of the Company with any other person, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted or exchanged for voting securities
of the surviving or resulting entity) more than 50% of the combined voting power
of the voting securities of the Company or such surviving or resulting entity
outstanding after such merger or consolidation;

 

 

 

           (iv) the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement or agreements for the sale or
disposition by the Company of all or substantially all of the Company's assets;
and/or

 

 

 

           (v) any "change in control" or any similar term as defined in any of
the indentures, credit agreements or other instruments governing any
Indebtedness of the Company or any of its Subsidiaries with an outstanding
principal amount, or providing for commitments to lend in an outstanding
principal amount, of at least $10,000,000 (or the equivalent amount in any other
currency).

          "Closing Date" shall mean the date, on or after the Effective Date,
upon which the conditions specified in section 6.1 are satisfied.

 

          "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and the rulings issued thereunder.
Section references to the Code are to the Code, as in effect at the Effective
Date and any subsequent provisions of the Code, amendatory thereof, supplemental
thereto or substituted therefor.

 

          "Collateral" shall mean any collateral covered by any Security
Document.

 

          "Collateral Agent" shall mean the Administrative Agent acting as
Collateral Agent for the Lenders pursuant to the Security Documents.

 

          "Commitment" shall mean, with respect to each Lender, its Term A
Commitment, if any, its Term B Commitment, if any, its Asset Sale Term
Commitment, if any, its Revolving Commitment, if any, its Swing Line Commitment,
if any, or any or all of such Commitments of a Lender, as applicable.

 

          "Commitment Fee" shall have the meaning provided in section 4.1(a).

 

          "Consolidated Amortization Expense" shall mean, for any period, all
amortization expenses of the Company and its Subsidiaries, all as determined for
the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP.

 

          "Consolidated Capital Expenditures" shall mean, for any period, the
aggregate of all expenditures (whether paid in cash or accrued as liabilities
and including in all events amounts expended or capitalized under Capital Leases
and Synthetic Leases but excluding any amount representing capitalized interest)
by the Company and its Subsidiaries during that period that, in conformity with
GAAP, are or are required to be included in the property, plant or equipment
reflected in the consolidated balance sheet of the Company and its Subsidiaries.

 

          "Consolidated Depreciation Expense" shall mean, for any period, all
depreciation expenses of the Company and its Subsidiaries, all as determined for
the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP.

 

          "Consolidated EBITDA" shall mean, for any period, Consolidated Net
Income for such period; plus (A) the sum of the amounts for such period included
in determining such Consolidated Net Income of (i) Consolidated Interest
Expense, (ii) Consolidated Income Tax Expense, (iii) Consolidated Depreciation
Expense, (iv) Consolidated Amortization Expense, and (v) non-cash losses and
charges which are properly classified as extraordinary or non-recurring
(including, without limitation, non-recurring fees, expenses and costs relating
to the Transaction and the Refinancing Issuance); less (B) gains on sales of
assets and other extraordinary gains and other non-recurring non-cash gains; all
as determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP; except that in computing Consolidated Net Income for
purposes of this definition, there shall be excluded therefrom (x) the income,
(or loss) of any entity (other than Subsidiaries of the Company) in which the
Company or any of its Subsidiaries has a joint or minority interest, except to
the extent of the amount of dividends or other distributions actually paid to
the Company or any of its Subsidiaries during such period, and (y) the income of
any Subsidiary of the Company to the extent that the declaration or payment of
dividends or similar distributions by that Subsidiary of that income is not at
the time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to that Subsidiary.

 

          "Consolidated Income Tax Expense" shall mean, for any period, all
provisions for taxes based on the net income of the Company or any of its
Subsidiaries (including, without limitation, any additions to such taxes, and
any penalties and interest with respect thereto), all as determined for the
Company and its Subsidiaries on a consolidated basis in accordance with GAAP.

 

          "Consolidated Interest Expense" shall mean, for any period, total
interest expense (including that which is capitalized, that which is
attributable to Capital Leases or Synthetic Leases and the pre-tax equivalent of
dividends payable on Redeemable Stock) of the Company and its Subsidiaries on a
consolidated basis with respect to all outstanding Indebtedness of the Company
and its Subsidiaries including, without limitation, all commissions, discounts
and other fees and charges owed with respect to letters of credit and net costs
under Hedge Agreements, but excluding, however, any amortization or write-off of
deferred financing costs and any charges for prepayment penalties on prepayment
of Indebtedness.

 

          "Consolidated Net Income" shall mean for any period, the net income
(or loss), without deduction for minority interests, of the Company and its
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP.

 

          "Consolidated Net Working Capital" shall mean current assets
(excluding cash and Cash Equivalents), minus current liabilities, all as
determined for the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.

 

          "Consolidated Net Worth" shall mean at any time for the determination
thereof all amounts which, in conformity with GAAP, would be included under the
caption "total stockholders' equity" (or any like caption) on a consolidated
balance sheet of the Company as at such date, provided that in no event shall
Consolidated Net Worth include any amounts in respect of Redeemable Stock.

 

          "Consolidated Senior Debt" shall mean the sum (without duplication) of
all Indebtedness other than Subordinated Indebtedness of the Company and of each
of its Subsidiaries, all as determined on a consolidated basis.

 

          "Consolidated Total Capital" shall mean, at any date of determination,
the sum of (i) Consolidated Total Debt at such time, plus (ii) Consolidated Net
Worth as of the end of the most recent fiscal period for which financial
statements are at the time required to have been delivered to the Lenders
hereunder.

 

          "Consolidated Total Debt" shall mean the sum (without duplication) of
all Indebtedness (other than Indebtedness described in clause (x) of the
definition thereof) of the Company and of each of its Subsidiaries, all as
determined on a consolidated basis.

 

          "Continue", "Continuation" and "Continued" each refers to a
continuation of Eurocurrency Loans for an additional Interest Period as provided
in section 2.8.

 

          "Convert", "Conversion" and "Converted" each refers to a conversion of
Loans of one Type into Loans of another Type, pursuant to section 2.6, 2.8(b),
2.9 or 5.2.

 

          "Credit Documents" shall mean this Agreement, the Notes, the
Subsidiary Guaranty, the Security Documents, any Letter of Credit Document and
any Incremental Term Loan Assumption Agreement.

 

          "Credit Event" shall mean the making of any Loans and/or the issuance
of any Letter of Credit.

 

          "Credit Party" shall mean the Company, each other Borrower and each of
the Company's Subsidiaries and Affiliates which is a party to any Credit
Document.

 

          "Default" shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.

 

          "Defaulting Lender" shall mean any Lender with respect to which a
Lender Default is in effect.

 

          "Designated Hedge Agreement" shall mean any Hedge Agreement to which
the Company or any of its Subsidiaries is a party which, pursuant to (x) a
written instrument signed by the Administrative Agent and (y) the following
provisions, has been designated as a Designated Hedge Agreement so that the
Company's or Subsidiary's counterparty's credit exposure thereunder will be
entitled to share in the benefits of the Subsidiary Guaranty and the Security
Documents to the extent the Subsidiary Guaranty and such Security Documents
provide guarantees or security for creditors of the Company or any Subsidiary
under Designated Hedge Agreements:

 

           (i) If so requested by the Company, the Administrative Agent may,
without the approval or consent of the Lenders, designate a Hedge Agreement as a
Designated Hedge Agreement.

 

 

 

           (ii) Notwithstanding the foregoing, the Administrative Agent will not
designate any Hedge Agreement as a Designated Hedge Agreement without the
approval, consent or instructions of the Required Lenders, unless the
Administrative Agent reasonably determines, at the time of such designation and
after giving effect thereto, in accordance with its own customary valuation
practices, that the maximum aggregate credit exposure to the Company and its
Subsidiaries of all counterparties under all Designated Hedge Agreements is not
more than $20,000,000.

 

 

 

           (iii) It shall be a condition to the rights of any counterparty
creditor of the Company or any Subsidiary under any Designated Hedge Agreement
to share in any recoveries of enforcement of the Subsidiary Guaranty and of the
Security Documents, that such counterparty creditor shall have entered into an
intercreditor or similar agreement with the Administrative Agent under which
recoveries from the Company and its Subsidiaries with respect to such Designated
Hedge Agreement will be shared in a manner consistent with the provisions of
section 10.3 hereof.

          "Divested Businesses" shall mean the Electronic Materials, Performance
Pigments and Colors, Glass Systems, and Cerdec Ceramics divisions of the Target.

 

          "Dollars", "U.S. dollars" and the sign "$" each means lawful money of
the United States.

 

          "Domestic Lending Office" shall mean, with respect to any Lender, the
affiliate, branch or office of such Lender specified as its Domestic Lending
Office in the Administrative Questionnaire delivered by it to the Administrative
Agent or in the Assignment Agreement pursuant to which it became a Lender, or
such other affiliate, branch or office of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

 

          "Domestic Subsidiary" shall mean any Subsidiary organized under the
laws of the United States of America, any State thereof, the District of
Columbia, or any United States possession, the chief executive office and
principal place of business of which is located in, and which conducts the
majority of its business within, the United States of America and its
territories and possessions; excluding, however, any Subsidiary of a Foreign
Subsidiary.

 

          "Effective Date" shall have the meaning provided in section 13.10.

 

          "Eligible Transferee" shall mean and include a commercial bank,
financial institution or other "accredited investor" (as defined in SEC
Regulation D), in each case which is:

 

           (i) identified in a written notice from the Administrative Agent or a
requesting Lender to the Company, and not disapproved in writing by the Company
in a notice given to the Administrative Agent and any such requesting Lender,
specifying the reasons for such disapproval, within two Business Days following
the receipt by the Company of such notice disclosing the identity of any
proposed transferee (any such disapproval by the Company must be reasonable),
provided that the Company shall not be entitled to exercise the foregoing right
of disapproval if and so long as any Event of Default shall have occurred and be
continuing; and

 

 

 

           (ii) not a direct competitor of the Company or engaged in the same or
similar principal lines of business as the Company and its Subsidiaries
considered as a whole, or is not an Affiliate of any such competitor of the
Company and its Subsidiaries.

          "Environmental Claims" shall mean any and all administrative,
regulatory or judicial actions, suits, demands, demand letters, claims, liens,
notices of non-compliance or violation, investigations or proceedings relating
in any way to any Environmental Law or any permit issued under any such law
(hereafter "Claims"), including, without limitation, (i) any and all Claims by
governmental or regulatory authorities for enforcement, cleanup, removal,
response, remedial or other actions or damages pursuant to any applicable
Environmental Law, and (ii) any and all Claims by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from the storage, treatment or Release (as defined
in CERCLA) of any Hazardous Materials or arising from alleged injury or threat
of injury to health, safety or the environment.

 

          "Environmental Law" shall mean any applicable Federal, state, foreign
or local statute, law, rule, regulation, ordinance, code, binding and
enforceable guideline, binding and enforceable written policy and rule of common
law now or hereafter in effect and in each case as amended, and any binding and
enforceable judicial or administrative interpretation thereof, including any
judicial or administrative order, consent, decree or judgment issued to or
rendered against the Borrower or any of its Subsidiaries relating to the
environment, employee health and safety or Hazardous Materials, including,
without limitation, CERCLA; RCRA; the Federal Water Pollution Control Act, 33
U.S.C. 2601 et seq.; the Clean Air Act, 42 U.S.C. 7401 et seq.; the Safe
Drinking Water Act, 42 U.S.C. 3803 et seq.; the Oil Pollution Act of 1990, 33
U.S.C. 2701 et seq.; the Emergency Planning and the Community Right-to-Know Act
of 1986, 42 U.S.C. 11001 et seq., the Hazardous Material Transportation Act, 49
U.S.C. 1801 et seq. and the Occupational Safety and Health Act, 29 U.S.C. 651 et
seq. (to the extent it regulates occupational exposure to Hazardous Materials);
and any state and local or foreign counterparts or equivalents, in each case as
amended from time to time.

 

          "ERISA" shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time, and the regulations promulgated and rulings
issued thereunder. Section references to ERISA are to ERISA, as in effect at the
Effective Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

          "ERISA Affiliate" shall mean each person (as defined in section 3(9)
of ERISA) which together with the Borrower or a Subsidiary of the Company would
be deemed to be a "single employer" (i) within the meaning of section 414(b),
(c), (m) or (o) of the Code or (ii) as a result of the Company or a Subsidiary
of the Company being or having been a general partner of such person.

 

          "Euro" shall mean the single currency of the Participating Member
States of the European Union.

 

          "Eurocurrency Lending Office" shall mean, with respect to any Lender,
the affiliate, branch or office of such Lender specified as its Eurocurrency
Lending Office in the Administrative Questionnaire delivered by it to the
Administrative Agent or in the Assignment Agreement pursuant to which it became
a Lender, or such other affiliate, branch or office or offices (for Eurocurrency
Loans denominated in Dollars or Euros) of such Lender as such Lender may from
time to time specify to the Borrower and the Administrative Agent.

 

          "Eurocurrency Loans" shall mean each Loan, denominated in Dollars or
in Euros, bearing interest at the rates provided in section 2.7(b).

 

          "Eurocurrency Rate" shall mean with respect to each Interest Period
for a Eurocurrency Loan, (A) either (i) the rate per annum for deposits in
Dollars or in Euros for a maturity most nearly comparable to such Interest
Period which appears on page 3740 or 3750, as applicable, of the Dow Jones
Telerate Screen as of 11:00 A.M. (local time at the Notice Office) on the date
which is two Business Days prior to the commencement of such Interest Period, or
(ii) if such a rate does not appear on such a page, an interest rate per annum
equal to the average (rounded to the nearest ten thousandth of 1% per annum, if
such average is not such a multiple) of the rate per annum at which deposits in
Dollars or in Euros are offered to each of the Reference Banks by prime banks in
the London interbank Eurocurrency market for deposits of amounts in same day
funds comparable to the outstanding principal amount of the Eurocurrency Loan
for which an interest rate is then being determined with maturities comparable
to the Interest Period to be applicable to such Eurocurrency Loan, determined as
of 11:00 A.M. (London time) on the date which is two Business Days prior to the
commencement of such Interest Period, in each case divided (and rounded to the
nearest ten thousandth of 1%) by (B) a percentage equal to 100% minus the then
stated maximum rate of all reserve requirements (including, without limitation,
any marginal, emergency, supplemental, special or other reserves) applicable to
any member bank of the Federal Reserve System in respect of Eurocurrency
liabilities as defined in Regulation D (or any successor category of liabilities
under Regulation D); provided, however, that in the event that the rate referred
to in clause (i) above is not available at any such time for any reason, then
the rate referred to in clause (i) shall instead be the average (rounded to the
nearest ten thousandth of 1%) of the rates at which U.S. dollar deposits of
$5,000,000 are offered to the Reference Banks in the London interbank market at
approximately 11:00 a.m. (London time), two Business Days prior to the
commencement of such Interest Period, for contracts which would be entered into
at the commencement of such Interest Period.

 

          "Event of Default" shall have the meaning provided in section 10.1.

 

          "Event of Loss" shall mean, with respect to any property, (i) the
actual or constructive total loss of such property or the use thereof, resulting
from destruction, damage beyond repair, or the rendition of such property
permanently unfit for normal use from any casualty or similar occurrence
whatsoever, (ii) the destruction or damage of a portion of such property from
any casualty or similar occurrence whatsoever under circumstances in which such
damage cannot reasonably be expected to be repaired, or such property cannot
reasonably be expected to be restored to its condition immediately prior to such
destruction or damage, within 90 days after the occurrence of such destruction
or damage, (iii) the condemnation, confiscation or seizure of, or requisition of
title to or use of, any property, or (iv) in the case of any property located
upon a Leasehold, the termination or expiration of such Leasehold.

 

          "Excess Cash Flow" shall mean, for any period, the excess of (i)
Consolidated EBITDA for such period, over (ii) the sum for such period of (A)
Consolidated Interest Expense, (B) Consolidated Income Tax Expense, (C)
Consolidated Capital Expenditures, (D) the increase, if any, in Consolidated Net
Working Capital, (E) scheduled repayments and mandatory prepayments or
redemptions of the principal of Indebtedness and the stated or liquidation value
of Redeemable Stock (including required reductions in committed credit
facilities), (F) without duplication of any amount included under the preceding
clause (E), scheduled payments representing the principal portion of Capitalized
Leases and Synthetic Leases, and (G) Restricted Payments by the Company, if any;
all as determined on a consolidated basis for the Company and its Subsidiaries
for such period.

 

          "Excess Cash Flow Prepayment Amount" shall have the meaning provided
in section 5.2(f).

 

           "Existing Credit Agreement" shall have the meaning provided in the
preliminary statements to this Agreement.

 

          "Existing Indebtedness" shall have the meaning provided in section
7.17.

 

          "Existing Indebtedness Agreements" shall have the meaning provided in
section 7.17.

 

           "Existing Lenders" shall have the meaning provided in the preliminary
statements of this Agreement.

 

          "Existing Letter of Credit" shall have the meaning provided in section
3.1(d).

 

          "Facility" shall mean the Revolving Facility, the Swing Line Facility,
the Term A Facility, the Term B Facility, the Asset Sale Term Facility, any
Incremental Term Loan Facility, or any of them, as applicable.

 

          "Facing Fee" shall have the meaning provided in section 4.1(c).

 

          "Federal Funds Effective Rate" shall mean, for any period, a
fluctuating interest rate equal for each day during such period to the weighted
average of the rates on overnight Federal Funds transactions with members of the
Federal Reserve System arranged by Federal Funds brokers, as published for such
day (or, if such day is not a Business Day, for the next preceding Business Day)
by the Federal Reserve Bank of New York, or, if such rate is not so published
for any day which is a Business Day, the average of the quotations for such day
on such transactions received by the Administrative Agent from three Federal
Funds brokers of recognized standing selected by the Administrative Agent.

 

          "Fees" shall mean all amounts payable pursuant to, or referred to in,
section 4.1.

 

          "Ferro Purchase Agreement" shall mean the Heads of Agreement dated as
of April 23, 2001 by and between Borrower and Ferro Corporation relating to the
purchase and sale of the Divested Businesses.

 

          "Financial Projections" shall have the meaning provided in section
6.1(t).

 

          "Fixed Charge Coverage Ratio" shall mean, for any Testing Period, the
ratio of

 

           (i) Cnsolidated EBITDA for such Testing Period,

 

 

 

to

 

 

 

          ii) the sum of (A) Consolidated Interest Expense, (B) Consolidated
Income Tax Expense, (C) Consolidated Capital Expenditures (other than any
capital expenditures which are funded with the proceeds of Indebtedness
permitted hereunder (other than Revolving Loans)), (D) scheduled or mandatory
repayments, prepayments or redemptions of the principal of Indebtedness (other
than any Excess Cash Flow Prepayment Amount pursuant to section 5.2(f) hereof)
and the stated or liquidation value of Redeemable Stock (including required
reductions in committed credit facilities), (E) without duplication of any
amount included under the preceding clause (D), scheduled payments representing
the principal portion of Capitalized Leases and Synthetic Leases, and (F) the
sum of all Restricted Payments by the Company , if any, in each case on a
consolidated basis for the Company and its Subsidiaries for such Testing Period.

 

          "Foreign Borrower" shall mean any Borrower which is a Foreign
Subsidiary.

 

          "Foreign Subsidiary" shall mean any Subsidiary (i) which is not
incorporated (or otherwise organized) in the United States and substantially all
of whose assets and properties are located, or substantially all of whose
business is carried on, outside the United States, or (ii) substantially all of
whose assets consist of Subsidiaries that are Foreign Subsidiaries as defined in
clause (i) of this definition.

 

          "GAAP" shall mean generally accepted accounting principles in the
United States of America as in effect from time to time; it being understood and
agreed that determinations in accordance with GAAP for purposes of section 9,
including defined terms as used therein, are subject (to the extent provided
therein) to sections 1.3 and 13.7(a).

 

          "Guaranty Obligations" shall mean as to any person (without
duplication) any obligation of such person guaranteeing any Indebtedness or
obligations under Precious Metal Leases ("primary Indebtedness") of any other
person (the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, any obligation of such person, whether or not
contingent, (a) to purchase any such primary Indebtedness or any property
constituting direct or indirect security therefor, (b) to advance or supply
funds (i) for the purchase or payment of any such primary Indebtedness or (ii)
to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (c) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary Indebtedness of the ability of the primary obligor
to make payment of such primary Indebtedness, or (d) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the term Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder) as determined by such
person in good faith.

 

          "Hazardous Materials" shall mean (i) any petrochemical or petroleum
products, radioactive materials, asbestos in any form that is or could become
friable, urea formaldehyde foam insulation, transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls, and
radon gas; and (ii) any chemicals, materials or substances defined as or
included in the definition of "hazardous substances", "hazardous wastes",
"hazardous materials", "restricted hazardous materials", "extremely hazardous
wastes", "restrictive hazardous wastes", "toxic substances", "toxic pollutants",
"contaminants" or "pollutants", or words of similar meaning and regulatory
effect, under any applicable Environmental Law.

 

          "Hedge Agreement" shall mean (i) any interest rate swap agreement,
interest rate cap agreement, interest rate collar agreement or other similar
agreement or arrangement designed to protect against fluctuations in interest
rates, (ii) any currency swap agreement, forward currency purchase agreement or
similar agreement or arrangement designed to protect against fluctuations in
currency exchange rates, and (iii) any forward commodity purchase agreement or
similar agreement or arrangement designed to protect against fluctuations in raw
material or other commodity prices.

 

          "Incremental Facility" shall mean any Incremental Revolving Facility
or any Incremental Term Loan Facility.

 

          "Incremental Facility Loans" shall mean any Loans made pursuant to any
Incremental Facility.

 

          "Incremental Revolving Facility" shall mean the credit facility
created pursuant to Section 2.1(g) hereof.

 

          "Incremental Revolving Facility Amount" shall mean, at any time the
excess, if any, of (a) $100,000,000 over (b) the sum of (i) the aggregate amount
of all Incremental Term Loan Commitments established at or prior to such time
pursuant to section 2.1(h) and (ii) the aggregate increase in the Revolving
Credit Commitments established prior to such time pursuant to section 2.1(g).

 

          "Incremental Term Borrowing" shall mean the incurrence of Incremental
Term Loans consisting of one Type of Loan, by the Company from all the Lenders
having an Incremental Term Loan Commitment in respect thereof on a pro rata
basis on a given date, having in the case of Eurocurrency Loans the same
Interest Period.

 

          "Incremental Term Lender" shall mean a Lender with an Incremental Term
Loan Commitment or an outstanding Incremental Term Loan.

 

          "Incremental Term Loan Amount" shall mean, at any time, the excess, if
any, of (a) $100,000,000 over (b) the sum of (i) the aggregate increase in the
Revolving Credit Commitments established at or prior to such time pursuant to
section 2.1(g) and (ii) the aggregate amount of all Incremental Term Loan
Commitments established prior to such time pursuant to section 2.1(h).

 

          "Incremental Term Loan Assumption Agreement" shall mean an Incremental
Term Loan Assumption Agreement in form and substance reasonably satisfactory to
the Administrative Agent, among the Administrative Agent and one or more
Incremental Term Lenders.

 

          "Incremental Term Loan Commitment" shall mean the commitment of any
Lender, established pursuant to section 2.1(h), to make Incremental Term Loans
to the Company.

 

          "Incremental Term Loan Facility" shall mean the credit facility
created pursuant to Section 2.1(h) hereof.

 

          "Incremental Term Loan Maturity Date" shall mean the final maturity
date of any Incremental Term Loan, as set forth in the applicable Incremental
Term Loan Assumption Agreement.

 

          "Incremental Term Loan Repayment Dates" shall mean the dates scheduled
for the repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

 

          "Incremental Term Loans" shall mean Term Loans made by one or more
Lenders to the Company pursuant to an Incremental Term Loan Commitment.
Incremental Term Loans may be made in the form of additional Term A Loans, Term
B Loans, or the extent permitted by section 2.01(h) and provided for in the
relevant Incremental Term Loan Assumption Agreement, Other Term Loans.

 

          "Indebtedness" of any person shall mean without duplication:

 

          i) all indebtedness of such person for borrowed money;

 

 

 

          ii) all bonds, notes, debentures and similar debt securities of such
person;

 

 

 

          iii) the deferred purchase price of capital assets or services which
in accordance with GAAP would be shown on the liability side of the balance
sheet of such person;

 

 

 

          iv) the face amount of all letters of credit or bankers' acceptances
issued for the account of such person and, without duplication, all drafts drawn
thereunder;

 

 

 

          v) all obligations, contingent or otherwise, of such person in respect
of bankers' acceptances;

 

 

 

          vi) all Indebtedness of a second person secured by any Lien on any
property owned by such first person, whether or not such Indebtedness has been
assumed;

 

 

 

          vii) all Capitalized Lease Obligations of such person;

 

 

 

          viii) the present value, determined on the basis of the implicit
interest rate, of all basic rental obligations under all Synthetic Leases of
such person;

 

 

 

          ix) all obligations of such person to pay a specified purchase price
for goods or services whether or not delivered or accepted, i.e., take-or-pay
and similar obligations;

 

 

 

          x) all net obligations of such person under Hedge Agreements;

 

 

 

          xi) the full outstanding balance of trade receivables, notes or other
instruments sold with full recourse (and the portion thereof subject to
potential recourse, if sold with limited recourse), other than in any such case
any thereof sold solely for purposes of collection of delinquent accounts;

 

 

 

          xii) the stated value, or liquidation value if higher, of all
Redeemable Stock of such person; and

 

 

 

          (xiii) all Guaranty Obligations of such person;

provided

that (x) neither trade payables nor other similar accrued expenses, in each case
arising in the ordinary course of business, nor obligations in respect of
insurance policies or performance or surety bonds which themselves are not
guarantees of Indebtedness (nor drafts, acceptances or similar instruments
evidencing the same nor obligations in respect of letters of credit supporting
the payment of the same), shall constitute Indebtedness; (y) the Indebtedness of
any person shall in any event include (without duplication) the Indebtedness of
any other entity (including any general partnership in which such person is a
general partner) to the extent such person is liable thereon as a result of such
person's ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide expressly that such person is
not liable thereon, and (z) any and all obligations under Precious Metal Leases
shall not constitute Indebtedness for purposes of calculating compliance with
the covenants herein to the extent such obligations would not constitute
"indebtedness" under GAAP.

 

          "Interest Coverage Ratio" shall mean, for any Testing Period, the
ratio of

 

 

           (i) Consolidated EBITDA for such Testing Period,

 

 

 

to

 

 

 

           (ii) Consolidated Interest Expense for such Testing Period.

          "Interest Period" with respect to any Eurocurrency Loan shall mean the
interest period applicable thereto, as determined pursuant to section 2.8.

 

          "Joint Lead Arrangers" shall have the meaning provided in the preamble
to this Agreement.

 

          "Leaseholds" of any person means all the right, title and interest of
such person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

 

          "Lender" shall have the meaning provided in the first paragraph of
this Agreement, and shall include any person that shall agree to become a party
hereto as a "Lender" hereunder with a commitment to make Incremental Facility
Loans pursuant to section 2.1(g) or (h).

 

          "Lender Default" shall mean (i) the refusal (which has not been
retracted) of a Lender in violation of the requirements of this Agreement to
make available its portion of any incurrence of Loans, to fund its Swing Line
Participation Amount under section 2.4(b), or to fund its portion of any
unreimbursed payment under section 3.4(c) or (ii) a Lender having notified the
Administrative Agent and/or the Borrower that it does not intend to comply with
the obligations under section 2.1, section 2.4(b) and/or section 3.4(c), in the
case of either (i) or (ii) as a result of the appointment of a receiver or
conservator with respect to such Lender at the direction or request of any
regulatory agency or authority.

 

          "Lender Register" shall have the meaning provided in section 13.16.

 

          "Letter of Credit" shall have the meaning provided in section 3.1(a).

 

          "Letter of Credit Documents" shall have the meaning specified in
section 3.2(a).

 

          "Letter of Credit Fee" shall have the meaning provided in section
4.1(b).

 

          "Letter of Credit Issuer" shall mean (i) in respect of each Existing
Letter of Credit, the Lender that has issued same as of the Effective Date; and
(ii) in respect of any other Letter of Credit, (1) NCB, and/or (2) such other
Lender that is requested, and agrees, to so act by the Company, and is approved
by the Administrative Agent.

 

          "Letter of Credit Obligor" shall have the meaning provided in section
3.1(a).

 

          "Letter of Credit Outstandings" shall mean, at any time, the sum,
without duplication, of the Dollar equivalent of (i) the aggregate Stated Amount
of all outstanding Letters of Credit and (ii) the aggregate amount of all Unpaid
Drawings.

 

          "Letter of Credit Request" shall have the meaning provided in section
3.2(a).

 

          "Lien" shall mean any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

 

          "Loan" shall have the meaning provided in section 2.1.

 

          "Margin Stock" shall have the meaning provided in Regulation U.

 

          "Material Adverse Effect" shall mean any or all of the following: (i)
any material adverse effect on the business, operations, property, assets,
liabilities or condition (financial or otherwise) of, when used with reference
to the Company and/or any of its Subsidiaries, the Company and its Subsidiaries,
taken as a whole, or when used with reference to any other person, such person
and its Subsidiaries, taken as a whole, as the case may be; (ii) any material
adverse effect on the ability of the Company or any other Credit Party to
perform its obligations under the Credit Documents to which it is a party; (iii)
any material adverse effect on the ability of the Company and its Subsidiaries,
taken as a whole, to pay their liabilities and obligations as they mature or
become due; or (iv) any material adverse effect on the validity, effectiveness
or enforceability, as against any Credit Party, of any of the Credit Documents
to which it is a party.

 

          "Material Subsidiary" shall mean, at any time, with reference to any
person, any Subsidiary of such person (i) that has assets at such time
comprising 5% or more of the consolidated assets of such person and its
Subsidiaries, or (ii) whose operations in the current fiscal year are expected
to, or whose operations in the most recent fiscal year did (or would have if
such person had been a Subsidiary for such entire fiscal year), represent 5% or
more of the consolidated earnings before interest, taxes, depreciation and
amortization of such person and its Subsidiaries for such fiscal year.

 

          "Maturity Date" shall mean the Revolving Maturity Date, the Term A
Maturity Date, the Term B Maturity Date, or the Asset Sale Maturity Date, as
applicable.

 

          "Minimum Borrowing Amount" shall mean:

 

           (i) with respect to Borrowings under a Term Facility consisting of
(x) Prime Rate Loans, $5,000,000, with minimum increments thereafter of
$1,000,000, or (y) Eurocurrency Loans, $5,000,000, with minimum increments
thereafter of $1,000,000;

 

 

 

           (ii) with respect to Borrowings under the Revolving Facility
consisting of (x) Prime Rate Loans, $2,500,000, with minimum increments
thereafter of $500,000, or (y) Eurocurrency Loans, $5,000,000 (or the
substantial equivalent thereof in Euros), with minimum increments thereafter of
$1,000,000 (or the substantial equivalent thereof in Euros); or

 

 

 

           (iii) with respect to a Borrowing under the Swing Line Facility
consisting of (x) a Prime Rate Loan, $100,000, with minimum increments
thereafter of $50,000, or (y) a Money Market Rate Loan, $250,000, with minimum
increments thereafter of $50,000.

          "Money Market Rate Loan" shall mean each Swing Line Loan bearing
interest at a rate provided in section 2.7(c).

 

          "Moody's" shall mean Moody's Investors Service, Inc. and its
successors.

 

          "Multiemployer Plan" shall mean a multiemployer plan, as defined in
section 4001(a)(3) of ERISA to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding three plan years made or accrued an obligation to make contributions.

 

          "Multiple Employer Plan" shall mean an employee benefit plan, other
than a Multiemployer Plan, to which the Company or any ERISA Affiliate, and one
or more employers other than the Company or an ERISA Affiliate, is making or
accruing an obligation to make contributions or, in the event that any such plan
has been terminated, to which the Company or an ERISA Affiliate made or accrued
an obligation to make contributions during any of the five plan years preceding
the date of termination of such plan.

 

          "NCB" shall mean National City Bank, a national banking association,
together with its successors and assigns.

 

          "Net Cash Proceeds" shall mean, with respect to (i) any Asset Sale,
the Cash Proceeds resulting therefrom net of (A) reasonable and customary
expenses of sale incurred in connection with such Asset Sale, and other
reasonable and customary fees and expenses incurred, and all state and local
taxes paid or reasonably estimated to be payable by such person, as a
consequence of such Asset Sale and the payment of principal, premium and
interest of Indebtedness (other than the Obligations) secured by the asset which
is the subject of the Asset Sale and required to be, and which is, repaid under
the terms thereof as a result of such Asset Sale, (B) amounts of any
distributions payable to holders of minority interests in the relevant person or
in the relevant property or assets and (C) incremental federal, state and local
income taxes paid or payable as a result thereof; and (ii) any Event of Loss,
the Cash Proceeds resulting therefrom net of (A) reasonable and customary
expenses incurred in connection with such Event of Loss, and local taxes paid or
reasonably estimated to be payable by such person, as a consequence of such
Event of Loss and the payment of principal, premium and interest of Indebtedness
(other than the Obligations) secured by the asset which is the subject of the
Event of Loss and required to be, and which is, repaid under the terms thereof
as a result of such Event of Loss, (B) amounts of any distributions payable to
holders of minority interests in the relevant person or in the relevant property
or assets and (C) incremental federal, state and local income taxes paid or
payable as a result thereof.

 

          "1934 Act" shall mean the Securities Exchange Act of 1934, as amended.

 

          "Non-Defaulting Lender" shall mean each Lender other than a Defaulting
Lender.

 

          "Note" shall mean a Revolving Note, the Swing Line Note, a Term A
Note, a Term B Note, an Asset Sale Term Note, or any promissory note evidencing
any Incremental Facility Loan, as applicable.

 

          "Notice of Borrowing" shall have the meaning provided in section
2.3(a).

 

          "Notice of Conversion" shall have the meaning provided in section 2.6.

 

          "Notice Office" shall mean the office of the Administrative Agent at
1900 East Ninth Street, Cleveland, Ohio 44114, Attention: Agency Services Group
(facsimile: (216) 575-2481), or such other office, located in a city in the
United States Eastern Time Zone, as the Administrative Agent may designate to
the Company from time to time.

 

          "Obligations" shall mean all amounts, direct or indirect, contingent
or absolute, of every type or description, and at any time existing, owing by
the Company or any other Credit Party to the Administrative Agent, the
Collateral Agent, any Lender or any Letter of Credit Issuer pursuant to the
terms of this Agreement or any other Credit Document.

 

          "OMG AG" shall have the meaning provided in the preamble to this
Agreement.

 

          "Operating Lease" as applied to any person shall mean any lease of any
property (whether real, personal or mixed) by that person as lessee which, in
conformity with GAAP, is not accounted for as a Capital Lease on the balance
sheet of that person.

 

          "Other Term Loans" shall have the meaning provided in section 2.1(h).

 

          "Participant" shall have the meaning provided in section 3.4(a).

 

          "Payment Office" shall mean the office of the Administrative Agent at
1900 East Ninth Street, Cleveland, Ohio 44114, Attention: Agency Services Group
(facsimile: (216) 575-2481), or such other office, located in a city in the
United States Eastern Time Zone, as the Administrative Agent may designate to
the Company from time to time.

 

          "PBGC" shall mean the Pension Benefit Guaranty Corporation established
pursuant to section 4002 of ERISA, or any successor thereto.

 

          "Percentage" shall mean at any time for any Lender with a Commitment
under any Facility (other than the Swing Line Facility), the percentage obtained
by dividing such Lender's aggregate Commitment under such Facilities, as
applicable, by the Total Commitment (exclusive of the Swing Line Commitment),
provided, that if the Total Commitment has been terminated, the Percentage for
each Lender shall be determined by dividing such Lender's aggregate Commitment
immediately prior to such termination by the Total Commitment (exclusive of the
Swing Line Commitment) immediately prior to such termination.

 

          "Permitted Acquisition" shall mean and include any Acquisition as to
which all of the following conditions are satisfied:

 

           (i) such Acquisition involves a line or lines of business which is
complementary to the lines of business in which the Company and its
Subsidiaries, considered as an entirety, are engaged on the Effective Date,
unless the Required Lenders specifically approve or consent to such Acquisition
in writing;

 

 

 

           (ii) such Acquisition is not actively opposed by the Board of
Directors (or similar governing body) of the selling person or the person whose
equity interests are to be acquired, unless all of the Lenders specifically
approve or consent to such Acquisition in writing;

 

 

 

           (iii) the aggregate consideration for such Acquisition and all other
Acquisitions completed during any fiscal year of the Company (other than the
Target Acquisition), including the principal amount of any assumed Indebtedness
and (without duplication) any Indebtedness of any acquired person or persons,
does not exceed $50,000,000, unless the Required Lenders specifically approve or
consent to such Acquisition in writing; and

 

 

 

           (iv) at least 10 Business Days prior to the completion of any such
Acquisition involving aggregate consideration, including the principal amount of
any assumed Indebtedness and (without duplication) any Indebtedness of any
acquired person or persons, in excess of $25,000,000, the Company shall have
delivered to the Lenders (A) audited financial statements for the acquired
businesses for the most recent fiscal year, unless the same are unavailable and
unaudited financial statements are acceptable to the Required Lenders and (B) a
certificate of a responsible financial or accounting officer of the Company
demonstrating, in reasonable detail, the computation of the ratios referred to
in sections 9.7, 9.8, 9.9 and 9.10 on a Pro Forma Basis;

provided

, that the term Permitted Acquisition specifically excludes the Target
Acquisition and any loans, advances or minority investments otherwise permitted
pursuant to section 9.5.

 

          "Permitted Liens" shall mean Liens permitted by section 9.3.

 

          "person" shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

 

          "Plan" shall mean any multiemployer or single-employer plan as defined
in section 4001 of ERISA, which is maintained or contributed to by (or to which
there is an obligation to contribute by) the Company or a Subsidiary of the
Company or an ERISA Affiliate, and each such plan for the five year period
immediately following the latest date on which the Company, or a Subsidiary of
the Company or an ERISA Affiliate maintained, contributed to or had an
obligation to contribute to such plan.

 

          "Pledge Agreement" shall have the meaning provided in section 6.1(c).

 

           "PM Facility" shall mean the collective reference to (i) the Precious
Metals Facility among Degussa AG, OMG AG and the Company and (ii) the PM
Facility Security Documents; ;provided, however, that the Liens granted pursuant
to the PM Facility Security Documents shall comply with the requirements of
clause (x) of the definition of Standard Permitted Liens set forth below in this
section 1.1.

 

           "PM Facility Security Documents" shall mean, collectively, the
security transfer agreements, global assignment agreements and other security
documents from time to time securing the obligations of OMG AG (and any of its
Subsidiaries) under the PM Facility.

 

          "Precious Metal Leases" shall mean precious metals leases and/or
consignment arrangements which are incurred by the Company or its Subsidiaries
in the ordinary course of business and in accordance with past practice.

 

          "Prime Rate" shall mean, for any period, a fluctuating interest rate
per annum as shall be in effect from time to time which rate per annum shall at
all times be equal to the greater of (i) the rate of interest established by the
Administrative Agent from time to time, as its prime rate, whether or not
publicly announced, which interest rate may or may not be the lowest rate
charged by it for commercial loans or other extensions of credit; and (ii) the
Federal Funds Effective Rate in effect from time to time plus 1/2 of 1% per
annum.

 

          "Prime Rate Loan" shall mean each Loan, denominated in U.S. Dollars,
bearing interest at the rate provided in section 2.7(a).

 

          "Pro Forma Basis" shall mean, with respect to compliance with any test
or covenant hereunder, in connection with or after the occurrence of (i) any
Acquisition (including the Target Acquisition), any Asset Sale or any payment
permitted under section 5.2(g)(ii), compliance with such covenant or test after
giving effect to such Acquisition or Asset Sale, (including pro forma
adjustments arising out of events which are directly attributable to such
proposed Acquisition or Asset Sale, are factually supportable and are expected
to have a continuing impact, in each case determined on a basis consistent with
Article 11 of Regulation S-X of the Securities Act of 1933, as amended, and as
interpreted by the Staff of the Securities and Exchange Commission using, for
purposes of determining such compliance, the historical financial statements of
all entities or assets so acquired or to be acquired (or the assets so disposed
of or to be disposed of in the Asset Sale) and the consolidated financial
statements of the Company and its Subsidiaries which shall be reformulated as if
such Acquisition, such Asset Sale, and any other Acquisitions or Asset Sales
that have been consummated during the relevant period, and the incurrence,
assumption and/or repayment of any Indebtedness or other liabilities incurred in
connection with any such Acquisitions or related to the Assets so disposed of or
to be disposed of in any such Asset Sale or otherwise during the relevant period
had been consummated, incurred or repaid, respectively, at the beginning of such
period and assuming that any such Indebtedness bears interest during any portion
of the applicable measurement period prior to the relevant Acquisition or Asset
Sale at the interest rates applicable to outstanding Loans during such period,
provided, that in connection with an Asset Sale consisting of the Divested
Business, such calculations shall be based on the actual interest rate related
thereto or such proposed payment, it being understood that with respect to any
such Acquisition or Asset Sale, Consolidated EBITDA shall include (or exclude)
the results of operations of the person or assets acquired or disposed of if
such Acquisition or Asset Sale occurred on the first day of the respective
Testing Period. For the avoidance of doubt, to the extent the Company or any
Subsidiary has, at the end of any Testing Period, assets on its balance sheet
classified as "Assets held for Sale", such assets, and the related financial
items, including income and expense items, shall be included in calculating
compliance with covenants or tests on a Pro Forma Basis.

 

          "Pro Forma Compliance" shall mean, at any date of determination, that
the Company shall be in pro forma compliance with the covenants set forth in
Sections 9.7, 9.8, 9.9 and 9.10 as of the last day of the most recent fiscal
quarter-end (computed on the basis of (a) balance sheet amounts as of the most
recently completed fiscal quarter, and (b) income statement amounts for the most
recently completed period of four consecutive fiscal quarters, in each case, for
which financial statements have been delivered to the Administrative Agent and
calculated on a Pro Forma Basis.

 

          "Prohibited Transaction" shall mean a transaction with respect to a
Plan that is prohibited under section 4975 of the Code or section 406 of ERISA
and not exempt under section 4975 of the Code or section 408 of ERISA.

 

          "Proposed Rejectable Prepayment" shall have the meaning provided in
section 5.2(l).

 

          "Quoted Rate" shall have the meaning provided in section 2.3(c).

 

          "RCRA" shall mean the Resource Conservation and Recovery Act, as the
same may be amended from time to time, 42 U.S.C.  6901 et seq.

 

          "Real Property" of any person shall mean all of the right, title and
interest of such person in and to land, improvements and fixtures, including
Leaseholds.

 

          "Redeemable Stock" shall mean with respect to any person any capital
stock or similar equity interests of such person that (i) is by its terms
subject to mandatory redemption, in whole or in part, pursuant to a sinking
fund, scheduled redemption or similar provisions, at any time prior to the
latest Maturity Date; or (ii) otherwise is required to be repurchased or retired
on a scheduled date or dates, upon the occurrence of any event or circumstance,
at the option of the holder or holders thereof, or otherwise, at any time prior
to the latest Maturity Date under this Agreement, other than any such repurchase
or retirement occasioned by a "change of control" or similar event.

 

          "Reference Banks" shall mean (i) NCB and (ii) any other Lender or
Lenders selected as a Reference Bank by the Administrative Agent and the
Required Lenders, provided, that if any of such Reference Banks is no longer a
Lender, such other Lender or Lenders as may be selected by the Administrative
Agent acting on instructions from the Required Lenders.

 

          "Refinancing Issuance" shall mean any issuance by the Borrower of
shares of equity securities or subordinated debt securities in a public
offering, Rule 144A offering or private placement, the proceeds of which are
used solely to repay any outstanding Indebtedness under the Bridge Notes, and,
in the case of subordinated debt securities, which are subordinated to the
Obligations on substantially the same terms as those then generally prevailing
in the market on the date of such issuance to issuers of similar credit quality,
as determined by the Joint Lead Arrangers.

 

          "Regulation D" shall mean Regulation D of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing reserve requirements.

 

          "Regulation U" shall mean Regulation U of the Board of Governors of
the Federal Reserve System as from time to time in effect and any successor to
all or a portion thereof establishing margin requirements.

 

          "Reportable Event" shall mean an event described in section 4043 of
ERISA or the regulations thereunder with respect to a Plan, other than those
events as to which the notice requirement is waived under subsections .22, .23,
.25, .27, .28, .29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC
Regulation section 4043.

 

          "Required Asset Sale Term Lenders" shall mean Non-Defaulting Lenders
whose outstanding Asset Sale Term Loans and Unutilized Asset Sale Term
Commitments constitute at least 51% of the sum of the total outstanding Asset
Sale Term Loans and Unutilized Asset Sale Term Commitments of Non-Defaulting
Lenders (provided that, for purposes hereof, neither the Company, nor any of its
Affiliates, shall be included in (i) the Lenders holding such amount of the
Asset Sale Term Loans or having such amount of the Unutilized Asset Sale Term
Commitments, or (ii) determining the aggregate unpaid principal amount of the
Asset Sale Term Loans or Unutilized Asset Sale Term Commitments).

 

          "Required Incremental Term Lenders" shall mean Non-Defaulting Lenders
whose outstanding Incremental Term Loans constitute at least 51% of the sum of
the total outstanding Incremental Term Loans of Non-Defaulting Lenders (provided
that, for purposes hereof, neither the Company, nor any of its Affiliates, shall
be included in (i) the Lenders holding such amount of the Incremental Term
Loans, or (ii) determining the aggregate unpaid principal amount of the
Incremental Term Loans).

 

          "Required Lenders" shall mean (i) Required Revolving and Term A
Lenders, (ii) Required Asset Sale Term Lenders, (iii) Required Term B Lenders,
and (iv) Required Incremental Term Lenders.

 

          "Required Revolving and Term A Lenders" shall mean Non-Defaulting
Lenders whose outstanding Revolving Loans and Term A Loans and Unutilized
Revolving Commitments and Unutilized Term A Commitments constitute at least 51%
of the sum of the total outstanding Revolving Loans and Term A Loans and
Unutilized Revolving Commitments and Unutilized Term A Commitments of
Non-Defaulting Lenders (provided that, for purposes hereof, neither the Company,
nor any of its Affiliates, shall be included in (i) the Lenders holding such
amount of the Revolving Loans or Term A Loans or having such amount of the
Unutilized Revolving Commitments or Unutilized Term A Commitments, or (ii)
determining the aggregate unpaid principal amount of the Revolving Loans or Term
A Loans or Unutilized Revolving Commitments or Unutilized Term A Commitments).

 

          "Required Revolving Lenders" shall mean Non-Defaulting Lenders whose
outstanding Revolving Loans and Unutilized Revolving Commitments constitute at
least 51% of the sum of the total outstanding Revolving Loans and Unutilized
Revolving Commitments of Non-Defaulting Lenders (provided that, for purposes
hereof, neither the Company, nor any of its Affiliates, shall be included in (i)
the Lenders holding such amount of the Revolving Loans or having such amount of
the Unutilized Revolving Commitments, or (ii) determining the aggregate unpaid
principal amount of the Revolving Loans or Unutilized Revolving Commitments).

 

          "Required Term A Lenders" shall mean Non-Defaulting Lenders whose
outstanding Term A Loans and Unutilized Term A Commitments constitute at least
51% of the sum of the total outstanding Term A Loans and Unutilized Term A
Commitments of Non-Defaulting Lenders (provided that, for purposes hereof,
neither the Company, nor any of its Affiliates, shall be included in (i) the
Lenders holding such amount of the Term A Loans or having such amount of the
Unutilized Term A Commitments, or (ii) determining the aggregate unpaid
principal amount of the Term A Loans or Unutilized Term A Commitments).

 

          "Required Term B Lenders" shall mean Non-Defaulting Lenders whose
outstanding Term B Loans and Unutilized Term B Commitments constitute at least
51% of the sum of the total outstanding Term B Loans and Unutilized Term B
Commitments of Non-Defaulting Lenders (provided that, for purposes hereof,
neither the Borrower, nor any of its Affiliates, shall be included in (i) the
Lenders holding such amount of the Term B Loans or having such amount of the
Unutilized Term B Commitments, or (ii) determining the aggregate unpaid
principal amount of the Term B Loans or Unutilized Term B Commitments).

 

          "Restricted Payment" shall mean (i) any dividend or other distribution
(whether in cash, securities or other property) with respect to any shares of
any class of capital stock of the Company or any Subsidiary, or (ii) any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such shares of capital stock of
the Company or any option, warrant or other right to acquire any such shares of
capital stock of the Company.

 

          "Retained Businesses" shall mean the business divisions of the Target
other than the Divested Businesses.

 

          "Revolving Borrowing" shall mean the incurrence of Revolving Loans
consisting of one Type of Loan, by the applicable Borrower from all of the
Lenders having Commitments in respect thereof on a pro rata basis on a given
date (or resulting from Conversions or Continuations on a given date), having in
the case of Eurocurrency Loans the same Interest Period.

 

          "Revolving Commitment" shall mean, with respect to each Lender, the
amount, if any, set forth opposite such Lender's name in Annex I-A hereto as its
"Revolving Commitment" as the same may be reduced from time to time pursuant to
section 4.2, 4.3 and/or 10.2 or adjusted from time to time as a result of
assignments to or from such Lender pursuant to section 13.4.

 

          "Revolving Facility" shall mean the credit facility evidenced by the
Total Revolving Commitment.

 

          "Revolving Facility Percentage" shall mean at any time for any Lender
with a Revolving Commitment, the percentage obtained by dividing such Lender's
Revolving Commitment by the Total Revolving Commitment, provided, that if the
Total Revolving Commitment has been terminated, the Revolving Facility
Percentage for each Lender shall be determined by dividing such Lender's
Revolving Commitment immediately prior to such termination by the Total
Revolving Commitment immediately prior to such termination.

 

          "Revolving Loan" shall have the meaning provided in section 2.1(d).

 

          "Revolving Maturity Date" shall mean April 1, 2006, or such earlier
date on which the Total Revolving Commitment is terminated.

 

          "Revolving Note" shall have the meaning provided in section 2.5(a).

 

          "Sale and Lease-Back Transaction" shall mean any arrangement with any
person providing for the leasing by the Company or any Subsidiary of the Company
of any property (except for temporary leases for a term, including any renewal
thereof, of not more than one year and except for leases between the Company and
a Subsidiary or between Subsidiaries), which property has been or is to be sold
or transferred by the Company or such Subsidiary to such person.

 

          "S&P" shall mean Standard & Poor's Ratings Group, a division of McGraw
Hill, Inc., and its successors.

 

          "Scheduled Repayment" shall have the meaning provided in section
5.2(a).

 

          "SEC" shall mean the United States Securities and Exchange Commission.

 

          "SEC Regulation D" shall mean Regulation D as promulgated under the
Securities Act of 1933, as amended, as the same may be in effect from time to
time.

 

          "Section 5.4(b)(ii) Certificate" shall have the meaning provided in
section 5.4(b)(ii).

 

          "Security Agreement" shall have the meaning provided in section
6.1(c).

 

          "Security Documents" shall mean the Security Agreement, the Pledge
Agreement, and each other document pursuant to which any Lien or security
interest is granted by any Credit Party to the Collateral Agent as security for
any of the Obligations.

 

          "Senior Leverage Ratio" shall mean, for any Testing Period, the ratio
of:

 

           (i) Consolidated Senior Debt for such Testing Period,

 

 

 

to

 

 

 

           (ii) Consolidated EBITDA for such Testing Period.

 

 

          "Standard Permitted Liens" shall mean the following:

 

           (i) Liens for taxes not yet delinquent or Liens for taxes being
contested in good faith and by appropriate proceedings for which adequate
reserves (in the good faith judgment of the management of the Company) have been
established;

 

 

 

           (ii) Liens in respect of property or assets imposed by law which were
incurred in the ordinary course of business, such as carriers', warehousemen's,
materialmen's and mechanics' Liens and other similar Liens arising in the
ordinary course of business, which do not in the aggregate materially detract
from the value of such property or assets or materially impair the use thereof
in the operation of the business of the Company or any Subsidiary;

 

 

 

           (iii) Liens created by this Agreement or the other Credit Documents;

 

 

 

           (iv) Liens arising from judgments, decrees or attachments in
circumstances not constituting an Event of Default under section 10.1(g);

 

 

 

           (v) Liens (other than any Lien imposed by ERISA) incurred or deposits
made in the ordinary course of business in connection with workers'
compensation, unemployment insurance and other types of social security; and
mechanic's Liens, carrier's Liens, and other Liens to secure the performance of
tenders, statutory obligations, contract bids, government contracts, performance
and return-of-money bonds and other similar obligations, incurred in the
ordinary course of business (exclusive of obligations in respect of the payment
for borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements;

 

 

 

           (vi) Leases or subleases granted to others not interfering in any
material respect with the business of the Company or any of its Subsidiaries and
any interest or title of a lessor under any lease not in violation of this
Agreement;

 

 

 

           (vii) easements, rights-of-way, zoning or other restrictions,
charges, encumbrances, defects in title, prior rights of other persons, and
obligations contained in similar instruments, in each case which do not involve,
and are not likely to involve at any future time, either individually or in the
aggregate, (A) a substantial and prolonged interruption or disruption of the
business activities of the Company and its Subsidiaries considered as an
entirety, or (B) a Material Adverse Effect;

 

 

 

           (viii) Liens arising from the rights of lessors under leases
(including financing statements regarding property subject to lease) not in
violation of the requirements of this Agreement, provided that such Liens are
only in respect of the property subject to, and secure only, the respective
lease (and any other lease with the same or an affiliated lessor);

 

 

 

           (ix) rights of consignors of goods purchased or possessed by the
Company or any of its Subsidiaries for inclusion in their inventory, whether or
not such consignment is perfected by the filing of any financing statement under
the UCC; and

 

 

 

           (x) (A) Liens on precious metals and leases and rights of consignors
in respect of precious metals arising in connection with Precious Metal Leases
entered into by the Company or any of its Subsidiaries, and (B) Liens granted
pursuant to the PM Facility Security Documents; provided, however, that the
recourse under any Liens granted in the PM Facility Security Documents shall be
limited to 120% of the aggregate value of all outstanding precious metals
advanced pursuant to the PM Facility on the date remedies are commenced to be
exercised by the lessor thereof.

          "Stated Amount" of each Letter of Credit shall mean the maximum
available to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

 

          "Subsidiary" of any person shall mean and include (i) any corporation
more than 50% of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such person directly or
indirectly through Subsidiaries and (ii) any partnership, association, joint
venture or other entity in which such person directly or indirectly through
Subsidiaries, has more than a 50% equity interest at the time. Unless otherwise
expressly provided, all references herein to "Subsidiary" shall mean a
Subsidiary of the Company.

          "Subsidiary Guarantor" shall mean any Subsidiary which is a party to
the Subsidiary Guaranty.

 

          "Subsidiary Guaranty" shall have the meaning provided in section
6.1(c).

 

          "Subordinated Indebtedness" shall mean any Indebtedness which has been
subordinated to the Obligations in such manner and to such extent as the
Administrative Agent (acting on instructions from the Required Lenders) may
require.

 

          "Swing Line Borrowing" shall mean the incurrence of a single Type of
Swing Line Loan from the Swing Line Lender on a given date.

 

          "Swing Line Cap" shall mean $15,000,000.

 

          "Swing Line Commitment" shall mean, with respect to the Swing Line
Lender, the amount set forth opposite such Lender's name in Annex I-A as its
"Swing Line Commitment" as the same may be reduced from time to time pursuant to
section 4.2, 4.3 and/or 10.2 or adjusted from time to time as a result of
assignments to or from the Swing Line Lender pursuant to section 13.4.

 

          "Swing Line Exposure" shall mean, with respect to any Lender at any
time, such Lender's obligation to refund or purchase a participation equal to,
its Revolving Facility Percentage of the aggregate Swing Line Loans outstanding
advanced to all Borrowers.

 

          "Swing Line Facility" shall mean the credit facility evidenced by the
Swing Line Commitment.

 

          "Swing Line Lender" shall mean the Lender indicated in Annex I-A
hereto as having the "Swing Line Commitment" and shall include any other single
Lender to whom the Swing Line Lender has transferred its entire Swing Line
Commitment and any Swing Line Loans.

 

          "Swing Line Loan" shall have the meaning provided in section 2.1(e).

 

          "Swing Line Note" shall have the meaning provided in section 2.5(a).

 

          "Synthetic Lease" shall mean any lease (i) which is accounted for by
the lessee as an Operating Lease, and (ii) under which the lessee is intended to
be the "owner" of the leased property for Federal income tax purposes.

 

          "Target" shall have the meaning provided in the preliminary statements
of this Agreement.

 

          "Target Acquisition" shall have the meaning provided in the
preliminary statements of this Agreement.

 

          "Target Acquisition Documents" shall mean the Target Purchase
Agreement, all ancillary agreements between or among any of such parties or
their Affiliates related thereto, including, without limitation, any "side
letters", any agreements with any officers or Affiliates of any of such persons
or any of their Subsidiaries, and the "disclosure schedule" or similar document
furnished to the Company pursuant to such Target Purchase Agreement.

 

          "Target Purchase Agreement" shall have the meaning provided in the
preliminary statements of this Agreement.

 

          "Taxes" shall have the meaning provided in section 5.4.

 

          "Term A Borrowing" shall mean the incurrence of Term A Loans
consisting of one Type of Loan, by the Company from all of the Lenders having
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date), having in the case of
Eurocurrency Loans the same Interest Period.

 

          "Term A Commitment" shall mean, with respect to each Lender, the
amount, if any, set forth opposite such Lender's name in Annex I-A hereto as its
"Term A Commitment" as the same may be reduced from time to time pursuant to
sections 4.2, 4.3 and/or 10.2 or adjusted from time to time as a result of
assignments to or from such Lender pursuant to section 13.4.

 

          "Term A Facility" shall mean the credit facility evidenced by the
Total Term A Commitment.

 

          "Term A Loan" shall have the meaning provided in section 2.1(a).

 

          "Term A Maturity Date" shall mean April 1, 2006, or such earlier date
on which the Total Term A Commitment is terminated.

 

          "Term A Note" shall have the meaning provided in section 2.5(a).

 

          "Term B Borrowing" shall mean the incurrence of Term B Loans
consisting of one Type of Loan, by the Company from all of the Lenders having
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date), having in the case of
Eurocurrency Loans the same Interest Period.

 

          "Term Borrowing" shall mean a Term A Borrowing, Term B Borrowing,
Asset Sale Term Borrowing, or Incremental Term Borrowing, as applicable.

 

          "Term B Commitment" shall mean, with respect to each Lender, the
amount, if any, set forth opposite such Lender's name in Annex I-A hereto as its
"Term B Commitment" as the same may be reduced from time to time pursuant to
sections 4.2, 4.3 and/or 10.2 or adjusted from time to time as a result of
assignments to or from such Lender pursuant to section 13.4.

 

          "Term B Facility" shall mean the credit facility evidenced by the
Total Term B Commitment.

 

          "Term B Loan" shall have the meaning provided in section 2.1(b).

 

          "Term B Maturity Date" shall mean April 1, 2007, or such earlier date
on which the Total Term B Commitment is terminated.

 

          "Term B Note" shall have the meaning provided in section 2.5(a).

 

          "Term Facility" shall mean the credit facility evidenced by the Total
Term Commitment.

 

          "Term Loan" shall mean a Term A Loan, Term B Loan, Asset Sale Term
Loan, or Incremental Term Loan, as applicable.

 

          "Testing Period" shall mean for any determination a single period
consisting of the four consecutive fiscal quarters of the Company then last
ended (whether or not such quarters are all within the same fiscal year), except
that if a particular provision of this Agreement indicates that a Testing Period
shall be of a different specified duration, such Testing Period shall consist of
the particular fiscal quarter or quarters then last ended which are so indicated
in such provision.

 

          "Total Asset Sale Term Commitment" shall mean the sum of the Asset
Sale Term Commitments of the Lenders.

 

          "Total Commitment" shall mean the sum of the Commitments of the
Lenders.

 

          "Total Revolving Commitment" shall mean the Revolving Commitments of
the Lenders, including any increase thereto pursuant to section 2.1(g).

 

          "Total Term A Commitment" shall mean the sum of the Term A Commitments
of the Lenders.

 

          "Total Term B Commitment" shall mean the sum of the Term B Commitments
of the Lenders.

 

          "Total Term Commitment" shall mean the Total Term A Commitment, the
Total Term B Commitment, and the Total Asset Sale Commitment.

 

          "Transaction" shall mean the Target Acquisition, the repayment of
Revolving Loans contemplated by Section 6.1(p), the incurrence of the Loans on
the Closing Date, and the payment of fees and expenses associated therewith.

 

          "Type" shall mean any type of Loan determined with respect to the
interest option applicable thereto, i.e., a Prime Rate Loan, a Eurocurrency Loan
or a Money Market Rate Loan.

 

          "UCC" shall mean the Uniform Commercial Code.

 

          "Unfunded Current Liability" of any Plan shall mean the amount, if
any, by which the actuarial present value of the accumulated plan benefits under
the Plan as of the close of its most recent plan year exceeds the fair market
value of the assets allocable thereto, each determined in accordance with
Statement of Financial Accounting Standards No. 87, based upon the actuarial
assumptions used by the Plan's actuary in the most recent annual valuation of
the Plan.

 

          "United States" and "U.S." shall each mean the United States of
America.

 

          "Unpaid Drawing" shall have the meaning provided in section 3.3(a).

 

          "Unutilized Commitment" shall mean, with respect to any Lender and its
Commitment, if any, under a particular Facility, the excess of (i) such Lender's
Commitment under such Facility at such time over (ii) the sum of (x) the
principal amount of Loans made by such Lender under such Facility and
outstanding at such time, and (y) in the case of a Commitment under the
Revolving Facility only, such Lender's Revolving Facility Percentage of Letter
of Credit Outstandings at such time.

 

          "Unutilized Swing Line Commitment" shall mean, at any time, the excess
of (i) the Swing Line Commitment at such time over (ii) the aggregate principal
amount of all Swing Line Loans then outstanding.

 

          "Unutilized Total Asset Sale Term Commitment" shall mean, at any time,
the excess of (i) the Total Asset Sale Term Commitment at such time over (ii)
the aggregate principal amount of all Asset Sale Term Loans then outstanding.

 

          "Unutilized Total Commitment" shall mean, at any time, the excess of
(i) the Total Commitment at such time over (ii) the sum of (x) the aggregate
principal amount of all Loans then outstanding plus (y) the aggregate Letter of
Credit Outstandings at such time.

 

          "Unutilized Total Revolving Commitment" shall mean, at any time, the
excess of (i) the Total Revolving Commitment at such time over (ii) the sum of
(x) the aggregate principal amount of all Revolving Loans then outstanding plus
(y) the aggregate Letter of Credit Outstandings at such time.

 

          "Unutilized Total Term A Commitment" shall mean, at any time, the
excess of (i) the Total Term A Commitment at such time over (ii) the aggregate
principal amount of all Term A Loans then outstanding.

 

          "Unutilized Total Term B Commitment" shall mean, at any time, the
excess of (i) the Total Term B Commitment at such time over (ii) the aggregate
principal amount of all Term B Loans then outstanding.

 

          "Wholly-Owned Subsidiary" shall mean each Subsidiary of the Company at
least 95% of whose capital stock, equity interests and partnership interests,
other than director's qualifying shares or similar interests, are owned directly
or indirectly by the Borrower.

 

          "Written", "written" or "in writing" shall mean any form of written
communication or a communication by means of telex, facsimile transmission,
telegraph or cable.

 

          1.2. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
"from" means "from and including" and the words "to" and "until" each means "to
but excluding".

 

          1.3. Accounting Terms. Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision of section 8 or 9 hereof to eliminate the effect of any change
occurring after the Effective Date in GAAP or in the application thereof to such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any such provision hereof for such purposes),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance with the requirements of this Agreement.

 

          1.4. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any person shall be construed to include such person's successors and
assigns, (c the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to sections, Annexes
and Exhibits shall be construed to refer to sections of, and Annexes and
Exhibits to, this Agreement, and (e) the words "asset" and "property" shall be
construed to have the same meaning and effect and to refer to any and all real
property, tangible and intangible assets and properties, including cash,
securities, accounts and contract rights, and interests in any of the foregoing.

 

          1.5. Currency Equivalents. For purposes of this Agreement, except as
otherwise specified herein, (i) the equivalent in Dollars of Euros shall be
determined by using the quoted spot rate at which the Administrative Agent
offers to exchange Dollars for Euros at its Payment Office at 9:00 A.M. (local
time at the Payment Office) two Business Days prior to the date on which such
equivalent is to be determined and (ii) the equivalent in Euros of Dollars shall
be determined by using the quoted spot rate at which the Administrative Agent's
Payment Office offers to exchange Euros for Dollars at the Payment Office at
9:00 A.M. (local time at the Payment Office) two Business Days prior to the date
on which such equivalent is to be determined; provided, that (A) the equivalent
in Dollars of each Eurocurrency Loan made in Euros shall be, for the purposes of
determining the unused portion of each Lender's Commitment, or any or all Loan
or Loans outstanding on such date, calculated or recalculated, as the case may
be, on the date that the Eurocurrency Rate applicable to such Loan is
established, on the last day of the Interest Period applicable thereto, and on
each date that it shall be necessary (or the Administrative Agent shall elect)
to determine the unused portion of each Lender's Commitment; (B) the equivalent
in Dollars of any Unpaid Drawing in respect of any Letter of Credit denominated
in Euros shall be determined at the time the drawing under such Letter of Credit
was paid or disbursed by the applicable Letter of Credit Issuer; (C) for
purposes of determining the Letter of Credit Outstandings or the Unutilized
Total Revolving Commitment as contemplated by sections 2.1(d), 3.1(b) and 5.2,
the equivalent in Dollars of the Stated Amount of any Letter of Credit
denominated in Euros shall be calculated (x) on the date of the issuance of the
respective Letter of Credit, and (y) in any other case where the same is
required or permitted to be calculated, on such other day as the Administrative
Agent may, in its sole discretion, consider appropriate; and (D) for purposes of
sections 4.1(b) and (c), the equivalent in Dollars of the Stated Amount of any
Letter of Credit denominated in Euros shall be calculated for the applicable
quarterly period at the time of invoicing for such quarterly period in which the
respective payment is due pursuant to said sections. Notwithstanding the
foregoing, for purposes of determining the amount of the Commitment Fee payable
pursuant to Section 4.1(a) hereof, the equivalent in Dollars of any outstanding
Revolving Loans which are denominated in Euros shall be determined by using the
quoted spot rate at which the Administrative Agent offers to exchange Dollars
for Euros at its Payment Office at 9:00 A.M. (local time at the Payment Office)
two Business Days prior to the commencement date of the applicable Interest
Period for such Revolving Loans, unless the Administrative Agent, in its sole
discretion, shall elect to use another day or basis for determining such
equivalent in Dollars.

 

          1.6. Pro Forma Calculations. Notwithstanding anything to the contrary
in this Agreement, with respect to any period during which the Target
Acquisition, any Permitted Acquisition or any Asset Sale occurs as permitted
pursuant to the terms hereof, for purposes of determining compliance with the
covenants set forth in Sections 9.7, 9.8, 9.9 and 9.10, such compliance shall be
determined on the basis of Pro Forma Compliance and, accordingly, Consolidated
EBITDA, Consolidated Total Debt, Consolidated Total Capital, the Fixed Charge
Coverage Ratio and the Interest Coverage Ratio shall be calculated with respect
to such periods on a Pro Forma Basis.

 

          1.7. Appointment of the Company as Representative. For purposes of
this Agreement, each Borrower other than the Company (i) authorizes the Company
to make such requests, give such notices or furnish such certificates to the
Administrative Agent or any Lender as may be required or permitted by this
Agreement for the benefit of such Borrower and (ii) authorizes the
Administrative Agent to treat such requests, notices, certificates or consents
given or made by the Company to have been made, given or furnished by the
applicable Borrower for purposes of this Agreement. The Administrative Agent and
each Lender shall be entitled to rely on each such request, notice, certificate
or consent made, given or furnished by the Borrower pursuant to the provisions
of this Agreement or any other Credit Document as being made or furnished on
behalf of, and with the effect of irrevocably binding, such Borrower.

 

          1.8. Addition of Borrowers. By execution of an Additional Borrower
Joinder by a Wholly-Owned Subsidiary, and upon acceptance thereof by the
Administrative Agent and the Required Lenders, each in its sole discretion, and
such person's satisfaction of all conditions and completion of all deliveries
specified in the Additional Borrower Joinder, this Agreement shall be deemed to
be amended so that such person shall become for all purposes of this Agreement
as if an original signatory hereto, and shall be admitted as a Borrower
hereunder, and this Agreement shall be binding for all purposes on such person
as a Borrower as if an original signatory hereto.

 

 

          SECTION 2. AMOUNT AND TERMS OF LOANS.

 

          2.1. Commitments for Loans. Subject to and upon the terms and
conditions herein set forth, each Lender severally agrees to make a loan or
loans (each a "Loan" and, collectively, the "Loans") to the Borrowers, which
Loans shall be drawn, to the extent such Lender has a commitment under a
Facility for the Borrowers, under the applicable Facility, as set forth below:

 

           (a Term Loan A Facility. Prior to the Closing Date, the Existing
Lenders have made loans to the Company which are outstanding as a "Term A Loan"
pursuant to the Existing Credit Agreement, which loans are outstanding in the
amount set forth on Annex I-B hereto under the heading "Existing Term A Loans".
Loans under the Term A Facility (each a "Term A Loan" and, collectively, the
"Term A Loans"): (i) with respect to additional Term A Loans, can only be
incurred by the Company on the Closing Date in the entire amount of the
Unutilized Total Term A Commitment, if any; (ii) except as otherwise provided,
may, at the option of the Company, be incurred and maintained as, or Converted
into Term A Loans which are Prime Rate Loans or Eurocurrency Loans, in each case
denominated in Dollars provided that all Term A Loans made as part of the same
Term Borrowing shall, unless otherwise specifically provided herein, consist of
Term A Loans of the same Type; and (iii) shall not exceed for any Lender at the
time of incurrence thereof the aggregate principal amount of the Term A
Commitment, if any, of such Lender at such time. Once prepaid or repaid, Term A
Loans may not be reborrowed.

 

 

 

           (b Term Loan B Facility. Prior to the Closing Date, Existing Lenders
have made loans to the Company which are outstanding as a "Term B Loan" pursuant
to the Existing Credit Agreement, which loans are outstanding in the amount set
forth on Annex I-B hereto under the heading "Existing Term B Loans". Loans under
the Term B Facility (each a "Term B Loan" and, collectively, the "Term B
Loans"): (i) with respect to additional Term B Loans, can only be incurred by
the Company on the Closing Date in the entire amount of the Unutilized Total
Term B Commitment, if any; (ii) except as otherwise provided, may, at the option
of the Company, be incurred and maintained as, or Converted into, Term B Loans
which are Prime Rate Loans or Eurocurrency Loans, in each case denominated in
Dollars, provided that all Term B Loans made as part of the same Term Borrowing
shall, unless otherwise specifically provided herein, consist of Term B Loans of
the same Type; and (iii) shall not exceed for any Lender at the time of
incurrence thereof the aggregate principal amount of the Term B Commitment, if
any, of such Lender at such time. Once prepaid or repaid, Term B Loans may not
be reborrowed.

 

 

 

           (c Asset Sale Term Loan Facility. Loans under the Asset Sale Term
Loan Facility (each an "Asset Sale Term Loan" and, collectively, the "Asset Sale
Term Loans"): (i) can only be incurred by the Company on the Closing Date in the
entire amount of the Unutilized Total Asset Sale Term Commitment; (ii) except as
otherwise provided, may, at the option of the Company, be incurred and
maintained as, or Converted into, Asset Sale Term Loans which are Prime Rate
Loans or Eurocurrency Loans, in each case denominated in Dollars, provided that
all Asset Sale Term Loans made as part of the same Term Borrowing shall, unless
otherwise specifically provided herein, consist of Asset Sale Term Loans of the
same Type; and (iii) shall not exceed for any Lender at the time of incurrence
thereof the aggregate principal amount of the Asset Sale Term Loan Commitment,
if any, of such Lender at such time. Once prepaid or repaid, Asset Sale Term
Loans may not be reborrowed.

 

 

 

           (d Revolving Facility. Prior to the Closing Date, Existing Lenders
have made loans to the Company which are outstanding as "Revolving Loans"
pursuant to the Existing Credit Agreement, which loans are outstanding in the
amount set forth on Annex I-B hereto under the heading "Existing Revolving
Loans". Thereafter, all Loans under the Revolving Facility (each a "Revolving
Loan" and, collectively, the "Revolving Loans"): (i) may be incurred by any
Borrower, at any time and from time to time on and after the Closing Date and
prior to the date the Total Revolving Commitment expires or is terminated;
(ii) except as otherwise provided, may, at the option of the applicable Borrower
be incurred and maintained as, or Converted into, Revolving Loans which are
Prime Rate Loans or Eurocurrency Loans, in each case denominated in Dollars or
Euros, provided that all Revolving Loans made as part of the same Revolving
Borrowing shall, unless otherwise specifically provided herein, consist of
Revolving Loans of the same Type and currency, and provided, further, that
Foreign Borrowers may borrow Revolving Loans denominated only in Euros, and
provided, further, the aggregate principal amount of Revolving Loans denominated
in Euros shall not exceed at any time outstanding the Alternative Currency
Sublimit; (iii) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof; (iv) may only be made if after giving effect thereto the
Unutilized Total Revolving Commitment exceeds the outstanding Swing Line Loans;
and (v) shall not exceed for any Lender at any time outstanding that aggregate
principal amount which, when added to the sum of (1) such Lender's Swing Line
Exposure plus (2) the product at such time of (A) such Lender's Revolving
Facility Percentage, times (B) the aggregate Letter of Credit Outstandings,
equals the Revolving Commitment of such Lender at such time.

 

 

 

           (e Swing Line Facility. Loans to the Company under the Swing Line
Facility (each a "Swing Line Loan" and, collectively, the "Swing Line Loans"):
(i) shall be made only by the Swing Line Lender; (ii) may be made at any time
and from time to time on and after the Closing Date and prior to the earlier of
(x) the date the Swing Line Commitment expires or is terminated, or (y) the date
the Total Revolving Commitment expires or is terminated; (iii) shall be made
only in Dollars; (iv) shall have a maturity of no longer than one Business Day;
(v)  may be incurred as either a Prime Rate Loan or a Money Market Rate Loan;
(vi) may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; (vii) may only be made if after giving effect thereto the Unutilized
Total Revolving Commitment exceeds the outstanding Swing Line Loans; and (viii)
shall not exceed for the Swing Line Lender at any time outstanding its Swing
Line Commitment at such time; and (ix) shall not exceed in the aggregate, the
Swing Line Cap.

 

 

 

           (f) Treatment of Loans Outstanding on the Closing Date; Borrowings of
Loans on the Closing Date. On the Closing Date, this Agreement and the other
Credit Documents shall not be deemed or construed to provide for or effect a
repayment and re-advance of any portion of the Borrower's Indebtedness under the
Existing Credit Agreement now outstanding, it being the intention of the Company
and the Lenders hereby that the Indebtedness owing under this Agreement be and
hereby is the same Indebtedness as that owing pursuant to the Existing Credit
Agreement immediately prior to the effectiveness of the amendment and
restatement thereof pursuant to the terms and conditions of this Agreement;
provided, that on the Closing Date, such Indebtedness shall be increased by the
amounts set forth in this Agreement, shall be re-allocated among the Lenders in
accordance with their Commitments established pursuant to this Agreement, and
shall be governed by the amended and restated terms and conditions effected by
this Agreement.

 

 

 

           (g) Increase in Revolving Credit Commitments. (i) The Company may, by
written notice to the Administrative Agent from time to time, request that the
Total Revolving Commitment be increased by an amount not to exceed the
Incremental Revolving Facility Amount at such time. Upon the approval of such
request by the Administrative Agent (which approval shall not be unreasonably
withheld), the Administrative Agent shall deliver a copy thereof to each Lender
with a Revolving Commitment. Such notice shall set forth the amount of the
requested increase in the Total Revolving Commitment (which shall be in minimum
increments of $5,000,000 and a minimum amount of $10,000,000 or equal to the
remaining Incremental Revolving Facility Amount) and the date on which such
increase is requested to become effective (which shall be not less than 10
Business Days nor more than 60 days after the date of such notice and which, in
any event, must be on or prior to the Revolving Maturity Date), and shall offer
each such Lender the opportunity to increase its Revolving Commitment by its
Revolving Facility Percentage of the proposed increased amount. Each such Lender
shall, by notice to the Company and the Administrative Agent given not more than
10 days after the date of the Administrative Agent's notice, either agree to
increase its Revolving Commitment by all or a portion of the offered amount
(each such Lender so agreeing being an "Increasing Revolving Lender") or decline
to increase its Revolving Commitment (and any such Lender that does not deliver
such a notice within such period of 10 days shall be deemed to have declined to
increase its Revolving Commitment) each Lender so declining or being deemed to
have declined being a "Non-Increasing Revolving Lender"). In the event that, on
the 10th day after the Administrative Agent shall have delivered a notice
pursuant to the second sentence of this paragraph, the Increasing Revolving
Lenders shall have agreed pursuant to the preceding sentence to increase their
Revolving Commitments by an aggregate amount less than the increase in the Total
Revolving Commitment requested by the Company, the Company may arrange for one
or more banks or other entities (any such bank or other entity referred to in
this clause being an "Augmenting Revolving Lender"), which may include any
Lender, to extend Revolving Commitments or increase their existing Revolving
Commitments in an aggregate amount equal to the unsubscribed amount; provided
that each Augmenting Revolving Lender, if not already a Lender with a Revolving
Commitment hereunder, shall be subject to the approval of the Administrative
Agent, (which approval shall not be unreasonably withheld) and the Company and
each Augmenting Revolving Lender shall execute all such documentation as the
Administrative Agent shall reasonably specify to evidence its Revolving
Commitment and/or its status as a Lender with a Revolving Commitment hereunder.
Any increase in the Total Revolving Commitment may be made in an amount which is
less than the increase requested by the Company if the Company is unable to
arrange for, or chooses not to arrange for, Augmenting Revolving Lenders.

 

 

 

           (ii) Each of the parties hereto agrees that the Administrative Agent
may take any and all actions as may be reasonably necessary to ensure that,
after giving effect to any increase in the Total Revolving Commitment pursuant
to this Section 2.1(g), the outstanding Revolving Loans (if any) are held by the
Lenders with Revolving Commitments in accordance with their new Revolving
Facility Percentages. This may be accomplished at the discretion of the
Administrative Agent (w) by requiring the outstanding Revolving Loans to be
prepaid with the proceeds of new Revolving Borrowings, (x) by causing
Non-Increasing Revolving Lenders to assign portions of their outstanding
Revolving Loans to Increasing Revolving Lenders and Augmenting Revolving
Lenders, (y) by permitting the Revolving Borrowings outstanding at the time of
any increase in the Total Revolving Commitment pursuant to this section 2.1(g)
to remain outstanding until the last days of the respective Interest Periods
therefor, even though the Lenders would hold such Revolving Borrowings other
than in accordance with their new Revolving Facility Percentages, or (z) by any
combination of the foregoing. Any prepayment or assignment described in this
paragraph (ii) shall be subject to section 2.10 hereof but otherwise without
premium or penalty.

 

 

 

           (iii) Notwithstanding the foregoing, no increase in the Total
Revolving Commitment (or in the Revolving Credit Commitment of any Lender) or
addition of a new Lender shall become effective under this section 2.1(g)
unless, (x) on the date of such increase, the conditions set forth in section
6.2 shall be satisfied and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by a responsible
financial officer of the Company, and (y) the Administrative Agent shall have
received (with sufficient copies for each of the Lenders with Revolving
Commitments) legal opinions, board resolutions and an officer's certificate
consistent with those delivered on the Closing Date under sections 6.1(e), (g)
and (n).

 

 

 

           (h) Increase in Term Loan Commitments. (i) The Company may, by
written notice to the Administrative Agent from time to time, request
Incremental Term Loan Commitments in an amount not to exceed the Incremental
Term Loan Amount from one or more Incremental Term Lenders, which may include
any existing Lender; provided that each Incremental Term Lender, if not already
a Lender hereunder, shall be subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld). Such notice shall set forth
(i) the amount of the Incremental Term Loan Commitments being requested (which
shall be in minimum increments of $5,000,000 and a minimum amount of $10,000,000
or equal to the remaining Incremental Term Loan Amount), (ii) the date on which
such Incremental Term Loan Commitments are requested to become effective (which
shall not be less than 10 Business Days nor more than 60 days after the date of
such notice), and (iii) whether such Incremental Term Loan Commitments are to be
Term A Commitments, Term B Commitments or commitments to make Term Loans with
terms different from the Term A Loans and Term B Loans ("Other Term Loans").
Each Lender may in its sole discretion agree or decline to provide Incremental
Term Loan Commitments.

 

 

 

           (ii) The Company and each Incremental Term Lender shall execute and
deliver to the Administrative Agent an Incremental Term Loan Assumption
Agreement and such other documentation as the Administrative Agent shall
reasonably specify to evidence the Incremental Term Loan Commitment of such
Incremental Term Lender. Each Incremental Term Loan Assumption Agreement shall
specify the terms of the Incremental Term Loans to be made thereunder; provided
that, without the prior written consent of the Required Term B Lenders (i) the
interest rate spreads in respect of any Other Term Loans shall not exceed by
more than 1/2 of 1% the Applicable Margin for the Term B Loans, (ii) the final
maturity date of any Other Term Loans shall be no earlier than the Term B
Maturity Date and (iii) the average life to maturity of any Other Term Loans
shall be no shorter than the average life to maturity of the Term B Loans. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Incremental Term Loan Assumption Agreement. Each of the parties hereto
hereby agrees that, upon the effectiveness of any Incremental Term Loan
Assumption Agreement, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Incremental Term Loan Commitment evidenced thereby.

 

 

 

           (iii) Notwithstanding the foregoing, no Incremental Term Loan
Commitment shall become effective under this section 2.1(h) unless (x) on the
date of such effectiveness, the conditions set forth in section 6.2 hereof shall
be satisfied and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a responsible financial officer of
the Company, and (ii) the Administrative Agent shall have received (with
sufficient copies for each of the Incremental Term Lenders) legal opinions,
board resolutions and an officer's certificate consistent with those delivered
on the Closing Date under Sections 6.1(e), (g) and (n).

 

 

 

           (iv) Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all action as may be reasonably necessary to ensure that
all Incremental Term Loans (other than any Other Term Loans), when originally
made, are included in each Borrowing of outstanding Term A Loans or Term B
Loans, as the case may be, on a pro rata basis. This may be accomplished at the
discretion of the Administrative Agent by requiring each outstanding Term A or
Term B Borrowing, as the case may be, outstanding as a Eurocurrency Loan, to be
converted into a Prime Rate Loan on the date of each Incremental Term Loan, or
by allocating a portion of each Incremental Term Loan to each outstanding Term A
Borrowing or Term B Borrowing, as the case may be, on a pro rata basis, even
though as a result thereof such Incremental Term Loan may effectively have a
shorter Interest Period than the Term Loans included in the Borrowing of which
they are a part (and notwithstanding any other provision of this Agreement that
would prohibit such an initial Interest Period). Any Conversion of Eurocurrency
Loans to Prime Rate Loans required by the preceding sentence shall be subject to
section 2.10 hereof. If any Incremental Term Loan is to be allocated to an
existing Interest Period for a Eurocurrency Loan then, subject to section
2.7(d), the interest rate applicable to such Incremental Term Loan for the
remainder of such Interest Period shall equal the Eurocurrency Rate for a period
approximately equal to the remainder of such Interest Period (as determined by
the Administrative Agent two Business Days before the date such Incremental Term
Loan is made) plus the Applicable Margin. In addition, to the extent any
Incremental Term Loans are Term A Loans or Term B Loans, the scheduled
amortization payments under section 5.2(a) required to be made after the making
of such Incremental Term Loans shall be ratably increased by the aggregate
principal amount of such Incremental Term Loans.

 

 

 

          2.2. Minimum Borrowing Amounts, etc.; Pro Rata Borrowings. (a) The
aggregate principal amount of each Borrowing by any Borrower shall not be less
than the Minimum Borrowing Amount. More than one Borrowing may be incurred by
any Borrower on any day, provided that (i) if there are two or more Borrowings
on a single day by a Borrower under the same Facility which consist of
Eurocurrency Loans, each such Borrowing shall have a different initial Interest
Period, (ii) only one Borrowing may be made under the Swing Line Facility on any
day, and (iii) at no time shall there be more than 12 Borrowings of Eurocurrency
Loans outstanding hereunder.

 

 

 

           (b) All Borrowings under a Facility shall be made by the Lenders
having Commitments under such Facility pro rata on the basis of their respective
Commitments under such Facility. It is understood that no Lender shall be
responsible for any default by any other Lender in its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to
fulfill its Commitment hereunder.

 

 

 

          2.3. Procedures for Borrowing and Disbursement of Funds. (a) Notice of
Borrowing. Whenever any Borrower desires to incur Loans, it shall give the
Administrative Agent at its Notice Office,

 

 

           (A) Borrowings of Prime Rate Loans under the Revolving and Term
Facilities: in the case of any Borrowing under a Term Facility or the Revolving
Facility of Prime Rate Loans to be made hereunder, prior to 12:00 noon (local
time at its Notice Office), at least one Business Day's prior written or
telephonic notice thereof (in the case of telephonic notice, promptly confirmed
in writing if so requested by the Administrative Agent); or

 

 

 

 

 

           (B) Borrowings of Eurocurrency Loans under the Revolving and Term
Facilities Denominated in Dollars: in the case of any Borrowing under a Term
Facility or the Revolving Facility of Eurocurrency Loans denominated in Dollars
to be made hereunder, prior to 12:00 noon (local time at its Notice Office), at
least three Business Days' prior written or telephonic notice thereof (in the
case of telephonic notice, promptly confirmed in writing if so requested by the
Administrative Agent); or

 

 

 

 

 

           (C) Borrowings of Eurocurrency Loans under the Revolving Facilities
Denominated in an Alternative Currency: in the case of any Borrowing under the
Revolving Facility of Eurocurrency Loans denominated in an Alternative Currency
to be made hereunder, prior to 12:00 noon (local time at its Notice Office), at
least five Business Days' prior written or telephonic notice thereof (in the
case of telephonic notice, promptly confirmed in writing if so requested by the
Administrative Agent); or

 

 

 

 

 

           (D) Borrowings under the Swing Line Facility: in the case of any
Borrowing under the Swing Line Facility of (1) a Prime Rate Loan to be made
hereunder, prior to 1:00 P.M. (local time at its Notice Office), at least same
Business Day's prior written or telephonic notice thereof (in the case of
telephonic notice, promptly confirmed in writing if so requested by the
Administrative Agent); or (2) a Money Market Rate Loan to be made hereunder, if
the Administrative Agent shall have furnished the Borrower with a Quoted Rate
therefor, prior to 1:00 P.M. (local time at its Notice Office), at least same
Business Day's prior written or telephonic notice thereof (in the case of
telephonic notice, promptly confirmed in writing if so requested by the
Administrative Agent), which proposed Borrowing shall be within such period as
the Administrative Agent shall have specified for such Quoted Rate.

Each such notice (each such notice, a "Notice of Borrowing") shall (if requested
by the Administrative Agent to be confirmed in writing), be substantially in the
form of Exhibit B-1, and in any event shall be irrevocable and shall specify:
(i) the Facility under which the Borrowing is to be incurred, and if applicable,
the Borrower incurring the Loan; (ii) the aggregate principal amount of the
Loans to be made pursuant to such Borrowing; (iii) the date of the Borrowing
(which shall be a Business Day); (iv) whether the Borrowing shall consist of
Prime Rate Loans, Eurocurrency Loans or a Money Market Rate Loan; (v) if the
Borrowing consists of a Swing Line Loan which is a Money Market Rate Loan, the
Quoted Rate therefor; (vi) if the requested Borrowing consists of Eurocurrency
Loans, the Interest Period to be initially applicable thereto ; and (vii) in the
case of a requested Borrowing of Revolving Loans consisting of Loans which are
Eurocurrency Loans whether the Loans are to be denominated in Dollars or Euros.
The stated maturity date of any Swing Line Loan shall be the Business Day which
immediately follows the date such Swing Line Loan is made, subject to any
reborrowing thereof as provided in section 2.1(e). The Administrative Agent
shall promptly give each Lender which has a Commitment under any applicable
Facility written notice (or telephonic notice promptly confirmed in writing) of
each proposed Borrowing under the applicable Facility, of such Lender's
proportionate share thereof and of the other matters covered by the Notice of
Borrowing relating thereto.

 

           (b) Borrowings of Eurocurrency Loans Denominated in Euros. In the
case of a proposed Borrowing comprised of Revolving Loans which are Eurocurrency
Loans denominated in Euros, the obligation of each affected Lender to make its
Eurocurrency Loan in Euros as part of such Borrowing is subject to the
confirmation by the Administrative Agent to the Company not later than the
fourth Business Day before the requested date of such Borrowing that Euros are
readily and freely transferable and convertible into Dollars.

 

If the Administrative Agent shall not have provided the confirmation referred to
above the Administrative Agent shall promptly notify the Company and each
Lender, whereupon the Company or the applicable Borrower may, or if the Borrower
is a Foreign Borrower, the Borrower shall, by notice to the Administrative Agent
not later than the third Business Day before the requested date of such
Borrowing, withdraw the Notice of Borrowing relating to such requested
Borrowing. If the Borrower does so withdraw such Notice of Borrowing, the
Borrowing requested in such Notice of Borrowing shall not occur and the
Administrative Agent shall promptly so notify each Lender. If the applicable
Borrower does not so withdraw such Notice of Borrowing, the Administrative Agent
shall promptly so notify each Lender and such Notice of Borrowing shall be
deemed to be a Notice of Borrowing which requests a Borrowing of Loans comprised
of Eurocurrency Loans in an aggregate amount in Dollars equivalent, on the date
the Administrative Agent so notifies each Lender, to the amount of the
originally requested Borrowing in Euros; and in such notice by the
Administrative Agent to each Lender the Administrative Agent shall state such
aggregate equivalent amount of such Borrowing in Dollars and such Lender's
ratable portion of such Borrowing.

 

           (c) Borrowings of Money Market Rate Loans. Whenever the Company
proposes to submit a Notice of Borrowing with respect to a Swing Line Loan which
will be a Money Market Rate Loan, it will prior to submitting such Notice of
Borrowing notify the Administrative Agent of its intention and request the
Administrative Agent to quote a fixed or floating interest rate (the "Quoted
Rate") to be applicable thereto prior to the proposed maturity thereof. The
Administrative Agent will immediately so notify the Swing Line Lender, and if
the Swing Line Lender is agreeable to a particular interest rate for the
proposed Money Market Rate Loan if such Loan is made on or prior to a specified
date, the Administrative Agent shall quote such interest rate to the Company as
the Quoted Rate applicable to such proposed Money Market Rate Loan if made on or
before such specified date for a maturity of one Business Day as so proposed by
the Company. The Swing Line Lender contemplates that any Quoted Rate will be a
rate of interest which reflects a margin corresponding to (or greater than) the
Applicable Eurocurrency Margin in effect at the time of quotation of any Quoted
Rate over the then prevailing fully absorbed average cost of funds of the Swing
Line Lender, Federal Funds Effective Rate, commercial paper, call money,
overnite repurchase or other commonly quoted interest rate, in each case as
selected by the Swing Line Lender. Nothing herein shall be deemed to permit any
Lender other than the Swing Line Lender any right of approval with respect to a
Quoted Rate.

 

           (d) Actions by Administrative Agent on Telephone Notice. Without in
any way limiting the obligation of any Borrower to confirm in writing any
telephonic notice permitted to be given hereunder, the Administrative Agent may
act prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agent in good faith to be
from an Authorized Officer of the applicable Borrower entitled to give
telephonic notices under this Agreement on behalf of such Borrower. In each such
case, the Administrative Agent's record of the terms of such telephonic notice
shall be conclusive absent manifest error.

 

           (e) Disbursement of Funds. (i) No later than 2:00 P.M. (local time at
the Payment Office) on the date specified in each Notice of Borrowing, each
Lender will make available its pro rata share, if any, of each Borrowing
requested to be made on such date in the manner provided below. All amounts
shall be made available to the Administrative Agent in Dollars or Euros, as
applicable and in immediately available funds at the Payment Office and the
Administrative Agent promptly will make available to the applicable Borrower by
depositing to its account at the Payment Office the aggregate of the amounts so
made available in the type of funds received.

 

           (ii) Unless the Administrative Agent shall have been notified by any
Lender prior to the date of Borrowing that such Lender does not intend to make
available to the Administrative Agent its portion of the Borrowing or Borrowings
to be made on such date, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date of
Borrowing, and the Administrative Agent, in reliance upon such assumption, may
(in its sole discretion and without any obligation to do so) make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available same to the applicable Borrower, the Administrative
Agent shall be entitled to recover such corresponding amount from such Lender.
If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent's demand therefor, the Administrative Agent shall promptly
notify the applicable Borrower, and such Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the applicable Borrower, as the
case may be, interest on such corresponding amount in respect of each day from
the date such corresponding amount was made available by the Administrative
Agent to such Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (x) if paid by such Lender,
the overnight Federal Funds Effective Rate, in the case of any Loan denominated
in Dollars, or at the weighted average overnight or weekend borrowing rate for
immediately available and freely transferrable funds in the applicable
Alternative Currency which is offered to the Administrative Agent in the
international markets, in the case of any Loan denominated in Euros , or (y) if
paid by the Borrower, the then applicable rate of interest, calculated in
accordance with section 2.7, for the respective Loans (but without any
requirement to pay any amounts in respect thereof pursuant to section 2.10).

 

           (iii) Nothing in this section 2.3(e) and no subsequent termination of
the Commitments pursuant to section 4.2 or 4.3 shall be deemed to relieve any
Lender from its obligation to fulfill its Commitment hereunder and in existence
from time to time or to prejudice any rights which any Borrower may have against
any Lender as a result of any default by such Lender hereunder.

 

          2.4. Refunding of, or Participation in, Swing Line Loans. (a) If any
Event of Default exists, the Swing Line Lender may, in its sole and absolute
discretion, direct that the Swing Line Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a "Notice of Swing Line Refunding").
Promptly upon receipt of a Notice of Swing Line Refunding, the Administrative
Agent shall give notice of the contents thereof to the Lenders with Revolving
Commitments and, unless an Event of Default specified in section 10.1(h) in
respect of any Borrower has occurred, also to the Company. Each such Notice of
Swing Line Refunding shall be deemed to constitute delivery by the Borrower of a
Notice of Borrowing requesting Revolving Loans denominated in Dollars and
consisting of Prime Rate Loans in the amount of the Swing Line Loans to which it
relates. Each Lender with a Revolving Commitment (including the Swing Line
Lender in its capacity as a Lender) hereby unconditionally agrees
(notwithstanding that any of the conditions specified in section 6.2 hereof or
elsewhere in this Agreement shall not have been satisfied, but subject to the
provisions of paragraph (b) below) to make a Revolving Loan to the applicable
Borrower in an amount equal to such Lender's Revolving Facility Percentage of
the aggregate Dollar amount of the Swing Line Loans to which such Notice of
Swing Line Refunding relates. Each such Lender shall make the amount of such
Revolving Loan available to the Administrative Agent in immediately available
funds at the Payment Office not later than 2:00 P.M. (local time at the Payment
Office), if such notice is received by such Lender prior to 11:00 A.M. (local
time at its Domestic Lending Office), or not later than 2:00 P.M. (local time at
the Payment Office) on the next Business Day, if such notice is received by such
Lender after such time. The proceeds of such Revolving Loans shall be made
immediately available to the Swing Line Lender and applied by it to repay the
principal amount of the Swing Line Loans to which such Notice of Swing Line
Refunding related. Each non-Foreign Borrower irrevocably and unconditionally
agrees that, notwithstanding anything to the contrary contained in this
Agreement, Revolving Loans made as herein provided in response to a Notice of
Swing Line Refunding shall constitute Revolving Loans hereunder denominated in
Dollars and consisting of Prime Rate Loans.

 

           (b) If prior to the time a Revolving Loan would otherwise have been
made as provided above as a consequence of a Notice of Swing Line Refunding, any
of the events specified in section 10.1(h) shall have occurred in respect of any
Borrower or one or more of the Lenders with Revolving Commitments shall
determine that it is legally prohibited from making a Revolving Loan under such
circumstances, each Lender (other than the Swing Line Lender), or each Lender
(other than the Swing Line Lender) so prohibited, as the case may be, shall, on
the date such Revolving Loan would have been made by it (the "Purchase Date"),
purchase an undivided participating interest in the outstanding Swing Line Loans
to which such Notice of Swing Line Refunding related, in an amount (the "Swing
Line Participation Amount") equal to such Lender's Revolving Facility Percentage
of such Swing Line Loans. On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender in
immediately available funds, such Lender's Swing Line Participation Amount, and
promptly upon receipt thereof the Swing Line Lender shall, if requested by such
other Lender, deliver to such Lender a participation certificate, dated the date
of the Swing Line Lender's receipt of the funds from, and evidencing such
Lender's participating interest in such Swing Line Loans and its Swing Line
Participation Amount in respect thereof. If any amount required to be paid by a
Lender to the Swing Line Lender pursuant to the above provisions in respect of
any Swing Line Participation Amount is not paid on the date such payment is due,
such Lender shall pay to the Swing Line Lender on demand interest on the amount
not so paid at the overnight Federal Funds Effective Rate from the due date
until such amount is paid in full.

 

           (c) Whenever, at any time after the Swing Line Lender has received
from any other Lender such Lender's Swing Line Participation Amount, the Swing
Line Lender receives any payment from or on behalf of the Company on account of
the related Swing Line Loans, the Swing Line Lender will promptly distribute to
such Lender its Revolving Facility Percentage of such payment on account of its
Swing Line Participation Amount (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender's participating
interest was outstanding and funded); provided, however, that in the event such
payment received by the Swing Line Lender is required to be returned, such
Lender will return to the Swing Line Lender any portion thereof previously
distributed to it by the Swing Line Lender.

 

           (d) Each Lender's obligation to make Revolving Loans and/or to
purchase participations in connection with a Notice of Swing Line Refunding
(which shall in all events be within such Lender's Unutilized Revolving
Commitment, taking into account all outstanding participations in connection
with Swing Line Refundings) shall be subject to the conditions that:

 

 

           (i) such Lender shall have received a Notice of Swing Line Refunding
complying with the provisions hereof, and

 

 

 

 

 

           (ii) at the time the Swing Line Loans which are the subject of such
Notice of Swing Line Refunding were made, the Swing Line Lender had no actual
written notice from another Lender notifying the Swing Line Lender that an Event
of Default had occurred and was continuing under this Agreement and that any
further increases in the aggregate principal amount of Swing Line Loans would
not be entitled to the benefit of the participation arrangements provided in
this section 2.4,

but otherwise shall be absolute and unconditional, shall be solely for the
benefit of the Swing Line Lender and shall not be affected by any circumstance,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right which such Lender may have against any other Lender, any
Credit Party, or any other person, or any Credit Party may have against any
Lender or other person, as the case may be, for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default; (C) any event or
circumstance involving a Material Adverse Effect upon any Borrower; (D) any
breach of any Credit Document by any party thereto; or (E) any other
circumstance, happening or event, whether or not similar to any of the
foregoing.

 

          2.5. Notes; Loan Accounts. (a) Forms of Notes. The obligation of each
Borrower to pay the principal of, and interest on, the Loans made to it by each
Lender shall be evidenced (i) if a Term A Loan, by a promissory note of the
Company substantially in the form of Exhibit A-1 (each a "Term A Note" and,
collectively, the "Term A Notes"), (ii) if a Term B Loan, by a promissory note
of the Company substantially in the form of Exhibit A-2 (each a "Term B Note"
and, collectively, the "Term B Notes"), (iii) if an Asset Sale Term Loan, by a
promissory note of the Company substantially in the form of Exhibit A-3 (each an
"Asset Sale Term Note" and, collectively, the "Asset Sale Term Notes"), (iv) if
a Revolving Loan, by a promissory note of each Borrower substantially in the
form of Exhibit A-4 with blanks appropriately completed in conformity herewith
(each a "Revolving Note" and, collectively, the "Revolving Notes"), and (v) if a
Swing Line Loan, by a promissory note of the Company substantially in the form
of Exhibit A-5 with blanks appropriately completed in conformity herewith (the
"Swing Line Note").

 

           (b) Term A Notes. The Term A Note issued by the Company to a Lender
with a Term A Commitment shall: (i) be executed by the Company; (ii) be payable
to the order of such Lender and be dated on or prior to the Closing Date; (iii)
be payable in the principal amount of Term A Loans evidenced thereby; (iv) be
payable in installments as provided in section 5.2(a) and mature on the Term A
Maturity Date; (v) bear interest as provided in section 2.7 in respect of the
Prime Rate Loans or Eurocurrency Loans, as the case may be, evidenced thereby;
(vi) be subject to mandatory prepayment as provided in section 5.2; and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

 

           (c) Term B Notes. The Term B Note issued by the Company to a Lender
with a Term B Commitment shall: (i) be executed by the Company; (ii) be payable
to the order of such Lender and be dated on or prior to the Closing Date; (iii)
be payable in the principal amount of Term B Loans evidenced thereby; (iv) be
payable in installments as provided in section 5.2(a) and mature on the Term B
Maturity Date; (v) bear interest as provided in section 2.7 in respect of the
Prime Rate Loans or Eurocurrency Loans, as the case may be, evidenced thereby;
(vi) be subject to mandatory prepayment as provided in section 5.2; and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

 

           (d) Asset Sale Term Notes. The Asset Sale Term Note issued by the
Company to a Lender with an Asset Sale Term Commitment shall: (i) be executed by
the Company; (ii) be payable to the order of such Lender and be dated on or
prior to the Closing Date; (iii) be payable in the principal amount of Asset
Sale Term Loans evidenced thereby; (iv) be payable in installments as provided
in section 5.2(a) and mature on the Asset Sale Term Maturity Date; (v) bear
interest as provided in section 2.7 in respect of the Prime Rate Loans or
Eurocurrency Loans, as the case may be, evidenced thereby; (vi) be subject to
mandatory prepayment as provided in section 5.2; and (vii) be entitled to the
benefits of this Agreement and the other Credit Documents.

 

           (e) Revolving Notes. The Revolving Note issued by any Borrower to a
Lender with a Revolving Commitment shall: (i) be executed only by such Borrower;
(ii) be payable to the order of such Lender and be dated on or prior to the
Closing Date; (iii) be payable in the principal amount of Revolving Loans
evidenced thereby; (iv) mature on the Revolving Maturity Date; (v) bear interest
as provided in section 2.7 in respect of the Prime Rate Loans or Eurocurrency
Loans, as the case may be, evidenced thereby; (vi) be subject to mandatory
prepayment as provided in section 5.2; and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents. In furtherance of the provisions
of Section 13.26, below, and for the avoidance of doubt, a Foreign Borrower only
shall be required to execute and deliver the Revolving Note evidencing the
Revolving Loans actually advanced to such Foreign Borrower and in no event,
shall a Foreign Borrower execute a Revolving Note evidencing any obligations in
respect of Revolving Loans advanced to any other Borrowers including, without
limitation, the Company.

 

           (f) Swing Line Note. The Swing Line Revolving Note issued to the
Swing Line Lender shall: (i) be executed by the Company; (ii) be payable to the
order of such Lender and be dated on or prior to the date the first Loan
evidenced thereby is made; (iii) be in a stated principal amount equal to the
Swing Line Commitment of such Lender and be payable in the principal amount of
Swing Line Loans evidenced thereby; (iv) mature as to any Swing Line Loan
evidenced thereby on the first Business Day following the date such Swing Line
Loan was made; (v) bear interest as provided in section 2.7 in respect of the
Prime Rate Loans or Money Market Rate Loans, as the case may be, evidenced
thereby; (vi) be subject to mandatory prepayment as provided in section 5.2; and
(vii) be entitled to the benefits of this Agreement and the other Credit
Documents.

 

           (g) Loan Accounts of Lenders. Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrowers to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender from time to time hereunder.

 

           (h) Loan Accounts of Administrative Agent. The Administrative Agent
shall maintain accounts in which it shall record (i) the amount of each Loan
made hereunder, the Type thereof, and the particular Facility under which such
Loan was made, (ii) the Interest Period and applicable interest rate if such
Loan is a Eurocurrency Loan, (iii) the maturity date and interest rate if such
Loan is a Swing Line Loan, (iv) the amount of any principal due and payable or
to become due and payable from the Borrowers to each Lender hereunder, and (v)
the amount of any sum received by the Administrative Agent hereunder for the
account of the Lenders and each Lender's share thereof.

 

           (i) Effect of Loan Accounts, etc. The entries made in the accounts
maintained pursuant to section 2.5(g) and (h) shall be prima facie evidence of
the existence and amounts of payments and amounts of the obligations recorded
therein; provided, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligation of the Borrowers to repay or prepay the Loans in accordance with the
terms of this Agreement.

 

           (j) Endorsements of Amounts on Notes Prior to Transfer. Each Lender
will, prior to any transfer of any of the Notes issued to it by any Borrower,
endorse on the reverse side thereof or the grid attached thereto the outstanding
principal amount of Loans evidenced thereby. Failure to make any such notation
or any error in any such notation shall not affect the Borrowers' obligations in
respect of such Loans.

 

          2.6. Voluntary Conversions of Dollar Denominated Loans.

 

          The Borrowers shall have the option to Convert on any Business Day all
or a portion at least equal to the applicable Minimum Borrowing Amount of the
outstanding principal amount of its Loans denominated in Dollars of one Type
owing by it pursuant to a single Facility into a Borrowing or Borrowings
pursuant to the same Facility of another Type of Loans denominated in Dollars
which can be made pursuant to such Facility, provided that:

 

 

           (i) no Conversions may be made with respect to any Swing Line Loans;

 

 

 

 

 

           (ii) no partial Conversion of a Borrowing of Eurocurrency Loans shall
reduce the outstanding principal amount of the Eurocurrency Loans made pursuant
to such Borrowing to less than the Minimum Borrowing Amount applicable thereto;

 

 

 

 

 

           (iii) any Conversion of Eurocurrency Loans into Prime Rate Loans
shall be made on, and only on, the last day of an Interest Period for such
Eurocurrency Loans;

 

 

 

 

 

           (iv) Prime Rate Loans may only be Converted into Eurocurrency Loans
if no Default under section 10.1(a) or Event of Default is in existence on the
date of the Conversion unless the Required Revolving Lenders, the Required Term
A Lenders, the Required Term B Lenders, the Required Asset Sale Term Lenders, or
the Required Incremental Term Lenders, as applicable, otherwise agree;

 

 

 

 

 

           (v) Prime Rate Loans may not be Converted into Eurocurrency Loans
during any period when such Conversion is not permitted under section 2.9; and

 

 

 

 

 

           (vi) Borrowings of Eurocurrency Loans resulting from this section 2.6
shall conform to the requirements of section 2.2.

Each such Conversion shall be effected by the applicable Borrower giving the
Administrative Agent at its Notice Office, prior to 12:00 noon (local time at
such Notice Office), at least three Business Days', in the case of Conversion
into a Eurocurrency Loans (or prior to 12:00 noon (local time at such Notice
Office) same Business Day's, in the case of a Conversion into Prime Rate Loans),
prior written notice (or telephonic notice promptly confirmed in writing if so
requested by the Administrative Agent) (each a "Notice of Conversion"),
substantially in the form of Exhibit B-2, specifying the Loans to be so
Converted, the Type of Loans to be Converted into and, if to be Converted into a
Borrowing of Eurocurrency Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall give each Lender prompt notice of any
such proposed Conversion affecting any of its Loans. For the avoidance of doubt,
the prepayment or repayment of any Revolving Loans out of the proceeds of other
Revolving Loans by a Borrower is not considered a Conversion of Revolving Loans
into other Revolving Loans.

 

          Revolving Loans denominated in Euros may be continued as Revolving
Loans denominated in Euros, bearing interest based on the Eurocurrency Rate, at
the end of any relevant Interest Period.

 

          2.7. Interest. (a) Interest on Prime Rate Loans. During such periods
as a Loan is a Prime Rate Loan, it shall bear interest at a fluctuating rate per
annum which shall at all times be equal to the Prime Rate in effect from time to
time plus the Applicable Prime Rate Margin in effect from time to time for such
Loan.

 

           (b) Interest on Eurocurrency Loans. During such periods as a Loan is
a Eurocurrency Loan, it shall bear interest at a rate per annum which shall at
all times during an Interest Period therefor be the relevant Eurocurrency Rate
for such Eurocurrency Loan for such Interest Period plus the Applicable
Eurocurrency Margin in effect from time to time for such Loan.

 

           (c) Interest on Money Market Rate Loans. During such periods as a
Swing Line Loan is a Money Market Rate Loan, it shall bear interest until
maturity (whether by acceleration or otherwise) at the rate per annum which
shall be equal to the Quoted Rate therefor.

 

           (d) Default Interest. Notwithstanding the above provisions, if a
Default under section 10.1(a) or Event of Default is in existence, all
outstanding amounts of principal and, to the extent permitted by law, all
overdue interest, in respect of each Loan shall bear interest, payable on
demand, at a rate per annum equal to 2% per annum above the interest rate which
is or would be applicable from time to time pursuant to section 2.7(a). If any
amount (other than the principal of and interest on the Loans) payable by a
Borrower under the Credit Documents is not paid when due, such amount shall bear
interest, payable on demand, at a rate per annum equal to 2% per annum above the
interest rate which is or would be applicable from time to time pursuant to
section 2.7(a).

 

           (e) Accrual and Payment of Interest. Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable:

 

 

           (i) in respect of any Swing Line Loan, monthly in arrears on the
first Business Day of the next succeeding month;

 

 

 

 

 

           (ii) in respect of each Prime Rate Loan under the Revolving Facility
or any Term Facility, quarterly in arrears on each April 1, July 1, October 1
and January 1, and

 

 

 

 

 

           (iii) in respect of each Eurocurrency Loan under the Revolving
Facility or any Term Facility, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on the dates which are successively three months after the commencement
of such Interest Period, and

 

 

 

 

 

           (iv) in the case of any Loan under any Facility, on any repayment,
prepayment or Conversion (on the amount repaid, prepaid or Converted), at
maturity (whether by acceleration or otherwise) and, after such maturity, on
demand.

           (f) Computations of Interest. All computations of interest hereunder
shall be made in accordance with section 13.7(b).

 

           (g) Interest Rate Margins. As used herein the terms "Applicable Prime
Rate Margin" and "Applicable Eurocurrency Margin" shall mean the applicable
rates determined in accordance with the following provisions.

 

           (i) Applicable Margin for Term B Loans and Asset Sale Loans. In the
case of the Asset Sale Loans, the Applicable Eurocurrency Margin is 300 basis
points per annum, and the Applicable Prime Rate Margin is 200 basis points per
annum. In the case of the Term B Loans, the Applicable Prime Rate Margin or
Applicable Eurocurrency Margin, as the case may be, is the particular rate per
annum determined by the Administrative Agent in accordance with the Pricing Grid
Table which appears below, based on the Company's ratio of Consolidated Total
Debt to Consolidated EBITDA, as computed in accordance with section 9.7 hereof,
and such Pricing Grid Table, and the following provisions:

 

 

           (A) Initially, until changed hereunder in accordance with the
following provisions, the Applicable Prime Rate Margin for Term B Loans will be
200 basis points per annum, and the Applicable Eurocurrency Margin for Term B
Loans will be 300 basis points per annum.

 

 

 

 

 

           (B) Commencing with the fiscal quarter of the Company ended on or
nearest to December 31, 2001, and continuing with each fiscal quarter
thereafter, the Administrative Agent will determine the Applicable Prime Rate
Margin or Applicable Eurocurrency Margin for any Term B Loan in accordance with
the Pricing Grid Table, based on the Company's ratio of (x) Consolidated Total
Debt as of the end of the fiscal quarter, to (y) Consolidated EBITDA for the
Testing Period ended on the last day of the fiscal quarter, as computed in
accordance with section 9.7 hereof, and identified in such Pricing Grid Table.
Changes in the Applicable Prime Rate Margin or Applicable Eurocurrency Margin
based upon changes in such ratio shall become effective on the first day of the
month following the receipt by the Administrative Agent pursuant to section
8.1(a) or (b) of the financial statements of the Company, accompanied by the
certificate and calculations referred to in section 8.1(c), demonstrating the
computation of such ratio, based upon the ratio in effect at the end of the
applicable period covered (in whole or in part) by such financial statements.

 

 

 

 

 

           (C) Notwithstanding the above provisions, in no event shall there be
any reduction during the period of six months following the Closing Date in (1)
the Applicable Prime Rate Margin for Term B Loans, or (2) the Applicable
Eurocurrency Margin for Term B Loans.

 

 

 

 

 

           (D) Notwithstanding the above provisions, during any period when (1)
the Company has failed to timely deliver its consolidated financial statements
referred to in section 8.1(a) or (b), accompanied by the certificate and
calculations referred to in section 8.1(c), (2) a Default under section 10.1(a)
has occurred and is continuing, or (3) an Event of Default has occurred and is
continuing, the Applicable Prime Rate Margin and the Applicable Eurocurrency
Margin for Term B Loans shall be the highest rate per annum indicated therefor
in the Pricing Grid Table, regardless of the Company's ratio of Consolidated
Total Debt to Consolidated EBITDA at such time.

 

 

 

 

 

           (E) Any changes in the Applicable Prime Rate Margin or Applicable
Eurocurrency Margin for Term B Loans shall be determined by the Administrative
Agent in accordance with the above provisions and the Administrative Agent will
promptly provide notice of such determinations to the Company and the Lenders.
Any such determination by the Administrative Agent pursuant to this section
2.7(g) shall be conclusive and binding absent manifest error.

 

PRICING GRID TABLE

FOR

TERM B LOANS

(Expressed in Basis Points)

 Ratio of Consolidated Total Debt
To Consolidated EBITDA
_______________________________

  Applicable Prime
        Rate Margin
_______________

         Applicable
Eurocurrency Margin
___________________

Equal to or greater than 3.00 to 1.00

200            

300                

Less than 3.00 to 1.00

175            

275                

 

           (ii) Applicable Margins for Revolving Loans, Swing Line Loans, and
Term A Loans. In the case of the Revolving Loans, the Swing Line Loans and the
Term A Loans, the Applicable Prime Rate Margin or Applicable Eurocurrency
Margin, as the case may be, and the Applicable Commitment Fee, is the particular
rate per annum determined by the Administrative Agent in accordance with the
Pricing Grid Table which appears below, based on the Company's ratio of
Consolidated Total Debt to Consolidated EBITDA, as computed in accordance with
section 9.7 hereof, and such Pricing Grid Table, and the following provisions:

 

 

           (A) Initially, until changed hereunder in accordance with the
following provisions, the Applicable Prime Rate Margin for Revolving Loans,
Swing Line Loans, and Term A Loans will be 150 basis points per annum, the
Applicable Eurocurrency Margin for Revolving Loans and Term A Loans will be 300
basis points per annum, and the Applicable Commitment Fee shall be 50 basis
points per annum.

 

 

 

 

 

           (B) Commencing with the fiscal quarter of the Company ended on or
nearest to December 31, 2001, and continuing with each fiscal quarter
thereafter, the Administrative Agent will determine the Applicable Prime Rate
Margin or Applicable Eurocurrency Margin for any Revolving Loan, Swing Line Loan
or Term A Loan and the Applicable Commitment Fee in accordance with the Pricing
Grid Table, based on the Company's ratio of (x) Consolidated Total Debt as of
the end of the fiscal quarter, to (y) Consolidated EBITDA for the Testing Period
ended on the last day of the fiscal quarter, as computed in accordance with
section 9.7 hereof, and identified in such Pricing Grid Table. Changes in the
Applicable Prime Rate Margin, Applicable Eurocurrency Margin or Applicable
Commitment Fee based upon changes in such ratio shall become effective on the
first day of the month following the receipt by the Administrative Agent
pursuant to section 8.1(a) or (b) of the financial statements of the Company,
accompanied by the certificate and calculations referred to in section 8.1(c),
demonstrating the computation of such ratio, based upon the ratio in effect at
the end of the applicable period covered (in whole or in part) by such financial
statements.

 

 

 

 

 

           (C) Notwithstanding the above provisions, in no event shall there be
any reduction during the period of six months following the Closing Date in (1)
the Applicable Prime Rate Margin for Revolving Loans, Swing Line Loans, or Term
A Loans, or (2) the Applicable Eurocurrency Margin for Revolving Loans or Term A
Loans or (3) the Applicable Commitment Fee.

 

 

 

 

 

           (D) Notwithstanding the above provisions, during any period when (1)
the Company has failed to timely deliver its consolidated financial statements
referred to in section 8.1(a) or (b), accompanied by the certificate and
calculations referred to in section 8.1(c), (2) a Default under section 10.1(a)
has occurred and is continuing, or (3) an Event of Default has occurred and is
continuing, the Applicable Prime Rate Margin and the Applicable Eurocurrency
Margin for Revolving Loans, Swing Line Loans and Term A Loans and the Applicable
Commitment Fee shall be the highest rate per annum indicated therefor in the
Pricing Grid Table, regardless of the Company's ratio of Consolidated Total Debt
to Consolidated EBITDA at such time.

 

 

 

 

 

           (E) Any changes in the Applicable Prime Rate Margin or Applicable
Eurocurrency Margin for Revolving Loans, Swing Line Loans or Term A Loans and
the Applicable Commitment Fee shall be determined by the Administrative Agent in
accordance with the above provisions and the Administrative Agent will promptly
provide notice of such determinations to the Company and the Lenders. Any such
determination by the Administrative Agent pursuant to this section 2.7(g) shall
be conclusive and binding absent manifest error.

 

PRICING GRID TABLE

FOR

REVOLVING LOANS, SWING LINE LOANS AND TERM A LOANS

(Expressed in Basis Points)


Ratio of Consolidated Total Debt
To Consolidated EBITDA
____________________________


Applicable Prime Rate Margin   
_______________

Applicable    
Eurocurrency  Margin       
_____________

Applicable  
Commitment 
Fee Rate   
____________

Equal to or greater than 3.75 to 1.00

150          

300          

50       

 Equal to or greater than 3.25 to 1.00 and less than 3.75 to 1.00


125          


275          


50       

Equal to or greater than 2.75 to 1.00 and less than 3.25 to 1.00


100          


250          


50       

Equal to or greater than 2.25 to 1.00 and less than 2.75 to 1.00

 
50          


200          


50       

Equal to or greater than 1.75 to 1.00 and less than 2.25 to 1.00


12.5          


162.5          


37.5     

Less than 1.75 to 1.00

0          

137.5          

37.5     

           (h) Information as to Interest Rates. The Administrative Agent upon
determining the interest rate for any Borrowing shall promptly notify the
applicable Borrower and the affected Lenders thereof. If the Administrative
Agent is unable to determine the Eurocurrency Rate for any Borrowing of
Eurocurrency Loans based on the quotation service referred to in clause (i) of
the definition of the term Eurocurrency Rate, it will promptly so notify the
Reference Banks and each Reference Bank will furnish the Administrative Agent
timely information for the purpose of determining the Eurocurrency Rate for such
Borrowing. If any one or more of the Reference Banks shall not timely furnish
such information, the Administrative Agent shall determine the Eurocurrency Rate
for such Borrowing on the basis of timely information furnished by the remaining
Reference Banks.

          2.8. Selection and Continuation of Interest Periods. (a) Each Borrower
shall have the right

 

           (x) at the time it gives a Notice of Borrowing or Notice of
Conversion in respect of the making of, or Conversion into, a Borrowing of
Eurocurrency Loans, to select in such Notice the Interest Period to be
applicable to such Borrowing, and

 

 

 

           (y) prior to 12:00 noon (local time at the Notice Office) on the
third Business Day prior to the expiration of an Interest Period applicable to a
Borrowing under a Facility of Eurocurrency Loans, to elect by giving the
Administrative Agent written or telephonic notice (in the case of telephonic
notice, promptly confirmed in writing if so requested by the Administrative
Agent) to Continue all or the Minimum Borrowing Amount of the principal amount
of such Loans as one or more Borrowings of Eurocurrency Loans and to select the
Interest Period to be applicable to any such Borrowing (any such notice, a
"Notice of Continuation"),

which Interest Period shall, at the option of the applicable Borrower, be a one,
two, three or six month period; provided, that notwithstanding anything to the
contrary contained above, each Borrower's right to select an Interest Period or
to effect any Continuation shall be subject to the applicable provisions of
section 2.9 and to the following:

 

           (i) the initial Interest Period for any Borrowing of Eurocurrency
Loans shall commence on the date of such Borrowing (the date of a Borrowing
resulting from a Conversion or Continuation shall be the date of such Conversion
or Continuation) and each Interest Period occurring thereafter in respect of
such Borrowing shall commence on the day on which the next preceding Interest
Period expires;

 

 

 

           (ii) if any Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period, such Interest Period shall end on the last Business Day of such calendar
month;

 

 

 

           (iii) if any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall expire on the next succeeding
Business Day, provided that if any Interest Period would otherwise expire on a
day which is not a Business Day but is a day of the month after which no further
Business Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

 

 

 

           (iv) no Interest Period for any Eurocurrency Loan may be selected
which would end after the Maturity Date applicable thereto;

 

 

 

           (v) no Interest Period with respect to any Term A Borrowing may be
elected that would extend beyond any date upon which a Scheduled Repayment is
required to be made in respect of the Term A Loans if, after giving effect to
the selection of such Interest Period, the aggregate principal amount of Term A
Loans maintained as Eurocurrency Loans with Interest Periods ending after such
date would exceed the aggregate principal amount of Term A Loans permitted to be
outstanding after such Scheduled Repayment;

 

 

 

           (vi) no Interest Period with respect to any Term B Borrowing may be
elected that would extend beyond any date upon which a Scheduled Repayment is
required to be made in respect of the Term B Loans if, after giving effect to
the selection of such Interest Period, the aggregate principal amount of Term B
Loans maintained as Eurocurrency Loans with Interest Periods ending after such
date would exceed the aggregate principal amount of Term B Loans permitted to be
outstanding after such Scheduled Repayment;

 

 

 

           (vii) no Interest Period with respect to any Asset Sale Term
Borrowing may be elected that would extend beyond any date upon which a
Scheduled Repayment is required to be made in respect of the Asset Sale Term
Loans if, after giving effect to the selection of such Interest Period, the
aggregate principal amount of Asset Sale Term Loans maintained as Eurocurrency
Loans with Interest Periods ending after such date would exceed the aggregate
principal amount of Asset Sale Term Loans permitted to be outstanding after such
Scheduled Repayment;

 

 

 

           (viii) each Borrowing resulting from a Continuation shall be in at
least the Minimum Borrowing Amount applicable thereto; and

 

 

 

           (ix) no Interest Period may be elected at any time when a Default
under section 10.1(a) or an Event of Default is then in existence unless the
Required Revolving and Term A Lenders, the Required Term B Lenders, the Required
Asset Sale Term Lenders, or Required Incremental Term Lenders, as applicable,
otherwise agree.

           (b) If upon the expiration of any Interest Period the applicable
Borrower has failed to (or may not) elect a new Interest Period to be applicable
to the respective Borrowing of Eurocurrency Loans as provided above, in the case
of any such Eurocurrency Loans which are denominated in Dollars, such Borrower
shall be deemed to have elected to convert such Borrowing to Prime Rate Loans
effective as of the expiration date of such current Interest Period, and in the
case of any such Eurocurrency Loans which are denominated in Euros, such
Borrower shall be deemed to have elected effective as of the expiration date of
such current Interest Period to continue such Loans in Euros with an Interest
Period of one month.

 

2.9. Increased Costs, Illegality, etc.

(a) In the event that (x) in the case of clause (i) below, the Administrative
Agent or (y) in the case of clauses (ii) and (iii) below, any Lender, shall have
determined on a reasonable basis (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto):

 

           (i) on any date for determining the Eurocurrency Rate for
Eurocurrency Loans denominated in Dollars or in Euros for any Interest Period
that, by reason of any changes arising after the Effective Date affecting the
interbank Eurocurrency market, adequate and fair means do not exist for
ascertaining the applicable interest rate on the basis provided for in the
definition of Eurocurrency Rate; or

 

 

 

           (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable hereunder in an amount which
such Lender deems material with respect to any Eurocurrency Loans (other than
any increased cost or reduction in the amount received or receivable resulting
from the imposition of or a change in the rate of taxes or similar charges)
because of (x) any change since the Effective Date in any applicable law,
governmental rule, regulation, guideline, order or request (whether or not
having the force of law), or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
guideline, order or request (such as, for example, but not limited to, a change
in official reserve requirements, but, in all events, excluding reserves
includable in the Eurocurrency Rate pursuant to the definition thereof) and/or
(y) other circumstances adversely affecting the interbank Eurocurrency market or
the position of such Lender in such market; or

 

 

 

           (iii) at any time, that the making or continuance of any Eurocurrency
Loan denominated in Dollars or in Euros has become unlawful by compliance by
such Lender in good faith with any change since the Effective Date in any law,
governmental rule, regulation, guideline or order, or the interpretation or
application thereof, or would conflict with any thereof not having the force of
law but with which such Lender customarily complies or has become impracticable
as a result of a contingency occurring after the Effective Date which materially
adversely affects the interbank Eurocurrency market;

then

, and in any such event, such Lender (or the Administrative Agent in the case of
clause (i) above) shall (x) on or promptly following such date or time and (y)
within 10 Business Days of the date on which such event no longer exists give
notice (by telephone confirmed in writing) to the Company and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other applicable Lenders).
Thereafter (x) in the case of clause (i) above, Eurocurrency Loans shall no
longer be available in the applicable currency until such time as the
Administrative Agent notifies the Company and the applicable Lenders that the
circumstances giving rise to such notice by the Administrative Agent no longer
exist, and any Notice of Borrowing, Notice of Conversion or Notice of
Continuation given by any Borrower or with respect to Eurocurrency Loans
denominated in Dollars or Euros which have not yet been incurred, Converted or
Continued shall be deemed rescinded or, in the case of a Notice of Borrowing,
shall, at the option of such Borrower (if other than a Foreign Subsidiary), be
deemed converted into a Notice of Borrowing for Prime Rate Loans to be made on
the date of Borrowing contained in such Notice of Borrowing, (y) in the case of
clause (ii) above, the applicable Borrower shall pay to such Lender, upon
written demand therefor, such additional amounts (in the form of an increased
rate of, or a different method of calculating, interest or otherwise as such
Lender shall determine) as shall be required to compensate such Lender, for such
increased costs or reductions in amounts receivable hereunder (a written notice
as to the additional amounts owed to such Lender, showing the basis for the
calculation thereof, which basis must be reasonable, submitted to the Company by
such Lender shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) and (z) in the case of clause (iii) above, the
applicable Borrower shall take one of the actions specified in section 2.9(b) as
promptly as possible and, in any event, within the time period required by law.

 

           (b) At any time that any Eurocurrency Loan denominated in Dollars or
in Euros is affected by the circumstances described in section 2.9(a)(ii) or
(iii), the applicable Borrower may (and in the case of a Eurocurrency Loan
affected pursuant to section 2.9(a)(iii), shall) either (i) if the affected
Eurocurrency Loan is then being made pursuant to a Borrowing, by giving the
Administrative Agent telephonic notice (confirmed promptly in writing) thereof
on the same date that the Company was notified by a Lender pursuant to section
2.9(a)(ii) or (iii), cancel said Borrowing, if the Borrower is not a Foreign
Subsidiary, convert the related Notice of Borrowing into one requesting a
Borrowing of Prime Rate Loans or require the affected Lender to make its
requested Loan as a Prime Rate Loan, or (ii) if the affected Eurocurrency Loan
is then outstanding, upon at least one Business Day's notice to the
Administrative Agent, require the affected Lender to Convert each such
Eurocurrency Loan denominated in Dollars into a Prime Rate Loan or, if the
Borrower is a Foreign Borrower, repay any Eurocurrency Loan denominated in
Euros, provided that if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this section 2.9(b).

 

           (c) If any Lender shall have determined that after the Effective
Date, the adoption of any applicable law, rule or regulation regarding capital
adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged by law with the interpretation or administration thereof, or
compliance by such Lender or its parent corporation with any request or
directive regarding capital adequacy (whether or not having the force of law) of
any such authority, central bank, or comparable agency, in each case made
subsequent to the Effective Date, has or would have the effect of reducing by an
amount reasonably deemed by such Lender to be material the rate of return on
such Lender's or its parent corporation's capital or assets as a consequence of
such Lender's commitments or obligations hereunder to a level below that which
such Lender or its parent corporation could have achieved but for such adoption,
effectiveness, change or compliance (taking into consideration such Lender's or
its parent corporation's policies with respect to capital adequacy), then from
time to time, within 15 days after demand by such Lender (with a copy to the
Administrative Agent), the applicable Borrower shall pay to such Lender such
additional amount or amounts as will compensate such Lender or its parent
corporation for such reduction. Each Lender, upon determining in good faith that
any additional amounts will be payable pursuant to this section 2.9(c), will
give prompt written notice thereof to the Company, which notice shall set forth,
in reasonable detail, the basis of the calculation of such additional amounts,
which basis must be reasonable, although the failure to give any such notice
shall not release or diminish any of the applicable Borrower's obligations to
pay additional amounts pursuant to this section 2.9(c) upon the subsequent
receipt of such notice.

 

           (d) Notwithstanding anything in this Agreement to the contrary, (i)
no Lender shall be entitled to compensation or payment or reimbursement of other
amounts under section 2.9, 3.5 or 5.4 for any amounts incurred or accruing more
than 270 days prior to the giving of notice to the Company of additional costs
or other amounts of the nature described in such sections, and (ii) no Lender
shall demand compensation for any reduction referred to in section 2.9(c) or
payment or reimbursement of other amounts under section 3.5 or 5.4 if it shall
not at the time be the general policy or practice of such Lender to demand such
compensation, payment or reimbursement in similar circumstances under comparable
provisions of other credit agreements.

 

          2.10. Breakage Compensation. Each Borrower shall compensate each
applicable Lender, upon its written request (which request shall set forth the
detailed basis for requesting and the method of calculating such compensation),
for all reasonable losses, expenses and liabilities (including, without
limitation, any loss, expense or liability incurred by reason of the liquidation
or reemployment of deposits or other funds required by such Lender to fund its
Eurocurrency Loans or Money Market Rate Loans) which such Lender may sustain:
(i) if for any reason (other than a default by such Lender or the Administrative
Agent), (A) a Borrowing of Eurocurrency Loans does not occur on a date specified
therefor in a Notice of Borrowing, Notice of Conversion or Notice of
Continuation (whether or not rescinded or withdrawn by or on behalf of any
Borrower or deemed rescinded or withdrawn pursuant to section 2.9(a)), or (B) a
Borrowing of Money Market Rate Loans does not occur on a date specified therefor
in a Notice of Borrowing; (ii) if any repayment, prepayment, Conversion or
Continuation of any of its Eurocurrency Loans occurs on a date which is not the
last day of an Interest Period applicable thereto; (iii) if any repayment or
prepayment of any Money Market Rate Loan occurs on a date which is not the
maturity date thereof; (iv) if any prepayment of any Eurocurrency Loans or Money
Market Rate Loans, as the case may be, is not made on any date specified in a
notice of prepayment given by or on behalf of the applicable Borrower; (v) if
any Borrower, pursuant to section 2.11(b) hereof, requires any Lender (other
than a Defaulting Lender) to transfer its Eurocurrency Loans and/or Money Market
Rate Loans, as the case may be, on any date other than the last day of the
Interest Period or maturity date thereof; or (vi) as a consequence of (x) any
other default by the applicable Borrower to repay its Eurocurrency Loans or
Money Market Rate Loans, as the case may be, when required by the terms of this
Agreement or (y) an election made pursuant to section 2.9(b). Such loss, cost,
expense and liability to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the interest rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor or the then maturity date thereof in the case
of any Money Market Rate Loan (or, in the case of a failure to effect a
Borrowing, Conversion or Continuation, for the period that would have been the
Interest Period for such Loan or the period to maturity of such Loan, in the
case of a Money Market Rate Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for Dollar
deposits of a comparable amount and period from other banks in the London
interbank market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this section shall
be delivered to the Company and shall be conclusive absent convincing evidence
of error. Each Borrower shall pay such Lender the amount shown as due on any
such request as soon as practicable but in any event within 30 days after
receipt by the Company thereof.

 

          2.11. Change of Lending Office; Replacement of Lenders. (a) Each
Lender agrees that, upon the occurrence of any event giving rise to the
operation of section 2.9(a)(ii) or (iii), 2.9(c), 3.5 or 5.4 with respect to
such Lender, it will, if requested by the Company, use reasonable efforts
(subject to overall policy considerations of such Lender) to designate another
Applicable Lending Office for any Loans or Commitment affected by such event,
provided that such designation is made on such terms that such Lender and its
Applicable Lending Office suffer no economic, legal or regulatory disadvantage,
with the object of avoiding the consequence of the event giving rise to the
operation of any such section.

 

           (b) If any Lender requests any compensation, reimbursement or other
payment under section 2.9(a)(ii) or (iii), 2.9(c) or 3.5 with respect to such
Lender, or if any Borrower is required to pay any additional amount to any
Lender or governmental authority pursuant to section 5.4, or if any Lender is a
Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in section 13.4(c)), all its interests, rights and obligations under
this Agreement to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that (i)
the Company shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company or other Borrower (in the case of all
other amounts, including any breakage compensation under section 2.10 hereof),
and (iii) in the case of any such assignment resulting from a claim for
compensation, reimbursement or other payments required to be made under section
2.9(a)(ii) or (iii), 2.9(c) or 3.5 with respect to such Lender, or resulting
from any required payments to any Lender or governmental authority pursuant to
section 5.4, such assignment will result in a reduction in such compensation,
reimbursement or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling any Borrower to require such
assignment and delegation cease to apply.

 

           (c) Nothing in this section 2.11 shall affect or postpone any of the
obligations of any Borrower or the right of any Lender provided in section 2.9,
3.5 or 5.4.

 

 

SECTION 3. LETTERS OF CREDIT.

          3.1. Letters of Credit. (a) Subject to and upon the terms and
conditions herein set forth, any Borrower may request a Letter of Credit Issuer
at any time and from time to time on or after the Closing Date and prior to the
date that is 60 Business Days prior to the Revolving Maturity Date to issue, for
the account of such Borrower or any of its Subsidiaries (the Borrowers or any
such Subsidiary, a "Letter of Credit Obligor"), and in support of worker
compensation, liability insurance, releases of contract retention obligations,
contract performance guarantee requirements and other bonding obligations of a
Borrower or any such other Letter of Credit Obligor incurred in the ordinary
course of its business, and such other standby obligations of a Borrower and the
other Letter of Credit Obligors that are acceptable to the Letter of Credit
Issuer, and subject to and upon the terms and conditions herein set forth, such
Letter of Credit Issuer agrees to issue from time to time, irrevocable standby
letters of credit denominated and payable in Dollars or Euros in such form as
may be approved by such Letter of Credit Issuer and the Administrative Agent
(each such letter of credit (and each Existing Letter of Credit described in
section 3.1(d)), a "Letter of Credit" and collectively, the "Letters of
Credit").

 

           (b) Notwithstanding the foregoing, (i) no Letter of Credit shall be
issued, and the Stated Amount of any outstanding Letter of Credit shall not be
increased, if after giving effect thereto the Letter of Credit Outstandings
would exceed either (x) $50,000,000 or (y) when added to the aggregate principal
amount of all Revolving Loans and Swing Line Loans then outstanding, an amount
equal to the Total Revolving Commitment at such time; (ii) no individual Letter
of Credit (other than any Existing Letter of Credit) shall be issued which has
an initial Stated Amount less than $100,000 unless such lesser Stated Amount is
acceptable to the Letter of Credit Issuer; and (iii) each Letter of Credit shall
have an expiry date (including any renewal periods) occurring not later than the
earlier of (A) one year from the date of issuance thereof, unless a longer
period is approved by the relevant Letter of Credit Issuer and Lenders (other
than any Defaulting Lender) holding a majority of the Total Revolving
Commitment, and (B) 15 Business Days prior to the Revolving Maturity Date, in
each case on terms acceptable to the Administrative Agent and the relevant
Letter of Credit Issuer.

 

           (c) Notwithstanding the foregoing, in the event a Lender Default
exists, no Letter of Credit Issuer shall be required to issue any Letter of
Credit unless either (i) such Letter of Credit Issuer has entered into
arrangements satisfactory to it and the Company to eliminate such Letter of
Credit Issuer's risk with respect to the participation in Letters of Credit of
the Defaulting Lender or Lenders, including by cash collateralizing such
Defaulting Lender's or Lenders' Revolving Facility Percentage of the Letter of
Credit Outstandings; or (ii) the issuance of such Letter of Credit, taking into
account the potential failure of the Defaulting Lender or Lenders to risk
participate therein, will not cause the Letter of Credit Issuer to incur
aggregate credit exposure hereunder with respect to Revolving Loans and Letter
of Credit Outstandings in excess of its Revolving Commitment, and the Company
has undertaken, for the benefit of such Letter of Credit Issuer, pursuant to an
instrument satisfactory in form and substance to such Letter of Credit Issuer,
not to thereafter incur Loans or Letter of Credit Outstandings hereunder which
would cause the Letter of Credit Issuer to incur aggregate credit exposure
hereunder with respect to Revolving Loans and Letter of Credit Outstandings in
excess of its Revolving Commitment.

 

           (d) Annex VI hereto contains a description of all letters of credit
outstanding on, and to continue in effect after, the Closing Date. Each such
letter of credit issued by a bank that is or becomes a Lender under this
Agreement on the Effective Date (each, an "Existing Letter of Credit") shall
constitute a "Letter of Credit" for all purposes of this Agreement, issued, for
purposes of section 3.4(a), on the Closing Date, and the Borrowers, the
Administrative Agent and the applicable Lenders hereby agree that, from and
after such date, the terms of this Agreement shall apply to such Letters of
Credit, superseding any other agreement theretofore applicable to them to the
extent inconsistent with the terms hereof.

 

          3.2. Letter of Credit Requests: Notices of Issuance. (a) Whenever it
desires that a Letter of Credit be issued, a Borrower shall give the
Administrative Agent and the Letter of Credit Issuer written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) which, if in the form of written notice
shall be substantially in the form of Exhibit B-3, or transmit by electronic
communication (if arrangements for doing so have been approved by the Letter of
Credit Issuer), prior to 12:00 noon (local time at its Notice Office) at least
three Business Days (or such shorter period as may be acceptable to the relevant
Letter of Credit Issuer) prior to the proposed date of issuance (which shall be
a Business Day) (each a "Letter of Credit Request"), which Letter of Credit
Request shall include such supporting documents that such Letter of Credit
Issuer customarily requires in connection therewith (including, in the case of a
Letter of Credit for an account party other than the Company, an application
for, and if applicable a reimbursement agreement with respect to, such Letter of
Credit). Any such documents executed in connection with the issuance of a Letter
of Credit, including the Letter of Credit itself, are herein referred to as
"Letter of Credit Documents". In the event of any inconsistency between any of
the terms or provisions of any Letter of Credit Document and the terms and
provisions of this Agreement respecting Letters of Credit, the terms and
provisions of this Agreement shall control. The Administrative Agent shall
promptly notify each Lender of each Letter of Credit Request.

 

           (b) Each Letter of Credit Issuer shall, on the date of each issuance
of a Letter of Credit by it, give the Administrative Agent, each applicable
Lender and the applicable Borrower written notice of the issuance of such Letter
of Credit, accompanied by a copy to the Administrative Agent of the Letter of
Credit or Letters of Credit issued by it. Each Letter of Credit Issuer shall
provide to the Administrative Agent a quarterly (or monthly if requested by any
applicable Lender) summary describing each Letter of Credit issued by such
Letter of Credit Issuer and then outstanding and an identification for the
relevant period of the daily aggregate Letter of Credit Outstandings represented
by Letters of Credit issued by such Letter of Credit Issuer.

 

          3.3. Agreement to Repay Letter of Credit Drawings. (a) Each Borrower
hereby agrees to reimburse (or cause any Letter of Credit Obligor for whose
account a Letter of Credit was issued to reimburse) each Letter of Credit
Issuer, by making payment directly to such Letter of Credit Issuer in
immediately available funds at the payment office of such Letter of Credit
Issuer, for any payment or disbursement made by such Letter of Credit Issuer
under any Letter of Credit (each such amount so paid or disbursed until
reimbursed, an "Unpaid Drawing") immediately after, and in any event on the date
on which, such Letter of Credit Issuer notifies such Borrower (or any such other
Letter of Credit Obligor for whose account such Letter of Credit was issued) of
such payment or disbursement (which notice to such Borrower (or such other
Letter of Credit Obligor) shall be delivered reasonably promptly after any such
payment or disbursement), such payment to be made in Dollars (and in the amount
which is the Dollar equivalent of any such payment or disbursement made or
denominated in Euros), with interest on the amount so paid or disbursed by such
Letter of Credit Issuer, to the extent not reimbursed prior to 1:00 P.M. (local
time at the payment office of the Letter of Credit Issuer) on the date of such
payment or disbursement, from and including the date paid or disbursed to but
not including the date such Letter of Credit Issuer is reimbursed therefor at a
rate per annum which shall be the rate then applicable to Revolving Loans which
are Prime Rate Loans (plus an additional 2% per annum if not reimbursed on the
date of such payment or disbursement), any such interest also to be payable on
demand.

 

           (b) Each Borrower's obligation under this section 3.3 to reimburse,
or cause another Letter of Credit Obligor to reimburse, each Letter of Credit
Issuer with respect to Unpaid Drawings (including, in each case, interest
thereon) shall be absolute and unconditional under any and all circumstances and
irrespective of any setoff, counterclaim or defense to payment which any
Borrower or any other Letter of Credit Obligor may have or have had against such
Letter of Credit Issuer, the Administrative Agent, any other Letter of Credit
Issuer or any Lender, including, without limitation, any defense based upon the
failure of any drawing under a Letter of Credit to conform to the terms of the
Letter of Credit or any non-application or misapplication by the beneficiary of
the proceeds of such drawing, provided, however that no Borrower shall be
obligated to reimburse, or cause another Letter of Credit Obligor to reimburse,
a Letter of Credit Issuer for any wrongful payment made by such Letter of Credit
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such Letter of Credit
Issuer.

 

          3.4. Letter of Credit Participations. (a) Immediately upon the
issuance by a Letter of Credit Issuer of any Letter of Credit (and on the
Closing Date with respect to any Existing Letter of Credit), such Letter of
Credit Issuer shall be deemed to have sold and transferred to each Lender with a
Revolving Commitment, and each such Lender (each a "Participant") shall be
deemed irrevocably and unconditionally to have purchased and received from such
Letter of Credit Issuer, without recourse or warranty, an undivided interest and
participation, to the extent of such Lender's Revolving Facility Percentage, in
such Letter of Credit, each substitute letter of credit, each drawing made
thereunder, the obligations of the Borrowers under this Agreement with respect
thereto (although Letter of Credit Fees shall be payable directly to the
Administrative Agent for the account of the Lenders as provided in section
4.1(b) and the Participants shall have no right to receive any portion of any
fees of the nature contemplated by section 4.1(c)), the obligations of any
Letter of Credit Obligor under any Letter of Credit Documents pertaining
thereto, and any security for, or guaranty pertaining to, any of the foregoing.
Upon any change in the Revolving Commitments of the Lenders pursuant to section
13.4(c), it is hereby agreed that, with respect to all outstanding Letters of
Credit and Unpaid Drawings, there shall be an automatic adjustment to the
participations pursuant to this section 3.4 to reflect the new Revolving
Facility Percentages of the assigning and assignee Lender.

 

           (b) In determining whether to pay under any Letter of Credit, a
Letter of Credit Issuer shall not have any obligation relative to the
Participants other than to determine that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit. Any action taken
or omitted to be taken by a Letter of Credit Issuer under or in connection with
any Letter of Credit if taken or omitted in the absence of gross negligence or
willful misconduct, shall not create for such Letter of Credit Issuer any
resulting liability.

 

           (c) In the event that a Letter of Credit Issuer makes any payment
under any Letter of Credit and the applicable Borrower shall not have reimbursed
(or caused any applicable Letter of Credit Obligor to reimburse) such amount in
full to such Letter of Credit Issuer pursuant to section 3.3(a), such Letter of
Credit Issuer shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Participant of such failure, and
each Participant shall promptly and unconditionally pay to the Administrative
Agent for the account of such Letter of Credit Issuer, the amount of such
Participant's Revolving Facility Percentage of such payment in Dollars (the
Administrative Agent having determined in the case of any payment by a Letter of
Credit Issuer made in Euros the equivalent thereof in Dollars) and in same day
funds, provided, however, that no Participant shall be obligated to pay to the
Administrative Agent its Revolving Facility Percentage of such unreimbursed
amount for any wrongful payment made by such Letter of Credit Issuer under a
Letter of Credit as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such Letter of Credit Issuer. If
the Administrative Agent so notifies any Participant required to fund a payment
under a Letter of Credit prior to 11:00 A.M. (local time at its Notice Office)
on any Business Day, such Participant shall make available to the Administrative
Agent for the account of the relevant Letter of Credit Issuer such Participant's
Revolving Facility Percentage of the amount of such payment on such Business Day
in same day funds. If and to the extent such Participant shall not have so made
its Revolving Facility Percentage of the amount of such payment available to the
Administrative Agent for the account of the relevant Letter of Credit Issuer,
such Participant agrees to pay to the Administrative Agent for the account of
such Letter of Credit Issuer, forthwith on demand such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such Letter of Credit Issuer at
the Federal Funds Effective Rate. The failure of any Participant to make
available to the Administrative Agent for the account of the relevant Letter of
Credit Issuer its Revolving Facility Percentage of any payment under any Letter
of Credit shall not relieve any other Participant of its obligation hereunder to
make available to the Administrative Agent for the account of such Letter of
Credit Issuer its Revolving Facility Percentage of any payment under any Letter
of Credit on the date required, as specified above, but no Participant shall be
responsible for the failure of any other Participant to make available to the
Administrative Agent for the account of such Letter of Credit Issuer such other
Participant's Revolving Facility Percentage of any such payment.

 

           (d) Whenever a Letter of Credit Issuer receives a payment of a
reimbursement obligation as to which the Administrative Agent has received for
the account of such Letter of Credit Issuer any payments from the Participants
pursuant to section 3.4(c) above, such Letter of Credit Issuer shall pay to the
Administrative Agent and the Administrative Agent shall promptly pay to each
Participant which has paid its Revolving Facility Percentage thereof, in Dollars
and in same day funds, an amount equal to such Participant's Revolving Facility
Percentage of the principal amount thereof and interest thereon accruing after
the purchase of the respective participations, as and to the extent so received.

 

           (e) The obligations of the Participants to make payments to the
Administrative Agent for the account of each Letter of Credit Issuer with
respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including, without limitation, any of the
following circumstances:

 

           (i) any lack of validity or enforceability of this Agreement or any
of the other Credit Documents;

 

 

 

           (ii) the existence of any claim, set-off defense or other right which
the Borrower (or any other Letter of Credit Obligor) may have at any time
against a beneficiary named in a Letter of Credit, any transferee of any Letter
of Credit (or any person for whom any such transferee may be acting), the
Administrative Agent, any Letter of Credit Issuer, any Lender, or other person,
whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the Borrowers (or any other Letter of Credit
Obligor) and the beneficiary named in any such Letter of Credit), other than any
claim which the Borrowers (or any other Letter of Credit Obligor which is the
account party with respect to a Letter of Credit) may have against any
applicable Letter of Credit Issuer for gross negligence or wilful misconduct of
such Letter of Credit Issuer in making payment under any applicable Letter of
Credit;

 

 

 

           (iii) any draft, certificate or other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

 

 

           (iv) the surrender or impairment of any security for the performance
or observance of any of the terms of any of the Credit Documents: or

 

 

 

           (v) the occurrence of any Default or Event of Default.

           (f) To the extent the Letter of Credit Issuer is not indemnified by
the Borrowers, the Participants will reimburse and indemnify the Letter of
Credit Issuer, in proportion to their respective Revolving Facility Percentages,
for and against any and all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature which may be imposed on, asserted against or incurred
by the Letter of Credit Issuer in performing its respective duties in any way
related to or arising out of its issuance of Letters of Credit, provided that no
Participants shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, claims, actions, judgments, costs, expenses or
disbursements resulting from the Letter of Credit Issuer's gross negligence or
willful misconduct.

 

          3.5. Increased Costs. If after the Effective Date, the adoption of any
applicable law, rule or regulation, or any change therein, or any change in the
interpretation or administration thereof by any governmental authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any Letter of Credit Issuer or any Lender with any
request or directive (whether or not having the force of law) by any such
authority, central bank or comparable agency (in each case made subsequent to
the Effective Date) shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against Letters of
Credit issued by such Letter of Credit Issuer or such Lender's participation
therein, or (ii) shall impose on such Letter of Credit Issuer or any Lender any
other conditions affecting this Agreement, any Letter of Credit or such Lender's
participation therein; and the result of any of the foregoing is to increase the
cost to such Letter of Credit Issuer or such Lender of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by such Letter of Credit Issuer or such Lender hereunder
(other than any increased cost or reduction in the amount received or receivable
resulting from the imposition of or a change in the rate of taxes or similar
charges), then, upon demand to the applicable Borrower by such Letter of Credit
Issuer or such Lender (a copy of which notice shall be sent by such Letter of
Credit Issuer or such Lender to the Administrative Agent), the applicable
Borrower shall pay to such Letter of Credit Issuer or such Lender such
additional amount or amounts as will compensate any such Letter of Credit Issuer
or such Lender on an after tax basis for such increased cost or reduction. A
certificate submitted to the applicable Borrower by any Letter of Credit Issuer
or any Lender, as the case may be (a copy of which certificate shall be sent by
such Letter of Credit Issuer or such Lender to the Administrative Agent),
setting forth, in reasonable detail, the basis for the determination of such
additional amount or amounts necessary to compensate any Letter of Credit Issuer
or such Lender as aforesaid shall be conclusive and binding on the Borrowers
absent manifest error, although the failure to deliver any such certificate
shall not release or diminish any of such Borrower's obligations to pay
additional amounts pursuant to this section 3.5. Reference is hereby made to the
provisions of section 2.10(d) for certain limitations upon the rights of a
Letter of Credit Issuer or Lender under this section.

 

          3.6. Guaranty of Letter of Credit Obligations of Other Letter of
Credit Obligors. (a) The Company hereby unconditionally guarantees, for the
benefit of the Administrative Agent and the Lenders, the full and punctual
payment of the Obligations of each other Letter of Credit Obligor under each
Letter of Credit Document to which such other Letter of Credit Obligor is now or
hereafter becomes a party. Upon failure by any such other Letter of Credit
Obligor to pay punctually any such amount, the Company shall forthwith on demand
by the Administrative Agent pay the amount not so paid at the place and in the
currency and otherwise in the manner specified in this Agreement or any
applicable Letter of Credit Document.

 

           (b) As a separate, additional and continuing obligation, the Company
unconditionally and irrevocably undertakes and agrees, for the benefit of the
Administrative Agent and the Lenders, that, should any amounts not be
recoverable from the Company under section 3.6(a) for any reason whatsoever
(including, without limitation, by reason of any provision of any Credit
Document or any other agreement or instrument executed in connection therewith
being or becoming void, unenforceable, or otherwise invalid under any applicable
law) then, notwithstanding any notice or knowledge thereof by any Lender, the
Administrative Agent, any of their respective Affiliates, or any other person,
at any time, the Company as sole, original and independent obligor, upon demand
by the Administrative Agent, will make payment to the Administrative Agent, for
the account of the Lenders and the Administrative Agent, of all such obligations
not so recoverable by way of full payment therefor, in such currency and
otherwise in such manner as is provided in the Credit Documents.

 

           (c) The obligations of the Company under this section shall be
unconditional and absolute and, without limiting the generality of the foregoing
shall not be released, discharged or otherwise affected by the occurrence, one
or more times, of any of the following:

 

           (i) any extension, renewal, settlement, compromise, waiver or release
in respect to any obligation of any other Letter of Credit Obligor under any
Letter of Credit Document, by operation of law or otherwise;

 

 

 

           (ii) any modification or amendment of or supplement to this
Agreement, any Note or any other Credit Document;

 

 

 

           (iii) any release, non-perfection or invalidity of any direct or
indirect security for any obligation of the Borrower under this Agreement, any
Note or any other Credit Document or of any other Letter of Credit Obligor under
any Letter of Credit Document;

 

 

 

           (iv) any change in the corporate existence, structure or ownership of
any other Letter of Credit Obligor or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting any other Letter of Credit Obligor or its
assets or any resulting release or discharge of any obligation of any other
Letter of Credit Obligor contained in any Letter of Credit Document;

 

 

 

           (v) the existence of any claim, set-off or other rights which the
Company may have at any time against any other Letter of Credit Obligor, the
Administrative Agent, any Lender or any other person, whether in connection
herewith or any unrelated transactions;

 

 

 

           (vi) any invalidity or unenforceability relating to or against any
other Letter of Credit Obligor for any reason of any Letter of Credit Document,
or any provision of applicable law or regulation purporting to prohibit the
payment by any other Letter of Credit Obligor of any Obligations in respect of
any Letter of Credit; or

 

 

 

           (vii) any other act or omission to act or delay of any kind by any
other Letter of Credit Obligor, the Administrative Agent, any Lender or any
other person or any other circumstance whatsoever which might, but for the
provisions of this section, constitute a legal or equitable discharge of the
Company's obligations under this section.

           (d) The Company's obligations under this section shall remain in full
force and effect until the Commitments shall have terminated and the principal
of and interest on the Notes and all other amounts payable by the Company under
the Credit Documents and by any other Letter of Credit Obligor under the Letter
of Credit Documents shall have been paid in full. If at any time any payment of
any of the Obligations of any other Letter of Credit Obligor in respect of any
Letter of Credit Documents is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of such other Letter
of Credit Obligor, the Company's obligations under this section with respect to
such payment shall be reinstated at such time as though such payment had been
due but not made at such time.

 

           (e) The Company irrevocably waives acceptance hereof, presentment,
demand, protest and any notice not provided for herein, as well as any
requirement that at any time any action be taken by any person against any other
Letter of Credit Obligor or any other person, or against any collateral or
guaranty of any other person.

 

           (f) Until the indefeasible payment in full of all of the Obligations
and the termination of the Commitments of the Lenders hereunder, the Company
shall have no rights, by operation of law or otherwise, upon making any payment
under this section to be subrogated to the rights of the payee against any other
Letter of Credit Obligor with respect to such payment or otherwise to be
reimbursed, indemnified or exonerated by any other Letter of Credit Obligor in
respect thereof.

 

           (g) In the event that acceleration of the time for payment of any
amount payable by any other Letter of Credit Obligor under any Letter of Credit
Document is stayed upon insolvency, bankruptcy or reorganization of such other
Letter of Credit Obligor, all such amounts otherwise subject to acceleration
under the terms of any applicable Letter of Credit Document shall nonetheless be
payable by the Company under this section forthwith on demand by the
Administrative Agent.

 

 

          SECTION 4. FEES; COMMITMENTS.

 

          4.1. Fees. (a) Commitment Fees. The Company agrees to pay to the
Administrative Agent fees ("Commitment Fees") for the account of each
Non-Defaulting Lender which has a Revolving Commitment for the period from and
including the Effective Date to, but not including, the Revolving Maturity Date
or, if earlier, the date upon which the Total Revolving Commitment has been
terminated, computed for each day at a rate per annum equal to the Applicable
Commitment Fee for such day on the amount of such Lender's Revolving Facility
Percentage of the Unutilized Total Revolving Commitment for such day. Commitment
Fees shall be due and payable in arrears on April 1, July 1, October 1 and
January 1 and on the Revolving Maturity Date or, if earlier, the date upon which
the Total Revolving Commitment has been terminated.

 

           (b) Letter of Credit Fees. The Company agrees to pay to the
Administrative Agent, for the account of each Non-Defaulting Lender which has a
Revolving Commitment, pro rata on the basis of its Revolving Facility
Percentage, a fee in respect of each Letter of Credit (the "Letter of Credit
Fee"), computed for each day at the rate per annum equal to the Applicable
Eurocurrency Margin then in effect for Revolving Loans on the Stated Amount of
all Letters of Credit outstanding on such day. Accrued Letter of Credit Fees
shall be due and payable quarterly in arrears on each April 1, July 1, October 1
and January 1 and on the date when the Total Revolving Commitment expires or is
terminated and no Letters of Credit remain outstanding. The Company also agrees
to pay to the Administrative Agent, for the account of each Non-Defaulting
Lender which has a Revolving Commitment, pro rata on the basis of its Revolving
Facility Percentage, additional Letter of Credit Fees, on demand, at the rate of
200 basis points per annum, on the Stated Amount of each Letter of Credit, for
any period when a Default under section 10.1(a) or Event of Default is in
existence.

 

           (c) Facing Fees. The Company agrees to pay directly to each Letter of
Credit Issuer a fee in respect of each Letter of Credit issued by it (a "Facing
Fee"), computed for each day at the rate of 1/8 of 1% per annum on the Stated
Amount of such Letter of Credit issued by such Letter of Credit Issuer which is
outstanding on such day. Accrued Facing Fees shall be due and payable quarterly
in arrears on April 1, July 1, October 1 and January 1 and on the date on which
the Total Revolving Commitment expires or is terminated and no Letters of Credit
remain outstanding.

 

           (d) Additional Charges of Letter of Credit Issuer. The Company agrees
to pay directly to each Letter of Credit Issuer upon each issuance of, drawing
under, and/or amendment, extension, renewal or transfer of, a Letter of Credit
issued by it such amount as shall at the time of such issuance, drawing,
amendment, extension, renewal or transfer be the administrative or processing
charge which such Letter of Credit Issuer is customarily charging for issuances
of, drawings under or amendments, extensions, renewals or transfers of, letters
of credit issued by it.

 

           (e) Other Fees. The Company shall pay to the Administrative Agent
and/or the Joint Lead Arrangers, on the Effective Date and thereafter, for its
or their own account and/or for distribution to the Lenders, such fees as have
heretofore been agreed by the Company in a letter among the Borrower, the
Administrative Agent and the Joint Lead Arrangers.

 

           (f) Computations of Fees. All computations of Fees shall be made in
accordance with section 13.7(b).

 

          4.2. Voluntary Termination/Reduction of Commitments. Upon at least
three Business Days' prior written notice (or telephonic notice confirmed in
writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to:

 

           (a) terminate the Total Commitment, provided that (i) all outstanding
Loans are contemporaneously prepaid in accordance with section 5.1, and (ii)
either (A) no Letters of Credit remain outstanding, or (B) the Borrowers shall
contemporaneously either (x) cause all outstanding Letters of Credit to be
surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions acceptable to each
Letter of Credit Issuer and the Required Revolving Lenders), or (y) the
Borrowers shall pay to the Collateral Agent an amount in cash and/or Cash
Equivalents equal to 100% of the Letter of Credit Outstandings and the
Collateral Agent shall hold such payment as security for the reimbursement
obligations of the Borrowers and the other Letter of Credit Obligors in respect
of Letters of Credit pursuant to a cash collateral agreement to be entered into
in form and substance reasonably satisfactory to the Collateral Agent, each
Letter of Credit Issuer and the Borrowers (which shall permit certain
investments in Cash Equivalents satisfactory to the Collateral Agent, each
Letter of Credit Issuer and the Borrowers until the proceeds are applied to the
secured obligations);

 

 

 

           (b) terminate the Total Term A Commitment, provided that all
outstanding Term A Loans are contemporaneously prepaid in accordance with
section 5.1;

 

 

 

           (c) terminate the Total Term B Commitment, provided that all
outstanding Term B Loans are contemporaneously prepaid in accordance with
section 5.1;

 

 

 

           (d) terminate the Total Asset Sale Term Commitment, provided that all
outstanding Asset Sale Term Loans are contemporaneously prepaid in accordance
with section 5.1;

 

 

 

           (e) partially and permanently reduce the Unutilized Total Revolving
Commitment, provided that:

 

 

           (i) any such reduction shall apply to proportionately and permanently
reduce the Revolving Commitment of each of the Lenders;

 

 

 

 

 

           (ii) any partial reduction of the Unutilized Total Revolving
Commitment pursuant to this section 4.2(e) shall be in the amount of at least
$5,000,000 (or, if greater, in integral multiples of $1,000,000);

 

 

 

 

 

           (iii) if at such time any Term Loans are outstanding, the Unutilized
Total Revolving Commitment as so reduced shall be at least $25,000,000; and

 

 

 

 

 

           (iv) after giving effect to any such partial reduction of the
Unutilized Total Revolving Commitment, (x) the Total Revolving Commitment then
in effect shall exceed the aggregate of the Swing Line Commitment then in effect
by at least $25,000,000, and (y) the resulting Unutilized Total Revolving
Commitment shall exceed the outstanding Swing Line Loans, if any, by at least
$25,000,000;

 

           (f) partially and permanently reduce the Unutilized Swing Line
Commitment, provided that any partial reduction of the Unutilized Swing Line
Commitment pursuant to this section 4.2(f) shall be in the amount of at least
$1,000,000 (or, if greater, in integral multiples of $1,000,000);

 

 

 

           (g) after the incurrence of Term Loans on the Closing Date, partially
and permanently reduce the Total Term A Commitment, the Total Term B Commitment,
or the Total Asset Sale Term Commitment only by making Scheduled Repayments of
Term Loans pursuant to section 5.2, and prepayments of Term Loans pursuant to
sections 5.1 and 5.2; and/or

 

 

 

           (h) terminate any Incremental Term Loan Commitment, provided that all
outstanding Incremental Term Loans are contemporaneously prepaid in accordance
with section 5.1.

The Company may not reduce the Unutilized Total Term A Commitment, the
Unutilized Total Term B Commitment, or the Unutilized Total Asset Sale Term
Commitment, in whole or in part, prior to the Borrowing of Term Loans on the
Closing Date.

 

          4.3. Mandatory Adjustments of Commitments, etc. (a) The Total
Commitment (and the Commitment of each Lender) shall terminate on August 17,
2001, unless the Closing Date has occurred on or prior to such date.

 

           (b) The Total Term A Commitment shall terminate (and the Term A
Commitment of each Lender shall terminate) on the earlier of (x) the Term A
Maturity Date and (y) the date on which a Change of Control occurs.

 

           (c) The Total Term B Commitment shall terminate (and the Term B
Commitment of each Lender shall terminate) on the earlier of (x) the Term B
Maturity Date and (y) the date on which a Change of Control occurs.

 

           (d) The Total Asset Sale Term Commitment shall terminate (and the
Asset Sale Term Commitment of each Lender shall terminate) on the earlier of (x)
the Asset Sale Term Maturity Date and (y) the date on which a Change of Control
occurs.

           (e) The Total Revolving Commitment (and the Revolving Commitment of
each Lender) shall terminate on the earlier of (x) the Revolving Maturity Date
and (y) the date on which a Change of Control occurs.

 

           (f) The Swing Line Commitment shall terminate on the earlier of (x)
the Revolving Maturity Date and (y) the date on which a Change of Control
occurs.

 

           (g) Any Incremental Term Loan Commitment shall terminate (and the
Incremental Term Loan Commitment of each Lender shall terminate) on the earlier
of (x) the date provided in the Incremental Term Loan Assumption Agreement and
(y) the date on which a Change of Control occurs.

 

           (h) The Total Term A Commitment shall be permanently reduced, without
premium or penalty, at the time of each (i) voluntary prepayment of Term A Loans
pursuant to section 5.1, and (ii) Scheduled Repayment or mandatory prepayment of
Term A Loans pursuant to section 5.2, in an amount equal to the aggregate
principal amount of the Term A Loans so repaid or prepaid.

 

           (i) The Total Term B Commitment shall be permanently reduced, without
premium or penalty, at the time of each (i) voluntary prepayment of Term B Loans
pursuant to section 5.1, and (ii) Scheduled Repayment or mandatory prepayment of
Term B Loans pursuant to section 5.2, in an amount equal to the aggregate
principal amount of the Term B Loans so repaid or prepaid.

 

           (j) The Total Asset Sale Term Commitment shall be permanently
reduced, without premium or penalty, at the time of each (i) voluntary
prepayment of Asset Sale Term Loans pursuant to section 5.1, and (ii) Scheduled
Repayment or mandatory prepayment of Asset Sale Term Loans pursuant to section
5.2, in an amount equal to the aggregate principal amount of the Asset Sale
Loans so repaid or prepaid.

 

           (k) The Total Revolving Commitment shall be permanently reduced,
without premium or penalty, at the time that any mandatory prepayment of
Revolving Loans would be made pursuant to section 5.2(g), (h), (i), (j) or (k)
if Revolving Loans were then outstanding in the full amount of the Total
Revolving Commitment, in an amount equal to the required prepayment of principal
of Revolving Loans which would be required to be made in such circumstance;
provided that no such reduction in the Total Revolving Commitment shall be
required as a result of any required prepayment of Revolving Loans which would
be (x) attributable to the receipt of Net Cash Proceeds representing proceeds of
business interruption insurance or insurance on inventory pursuant to section
5.2(j), or (y) required solely because of the operation of the provisions of
section 5.2(l). Any such required reduction shall apply to proportionately and
permanently reduce the Revolving Commitment of each of the affected Lenders. The
Company will provide at least three Business Days' prior written notice (or
telephonic notice confirmed in writing) to the Administrative Agent at its
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Lenders), of any reduction of the Total Revolving Commitment
pursuant to this section 4.3(k), specifying the date and amount of the
reduction.

 

           (l) Each Incremental Term Loan Commitment shall be permanently
reduced, without premium or penalty, at the time of each (i) voluntary
prepayment of Incremental Term Loans pursuant to section 5.1, and (ii) Scheduled
Repayment or mandatory prepayment of Incremental Term Loans pursuant to section
5.2, in an amount equal to the aggregate principal amount of the Incremental
Term Loans so repaid or prepaid.

 

 

          SECTION 5. PAYMENTS.

 

          5.1. Voluntary Prepayments. The Borrowers shall have the right to
prepay any of their Loans, in whole or in part, without premium or penalty, from
time to time, but only on the following terms and conditions:

 

           (a) Notices: the Borrowers shall give the Administrative Agent at the
Notice Office written or telephonic notice (in the case of telephonic notice,
promptly confirmed in writing if so requested by the Administrative Agent) of
its intent to prepay the Loans, the amount of such prepayment and (in the case
of Eurocurrency Loans or Money Market Rate Loans) the specific Borrowing(s)
pursuant to which made, which notice shall be received by the Administrative
Agent by

 

 

           (i) 11:00 A.M. (local time at the Notice Office) three Business Days
prior to the date of such prepayment, in the case of any prepayment of
Eurocurrency Loans or Money Market Rate Loans, or

 

 

 

 

 

           (ii) 11:00 A.M. (local time at the Notice Office) on the date of such
prepayment, in the case of any prepayment of Prime Rate Loans,

 

and which notice shall promptly be transmitted by the Administrative Agent to
each of the affected Lenders;

 

           (b) Partial Prepayments of Revolving Borrowing: in the case of
prepayment of a Borrowing under the Revolving Facility, each partial prepayment
of such Borrowing shall be in an aggregate principal of at least $2,500,000 or
an integral multiple of $500,000 in excess thereof, in the case where such
Borrowing consists of Prime Rate Loans, and at least $5,000,000 (or the
substantial equivalent in Euros) or an integral multiple of $1,000,000 (or the
substantial equivalent in Euros) in excess thereof, in the case where such
Borrowing consists of Eurocurrency Loans;

 

 

 

           (c) Partial Prepayment of Swing Line Borrowing: in the case of
prepayment of a Borrowing under the Swing Line Facility, each partial prepayment
of such Borrowing shall be in an aggregate principal of at least $100,000 or an
integral multiple of $50,000 in excess thereof;

 

 

 

           (d) Partial Prepayments of Term Borrowings to Be Applied Pro Rata
Between Term A Borrowings, Term B Borrowings, Asset Sale Term Borrowings, and
Incremental Term Loan Borrowings, etc.: so long as any Term A Loans, Term B
Loans, Asset Sale Term Loans or Incremental Term Loans are outstanding, any
partial prepayment of the Term Loans shall be applied among the outstanding Term
A Loans, Term B Loans, Asset Sale Term Loans, and Incremental Term Loans pro
rata in the proportion which the aggregate outstanding principal amount of the
Term A Loans, Term B Loans, Asset Sale Term Loans, and Incremental Term Loans,
as the case may be, bears to the aggregate principal amount of the Term Loans
immediately prior to such application;

 

 

 

           (e) Prepayments of Term Borrowings: in the case of prepayment of any
Borrowing under the Term A Facility, the Term B Facility, the Asset Sale Term
Facility or any Incremental Term Loan Facility, (i) such prepayment shall be
applied to reduce the Scheduled Repayments in respect of such Facility in
inverse order of maturity, and (ii) each partial prepayment of any such
Borrowing shall be in an aggregate principal of at least $5,000,000 or an
integral multiple of $1,000,000 in excess thereof, in the case of Prime Rate
Loans, and at least $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, in the case of Eurocurrency Loans;

 

 

 

           (f) Minimum Unutilized Total Revolving Commitment Remaining After
Prepayment of Term Loans: no prepayment of any Term Loans pursuant to this
section 5.1 shall be made unless, after giving effect thereto and any Revolving
Borrowings made in connection therewith, the Unutilized Total Revolving
Commitment would be at least $25,000,000;

 

 

 

           (g) Minimum Borrowing Amount After Partial Prepayment: no partial
prepayment of any Loans made pursuant to a Borrowing shall reduce the aggregate
principal amount of such Loans outstanding pursuant to such Borrowing to an
amount less than the Minimum Borrowing Amount applicable thereto;

 

 

 

           (h) Prepayments to be Applied Pro Rata: each prepayment in respect of
any Loans made pursuant to a Borrowing shall be applied pro rata among such
Loans; and

 

 

 

           (i) Breakage Compensation: each prepayment of Eurocurrency Loans or
Money Market Rate Loans pursuant to this section 5.1 on any date other than the
last day of the Interest Period applicable thereto, in the case of Eurocurrency
Loans, or the maturity date thereof, in the case of Money Market Rate Loans,
shall be accompanied by any amounts payable in respect thereof under section
2.10.

          5.2. Scheduled Repayments and Mandatory Prepayments. The Loans shall
be subject to mandatory repayment or prepayment in accordance with the following
provisions:

 

           (a) Scheduled Repayments of Term Loans. (i) On each of the dates set
forth below the Company shall be required to, and shall, repay the principal
amount of its Term A Loans and Term B Loans in the amount set forth opposite
such date, except that the payment due on the Maturity Date of any Term Loans
under a Facility shall in any event be in the amount of the entire remaining
principal amount of the outstanding Term Loans under such Facility (each such
repayment, as the same may be reduced by reason of the application of
prepayments pursuant to section 5.1(d) or sections 5.2(f), (g), (h), (i) or (j),
a "Scheduled Repayment"):

 

 Date
______________

Term A Loans
_____________

Term B Loans
____________

January 1, 2002

$3,375,000

$1,250,000

April 1, 2002

$3,375,000

$1,250,000

July 1, 2002

$3,375,000

$1,250,000

October 1, 2002

$5,062,500

$1,250,000

January 1, 2003

$5,062,500

$1,250,000

April 1, 2003

$5,062,500

$1,250,000

July 1, 2003

$5,062,500

$1,250,000

October 1, 2003

$6,750,000

$1,250,000

January 1, 2004

$6,750,000

$1,250,000

April 1, 2004

$6,750,000

$1,250,000

July 1, 2004

$6,750,000

$1,250,000

October 1, 2004

$8,437,500

$1,250,000

January 1, 2005

$8,437,500

$1,250,000

April 1, 2005

$8,437,500

$1,250,000

July 1, 2005

$8,437,500

$1,250,000

October 1, 2005

$10,125,000

$1,250,000

January 1, 2006

$10,125,000

$1,250,000

April 1, 2006

$23,625,000

$1,250,000

July 1, 2006

 

$1,250,000

October 1, 2006

 

$1,250,000

January 1, 2007

 

$1,250,000

April 1, 2007

 

$473,750,000

 

           (ii) The Company shall repay the entire principal amount outstanding
of any Revolving Loans and Asset Sale Term Loans on the Revolving Maturity Date
and the Asset Sale Term Loan Maturity Date, respectively.

 

 

 

           (ii) The Company shall repay any Incremental Term Loans on such dates
and in such amounts as may be agreed pursuant to section 2.1(h) at the time any
Incremental Term Loan Commitments are established.

 

 

 

           (b) Mandatory Prepayment---If Outstanding Revolving Loans, Swing Line
Loans and Letter of Credit Outstandings Exceed Total Revolving Commitment. If on
any date (after giving effect to any other payments on such date) the sum of (i)
the aggregate outstanding principal amount of Revolving Loans plus (ii) the
aggregate outstanding principal amount of Swing Line Loans plus (iii) the
aggregate amount of Letter of Credit Outstandings, exceeds the Total Revolving
Commitment as then in effect, then the Borrower shall prepay on such date that
principal amount of Swing Line Loans and, after Swing Line Loans have been paid
in full, Revolving Loans, and after Revolving Loans have been paid in full,
Unpaid Drawings, in an aggregate amount at least equal to such excess and
conforming in the case of partial prepayments of Loans to the requirements as to
the amounts of partial prepayments which are contained in section 5.1. If, after
giving effect to the prepayment of Swing Line Loans, Revolving Loans and Unpaid
Drawings, the aggregate amount of Letter of Credit Outstandings exceeds the
Total Revolving Commitment as then in effect, then the Borrowers shall pay to
the Collateral Agent an amount in cash and/or Cash Equivalents equal to such
excess and the Collateral Agent shall hold such payment as security for the
reimbursement obligations of the Borrowers and other Letter of Credit Obligors
in respect of Letters of Credit pursuant to a cash collateral agreement or other
appropriate documentation to be entered into in form and substance reasonably
satisfactory to the Collateral Agent, each Letter of Credit Issuer and the
Borrowers (which shall permit certain investments in Cash Equivalents
satisfactory to the Collateral Agent, each Letter of Credit Issuer and the
Borrower until the proceeds are applied to the secured obligations).

 

 

 

           (c) Mandatory Prepayment---If Swing Line Loans Exceed Unutilized
Total Revolving Commitment. If on any date (after giving effect to any other
payments on such date) the aggregate outstanding principal amount of Swing Line
Loans exceeds the Unutilized Total Revolving Commitment as then in effect, the
Borrowers shall prepay on such date Swing Line Loans in an aggregate principal
amount at least equal to such excess and conforming in the case of partial
prepayments of Swing Line Loans to the requirements as to the amounts of partial
prepayments which are contained in section 5.1.

 

 

 

           (d) Mandatory Prepayment---If Swing Line Loans Exceed Swing Line
Commitment. If on any date (after giving effect to any other payments on such
date) the aggregate outstanding principal amount of Swing Line Loans exceeds the
Swing Line Commitment as then in effect, the Company shall prepay on such date
Swing Line Loans in an aggregate principal amount at least equal to such excess
and conforming in the case of partial prepayments of Loans to the requirements
as to the amounts of partial prepayments which are contained in section 5.1.

 

 

 

           (e) Mandatory Prepayment---If Loans Denominated In Euros Exceed
Alternative Currency Sublimit. If on any date (after giving effect to any other
payments on such date) the aggregate outstanding principal amount of Revolving
Loans denominated in Euros exceeds the Alternative Currency Sublimit, the
Borrowers shall prepay on such date Revolving Loans denominated in Euros in an
aggregate principal amount at least equal to such excess and conforming in the
case of partial prepayments of Revolving Loans to the requirements as to the
amounts of partial prepayments which are contained in section 5.1.

 

 

 

           (f) Mandatory Prepayment---Excess Cash Flow. If as of the fiscal year
ending December 31, 2002 or the end of any subsequent fiscal year of the
Company, its ratio of Consolidated Total Debt to Consolidated EBITDA for the
Testing Period then ended, computed in accordance with section 9.7 hereof,
exceeds 3.25 to 1.00, then within 10 days after the date on which the Company
delivers its audited financial statements to the Lenders pursuant to section
8.1(a) hereof with respect to such fiscal year (or, if the Company fails to do
so as required by said section 8.1(a), within 10 days after the last date by
which such audited financial statements are required to have been so delivered
pursuant to said section 8.1(a)), the Company shall prepay the principal of the
Loans in an aggregate amount (an "Excess Cash Flow Prepayment Amount"),
conforming to the requirements as to the amount of partial prepayments contained
in section 5.1, at least equal to 50% of the amount of Excess Cash Flow for such
fiscal year. Prepayments of the Loans pursuant to this section 5.2(f) shall be
applied (i) first, to the Term Loans, with the Excess Cash Flow Prepayment
Amount being allocated among the Term A Loans, Term B Loans, Asset Sale Term
Loans and Incremental Term Loans in the same proportion as the then outstanding
Term A Loans, Term B Loans, Asset Sale Loans and Incremental Term Loans, as the
case may be, bear to the then outstanding Term Loans, and (ii) second, after no
Term Loans are outstanding, to the Revolving Loans. The Company shall be
entitled to credit against the Excess Cash Flow Prepayment Amount payable on any
date the principal amount of Term Loans prepaid pursuant to section 5.1
subsequent to the end of the fiscal year and on or prior to the date such Excess
Cash Flow Prepayment Amount is payable. Prepayments of the Term Loans pursuant
to this section 5.2(f) shall be applied to the Scheduled Repayments in inverse
order of their maturity.

 

 

 

           (g) Mandatory Prepayment---Certain Proceeds of Asset Sales;
Disposition of Divested Businesses. (i) If during any fiscal year of the
Company, the Company and its Subsidiaries have received cumulative Cash Proceeds
during such fiscal year from one or more Asset Sales of at least $10,000,000,
not later than the fifth Business Day following the date of receipt of any Cash
Proceeds in excess of such amount, an amount, conforming to the requirements as
to the amount of partial prepayments contained in section 5.1, at least equal to
100% of the Net Cash Proceeds then received in excess of such amount from any
Asset Sale, shall be applied as a mandatory prepayment of principal of first,
the outstanding Term Loans, with the amount of such prepayment being allocated
among the Term A Loans, Term B Loans, Asset Sale Term Loans and Incremental Term
Loans in the same proportion as the then outstanding Term A Loans, Term B Loans,
Asset Sale Loans and Incremental Term Loans, as the case may be, bear to the
then outstanding Term Loans, and second, after no Term Loans are outstanding,
the outstanding Revolving Loans; provided, that if (A) no Default under section
10.1(a) or Event of Default shall have occurred and be continuing, (B) the
Company's ratio of Consolidated Total Debt to Consolidated EBITDA as of the end
of the most recent Testing Period for which financial statements have been
delivered to the Lenders hereunder was not in excess of 3.50 to 1.00, (C) the
Company and its Subsidiaries have scheduled Consolidated Capital Expenditures
during the following 12 months, and (D) the Company notifies the Administrative
Agent of the amount and nature thereof and of its intention to reinvest all or a
portion of such Net Cash Proceeds in such Consolidated Capital Expenditures
during such 12 month period, then no such prepayment shall be required to the
extent of the amount of such Net Cash Proceeds as to which the Company so
indicates such reinvestment will take place. If at the end of any such 12 month
period any portion of such Net Cash Proceeds has not been so reinvested, the
Company will immediately make a prepayment of the principal of first, the
outstanding Term Loans, and second, after no Term Loans are outstanding, the
outstanding Revolving Loans, as provided above, in an amount, conforming to the
requirements as to amount of partial prepayments contained in section 5.1, at
least equal to such remaining amount. Prepayments of the Term Loans pursuant to
this section 5.2(g) shall be applied to the Scheduled Repayments in inverse
order of their maturity.

 

 

 

(ii) Notwithstanding anything in section 5.2(g)(i) to the contrary, upon the
receipt of Cash Proceeds from one or more Asset Sales of the Divested
Businesses, not later than the fifth Business Day following the receipt of any
such Cash Proceeds, as amount equal to 100% of the Net Cash Proceeds so received
from such Asset Sale shall be applied as a mandatory prepayment first of the
outstanding Asset Sale Term Loans and second, after no Asset Sale Term Loans are
outstanding, to the Term A Loans, Term B Loans and any Incremental Term Loans in
the same proportion as the then outstanding Term A Loans, Term B Loans and any
Incremental Term Loans bear to the then outstanding Term Loans, and third, after
no Term Loans are outstanding, to the outstanding Revolving Loans; provided,
however, that if, after all Asset Sale Term Loans have been repaid in full, on a
Pro Forma Basis and after giving effect to any such full or partial application,
the Company's Senior Leverage Ratio would be less than 3.00 to 1.00, then the
Company may apply all or any portion of any Net Cash Proceeds from any Asset
Sale of the Divested Businesses to repay any outstanding Bridge Notes, and
provided, further, however, that if all Asset Sale Term Loans have been paid in
full, and if no Default under Section 10.(a) or Event of Default shall have
occurred and be continuing, the Company shall not be required to repay the
remaining Term Loans and Revolving Credit Loans as provided above if the Company
(A) delivers a notice to the Administrative Agent that it intends to hold the
Net Cash Proceeds as permitted by this section 5.2(g)(ii), (B) delivers the Net
Cash Proceeds to the Collateral Agent to be held in the Asset Sale Proceeds
Account pending application to the Term Loans or Bridge Notes as provided above
and (C) within 180 days from the date such Net Cash Proceeds are received,
directs the Administrative Agent to pay such Net Cash Proceeds to the Term Loans
or Bridge Notes as permitted above.

 

 

 

           (h) Mandatory Prepayment---Certain Proceeds of Equity Sales. Not
later than the Business Day following the date of the receipt by the Company or
any Subsidiary of the cash proceeds (net of underwriting discounts and
commissions, placement agent fees and other customary fees and costs associated
therewith) from any sale or issuance of equity securities by the Company or any
Subsidiary after the Closing Date (other than (i) any Refinancing Issuance or
(ii) any sale or issuance to management, employees (or key employees) or
directors pursuant to stock option, stock grant or similar plans for the benefit
of management, employees (key employees) or directors generally), the Company
will prepay the principal of first, the outstanding Term Loans, with the amount
of such prepayment being allocated among the Term A Loans, Term B Loans, Asset
Sale Term Loans and any Incremental Term Loans in the same proportion as the
then outstanding Term A Loans, Term B Loans, Asset Sale Term Loans and any
Incremental Term Loans bear to the then outstanding Term Loans, and second,
after no Term Loans are outstanding, the outstanding Revolving Loans, in an
aggregate amount, conforming to the requirements as to the amounts of partial
prepayments contained in section 5.1, which is not less than (x) 50% of such net
proceeds, or (y) if less, an amount equal to the then aggregate outstanding
principal amount of the outstanding Loans, if any, provided that to the extent
any proceeds of any Refinancing Issuance consisting of an issuance of equity
securities are not used to repay outstanding Bridge Notes, 100% of the cash
proceeds therefrom shall be applied to the Term Loans as provided above.
Prepayments of the Term Loans pursuant to this section 5.2(h) shall be applied
to the Scheduled Repayments in inverse order of their maturity.

 

 

 

           (i) Mandatory Prepayment---Certain Proceeds of Debt Securities. Not
later than the Business Day following the date of the receipt by the Company or
any Subsidiary of the cash proceeds (net of underwriting discounts and
commissions, placement agent fees and other customary fees and costs associated
therewith) from any sale or issuance of debt securities by the Company or any
Subsidiary after the Closing Date (other than any Refinancing Issuance) in an
underwritten public offering, Rule 144A offering, or private placement with one
or more institutional investors, the Company will prepay the principal of first,
the outstanding Term Loans, with the amount of such prepayment being allocated
among the Term A Loans, Term B Loans, Asset Sale Loans and any Incremental Term
Loans in the same proportion as the then outstanding Term A Loans, Term B Loans,
Asset Sale Loans or any Incremental Term Loans, as the case may be, bear to the
then outstanding Term Loans, and second, after no Term Loans are outstanding,
the outstanding Revolving Loans, in an aggregate amount, conforming to the
requirements as to the amounts of partial prepayments contained in section 5.1,
which is not less than (x) 100% of such net proceeds, or (y) if less, an amount
equal to the then aggregate outstanding principal amount of the outstanding
Loans, if any. Prepayments of the Term Loans pursuant to this section 5.2(i)
shall be applied to the Scheduled Repayments in inverse order of their maturity.

 

 

 

           (j) Mandatory Prepayment---Certain Proceeds of an Event of Loss. If
during any fiscal year of the Company, the Company and its Subsidiaries have
received cumulative Net Cash Proceeds during such fiscal year from one or more
Events of Loss of at least $10,000,000, not later than the fifth Business Day
following the date of receipt of any Net Cash Proceeds in excess of such amount,
an amount, conforming to the requirements as to the amount of partial
prepayments contained in section 5.1, at least equal to 100% of the Net Cash
Proceeds then received in excess of such amount from any Event of Loss, shall be
applied as a mandatory prepayment of principal of first, the outstanding Term
Loans, with the amount of such prepayment being allocated among the Term A
Loans, Term B Loans, Asset Sale Term Loans and any Incremental Term Loans in the
same proportion as the then outstanding Term A Loans, Term B Loans, Asset Sale
Term Loans and any Incremental Term Loans, as the case may be, bear to the then
outstanding Term Loans, and second, after no Term Loans are outstanding, the
outstanding Revolving Loans; provided, that notwithstanding the foregoing, any
such Net Cash Proceeds representing proceeds of business interruption insurance
or insurance on inventory may instead be applied first, to the principal of
outstanding Revolving Loans, and second, after no Revolving Loans are
outstanding, to the principal of Term Loans, but otherwise in accordance with
the above provisions. Prepayments of the Term Loans pursuant to this section
5.2(j) shall be applied to the Scheduled Repayments in inverse order of their
maturity.

 

 

 

          Notwithstanding the foregoing, in the event any property suffers an
Event of Loss and (i) the Net Cash Proceeds received in any fiscal year as a
result of such Event of Loss are more than $10,000,000, (ii) no Default under
section 10.1(a) or Event of Default has occurred and is continuing, (iii) the
Company's ratio of Consolidated Total Debt to Consolidated EBITDA as of the end
of the most recent Testing Period for which financial statements have been
delivered to the Lenders hereunder was not in excess of 3.50 to 1.00, and (iv)
the Company notifies the Administrative Agent and the Lenders in writing that it
intends to rebuild or restore the affected property, and that such rebuilding or
restoration can be accomplished within 18 months out of such Net Cash Proceeds
and other funds available to the Company, then no such prepayment of the Loans
shall be required if the Company immediately deposits such Net Cash Proceeds in
a cash collateral deposit account over which the Collateral Agent shall have
sole dominion and control, and which shall constitute part of the Collateral
under the Security Documents and may be applied as provided in section 10.3 if
an Event of Default occurs and is continuing. So long as no Default under
section 10.1(a) or Event of Default has occurred and is continuing, the
Collateral Agent is authorized to disburse amounts from such cash collateral
deposit account to or at the direction of the Company for application to the
costs of rebuilding or restoration of the affected property. Any amounts not so
applied to the costs of rebuilding or restoration or as provided in section 10.3
shall be applied to the prepayment of the Loans as provided above.

 

 

 

           (k) Mandatory Prepayment---Change of Control. On the date of which a
Change of Control occurs, notwithstanding anything to the contrary contained in
this Agreement, no further Borrowings shall be made and the then outstanding
principal amount of all Loans, if any, and other Obligations, shall become due
and payable and shall be prepaid in full, together with accrued interest and
Fees and the Company shall contemporaneously either (i) cause all outstanding
Letters of Credit to be surrendered for cancellation (any such Letters of Credit
to be replaced by letters of credit issued by other financial institutions
acceptable to the Required Revolving Lenders), or (ii) the Company shall pay to
the Collateral Agent an amount in cash and/or Cash Equivalents equal to 100% of
the Letter of Credit Outstandings and the Administrative Agent shall hold such
payment as security for the reimbursement obligations of the Borrowers and the
other Letter of Credit Obligors in respect of Letters of Credit pursuant to a
cash collateral agreement to be entered into in form and substance reasonably
satisfactory to the Collateral Agent, each Letter of Credit Issuer and the
Company (which shall permit certain investments in Cash Equivalents satisfactory
to the Collateral Agent, each Letter of Credit Issuer and the Borrowers until
the proceeds are applied to the secured obligations).

 

 

 

           (l) Right of Term B Lenders to Forego Certain Mandatory Prepayments.
Unless at such time (after giving effect to any other contemporaneous payments)
there are no Term A Loans outstanding, each Term B Lender shall have the right
to forego the application to its Term B Loans of any mandatory prepayment of its
Term B Loans required to be made pursuant to section 5.2(f), (g), (h), (i) or
(j) hereof (any such proposed mandatory prepayment, a "Proposed Rejectable
Prepayment"), in accordance with the following provisions:

 

 

           (i) The Administrative Agent shall, on or prior to 3:00 P. M. (local
time at the Notice Office) on the date it receives immediately available funds
from the Borrower in respect of a prepayment of Loans which is in whole or in
part a Proposed Rejectable Prepayment, give each Term B Lender written or
telephonic notice of (A) the amount of such prepayment and the particular
provision of this Agreement pursuant to which such prepayment is intended to be
made, (B) the portion thereof proposed to be applied to the Term B Loans of such
Term B Lender, and (C) such Term B Lender's right to forego the application to
its Term B Loans of such portion of such prepayment, which notice shall request
such Term B Lender to confirm to the Administrative Agent whether or not it
wishes to forego such application to its Term B Loans.

 

 

 

 

 

           (ii) If any Term B Lender so indicates its desire to forego such
application to the prepayment of its Term B Loans by giving the Administrative
Agent written or telephonic notice to such effect by 5:00 P. M. (local time at
the Notice Office) no later than the third Business Day after the date such Term
B Lender receives such written or telephonic notice from the Administrative
Agent, the amount of the applicable prepayment which otherwise would have been
applied to its Term B Loans shall, notwithstanding anything to the contrary
contained in this section 5.2, be applied instead to the prepayment of other
Term Loans, and after no Term Loans are outstanding, to the prepayment of the
Revolving Loans, all such prepayments to be made in accordance with any other
applicable provisions of this section 5.2.

 

 

 

 

 

           (iii) The Administrative Agent may act without liability upon the
basis of any such telephonic notice or written notice believed by the
Administrative Agent in good faith to be from an authorized representative of a
Term B Lender. In the case of each such telephonic notice, the Administrative
Agent's record of the terms of such telephonic notice shall be conclusive absent
manifest error.

 

 

 

 

 

           (iv) Any Term B Lender which does not respond to the Administrative
Agent within the time period specified above to a notice from the Administrative
Agent requesting it to confirm whether or not it wishes to exercise its right to
forego the application of its portion of such prepayment to its Term B Loans
pursuant to this section 5.2(l) shall be deemed to have waived such right to
forego such application.

 

 

 

 

 

           (v) Notwithstanding anything to the contrary contained in this
Agreement, the Administrative Agent may defer, until the next Business Day, the
distribution to the Lenders of any portion of any prepayment of Loans received
by the Administrative Agent pursuant to section 5.2(f), (g), (h), (i) or (j), as
applicable, as to which the Administrative Agent is determining whether or not
the Term B Lenders wish to exercise their rights under this section 5.2(l).

 

           (m) Right of Incremental Term Lender to Forego Certain Mandatory
Prepayments. Pursuant to the terms of any Incremental Term Loan Assumption
Agreement, the Administrative Agent, the Company and the Incremental Term Loan
Lenders party thereto may agree to a provision similar to paragraph (l) above
pursuant to which such Incremental Term Lenders may reject mandatory
prepayments.

 

 

 

           (n) Particular Loans to be Prepaid. With respect to each repayment or
prepayment of Loans required by this section 5.2, the Company shall designate
the Types of Loans which are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made,
provided that (i) the Company shall first so designate all Loans that are Prime
Rate Loans and Eurocurrency Loans with Interest Periods ending on the date of
repayment or prepayment prior to designating any other Eurocurrency Loans for
repayment or prepayment, (ii) if the outstanding principal amount of
Eurocurrency Loans made pursuant to a Borrowing is reduced below the applicable
Minimum Borrowing Amount as a result of any such repayment or prepayment, then
all the Loans outstanding pursuant to such Borrowing shall be Converted into
Prime Rate Loans, and (iii) each repayment and prepayment of any Loans made
pursuant to a Borrowing shall be applied pro rata among such Loans. In the
absence of a designation by the Company as described in the preceding sentence,
the Administrative Agent shall, subject to the above, make such designation in
its sole discretion with a view, but no obligation, to minimize breakage costs
owing under section 2.10. Any repayment or prepayment of Eurocurrency Loans or
Money Market Loans pursuant to this section 5.2 shall in all events be
accompanied by such compensation as is required by section 2.10.

No Foreign Borrower shall be required to make a mandatory repayment or
prepayment as provided in this section 5.2 in excess of the amount actually
advanced to any such Foreign Borrower.

 

          5.3. Method and Place of Payment. (a) Except as otherwise specifically
provided herein, all payments under this Agreement shall be made to the
Administrative Agent for the ratable (based on its pro rata share) account of
the Lenders entitled thereto, not later than 12:00 noon (local time at the
Payment Office) on the date when due and shall be made at the Payment Office in
immediately available funds and in lawful money of the United States of America
(in the case of Loans denominated in Dollars), or in Euros (in the case of Loans
denominated in Euros), at the Payment Office, it being understood that written
notice by the Company to the Administrative Agent to make a payment from the
funds in the Company's account at the Payment Office shall constitute the making
of such payment to the extent of such funds held in such account. Any payments
under this Agreement which are made later than 12:00 noon (local time at the
Payment Office) shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder shall be stated to be
due on a day which is not a Business Day, the due date thereof shall be extended
to the next succeeding Business Day and, with respect to payments of principal,
interest shall be payable during such extension at the applicable rate in effect
immediately prior to such extension.

 

           (b) If at any time insufficient funds are received by and available
to the Administrative Agent to pay fully all amounts of principal, Unpaid
Drawings, interest and Fees then due hereunder and an Event of Default is not
then in existence, such funds shall be applied (i) first, towards payment of
interest and Fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and Fees then due to such parties,
and (ii) second, towards payment of principal and Unpaid Drawings then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and Unpaid Drawings then due to such parties.

 

          5.4. Net Payments. (a) All payments made by the Borrowers hereunder,
under any Note or any other Credit Document, will be made without setoff,
counterclaim or other defense. Except as provided for in section 5.4(b), all
such payments will be made free and clear of, and without deduction or
withholding for, any present or future taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments (but excluding, except as provided in the
second succeeding sentence, any tax, imposed on or measured by the net income or
net profits of a Lender pursuant to the laws of the jurisdiction under which
such Lender is organized or the jurisdiction in which the principal office or
Applicable Lending Office of such Lender is located or any subdivision thereof
or therein) and all interest, penalties or similar liabilities with respect to
such non excluded taxes, levies imposts, duties, fees, assessments or other
charges (all such nonexcluded taxes levies, imposts, duties, fees assessments or
other charges being referred to collectively as "Taxes"). If any Taxes are so
levied or imposed, the Borrowers agree to pay the full amount of such Taxes and
such additional amounts as may be necessary so that every payment by them of all
amounts due hereunder, under any Note or under any other Credit Document, after
withholding or deduction for or on account of any Taxes will not be less than
the amount provided for herein or in such Note or in such other Credit Document.
If any amounts are payable in respect of Taxes pursuant to the preceding
sentence, the Borrowers agree to reimburse each Lender, upon the written request
of such Lender for taxes imposed on or measured by the net income or profits of
such Lender pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or Applicable Lending Office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which the principal office or Applicable
Lending Office of such Lender is located and for any withholding of income or
similar taxes imposed by the United States of America as such Lender shall
determine are payable by, or withheld from, such Lender in respect of such
amounts so paid to or on behalf of such Lender pursuant to the preceding
sentence and in respect of any amounts paid to or on behalf of such Lender
pursuant to this sentence, which request shall be accompanied by a statement
from such Lender setting forth, in reasonable detail, the computations used in
determining such amounts. The Borrowers will furnish to the Administrative Agent
within 45 days after the date the payment of any Taxes, or any withholding or
deduction on account thereof, is due pursuant to applicable law certified copies
of tax receipts, or other evidence satisfactory to the relevant Lender,
evidencing such payment by the Borrowers. The Borrowers will indemnify and hold
harmless the Administrative Agent and each Lender, and reimburse the
Administrative Agent or such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid or withheld by such Lender.

 

           (b) Each Lender that is not a United States person (as such term is
defined in section 7701(a)(30) of the Code) for Federal income tax purposes
agrees to provide to the Company and the Administrative Agent on or prior to the
Effective Date, or in the cases of a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to section 13.4 (unless the respective
Lender was already a Lender hereunder immediately prior to such assignment or
transfer and such Lender is in compliance with the provisions of this section
5.4(b)), on the date of such assignment or transfer to such Lender, (i) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8BEN or W-8ECI (or successor forms) certifying to such Lender's entitlement to
a complete exemption from United States withholding tax with respect to payments
to be made under this Agreement, any Note or any other Credit Document, or (ii)
if the Lender is not a "bank" within the meaning of section 881(c)(3)(A) of the
Code and cannot deliver either Internal Revenue Service Form W-8BEN or W-8ECI
pursuant to clause (i) above, (x) a certificate substantially in the form of
Exhibit F (any such certificate, a "Section 5.4(b)(ii) Certificate") and (y) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8 (or successor form) certifying to such Lender's entitlement to a complete
exemption from United States withholding tax with respect to payments of
interest to be made under this Agreement, any Note or any other Credit Document.
In addition, each Lender agrees that from time to time after the Effective Date,
when a lapse in time or change in circumstances renders the previous
certification obsolete or inaccurate in any material respect, it will deliver to
the Company and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN or W-8ECI, and a Section
5.4(b)(ii) Certificate, as the case may be, and such other forms as may be
required in order to confirm or establish the entitlement of such Lender to a
continued exemption from or reduction in United States withholding tax with
respect to payments under this Agreement, any Note or any other Credit Document,
or it shall immediately notify the Company and the Administrative Agent of its
inability to deliver any such Form or Certificate, in which case such Lender
shall not be required to deliver any such Form or Certificate pursuant to this
section 5.4(b). Notwithstanding anything to the contrary contained in section
5.4(a), but subject to section 13.4(c) and the immediately succeeding sentence,
(x) the Borrowers shall be entitled, to the extent they are required to do so by
law, to deduct or withhold income or other similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from interest, fees or other amounts payable hereunder for the account of any
Lender which is not a United States person (as such term is defined in section
7701(a)(30) of the Code) for United States federal income tax purposes and which
has not provided to the Company such forms that establish a complete exemption
from such deduction or withholding and (y) the Borrowers shall not be obligated
pursuant to section 5.4(a) hereof to gross-up payments to be made to a Lender in
respect of income or similar taxes imposed by the United States or any
additional amounts with respect thereto (I) if such Lender has not provided to
the Company the Internal Revenue Service forms required to be provided to the
Company pursuant to this section 5.4(b) or (II) in the case of a payment other
than interest, to a Lender described in clause (ii) above, to the extent that
such forms do not establish a complete exemption from withholding of such taxes.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this section 5.4 and except as specifically provided for in section
13.4(c), the Borrowers agree to pay additional amounts and indemnify each Lender
in the manner set forth in section 5.4(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any Taxes
deducted or withheld by it as described in the previous sentence as a result of
any changes after the Effective Date in any applicable law, treaty, governmental
rule, regulation, guideline or order, or in the interpretation thereof, relating
to the deducting or withholding of income or similar Taxes.

 

           (c) If any Lender, in its sole opinion, determines that it has
finally and irrevocably received or been granted a refund in respect of any
Taxes paid as to which indemnification has been paid by any Borrower pursuant to
this section, it shall promptly remit such refund (including any interest
received in respect thereof), net of all out-of-pocket costs and expenses;
provided, that the Borrowers agree to promptly return any such refund (plus
interest) to such Lender in the event such Lender is required to repay such
refund to the relevant taxing authority. Any such Lender shall provide the
Company with a copy of any notice of assessment from the relevant taxing
authority (redacting any unrelated confidential information contained therein)
requiring repayment of such refund. Nothing contained herein shall impose an
obligation on any Lender to apply for any such refund.

 

           (d) Reference is hereby made to the provisions of section 2.9(d) for
certain limitations upon the rights of a Lender under this section.

 

 

          SECTION 6. CONDITIONS PRECEDENT.

 

          6.1. Conditions Precedent at Closing Date. The obligation of the
Lenders to make Loans, and of any Letter of Credit Issuer to issue Letters of
Credit, is subject to the satisfaction of each of the following conditions on
the Closing Date:

 

           (a) Effectiveness; Notes. On or prior to the Closing Date, (i) the
Effective Date shall have occurred and (ii) there shall have been delivered to
the Administrative Agent for the account of each Lender each appropriate Note
executed by the Borrowers, in each case, in the amount, maturity and as
otherwise provided herein.

 

 

 

           (b) Fees, etc. The Company shall have paid or caused to be paid all
fees required to be paid by it on or prior to such date pursuant to section 4.1
hereof and all reasonable fees and expenses of the Joint Lead Arrangers and the
Administrative Agent and of special counsel to the Administrative Agent which
have been invoiced on or prior to such date in connection with the preparation,
execution and delivery of this Agreement and the other Credit Documents and the
consummation of the transactions contemplated hereby and thereby.

 

 

 

           (c) Other Credit Documents. The Credit Parties named therein shall
have duly executed and delivered and there shall be in full force and effect,
and original counterparts shall have been delivered to the Administrative Agent,
in sufficient quantities for the Lenders, of amendments to, or restatements or
confirmations of, (i) the Subsidiary Guaranty (as modified, amended or
supplemented from time to time in accordance with the terms thereof and hereof,
the "Subsidiary Guaranty"), substantially in the form attached hereto as Exhibit
C-1, (ii) the Security Agreement (as modified, amended or supplemented from time
to time in accordance with the terms thereof and hereof, the "Security
Agreement"), substantially in the form attached hereto as Exhibit C-2; (iii)
each Acknowledgment and Amendment to Collateral Assignment of Patents and
Security Agreement (as modified, amended or supplemented from time to time in
accordance with the terms thereof and hereof, a "Collateral Assignment of
Patents"), substantially in the form attached hereto as Exhibit C-3; (iv) each
Acknowledgment and Amendment to Collateral Assignment of Trademarks and Security
Agreement (as modified, amended or supplemented from time to time in accordance
with the terms thereof and hereof, a "Collateral Assignment of Trademarks"),
substantially in the form attached hereto as Exhibit C-4; and (v) the Pledge
Agreement (as modified, amended or supplemented from time to time in accordance
with the terms thereof and hereof, the "Pledge Agreement"), substantially in the
form attached hereto as Exhibit C-5.

 

 

 

           (d) Charter and By-Laws, Good Standing of the Borrowers. The
Administrative Agent shall have received, in sufficient quantity for the
Administrative Agent and the Lenders, (i) a copy of the certificate or articles
of incorporation of each Borrower, including any amendments or restatements
thereof, certified as of a recent date by the Secretary of State or other
governmental official of the jurisdiction of its formation, (ii) a copy of the
By-Laws or equivalent governing documents of the Borrowers, certified as true,
correct and in full force and effect by the Secretary or an Assistant Secretary
of each Borrower; and (iii) a copy of a certificate of good standing for the
Borrowers, issued as of a recent date by the Secretary of State or other
governmental official of the jurisdiction of its formation.

 

 

 

           (e) Corporate Resolutions and Approvals. The Administrative Agent
shall have received, in sufficient quantity for the Administrative Agent and the
Lenders, certified copies of the resolutions of the Board of Directors (or the
equivalent) of the Borrowers and each other Credit Party, approving the Credit
Documents to which the Borrowers or any such other Credit Party, as the case may
be, is or may become a party, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to the
execution, delivery and performance by the Borrowers or any such other Credit
Party of the Credit Documents to which it is or may become a party.

 

 

 

           (f) Incumbency Certificates. The Administrative Agent shall have
received, in sufficient quantity for the Administrative Agent and the Lenders, a
certificate of the Secretary or an Assistant Secretary of each Borrower and of
each other Credit Party, certifying the names and true signatures of the
officers of the Borrowers or such other Credit Party, as the case may be,
authorized to sign the Credit Documents to which the Borrower or such other
Credit Party is a party and any other documents to which any Borrower or any
such other Credit Party is a party which may be executed and delivered in
connection herewith.

 

 

 

           (g) Opinion of Counsel. On the Closing Date, the Administrative Agent
shall have received an opinion, addressed to the Administrative Agent and each
of the Lenders and dated the Closing Date, (i) from Squire, Sanders & Dempsey
LLP, special counsel to the Borrowers, substantially in the form of Exhibit D-1
hereto and covering such other matters incident to the transactions contemplated
hereby as the Joint Lead Arrangers may reasonably request, such opinion to be in
form and substance satisfactory to the Joint Lead Arrangers and (ii) from
special counsel to OMG AG covering such matters as the Joint Lead Arrangers may
reasonably request, such opinion in form and substance satisfactory to the Joint
Lead Arrangers.

 

 

 

           (h) Recordation of Security Documents, Delivery of Collateral, Taxes,
etc. The Security Documents (or proper notices or financing statements in
respect thereof) shall have been duly recorded, published and filed in such
manner and in such places as is required by law to establish, perfect, preserve
and protect the rights and security interests of the parties thereto and their
respective successors and assigns, all collateral items required to be
physically delivered to the Collateral Agent thereunder shall have been so
delivered, accompanied by any appropriate instruments of transfer, and all
taxes, fees and other charges then due and payable in connection with the
execution, delivery, recording, publishing and filing of such instruments and
the issue and delivery of the Notes shall have been paid in full.

 

 

 

           (i) Evidence of Insurance. The Collateral Agent shall have received
certificates of insurance and other evidence, satisfactory to it, of compliance
with the insurance requirements of this Agreement and the Security Documents.

 

 

 

           (j) Search Reports. The Administrative Agent shall have received
completed requests for information on Form UCC-11, or search reports from one or
more commercial search firms acceptable to the Administrative Agent, listing all
of the effective financing statements filed against any Credit Party which is a
party to any Security Document in any jurisdiction in which such Credit Party
maintains an office or in which any Collateral of such Credit Party is located,
together with copies of such financing statements.

 

 

 

           (k) Target Acquisition. Contemporaneously with the Closing Date, the
Company shall have completed the acquisition of the Target, as contemplated by
the Target Acquisition Documents, and prepaid or caused to be prepaid any and
all indebtedness for borrowed money which is secured by any of the assets
acquired in the Target Acquisition, which completion may be effected pursuant to
an informal escrow arrangement extending not more than two Business Days and
conditioned only on international funds transfer from a Borrowing hereunder and
release of signed instruments transferring ownership of the Target to the
Company. There shall have been no material change in or modification or waiver
of any of the terms, conditions or provisions of any of the Target Acquisition
Documents, and there shall have been no material matters disclosed in any
supplemental disclosure materials relating to any of the Target Acquisition
Documents, which shall have been made, become effective or been furnished,
subsequent to the date the Target Acquisition Documents were furnished to the
Administrative Agent and the Lenders pursuant to section 7.20 hereof, which is
not acceptable to the Joint Lead Arrangers, in their sole discretion. Each of
the conditions precedent to the obligations of the Company to consummate the
Target Acquisition which is contained in any of the Target Acquisition Documents
shall have been fulfilled (without any material waiver thereto not acceptable to
the Joint Lead Arrangers as provided above) to the satisfaction of the Joint
Lead Arrangers. Without limiting the generality of the foregoing, the aggregate
purchase price consideration payable by the Company for the Target Acquisition
shall not exceed 1.2 billion Euros, subject to adjustment as provided in section
2 and other applicable provisions of the Target Purchase Agreement, and the
Target Acquisition shall have been consummated in compliance with the terms of
the Target Acquisition Documents and all applicable laws, and all material
governmental and third party approvals in connection with the Target Acquisition
contemplated by the Target Acquisition Documents and otherwise referred to
herein or therein shall have been obtained and remain in effect, and all
applicable waiting periods under applicable antitrust or competition merger
notification laws, and the regulations thereunder, and under any other
applicable laws or regulations, shall have expired without any action being
taken by any competent authority (including any court having jurisdiction) which
restrains or prevents such transactions or imposes, in the judgment of the
Required Lenders, materially adverse conditions upon the consummation of the
Target Acquisition or the continued operation of the Company's businesses or the
business to be acquired by the Company in the Target Acquisition. Each of the
Administrative Agent and the Lenders shall be satisfied, in its sole discretion,
with (i) such "due diligence" review as it shall undertake with regard to the
properties, business, operations and prospects of the business to be acquired,
and the liabilities to be assumed (or to which the Company and its Subsidiaries
will be subject), in the Target Acquisition, and the projected cost savings
which the Company estimates it can realistically achieve for the acquired
business, (ii) the terms of the Target Acquisition Documents, (iii) all
disclosure documentation referred to in the Target Acquisition Documents, and
(iv) any and all environmental studies and other reports and evaluations which
the Company shall have obtained in connection with the Target Acquisition and
provided to the Administrative Agent and the Lenders.

 

 

 

           (l) No Material Adverse Effect in Target. There shall not have
occurred any adverse impact on the value of the Target that results from a
change in the financial condition of the Target or extraordinary damage, in each
case resulting in a change of at least 10% of the cash purchase price of the
Target.

 

 

 

           (m) No Material Adverse Change in Loan Syndication or Capital
Markets. There shall not have occurred a material disruption or material adverse
change in financial, banking, loan syndication or capital market conditions
generally or in the market for new issuance of high yield securities or
syndicated leveraged loans which, in the sole respective judgment of the Joint
Lead Arrangers, could be expected to materially adversely affect the syndication
of portions or all of the Facilities to additional Lenders.

 

 

 

           (n) Company's Closing Certificate. On the Closing Date the
Administrative Agent shall have received a certificate, dated the Closing Date,
of a responsible financial or accounting officer of the Company to the effect
that, at and as of the Closing Date and both before and after giving effect to
the initial Borrowings hereunder and the application of the proceeds thereof,
(x) the Company is in compliance with all of the covenants contained in sections
8 and 9 of this Agreement, (y) no Default or Event of Default has occurred or is
continuing, and (z) all representations and warranties of the Credit Parties
contained herein or in the other Credit Documents are true and correct in all
material respects with the same effect as though such representations and
warranties had been made on and as of the Closing Date, except that as to any
such representations and warranties which expressly relate to an earlier
specified date, such representations and warranties are only represented as
having been true and correct in all material respects as of the date when made.

 

 

 

           (o) Solvency Certificate. The Administrative Agent shall have
received, in sufficient quantities for the Lenders, a duly executed solvency
certificate substantially in the form attached hereto as Exhibit D-2, and such
certificate shall be satisfactory in form and substance to each of the Lenders.

 

 

 

           (p) Unused Availability. After giving effect to the Target
Acquisition and the use of the proceeds of the initial Borrowings hereunder and
repayments of Revolving Loans outstanding under the Existing Credit Agreement
prior to the Transaction, the Unutilized Total Revolving Commitment shall be at
least $100,000,000.

 

 

 

           (q) Proceedings and Documents. All corporate and other proceedings
and all documents incidental to the transactions contemplated hereby shall be
satisfactory in substance and form to the Administrative Agent and the Lenders
and the Administrative Agent and its special counsel and the Lenders shall have
received all such counterpart originals or certified or other copies of such
documents as the Administrative Agent or its special counsel or any Lender may
reasonably request.

 

 

 

           (s) Absence of Litigation. There shall not be any action, suits or
proceedings pending or threatened with respect to the Borrower or its
Subsidiaries (i) that have, or could reasonably be expected to have, a Material
Adverse Effect, (ii) that question the validity or enforceability of any of the
Credit Documents, or of any action to be taken by the Borrower or any of the
Credit Parties pursuant to any of the Credit Documents, or (iii) that question
the validity or the enforceability of the Target Acquisition Documents, the
Bridge Notes, or the transactions contemplated hereby or thereby, or of any
action to be taken by the Borrower or its Subsidiaries thereunder.

 

 

 

           (t) Financial Statements; Projections. The Administrative Agent shall
have received the following financial statements and information: (a) (1)
audited consolidated balance sheets of the Company as of December 31, 1999 and
December 31, 2000, and unaudited consolidated balance sheets of the Company as
of March 31, 2001, and the related audited consolidated statements of operations
and cash flows of the Company for each of the of the twelve-month periods ended
December 31, 1998, December 31, 1999 and December 31, 2000 and unaudited
consolidated statements of operations and cash flows of the Company for the
three-month period ended March 31, 2001, (2) a consolidated pro forma income
statement and balance sheet of the Company and its Subsidiaries (after giving
effect to the Target Acquisition) as of December 31, 2000 and (3) a consolidated
pro forma income statement of the Company and its Subsidiaries (after giving
effect to the Target Acquisition) as of the most recent date practicable but no
earlier than the end of the most recent fiscal quarter, giving effect (with
respect to (2) and (3)) to the Transaction and the sale of the Divested
Businesses and reflecting estimated accounting adjustments in connection with
the Transaction and the sale of the Divested Businesses, prepared by the Company
and (b) projected financial statements (including balance sheets and income
statements, stockholders' equity and cash flows) (the "Financial Projections")
of the Company and its Subsidiaries (after giving effect to the Target
Acquisition) for the seven-year period following the Closing Date; all of the
foregoing to be in form and substance satisfactory to the Joint Lead Arrangers.

 

 

 

           (u) Target Financial Statements. The Administrative Agent shall have
received copies of the audited consolidated financial statements of the Target
as of December 31, 2000, comprised of a balance sheet as of December 31, 2000
and the profit and loss accounts and the notes thereto for the year ended
December 31, 2000, all in accordance with generally accepted accounting
principles in Germany (except for pension liabilities and obligations accounted
for under German GAAP but measured in accordance with FAS 87), applied on a
basis consistent with that applied by the Target in preparing its pro forma
consolidated financial statements for financial years 1997/98 and 1998/99 and
the short financial year 1999 (October 1 to December 31, 1999); such financial
statements prepared on the premise that the Target had already been in existence
in its present structure since October 1, 1997, and accompanied by the opinion
of KPMG Deutsche Treuhand-Gesellschaft Akiengesellschaft
Wirtschaftsprufungsgesellschaft.

 

 

 

           (v) Proceeds of Bridge Indebtedness. The Company shall have received
net proceeds of no less than $550,000,000 from the issuance of the Bridge Notes.

          6.2. Conditions Precedent to All Credit Events. The obligations of the
Lenders to make each Loan and/or of a Letter of Credit Issuer to issue each
Letter of Credit is subject, at the time thereof, to the satisfaction of the
following conditions:

 

           (a) Notice of Borrowing, etc. The Administrative Agent shall have
received a Notice of Borrowing meeting the requirements of section 2.3 with
respect to the incurrence of Loans or a Letter of Credit Request meeting the
requirement of section 3.2 with respect to the issuance of a Letter of Credit.

 

 

 

           (b) No Default; Representations and Warranties. At the time of each
Credit Event and also after giving effect thereto, (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties of the
Credit Parties contained herein or in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.

The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to each of the Lenders that all of
the applicable conditions specified in section 6.1 and/or 6.2, as the case may
be, have been satisfied as of the times referred to in sections 6.1 and 6.2. All
of the certificates, legal opinions and other documents and papers referred to
in this section 6, unless otherwise specified, shall be delivered to the
Administrative Agent for the account of each of the Administrative Agent and the
Lenders and, except for the Notes, in sufficient counterparts for the
Administrative Agent and the Lenders, and the Administrative Agent will promptly
distribute to the Lenders their respective Notes and the copies of such other
certificates, legal opinions and documents.

 

 

          SECTION 7. REPRESENTATIONS AND WARRANTIES.

 

          In order to induce the Lenders to enter into this Agreement and to
make the Loans, and/or to issue and/or to participate in the Letters of Credit
provided for herein, the Company makes the following representations and
warranties to, and agreements with, the Lenders, all of which shall survive the
execution and delivery of this Agreement and each Credit Event:

 

          7.1. Corporate Status, etc. Each of the Company and its Subsidiaries
(i) is a duly organized or formed and validly existing corporation, partnership
or limited liability company, as the case may be, in good standing under the
laws of the jurisdiction of its formation and has the corporate, partnership or
limited liability company power and authority, as applicable, to own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage, and (ii) has duly qualified and is authorized to
do business in all jurisdictions where it is required to be so qualified except
where the failure to be so qualified would not have a Material Adverse Effect.

 

          7.2. Subsidiaries. Annex II hereto lists, as of the date hereof and
after giving effect to the Target Acquisition, each Subsidiary of the Company
(and the direct and indirect ownership interest of the Company therein).

 

          7.3. Corporate Power and Authority, etc. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Credit Documents to which it is party
and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of the Credit Documents, the
Target Acquisition Documents and Bridge Note Documents to which it is party.
Each Credit Party has duly executed and delivered each Credit Document, Target
Acquisition Document and Bridge Note Document to which it is party and each
Credit Document, Target Acquisition Document and Bridge Note Document to which
it is party constitutes the legal, valid and binding agreement or obligation of
such Credit Party enforceable in accordance with its terms, except to the extent
that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors' rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law).

 

          7.4. No Violation. Neither the execution, delivery and performance by
any Credit Party of the Credit Documents, Target Acquisition Documents or the
Bridge Note Documents to which it is party nor compliance with the terms and
provisions thereof (i) will contravene any provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any court or governmental
instrumentality applicable to such Credit Party or its properties and assets,
(ii) will conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the Security Documents) upon any of
the property or assets of such Credit Party pursuant to the terms of any
promissory note, bond, debenture, indenture, mortgage, deed of trust, credit or
loan agreement, or any other material agreement or other instrument, to which
such Credit Party is a party or by which it or any of its property or assets are
bound or to which it may be subject, or (iii) will violate any provision of the
certificate or articles of incorporation, code of regulations or by-laws, or
other charter documents of such Credit Party.

 

          7.5. Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any foreign or domestic governmental or public body or authority,
or any subdivision thereof, is required to authorize or is required as a
condition to (i) the execution, delivery and performance by any Credit Party of
any Credit Document or Target Acquisition Document or the Bridge Notes Documents
to which it is a party, or (ii) the legality, validity, binding effect or
enforceability of any Credit Document to which any Credit Party is a party,
except for (x) the filing and recording of financing statements and other
documents necessary in order to perfect the Liens created by the Security
Documents, and (y) the filing of required information under and the expiration
of any applicable waiting periods provided under any applicable pre-merger
antitrust or similar laws or regulations.

 

          7.6. Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of the Company, threatened with respect to the Company or
any of its Subsidiaries (i) that have, or could reasonably be expected to have,
a Material Adverse Effect, or (ii) which question the validity or enforceability
of any of the Credit Documents, or of any action to be taken by the Company or
any of the other Credit Parties pursuant to any of the Credit Documents.

 

          7.7. Use of Proceeds; Margin Regulations. (a) The proceeds of all the
Borrowings under the Term A Facility, Term B Facility or Asset Sale Term Loan
made hereunder on the Closing Date shall be utilized to (i) repay the
Indebtedness referred to in section 6.1(p), (ii) pay the purchase price under
the Target Purchase Agreement, (iii) pay fees and expenses incurred in
connection with the foregoing and the transactions contemplated by the Credit
Documents, (iv) support working capital needs, and (v) otherwise be utilized for
lawful purposes not inconsistent with the requirements of this Agreement. Any
additional proceeds of such Borrowings and all proceeds of all other Loans and
Credit Events shall be utilized to support working capital needs, and otherwise
be utilized for lawful purposes not inconsistent with the requirements of this
Agreement.

 

           (b) No part of the proceeds of any Credit Event will be used directly
or indirectly to purchase or carry Margin Stock, or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock, in violation of any
of the provisions of Regulation T, U or X of the Board of Governors of the
Federal Reserve System. The Company is not engaged in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. At no time
would more than 25% of the value of the assets of the Company or of the Company
and its consolidated Subsidiaries that are subject to any "arrangement" (as such
term is used in section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.

 

          7.8. Financial Statements, etc. (a) The audited consolidated balance
sheets of the Company as of December 31, 1999 and December 31, 2000 and the
audited consolidated statements of operations and cash flows for the fiscal
years ended December 31, 1998, December 31, 1999 and December 31, 2000 were
prepared in accordance with Regulation S-X and fairly present the financial
position of the Company as of each such date and its results of operations for
each such period. The consolidated pro forma income statements and balance
sheets of the Company and its Subsidiaries (after giving effect to the Target
Acquisition) were prepared on a basis consistent with the requirements of, but
not pursuant to, Rule 11-02 if Regulation S-X and the Projections include all
adjustments necessary to present fairly in all material respects the pro forma
financial conditions of the Company and its Subsidiaries (after giving effect to
the Target Acquisition) at the respective dates and for the respective periods
indicated. The Company and its Subsidiaries did not have, as of the date of the
latest Financial Statements referred to above, and will not have as of the
Closing Date after giving effect to the consummation of the Target Acquisition
and the incurrence of Loans hereunder, any material or significant contingent
liability or liability for taxes, long-term lease or unusual forward or
long-term commitment (other than Precious Metal Leases) that is not reflected in
the foregoing financial statements or the notes thereto in accordance with GAAP
and which in any such case is material in relation to the business, operations,
properties, assets, condition (financial or otherwise) or prospects of the
Company and its Subsidiaries (including the Target and its Subsidiaries).

 

           (b) Each Borrower has received consideration which is the reasonable
equivalent value of the obligations and liabilities that such Borrower has
incurred to the Administrative Agent and the Lenders. Each Borrower now has
capital sufficient to carry on its business and transactions and all business
and transactions in which it is about to engage and is now solvent and able to
pay its debts as they mature and each Borrower, as of the Closing Date, owns
property having a value, both at fair valuation and at present fair salable
value, greater than the amount required to pay such Borrower's debts; and each
Borrower is not entering into the Credit Documents with the intent to hinder,
delay or defraud its creditors. For purposes of this section 7.8(b), "debt"
means any liability on a claim, and "claim" means (x) right to payment whether
or not such a right is reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured; or (y) right to an equitable remedy for breach of performance if
such breach gives rise to a payment, whether or not such right to an equitable
remedy is reduced to judgment, fixed, contingent, matured, unmatured, disputed,
undisputed, secured or unsecured.

 

           (c) The Company has delivered or caused to be delivered to the
Lenders prior to the execution and delivery of this Agreement (i) a copy of the
Company's Report on Form 10-K as filed (without Exhibits) with the SEC for its
fiscal year ended December 31, 2000, which contains a general description of the
business and affairs of the Company and its Subsidiaries (before giving effect
to the Target Acquisition), (ii) a confidential information brochure dated May
2001 prepared by the Joint Lead Arrangers (with assistance from the Company)
which contains information with respect to the business, properties and
operations of the Company and its Subsidiaries (the "Confidential Information
Memorandum"), and (iii) the Financial Projections. To the best of the Company's
knowledge, as of the date thereof and as of the Closing Date, the information
contained in the Confidential Information Memorandum provided by the Company
relating to the Company and its Affiliates is correct in all material respects
and does not contain any untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements contained therein not
materially misleading in the light of the circumstances under which such
statements were made. Degussa AG has provided the information relating to the
Retained Businesses and the Company believes it to be correct in all material
respects, both as of the date of the Confidential Information Memorandum and as
of the Closing Date. The foregoing representations as to the Confidential
Information Memorandum are made on the express understanding that (x) the only
representations and warranties concerning the Financial Projections included in
the Confidential Information Memorandum are those representations and warranties
specifically set forth below, (y) the summary description in the Confidential
Information Memorandum of the principal terms and conditions of the Credit
Documents is qualified in its entirety by reference to the actual terms and
conditions of this Agreement and the other Credit Documents, and (z) the Company
makes no representation or warranty concerning any estimates or projections
included in the Confidential Information Memorandum except for those
representations and warranties concerning the Financial Projections which are
specifically set forth below. The Financial Projections were prepared on behalf
of the Company in good faith after taking into account historical levels of
business activity of the Company and its Subsidiaries, historical financial
information with respect to the properties and business to be acquired pursuant
to the Target Acquisition, as supplied by the seller and/or the Target, known
trends, including general economic trends, and all other information,
assumptions and estimates considered by management of the Company and its
Subsidiaries to be pertinent thereto, taking into account the fact that such
management is not intimately familiar with the properties and business acquired
pursuant to the Target Acquisition; provided, that no representation or warranty
is made as to the impact of future general economic conditions or as to whether
the Company's projected consolidated results as set forth in the Financial
Projections will actually be realized. No facts are known to the Company at the
Closing Date which, if reflected in the Financial Projections, would result in a
Material Adverse Effect.

 

          7.9. No Material Adverse Change. Since December 31, 2000, there has
been no change in the condition, business, affairs or prospects of the Company
and its Subsidiaries taken as a whole, or their properties and assets considered
as an entirety, except for (i) changes incident to the completion of the Target
Acquisition, as contemplated hereby, including the incurrence of the additional
Indebtedness contemplated hereby to be incurred to finance and support the
Target Acquisition, and (ii) other changes none of which, individually or in the
aggregate, has had or could reasonably be expected to have, a Material Adverse
Effect.

 

          7.10. Tax Returns and Payments. Each of the Company and each of its
Subsidiaries has filed all federal income tax returns and all other material tax
returns, domestic and foreign, required to be filed by it and has paid all
material taxes and assessments payable by it which have become due, other than
those not yet delinquent and except for those contested in good faith. The
Company and each of its Subsidiaries has established on its books such charges,
accruals and reserves in respect of taxes, assessments, fees and other
governmental charges for all fiscal periods as are required by GAAP. The Company
knows of no proposed assessment for additional federal, foreign or state taxes
for any period, or of any basis therefor, which, individually or in the
aggregate, taking into account such charges, accruals and reserves in respect
thereof as the Company and its Subsidiaries have made, could reasonably be
expected to have a Material Adverse Effect.

 

          7.11. Title to Properties, etc. The Company and each of its
Subsidiaries has good and marketable title, in the case of real property, and
good title (or valid Leaseholds, in the case of any leased property), in the
case of all other property, to all of its properties and assets free and clear
of Liens other than Permitted Liens. The interests of the Company and each of
its Subsidiaries in the properties reflected in the most recent balance sheet
referred to in section 7.8, taken as a whole, were sufficient, in the judgment
of the Company, as of the date of such balance sheet for purposes of the
ownership and operation of the businesses conducted by the Company and such
Subsidiaries.

 

          7.12. Lawful Operations, etc. Except for known situations or incidents
which are reserved for on the most recent consolidated balance sheet referred to
in section 7.8 or which, if not so reserved, could not reasonably be expected to
have a Material Adverse Effect, the Company and each of its Subsidiaries is in
full compliance with all material requirements imposed by law, whether federal
or state, including (without limitation) Environmental Laws and zoning
ordinances.

 

          7.13. Environmental Matters. (a) The Company and each of its
Subsidiaries is in compliance with all Environmental Laws governing its
business, except to the extent that any such failure to comply (together with
any resulting penalties, fines or forfeitures) would not reasonably be expected
to have a Material Adverse Effect. All licenses, permits, registrations or
approvals required for the business of the Company and each of its Subsidiaries
under any Environmental Law have been secured and the Company and each of its
Subsidiaries is in substantial compliance therewith, except for such licenses,
permits, registrations or approvals the failure to secure or to comply therewith
is not reasonably likely to have a Material Adverse Effect. Neither the Company
nor any of its Subsidiaries has received written notice, or otherwise knows,
that it is in any respect in noncompliance with, breach of or default under any
Environmental Laws, and no event has occurred and is continuing which, with the
passage of time or the giving of notice or both, would constitute noncompliance,
breach of or default thereunder, except in each such case, such noncompliance,
breaches or defaults as would not reasonably be expected to, in the aggregate,
have a Material Adverse Effect. There are no Environmental Claims pending or, to
the best knowledge of the Company, threatened wherein an unfavorable decision,
ruling or finding would reasonably be expected to have a Material Adverse
Effect.

 

           (b) Hazardous Materials have not at any time been (i) generated,
used, treated or stored on, or transported to or from, any Real Property of the
Company or any of its Subsidiaries or (ii) released on any such Real Property,
in each case where such occurrence or event is not in compliance with
Environmental Laws and is reasonably likely to have a Material Adverse Effect.

 

          7.14. Compliance with ERISA. Compliance by the Company and each of its
Subsidiaries with the provisions hereof and Credit Events contemplated hereby
will not involve any prohibited transaction within the meaning of ERISA or
section 4975 of the Code. The Company and each of its Subsidiaries, (i) has
fulfilled all obligations under minimum funding standards of ERISA and the Code
with respect to each Plan that is not a Multiemployer Plan or a Multiple
Employer Plan, (ii) has satisfied all respective contribution obligations in
respect of each Multiemployer Plan and each Multiple Employer Plan, (iii) is in
compliance in all material respects with all other applicable provisions of
ERISA and the Code with respect to each Plan, each Multiemployer Plan and each
Multiple Employer Plan, and (iv) has not incurred any liability under the Title
IV of ERISA to the PBGC with respect to any Plan, any Multiemployer Plan, any
Multiple Employer Plan, or any trust established thereunder. No Plan or trust
created thereunder has been terminated, and there have been no Reportable
Events, with respect to any Plan or trust created thereunder or with respect to
any Multiemployer Plan or Multiple Employer Plan, which termination or
Reportable Event will or could result in the termination of such Plan,
Multiemployer Plan or Multiple Employer Plan or give rise to a material
liability of the Company or any ERISA Affiliate in respect thereof. Neither the
Company nor any ERISA Affiliate is at the date hereof, or has been at any time
within the two years preceding the date hereof, an employer required to
contribute to any Multiemployer Plan or Multiple Employer Plan, or a
"contributing sponsor" (as such term is defined in section 4001 of ERISA) in any
Multiemployer Plan or Multiple Employer Plan. Neither the Company nor any ERISA
Affiliate has any contingent liability with respect to any post-retirement
"welfare benefit plan" (as such term is defined in ERISA) except as has been
disclosed to the Lenders in writing.

 

          7.15. Intellectual Property, etc. The Company and each of its
Subsidiaries has obtained or has the right to use all material patents,
trademarks, service marks, trade names, copyrights, licenses and other rights
with respect to the foregoing necessary for the present and planned future
conduct of its business, without any known conflict with the rights of others,
except for such patents, trademarks, service marks, trade names, copyrights,
licenses and rights, the loss of which, and such conflicts, which in any such
case individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

 

          7.16. Investment Company Act, etc. Neither the Company nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the ICC
Termination Act of 1995, as amended, the Federal Power Act, as amended, the
Public Utility Holding Company Act of 1935, as amended, or any applicable state
public utility law.

 

          7.17. Existing Indebtedness. Annex III sets forth a true and complete
list, as of the date or dates set forth therein, of all Indebtedness of the
Company and each of its Subsidiaries, on a consolidated basis, which (i) has an
outstanding principal amount of at least $1,000,000, or may be incurred pursuant
to existing commitments or lines of credit, or (ii) is secured by any Lien on
any property of the Company or any Subsidiary, and which will be outstanding on
the Closing Date after giving effect to any Borrowing hereunder which is
expected to be made on the Closing Date, other than the Indebtedness created
under the Credit Documents (all such Indebtedness, whether or not in a principal
amount meeting such threshold and required to be so listed on Annex III, herein
the "Existing Indebtedness"). The Company has provided to the Administrative
Agent prior to the date of execution hereof true and complete copies (or summary
descriptions) of all agreements and instruments governing the Indebtedness
listed on Annex III (the "Existing Indebtedness Agreements").

 

          7.18. Burdensome Contracts; Labor Relations. Neither the Company nor
any of its Subsidiaries (i) is subject to any burdensome contract, agreement,
corporate restriction, judgment, decree or order, (ii) is a party to any labor
dispute affecting any bargaining unit or other group of employees generally,
(iii) is subject to any material strike, slow down, workout or other concerted
interruptions of operations by employees of the Company or any Subsidiary,
whether or not relating to any labor contracts, (iv) is subject to any
significant pending or, to the knowledge of the Company, threatened, unfair
labor practice complaint, before the National Labor Relations Board, and (v) is
subject to any significant pending or, to the knowledge of the Company,
threatened, grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement, (vi) is subject to any significant
pending or, to the knowledge of the Company, threatened, significant strike,
labor dispute, slowdown or stoppage, or (vii) is, to the knowledge of the
Company, involved or subject to any union representation organizing or
certification matter with respect to the employees of the Company or any of its
Subsidiaries, except (with respect to any matter specified in any of the above
clauses), for such matters as, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

 

          7.19. Security Interests. Once executed and delivered, and until
terminated in accordance with the terms thereof, each of the Security Documents
creates, as security for the obligations purported to be secured thereby, a
valid and enforceable perfected security interest in and Lien on all of the
Collateral subject thereto from time to time, in favor of the Collateral Agent
for the benefit of the Secured Creditors referred to in the Security Documents,
superior to and prior to the rights of all third persons and subject to no other
Liens, except that the Collateral under the Security Documents may be subject to
Permitted Liens. No filings or recordings are required in order to perfect the
security interests created under any Security Document except for filings or
recordings required in connection with any such Security Document which shall
have been made, or for which satisfactory arrangements have been made, upon or
prior to the execution and delivery thereof. All recording, stamp, intangible or
other similar taxes required to be paid by any person under applicable legal
requirements or other laws applicable to the property encumbered by the Security
Documents in connection with the execution, delivery, recordation, filing,
registration, perfection or enforcement thereof have been paid.

 

          7.20. Target Acquisition Documents, etc. The Company has delivered to
the Administrative Agent and the Lenders prior to the Effective Date true,
correct and complete copies of all of the Target Acquisition Documents. The
Target Acquisition Documents constitute all of the agreements, disclosure
schedules, side letters and other documents relating to the Target Acquisition
and any related arrangements between the Company or any of its Subsidiaries and
any of the stockholders or any executive or other officers of the Target or any
of its Subsidiaries. Each Target Acquisition Document which has been executed
and delivered as the Effective Date is, and each Target Acquisition Document
which is executed and delivered at the time of the consummation of the Target
Acquisition will be at such time, the legal, valid and binding agreement or
obligation of each party thereto, enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors' rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law). At and as of
the Closing Date, (i) to the best of the Company's knowledge, all of the
representations and warranties contained in the Target Acquisition Documents or
made in any other certificate or other document delivered in connection
therewith will be true and correct in all material respects, (ii) all of the
terms, covenants, agreements and conditions contained therein required to be
performed or complied with at or prior to such time will have been duly
performed or complied with in all material respects, (iii) all material consents
and approvals of, and filings and registrations with, and all other actions in
respect of, all governmental agencies, authorities or instrumentalities required
to be obtained, given, filed or taken by any party to any of the Target
Acquisition Documents or any of its Subsidiaries in order to make or consummate
each component of the transactions contemplated thereby will have been obtained,
given, filed or taken and are or will be in full force and effect (or effective
judicial relief with respect thereto will have been obtained) except for
filings, consents or notices not required by federal or state securities laws to
be made at such time, which filings, consents or notices have been or will be
made during the period in which they are required to be made, and (iv) each
component of such transactions shall have been consummated in accordance, in all
material respects, with the applicable Target Acquisition Documents and in
compliance, in all material respects, with all applicable laws.

 

          7.21. True and Complete Disclosure. All factual information (taken as
a whole) heretofore or contemporaneously furnished by or on behalf of the
Company or any of its Subsidiaries in writing to the Administrative Agent or any
Lender for purposes of or in connection with this Agreement or any transaction
contemplated herein, other than the Confidential Information Memorandum and the
Financial Projections (as to which representations are made only as provided in
section 7.8), is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of such person in writing to any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
material fact necessary to make such information (taken as a whole) not
misleading at such time in light of the circumstances under which such
information was provided, except that any such future information consisting of
financial projections prepared by the Borrower is only represented herein as
being based on good faith estimates and assumptions believed by such persons to
be reasonable at the time made, it being recognized by the Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
materially from the projected results.

 

 

          SECTION 8. AFFIRMATIVE COVENANTS.

 

          The Company hereby covenants and agrees that on the Effective Date and
thereafter so long as this Agreement is in effect and until such time as the
Total Commitment has been terminated, no Notes or Letters of Credit remain
outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Credit Documents, have been
paid in full:

 

          8.1. Reporting Requirements. The Company will furnish to each Lender
and the Administrative Agent:

 

           (a) Annual Financial Statements. As soon as available and in any
event within 90 days after the close of each fiscal year of the Company, the
consolidated balance sheets of the Company and its consolidated Subsidiaries as
at the end of such fiscal year and the related consolidated statements of
income, of stockholders' equity and of cash flows for such fiscal year, in each
case setting forth comparative figures for the preceding fiscal year, all in
reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of
recognized national standing selected by the Company, which opinion shall be
unqualified and shall (i) state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
the Company and its consolidated Subsidiaries as at the end of such fiscal year
and the consolidated results of their operations and cash flows for such fiscal
year in conformity with generally accepted accounting principles, or (ii)
contain such statements as are customarily included in unqualified reports of
independent accountants in conformity with the recommendations and requirements
of the American Institute of Certified Public Accountants (or any successor
organization).

 

 

 

           (b) Quarterly Financial Statements. As soon as available and in any
event within 45 days after the close of each of the quarterly accounting periods
in each fiscal year of the Company, the unaudited consolidated balance sheets of
the Company and its consolidated Subsidiaries as at the end of such quarterly
period and the related unaudited consolidated statements of income and of cash
flows for such quarterly period and/or for the fiscal year to date, and setting
forth, in the case of such unaudited consolidated statements of income and of
cash flows, comparative figures for the related periods in the prior fiscal
year, and which shall be certified on behalf of the Company by the Chief
Financial Officer or other Authorized Officer of the Company, subject to changes
resulting from normal year-end audit adjustments.

 

 

 

           (c) Officer's Compliance Certificates. At the time of the delivery of
the financial statements provided for in sections 8.1(a) and (b), a certificate
on behalf of the Company of the Chief Financial Officer or other Authorized
Officer of the Company to the effect that, to the best knowledge of the Company,
no Default or Event of Default exists or, if any Default or Event of Default
does exist, specifying the nature and extent thereof and the actions the Company
proposes to take with respect thereto, which certificate shall set forth the
calculations required to establish compliance with the provisions of sections
9.7, 9.8, 9.9 and 9.10 of this Agreement, and in the event the compliance with
any such covenant is being calculated on a Pro Forma Basis, such certificate
shall contain a certification that the financial items presented on a Pro Forma
Basis have been derived in accordance with the definition of Pro Forma Basis and
the relevant assumptions made in such determination.

 

 

 

           (d) Budgets and Forecasts. Not later than 60 days following the
commencement of any fiscal year of the Company and its Subsidiaries, a
consolidated budget in reasonable detail for each of the four fiscal quarters of
such fiscal year, as customarily prepared by management for its internal use,
setting forth the forecasted balance sheet, income statement, operating cash
flows and capital expenditures of the Company and its Subsidiaries for the
period covered thereby.

 

 

 

           (e) Notice of Default, Litigation or Certain Matters Involving Major
Customers or Suppliers. Promptly, and in any event within three Business Days,
in the case of clause (i) below, or 10 days, in the case of clause (ii) or (iii)
below, after the Company or any of its Subsidiaries obtains knowledge thereof,
notice of

 

 

           (i) the occurrence of any event which constitutes a Default or Event
of Default, which notice shall specify the nature thereof, the period of
existence thereof and what action the Company proposes to take with respect
thereto,

 

 

 

 

 

           (ii) the commencement of, or any other material development
concerning, any litigation or governmental or regulatory proceeding pending
against the Company or any of its Subsidiaries, if the same involves (in the
Company's reasonable judgment) any substantial likelihood of having a Material
Adverse Effect, and

 

 

 

 

 

           (iii) if the same involves (in the Company's reasonable judgment) any
substantial likelihood of having a Material Adverse Effect, any significant
adverse change in the Company's or any Subsidiary's relationship with, or any
significant event or circumstance which is in the Company's reasonable judgment
likely to adversely affect the Company's or any Subsidiary's relationship with,
(A) any customer (or related group of customers) representing more than 10% of
the Company's consolidated revenues during its most recent fiscal year, or (B)
any supplier which is material to the operations of the Company and its
Subsidiaries considered as an entirety.

 

           (f) ERISA. Promptly, and in any event within 10 days after the
Company, any Subsidiary of the Company or any ERISA Affiliate knows of the
occurrence of any of the following, the Company will deliver to each of the
Lenders a certificate on behalf of the Company of an Authorized Officer of the
Company setting forth the full details as to such occurrence and the action, if
any, that the Company, such Subsidiary or such ERISA Affiliate is required or
proposes to take, together with any notices required or proposed to be given to
or filed with or by the Company, the Subsidiary, the ERISA Affiliate, the PBGC,
a Plan participant or the Plan administrator with respect thereto:

 

 

           (i) that a Reportable Event has occurred with respect to any Plan;

 

 

 

 

 

           (ii) the institution of any steps by the Company, any ERISA
Affiliate, the PBGC or any other person to terminate any Plan;

 

 

 

 

 

           (iii) the institution of any steps by the Company or any ERISA
Affiliate to withdraw from any Plan;

 

 

 

 

 

           (iv) the institution of any steps by the Company or any Subsidiary to
withdraw from any Multiemployer Plan or Multiple Employer Plan, if such
withdrawal could result in withdrawal liability (as described in Part 1 of
Subtitle E of Title IV of ERISA) in excess of $5,000,000;

 

 

 

 

 

           (v) a non-exempt "prohibited transaction" within the meaning of
section 406 of ERISA in connection with any Plan;

 

 

 

 

 

           (vi) that a Plan has an Unfunded Current Liability exceeding
$5,000,000;

 

 

 

 

 

           (vii) any material increase in the contingent liability of the
Company or any Subsidiary with respect to any post-retirement welfare liability;
or

 

 

 

 

 

           (viii) the taking of any action by, or the threatening of the taking
of any action by, the Internal Revenue Service, the Department of Labor or the
PBGC with respect to any of the foregoing.

 

           (g) Environmental Matters. Promptly upon, and in any event within 10
Business Days after, an officer of the Company or any of its Subsidiaries
obtains knowledge thereof, notice of one or more of the following environmental
matters: (i) any pending or threatened material Environmental Claim against the
Company or any of its Subsidiaries or any Real Property owned or operated by the
Company or any of its Subsidiaries; (ii) any condition or occurrence on or
arising from any Real Property owned or operated by the Company or any of its
Subsidiaries that (A) results in material noncompliance by the Company or any of
its Subsidiaries with any applicable Environmental Law or (B) would reasonably
be expected to form the basis of a material Environmental Claim against the
Company or any of its Subsidiaries or any such Real Property; (iii) any
condition or occurrence on any Real Property owned, leased or operated by the
Company or any of its Subsidiaries that could reasonably be expected to cause
such Real Property to be subject to any material restrictions on the ownership,
occupancy, use or transferability by the Company or any of its Subsidiaries of
such Real Property under any Environmental Law; and (iv) the taking of any
material removal or remedial action in response to the actual or alleged
presence of any Hazardous Material on any Real Property owned, leased or
operated by the Company or any of its Subsidiaries as required by any
Environmental Law or any governmental or other administrative agency. All such
notices shall describe in reasonable detail the nature of the Environmental
Claim, the Company's or such Subsidiary's response thereto and the potential
exposure in dollars of the Company and its Subsidiaries with respect thereto.

 

 

 

           (h) SEC Reports and Registration Statements. Promptly after
transmission thereof or other filing with the SEC, copies of all registration
statements (other than the exhibits thereto and any registration statement on
Form S-8 or its equivalent) and all annual, quarterly or current reports that
the Company or any of its Subsidiaries files with the SEC on Form 10-K, 10-Q or
8-K (or any successor forms).

 

 

 

           (i) Annual and Quarterly Reports, Proxy Statements and other Reports
Delivered to Stockholders Generally. Promptly after transmission thereof to its
stockholders, copies of all annual, quarterly and other reports and all proxy
statements that the Company furnishes to its stockholders generally.

 

 

 

           (j) Press Releases. Promptly after the release thereof to any news
organization or news distribution organization, copies of any press releases and
other similar statements intended to be made available generally by the Company
or any of its Subsidiaries to the public concerning material developments
relating to the Company or any of its Subsidiaries.

 

 

 

           (k) Other Information. With reasonable promptness, such other
information or documents (financial or otherwise) relating to the Company or any
of its Subsidiaries as any Lender may reasonably request from time to time.

 

 

 

           (l) Additional Financial Statements. Within 120 days following the
Closing Date, the Company shall provide the Administrative Agent with copies of
the financial statements of the Target, including consolidated balance sheets as
of December 31, 1999 and December 31, 2000 (audited) and as of June 30, 2001
(unaudited), and consolidated statements of operations and cash flows for each
of the twelve month periods ended December 31, 1998, December 31, 1999 and
December 31, 2000 (audited) and for each of the six month periods ended June 30,
2000 and June 30, 2001 (unaudited), such financial statements to be reconciled
with GAAP and all in form and substance satisfactory to the Joint Lead
Arrangers.

          8.2. Books, Records and Inspections. (a) The Company will, and will
cause each of its Subsidiaries to, keep proper books of record and account, in
which full and correct entries shall be made of all financial transactions and
the assets and business of the Company or such Subsidiaries, as the case may be,
in accordance with GAAP.

 

           (b) The Company will permit officers and designated representatives
of the Administrative Agent or the Collateral Agent, upon at least two Business
Days' notice to the Chief Financial Officer of the Company, to visit and inspect
any of the properties or assets of the Company and any of its Subsidiaries in
whomsoever's possession (but only to the extent the Company or such Subsidiary
has the right to do so to the extent in the possession of another person), to
examine the books of account, records, reports and other papers of the Company
and any of its Subsidiaries, and make copies thereof and take extracts
therefrom, and to discuss the affairs, finances and accounts of the Company and
of any of its Subsidiaries with, and be advised as to the same by, its and their
officers and independent accountants and independent actuaries, if any (and by
this provision the Company authorizes such independent accountants and actuaries
to discuss the affairs, finances and accounts of the Company and any of its
Subsidiaries), all at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or the Collateral Agent may request. The
Administrative Agent and the Collateral Agent may (at their own initiative), and
shall (if so instructed by the Required Lenders), exercise their rights under
this section 8.2(b) from time to time. In any event, the Administrative Agent
and the Collateral Agent will promptly furnish the Lenders with copies of any
material documentation obtained by them during the course of any inspection,
examination or discussions pursuant to this section 8.2(b). If any Lender
requests copies of any other documentation so obtained by the Administrative
Agent or the Collateral Agent, the Administrative Agent or the Collateral Agent,
as applicable, will promptly furnish copies thereof to all of the Lenders.

 

           (c) During any period in which an Event of Default shall have
occurred and be continuing, any Lender (or group of Lenders whose investments
are under management by a common investment advisor or one or more affiliated
investment advisors, or who are otherwise Affiliates of each other) whose
Commitments or outstanding Loans exceed $10,000,000, may itself, in coordination
with the Administrative Agent, exercise any or all of the rights afforded to the
Administrative Agent as specified in section 8.2(b).

 

          8.3. Insurance. (a) The Company will, and will cause each of its
Subsidiaries to, (i) maintain insurance coverage by such insurers and in such
forms and amounts and against such risks as are generally consistent with the
insurance coverage maintained by the Company and its Subsidiaries at the date
hereof, and (ii) forthwith upon the Administrative Agent's written request
(which the Administrative Agent may make on its own initiative and shall make if
so requested by the Required Lenders), furnish to the Administrative Agent (who
shall promptly distribute copies to the Lenders) such information about such
insurance as the Administrative Agent may from time to time reasonably request,
which information shall be prepared in form and detail satisfactory to the
Administrative Agent and certified by an Authorized Officer of the Company.

 

           (b) The Company will, and will cause each of its Subsidiaries which
is a Credit Party to, at all times keep their respective property which is
subject to the Lien of any Security Document insured in favor of the Collateral
Agent, and all policies or certificates (or certified copies thereof) with
respect to such insurance (and any other insurance maintained by the Company or
any such Subsidiary) (i) shall be endorsed to the Collateral Agent's
satisfaction for the benefit of the Collateral Agent (including, without
limitation, by naming the Collateral Agent as loss payee (with respect to
Collateral) or, to the extent permitted by applicable law, as an additional
insured), (ii) shall state that such insurance policies shall not be canceled
without 30 days' prior written notice thereof (or 10 days' prior written notice
in the case of cancellation for the non-payment of premiums) by the respective
insurer to the Collateral Agent, (iii) shall provide that the respective
insurers irrevocably waive any and all rights of subrogation with respect to the
Collateral Agent and the Lenders, and (iv) shall in the case of any such
certificates or endorsements in favor of the Collateral Agent, be delivered to
or deposited with the Collateral Agent. In no event shall the Company be
required to deposit the actual insurance policies with the Collateral Agent. The
Administrative Agent shall deliver copies of any certificates of insurance to a
Lender upon such Lender's reasonable request.

 

           (c) If the Company or any of its Subsidiaries shall fail to maintain
all insurance in accordance with this section 8.3, or if the Company or any of
its Subsidiaries shall fail to so endorse and deliver or deposit all
endorsements or certificates with respect thereto, the Administrative Agent
and/or the Collateral Agent shall have the right (but shall be under no
obligation), upon prior written notice to the Company, to procure such insurance
and the Company agrees to reimburse the Administrative Agent or the Collateral
Agent, as the case may be, on demand, for all costs and expenses of procuring
such insurance.

 

          8.4. Payment of Taxes and Claims. The Company will pay and discharge,
and will cause each of its Subsidiaries to pay and discharge, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits, or upon any properties belonging to it, prior to the date on
which penalties attach thereto, and all lawful claims which, if unpaid, might
become a Lien or charge upon any properties of the Company or any of its
Subsidiaries; provided that neither the Company nor any of its Subsidiaries
shall be required to pay any such tax, assessment, charge, levy or claim which
is being contested in good faith and by proper proceedings if it has maintained
adequate reserves with respect thereto in accordance with GAAP; and provided,
further, that the Company will not be considered to be in default of any of the
provisions of this sentence if the Company or any Subsidiary fails to pay any
such amount which, individually or in the aggregate, is immaterial. Without
limiting the generality of the foregoing, the Company will, and will cause each
of its Subsidiaries to, pay in full all of its wage obligations to its employees
in accordance with the Fair Labor Standards Act (29 U.S.C. sections 206-207) and
any comparable provisions of applicable law.

 

          8.5. Corporate Franchises. The Company will do, and will cause each of
its Subsidiaries to do, or cause to be done, all things necessary to preserve
and keep in full force and effect its corporate existence, rights and authority,
provided that nothing in this section 8.5 shall be deemed to prohibit (i) any
transaction permitted by section 9.2; (ii) the termination of existence of any
Subsidiary if (A) the Company determines that such termination is in its best
interest and (B) such termination is not adverse in any material respect to the
Lenders; or (iii) the loss of any rights, authorities or franchises if the loss
thereof, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.

 

          8.6. Maintenance of Properties. The Company will, and will cause each
of its Subsidiaries to, ensure that its material properties and equipment used
or useful in its business in whomsoever's possession they may be, in good
repair, working order and condition, ordinary wear and tear excepted, and that
from time to time there are made in such properties and equipment all needful
and proper repairs, renewals, replacements, extensions, additions, betterments
and improvements, thereto, to the extent and in the manner customary for
companies in similar businesses.

 

          8.7. Compliance with Statutes, etc. The Company will, and will cause
each of its Subsidiaries to, comply, in all material respects, with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all governmental bodies, domestic or foreign, in respect of the
conduct of its business and the ownership of its property, other than those the
noncompliance with which would not have, and which would not be reasonably
expected to have, a Material Adverse Effect.

 

          8.8. Compliance with Environmental Laws. Without limitation of the
covenants contained in section 8.7 hereof,

 

           (a) The Company will comply, and will cause each of its Subsidiaries
to comply, in all material respects, with all Environmental Laws applicable to
the ownership, lease or use of all Real Property now or hereafter owned, leased
or operated by the Company or any of its Subsidiaries, and will promptly pay or
cause to be paid all costs and expenses incurred in connection with such
compliance, except to the extent that such compliance with Environmental Laws is
being contested in good faith and by appropriate proceedings and for which
adequate reserves have been established to the extent required by GAAP, and an
adverse outcome in such proceedings is not reasonably expected to have a
Material Adverse Effect.

 

 

 

           (b) The Company will keep or cause to be kept, and will cause each of
its Subsidiaries to keep or cause to be kept, all such Real Property free and
clear of any Liens imposed pursuant to such Environmental Laws which are not
permitted under section 9.3.

 

 

 

           (c) Neither the Company nor any of its Subsidiaries will generate,
use, treat, store, release or dispose of, or permit the generation, use,
treatment, storage, release or disposal of, Hazardous Materials on any Real
Property now or hereafter owned, leased or operated by the Company or any of its
Subsidiaries or transport or permit the transportation of Hazardous Materials to
or from any such Real Property other than in compliance with applicable
Environmental Laws and in the ordinary course of business, except for such
noncompliance as would not have, and which would not be reasonably expected to
have, a Material Adverse Effect.

 

 

 

           (d) If required to do so under any applicable order of any
governmental agency, the Company will undertake, and cause each of its
Subsidiaries to undertake, any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by the Company or any of its Subsidiaries in
accordance with, in all material respects, the requirements of all applicable
Environmental Laws and in accordance with, in all material respects, such orders
of all governmental authorities, except to the extent that the Company or such
Subsidiary is contesting such order in good faith and by appropriate proceedings
and for which adequate reserves have been established to the extent required by
GAAP.

 

 

 

           (e) At the written request of the Administrative Agent or the
Required Lenders, which request shall specify in reasonable detail the basis
therefor, at any time and from time to time after the Lenders receive notice
under section 8.1(g) for any Environmental Claim involving potential
expenditures by the Company or any of its Subsidiaries in excess of $5,000,000
in the aggregate for any Real Property, the Company will provide, at its sole
cost and expense, an environmental site assessment report concerning any such
Real Property now or hereafter owned, leased or operated by the Company or any
of its Subsidiaries, prepared by an environmental consulting firm reasonably
acceptable to the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the potential cost of any removal or a remedial action
in connection with any Hazardous Materials on such Real Property. If the Company
fails to provide the same within 90 days after such request was made, the
Administrative Agent may order the same, and the Company shall grant and hereby
grants, to the Administrative Agent and the Lenders and their agents, access to
such Real Property and specifically grants the Administrative Agent and the
Lenders an irrevocable non-exclusive license, subject to the rights of tenants,
to undertake such an assessment, all at the Company's expense.

          8.9. Fiscal Years, Fiscal Quarters. If the Company shall change any of
its or any of its Subsidiaries' fiscal years or fiscal quarters (other than the
fiscal year or fiscal quarters of a person which becomes a Subsidiary, made at
the time such person becomes a Subsidiary to conform to the Company's fiscal
year and fiscal quarters), the Company will promptly, and in any event within 30
days following any such change, deliver a notice to the Administrative Agent and
the Lenders describing such change and any material accounting entries made in
connection therewith and stating whether such change will have any impact upon
any financial computations to be made hereunder, and if any such impact is
foreseen, describing in reasonable detail the nature and extent of such impact.
If the Required Lenders determine that any such change will have any impact upon
any financial computations to be made hereunder which is adverse to the Lenders,
the Company will, if so requested by the Administrative Agent, enter into an
amendment to this Agreement, in form and substance reasonably satisfactory to
the Administrative Agent and the Required Lenders, modifying any of the
financial covenants or related provisions hereof in such manner as the Required
Lenders determine is necessary to eliminate such adverse effect.

 

          8.10. Hedge Agreements, etc. (a) In the event the Company or any of
its Subsidiaries determines to enter into a Hedge Agreement it may do so,
provided that (i) the purpose of such Hedge Agreement is to provide protection
to the Company or any such Subsidiary from fluctuations and other changes in
interest rates, currency exchange rates and/or commodity prices, as and to the
extent considered reasonably necessary by the Company, but without exposing the
Company or its Subsidiaries to predominantly speculative risks unrelated to the
amount of assets, Indebtedness or other liabilities intended to be subject to
coverage on a notional basis under all such Hedge Agreements; and (ii) in the
case of any Hedge Agreement entered into after the Effective Date for the
purpose of protecting against fluctuations in interest rates, only if the
proposed form thereof (including any proposed pricing or other material terms)
has been provided to the Administrative Agent, for its consideration of any
potential intercreditor issues, contemporaneously with the entry into such Hedge
Agreement.

 

           (b) Without limitation of the foregoing, the Company will, on or
before the 90th day following the Closing Date, obtain and maintain in effect
for a period of at least two years such Hedge Agreements with such notional
amounts such that the notional principal amount of all such Hedge Agreements
shall be an amount equal to at least $350,000,000, such Hedge Agreements to be
in form and substance satisfactory to the Joint Lead Arrangers and protecting
the Company against such changes in interest rates as can be obtained at
reasonable cost in light of prevailing market conditions.

 

          8.11. Certain Subsidiaries to Join in Subsidiary Guaranty. (a) In the
event that at any time after the Closing Date

 

           (x) the Company has any Subsidiary (other than a Foreign Subsidiary
as to which section 8.11(b) applies) which is not a party to the Subsidiary
Guaranty, or

 

 

 

           (y) an Event of Default shall have occurred and be continuing and the
Company has any Subsidiary which is not a party to the Subsidiary Guaranty,

the Company will notify the Administrative Agent in writing of such event,
identifying the Subsidiary in question and referring specifically to the rights
of the Administrative Agent and the Lenders under this section. The Company
will, within 30 days following request therefor from the Administrative Agent
(who may give such request on its own initiative or upon request by the Required
Lenders), cause such Subsidiary to deliver to the Administrative Agent, in
sufficient quantities for the Lenders, (i) the Subsidiary Guaranty, if the
Subsidiary Guaranty has not previously been executed and delivered, (ii) if the
Subsidiary Guaranty has previously been executed and delivered, a joinder
supplement, reasonably satisfactory in form and substance to the Administrative
Agent and the Required Lenders, duly executed by such Subsidiary, pursuant to
which such Subsidiary joins in the Subsidiary Guaranty as a guarantor
thereunder, and (ii) if such Subsidiary is a corporation, resolutions of the
Board of Directors of such Subsidiary, certified by the Secretary or an
Assistant Secretary of such Subsidiary as duly adopted and in full force and
effect, authorizing the execution and delivery of such joinder supplement, or if
such Subsidiary is not a corporation, such other evidence of the authority of
such Subsidiary to execute such joinder supplement as the Administrative Agent
may reasonably request; provided, however, that a Foreign Subsidiary that is a
Borrower shall become obligated in respect of, and pledge collateral to secure,
only such Indebtedness as is actually advanced directly to such Foreign
Subsidiary.

 

           (b) Notwithstanding the foregoing provisions of this section 8.11 or
the provisions of section 8.12 hereof, the Company shall not, unless an Event of
Default shall have occurred and be continuing, be required to pledge (or cause
to be pledged) more than 65% of the stock or other equity interests in any first
tier Foreign Subsidiary, or any of the stock or equity interests in any first
tier Foreign Subsidiaries which alone or when combined or consolidated with each
other would not constitute a Material Subsidiary, or any of the stock or other
equity interests in any other Foreign Subsidiary, or to cause a Foreign
Subsidiary to join in the Subsidiary Guaranty or to become a party to the
Security Agreement or any other Security Document.

 

          8.12. Additional Security; Further Assurances. (a) In the event that
at any time after the Closing Date the Company or any of its Subsidiaries owns
or holds an interest in any Real Property, assets, stock, securities or any
other property or interest, located within or outside of the United States or
arising out of business conducted from any location within or outside the United
States, which is not at the time included in the Collateral and is not subject
to a Permitted Lien securing Indebtedness (all of the foregoing,
"Uncollateralized Property"), the Company will notify the Administrative Agent
in writing of such event, identifying the Uncollateralized Property in question
and referring specifically to the rights of the Administrative Agent and the
Lenders under this section 8.12; provided that notwithstanding the foregoing,
the Company need not notify the Administrative Agent under this section 8.12(a)
of (x) any leasehold interest which is acquired or held by the Company or any
Subsidiary unless the same involves a nominal or bargain purchase price option,
or (y) any Uncollateralized Property which at the time is not required to be
included in the Collateral pursuant to section 8.11(b) or the proviso at the end
of section 8.12(b).

 

           (b) The Company will, or will cause an applicable Subsidiary to,
within 30 days following request by the Collateral Agent (who may make such
request on its own initiative or upon instructions from the Required Lenders),
grant the Collateral Agent for the benefit of the Secured Creditors (as defined
in the Security Documents) security interests and mortgages or deeds of trust,
pursuant to the Pledge Agreement or other new documentation (each an "Additional
Security Document") or joinder in any existing Security Document to which it is
not already a party, in all of the Uncollateralized Property as to which the
Administrative Agent has notified the Company that the same is required to be
included in the Collateral, subject to obtaining any required consents from
third parties (including third party lessors and co-venturers) necessary to be
obtained for the granting of a Lien on any particular Uncollateralized Property
(with the Company hereby agreeing to use, and to cause its Subsidiaries to use,
reasonable best efforts to obtain such consents), and also subject to the
provisions of section 8.11(b); provided that the Company shall not be required
to cause to be delivered any mortgage or deed of trust on any Leasehold or other
Real Property, or any chattel mortgage or security agreement covering an
aircraft, unless an Event of Default shall have occurred and be continuing.

 

           (c) Each Additional Security Document (i) shall be granted pursuant
to documentation reasonably satisfactory in form and substance to the
Administrative Agent, which documentation shall in the case of Real Property
owned in fee be accompanied by such Phase I environmental reports or
assessments, a mortgage policy of title insurance (subject to a standard survey
exception), and other supporting documentation requested by and reasonably
satisfactory in form and substance to the Administrative Agent; and (ii) shall
constitute a valid and enforceable perfected Lien upon the interests or
properties so included in the Collateral, superior to and prior to the rights of
all third persons and subject to no other Liens except those permitted by
section 9.3 or otherwise agreed by the Administrative Agent at the time of
perfection thereof and (in the case of Real Property or interests therein) such
other encumbrances as may be set forth in the mortgage policy, if any, relating
to such Additional Security Document which shall be delivered to the Collateral
Agent together with such Additional Security Document and which shall be
satisfactory in form and substance to the Collateral Agent and the
Administrative Agent. The Company, at its sole cost and expense, will cause each
Additional Security Document or instruments related thereto to be duly recorded
or filed in such manner and in such places as are required by law to establish,
perfect, preserve and protect the Liens created thereby required to be granted
pursuant to the Additional Security Document, and will pay or cause to be paid
in full all taxes, fees and other charges payable in connection therewith.
Furthermore, the Company shall cause to be delivered to the Collateral Agent
such opinions of local counsel, appraisals, title insurance, environmental
assessments, consents of landlords, lien waivers from landlords or mortgagees
and other related documents as may be reasonably requested by the Collateral
Agent in connection with the execution, delivery and recording of any Additional
Security Document, all of which documents shall be in form and substance
reasonably satisfactory to the Collateral Agent and the Administrative Agent,
except that no leasehold mortgage or deed of trust, title insurance or surveys
shall be required for any leasehold properties (unless the lessee has a nominal
or bargain purchase option).

 

           (d) The Company will, and will cause each of its Subsidiaries to, at
the expense of the Company, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such conveyances, financing
statements, transfer endorsements, powers of attorney, certificates, and other
assurances or instruments and take such further steps relating to the Collateral
covered by any of the Security Documents as the Collateral Agent may reasonably
require. If at any time the Collateral Agent determines, based on applicable
law, that all applicable taxes (including, without limitation, mortgage
recording taxes or similar charges) were not paid in connection with the
recordation of any mortgage or deed of trust, the Company shall promptly pay the
same upon demand.

 

           (e) The Company will if requested by any Lender at any time, in order
to meet any legal requirement applicable to such Lender, provide to the
Collateral Agent and the Lenders, at the sole cost and expense of the Company,
appraisals and other supporting documentation relating to any mortgage or deed
of trust delivered as an Additional Security Document hereunder, as specified by
any Lender, meeting the appraisal and other documentation requirements of the
Real Estate Reform Amendments of the Financial Institution Reform, Recovery and
Enforcement Act of 1989, as amended, or any other legal requirements applicable
to any Lender, which in the case of any such appraisal shall be prepared by one
or more valuation firms of national standing, acceptable to the Required
Lenders, utilizing appraisal standards satisfying such Amendments, Act or other
legal requirements.

 

           (f) For the avoidance of doubt, the Company shall have no obligation
to cause to be delivered any survey of any Real Property which is covered by any
mortgage, deed of trust or similar instrument constituting an Additional
Security Document so as to permit a title company to eliminate by endorsement
the "survey exception" to the title policy for such Real Property.

 

           (g) Notwithstanding the foregoing provisions of this section 8.12, in
the event the Administrative Agent notifies the Company that the Required
Lenders have determined on the basis of an environmental report or assessment
delivered by the Company pursuant to the provisions of section 8.12(c) that an
Additional Security Document encumbering any particular Real Property should not
be delivered under this section 8.12, the Company shall be relieved of its
obligation in this section 8.12 to deliver or cause to be delivered an
Additional Security Document in the form of a mortgage, deed of trust or similar
instrument covering such Real Property, subject to any later determination by
the Required Lenders notified to the Company by the Administrative Agent that an
Additional Security Document in the form of a mortgage, deed of trust or similar
instrument covering such Real Property should be executed and delivered
hereunder.

 

           (h) As promptly as practicable after the date (i) any Credit Party
has any Collateral located in a jurisdiction as to which the Administrative
Agent shall not previously have received a lien search report listing all
effective UCC financing statements and other Liens filed against such Credit
Party in such jurisdiction and containing copies of all such effective UCC
financing statements and other Lien documents, (ii) any person first becomes a
Credit Party, or (iii) any UCC financing statement or Security Document is filed
against any Credit Party to perfect security interests granted pursuant to the
Security Agreement or any other Security Document, the Company will, at its
expense, cause to be delivered to the Administrative Agent and the Lenders
search reports listing all effective UCC financing statements and other Lien
documents filed against such person or Credit Party in each applicable
jurisdiction and containing copies of all such effective UCC financing
statements and other Lien documents. In addition, whenever requested by the
Administrative Agent, but not more frequently than once in any 12-month period,
the Company will promptly provide the Administrative Agent and the Lenders with
such new or updated title, lien, judgment, patent, trademark and UCC financing
statement searches or reports as to the Company or any of its Subsidiaries, or
any Collateral of any Credit Party, as the Administrative Agent may specify to
the Company in its request.

 

           (i) The Collateral Agent is authorized, without the consent of any of
the Lenders, to (i) enter into any modification of any Security Document which
the Collateral Agent reasonably believes is required to conform to the mandatory
requirements of local law, or to local customs followed by financial
institutions with respect to similar collateral documents involving property
located in any particular jurisdiction, (ii) in the case of any Security
Document relating to property located in a particular jurisdiction which imposes
a tax with respect to such Security Document based on the amount of the
obligations secured thereby, expressly limit the amount of such secured
obligations which are secured by such property to such amount as, in the
Collateral Agent's good faith judgment, is appropriate so that the amount of
such tax is reasonable in light of the estimated value of the property located
in such jurisdiction, and/or (iii) designate the amount of title insurance
coverage for any title insurance policy provided hereunder in an amount
reasonably believed by the Collateral Agent to be representative of the fair
value of the property covered thereby.

 

           (j) The Company will provide the Administrative Agent with sufficient
copies of each Additional Security Document and any additional supporting
documents delivered in connection therewith for distribution of copies thereof
to the Lenders, and the Administrative Agent will promptly so distribute such
copies.

 

          8.13. Casualty and Condemnation. (a) The Company will promptly (and in
any event within 10 days) furnish to the Administrative Agent and the Lenders
written notice of any Event of Loss involving any property included in the
Collateral which is reasonably believed to be in excess of $10,000,000.

 

           (b) If any Event of Loss results in Net Cash Proceeds (whether in the
form of insurance proceeds, a condemnation award or otherwise), a portion or all
of which is required to be applied as a prepayment of the Loans or to the
rebuilding or restoration of any affected property pursuant to section 5.2, the
Collateral Agent is authorized to collect such Net Cash Proceeds and, if
received by any Credit Party, the Company will, or will cause any applicable
Credit Party, to pay over such Net Cash Proceeds to the Collateral Agent.

 

          8.14. Landlord/Mortgagee Waivers; Bailee Letters. If requested to do
so by the Administrative Agent (who may so request on its own initiative and who
shall so request if required to do so by instructions from the Required
Lenders), the Company will promptly (and in any event within 60 days following
any such request) obtain, and thereafter the Company will maintain in effect,
(a) lien waivers from landlords and mortgagees having any interest in any Real
Property on which any tangible items of Collateral, having a minimum value as
specified by the Administrative Agent in such request, are located,
substantially in the form provided by, or otherwise reasonably acceptable to,
the Administrative Agent, and (b) bailee letters, substantially in the form
provided by, or otherwise reasonably acceptable to, the Administrative Agent,
from persons unrelated to any of the Credit Parties who are parties to the
Security Agreement to whom any tangible items of Collateral having a minimum
value as specified by the Administrative Agent in such request, have been
delivered for storage, use, consignment or similar purposes.

 

          8.15. Most Favored Covenant Status. Should the Company at any time
after the Effective Date, issue or guarantee any unsecured Indebtedness
denominated in Dollars for money borrowed or represented by bonds, notes,
debentures or similar securities in an aggregate amount exceeding $10,000,000,
to any lender or group of lenders acting in concert with one another, or one or
more institutional investors, pursuant to a loan agreement, credit agreement,
note purchase agreement, indenture, guaranty or other similar instrument, which
agreement, indenture, guaranty or instrument, includes affirmative or negative
business or financial covenants (or any events of default or other type of
restriction which would have the practical effect of any affirmative or negative
business or financial covenant, including, without limitation, any "put" or
mandatory prepayment of such Indebtedness upon the occurrence of a "change of
control") which are applicable to the Company, other than those set forth herein
or in any of the other Credit Documents, the Company shall promptly so notify
the Administrative Agent and the Lenders and, if the Administrative Agent shall
so request by written notice to the Company (after a determination has been made
by the Required Lenders that any of the above-referenced documents or
instruments contain any such provisions, which either individually or in the
aggregate, are more favorable to the holders of such unsecured Indebtedness than
any of the provisions set forth herein), the Company, the Administrative Agent
and the Lenders shall promptly amend this Agreement to incorporate some or all
of such provisions, in the discretion of the Administrative Agent and the
Required Lenders, into this Agreement and, to the extent necessary and
reasonably desirable to the Administrative Agent and the Required Lenders, into
any of the other Credit Documents, all at the election of the Administrative
Agent and the Required Lenders.

 

          8.16. Senior Debt. The Company will at all times ensure that (i) the
claims of the Lenders in respect of the Obligations of the Borrowers will in all
respects rank prior to the claims of every unsecured creditor of the Borrowers,
and (ii) any Indebtedness of the Borrowers which is subordinated in any manner
to the claims of any other creditor of the Borrowers will be subordinated in
like manner to such claims of the Lenders.

 

 

          SECTION 9. NEGATIVE COVENANTS.

 

          The Company hereby covenants and agrees that on the Effective Date and
thereafter for so long as this Agreement is in effect and until such time as the
Total Commitment has been terminated, no Notes or Letters of Credit remain
outstanding and the Loans, together with interest, Fees and all other
Obligations incurred hereunder and under the other Credit Documents, have been
paid in full:

 

          9.1. Changes in Business. Neither the Company nor any of its
Subsidiaries will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
the Company and its Subsidiaries, would be substantially changed from the
general nature of the business engaged in by the Company and its Subsidiaries on
the Effective Date (but giving effect to the completion of the Target
Acquisition).

 

          9.2. Consolidation, Merger, Acquisitions, Asset Sales, etc. The
Company will not, and will not permit any Subsidiary to, (1) wind up, liquidate
or dissolve its affairs, (2) enter into any transaction of merger or
consolidation, (3) make or otherwise effect any Acquisition, (4) sell or
otherwise dispose of any of its property or assets outside the ordinary course
of business, or otherwise make or otherwise effect any Asset Sale, or (5) agree
to do any of the foregoing at any future time, except that the following shall
be permitted:

 

           (a) Certain Intercompany Mergers, etc. If no Default or Event of
Default shall have occurred and be continuing or would result therefrom,

 

 

           (i) the merger, consolidation or amalgamation of any Subsidiary of
the Company with or into the Company, provided the Company is the surviving or
continuing or resulting corporation;

 

 

 

 

 

           (ii) the merger, consolidation or amalgamation of any Domestic
Subsidiary of the Company with or into another Domestic Subsidiary of the
Company, provided that the surviving or continuing or resulting corporation is a
Domestic Subsidiary of the Company which is a Subsidiary Guarantor and a
Wholly-Owned Subsidiary of the Company;

 

 

 

 

 

           (iii) the merger, consolidation or amalgamation of any Foreign
Subsidiary of the Company (other than any which is a Borrower hereunder) with or
into another Foreign Subsidiary of the Company, provided that the surviving or
continuing or resulting corporation is a Wholly-Owned Subsidiary of the Company;

 

 

 

 

 

           (iv) the liquidation, winding up or dissolution of (x) any
Wholly-Owned Subsidiary of the Company; or (y) any other Subsidiary of the
Company in an Asset Sale permitted under section 9.2(d); and

 

 

 

 

 

           (v) the transfer or other disposition of any property by the Company
to any Wholly-Owned Subsidiary or by any Subsidiary to the Company or any other
Wholly-Owned Subsidiary of the Company, regardless of whether such intercompany
transaction would constitute an Asset Sale.

 

           (b) Other Mergers, etc. Involving the Company. The Company may
consolidate or merge with any other corporation, or sell, transfer or otherwise
dispose of all or substantially all of the property and assets of the Company
and its Subsidiaries to any person, if (i) the surviving, continuing or
resulting corporation of such merger or consolidation (if other than the
Company) or the acquiring person unconditionally assumes the obligations of the
Company under the Credit Documents pursuant to an assumption agreement in form
and substance reasonably satisfactory to the Required Lenders, (ii) no Event of
Default has occurred and is continuing or would result therefrom, (iii) no
Change of Control would be occasioned thereby; and (iv) if any such merger or
consolidation is entered into for the purpose of effecting an Acquisition, such
Acquisition is permitted by section 9.2(c).

 

 

 

           (c) Acquisitions. The Target Acquisition shall be permitted to be
completed as contemplated by section 6.1 hereof; and if no Default or Event of
Default shall have occurred and be continuing or would result therefrom, the
Company or any Subsidiary may make any Acquisition which is a Permitted
Acquisition, provided that all of the conditions contained in the definition of
the term Permitted Acquisition are satisfied.

 

 

 

           (d) Permitted Dispositions. If no Default or Event of Default shall
have occurred and be continuing or would result therefrom, the Company or any of
its Subsidiaries may (i) sell any property, land or building (including any
related receivables or other intangible assets) to any person which is not a
Subsidiary of the Company, or (ii) sell the entire capital stock (or other
equity interests) and Indebtedness of any Subsidiary owned by the Company or any
other Subsidiary to any person which is not a Subsidiary of the Company, or
(iii) permit any Subsidiary to be merged or consolidated with a person which is
not an Affiliate of the Company, or (iv) consummate any other Asset Sale with a
person who is not a Subsidiary of the Company; provided that:

 

 

           (A) the consideration for such transaction represents fair value (as
determined by management of the Company), and at least 80% of such consideration
consists of cash;

 

 

 

 

 

           (B) the cumulative aggregate consideration for all such transactions
completed during any fiscal year does not exceed $50,000,000;

 

 

 

 

 

           (C) in the case of any such transaction involving consideration in
excess of $25,000,000, at least five Business Days prior to the date of
completion of such transaction the Company shall have delivered to the
Administrative Agent an officer's certificate executed on behalf of the Company
by an Authorized Officer of the Company, which certificate shall contain (1) a
description of the proposed transaction, the date such transaction is scheduled
to be consummated, the estimated purchase price or other consideration for such
transaction, (2) a certification that no Default or Event of Default has
occurred and is continuing, or would result from consummation of such
transaction, and (3) which shall (if requested by the Administrative Agent)
include a certified copy of the draft or definitive documentation pertaining
thereto; and

 

 

 

 

 

           (D) contemporaneously with the completion of such transaction the
Company prepays the Loans as and to the extent required by section 5.2 hereof.

 

           (e) Disposition of Divested Businesses. The Company may effect the
disposition of the Divested Businesses, whether pursuant to the Ferro Purchase
Agreement or otherwise, provided that the Company prepays the Loans as and to
the extent required by Section 5.2 hereof.

 

 

 

           (f) Leases. The Company or any of its Subsidiaries may enter into
leases of property or assets not constituting Acquisitions, provided such leases
are not otherwise in violation of this Agreement.

 

 

 

           (g) Capital Expenditures: The Company and it Subsidiaries shall be
permitted to make any Consolidated Capital Expenditures, provided such
Consolidated Capital Expenditures are not otherwise in violation of this
Agreement.

 

 

 

           (h) Permitted Investments. The Company and it Subsidiaries shall be
permitted to make the investments permitted pursuant to section 9.5.

To the extent any Collateral is sold, transferred or disposed of as permitted by
this section 9.2, (i) such Collateral shall be sold, transferred or disposed of
free and clear of the Liens created by the respective Security Documents; (ii)
if such Collateral includes all of the capital stock of a Subsidiary which is a
party to the Subsidiary Guaranty or whose stock is pledged pursuant to the
Pledge Agreement, such capital stock shall be released from the Pledge Agreement
and such Subsidiary shall be released from the Subsidiary Guaranty; and (iii)
the Administrative Agent and the Collateral Agent shall be authorized to take
actions deemed appropriate by them in order to effectuate the foregoing.

 

          9.3. Liens. The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind (real or personal, tangible or
intangible) of the Company or any such Subsidiary whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable or notes with or without recourse to the
Company or any of its Subsidiaries, other than for purposes of collection of
delinquent accounts in the ordinary course of business) or assign any right to
receive income, or file or permit the filing of any financing statement under
the UCC or any other similar notice of Lien under any similar recording or
notice statute, except that the foregoing restrictions shall not apply to:

 

           (a) Standard Permitted Liens: the Standard Permitted Liens;

 

 

 

           (b) Existing Liens, etc.: Liens (i) in existence on the Effective
Date which are listed, and the Indebtedness secured thereby and the property
subject thereto on the Effective Date described, in Annex IV, or (ii) arising
out of the refinancing, extension, renewal or refunding of any Indebtedness
secured by any such Liens, provided that the principal amount of such
Indebtedness is not increased and such Indebtedness is not secured by any
additional assets;

 

 

 

           (c) Purchase Money Liens: Liens (i) which are placed upon fixed or
capital assets, acquired, constructed or improved by the Company or any
Subsidiary, provided that (A) such Liens secure Indebtedness permitted by
section 9.4(c), (B) such Liens and the Indebtedness secured thereby are incurred
prior to or within 120 days after such acquisition or the completion of such
construction or improvement, (C) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, constructing or improving such fixed or
capital assets; and (D) such Liens shall not apply to any other property or
assets of the Company or any Subsidiary; or (ii) arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any such Liens,
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional assets;

 

 

 

           (d) Liens on Acquired Properties: any Lien (i) existing on any
property or asset prior to the acquisition thereof by the Company or any
Subsidiary, or existing on any property or asset of any person that becomes a
Subsidiary after the date hereof prior to the time such person becomes a
Subsidiary; provided that (A) such Lien secures Indebtedness permitted by
section 9.4(c), (B) such Lien is not created in contemplation of or in
connection with such acquisition or such person becoming a Subsidiary, as the
case may be, (C) such Lien shall not attach or apply to any other property or
assets of the Company or any Subsidiary, (D) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
person becomes a Subsidiary, as the case may be; or (ii) arising out of the
refinancing, extension, renewal or refunding of any Indebtedness secured by any
such Liens, provided that the principal amount of such Indebtedness is not
increased and such Indebtedness is not secured by any additional assets;

 

 

 

           (e) Additional Liens: additional Liens (including Liens securing
Indebtedness permitted pursuant to section 9.4(c)(iii)) covering property of the
Company or its Subsidiaries, securing Indebtedness in an aggregate principal
amount not exceeding, at the time of incurrence thereof, $75,000,000 as to all
such Indebtedness.

          9.4. Indebtedness. The Company will not, and will not permit any of
its Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness of the Company or any of its Subsidiaries, except:

 

           (a) Credit Documents: Indebtedness incurred under this Agreement and
the other Credit Documents;

 

 

 

           (b) Existing Indebtedness; Bridge Indebtedness: Existing Indebtedness
and Indebtedness represented by the Bridge Notes (and the senior subordinated
guaranties executed in connection therewith) in an aggregate principal amount
not to exceed $550,000,000; and any refinancing, extension, renewal or refunding
of (i) any such Existing Indebtedness, not involving an increase in the
principal amount thereof or a reduction of more than 10% in the remaining
weighted average life to maturity thereof (computed in accordance with standard
financial practice) or (ii) any such Bridge Notes if such Indebtedness otherwise
qualifies as a "Refinancing Issuance";

 

 

 

           (c) Certain Priority Debt: in addition to the Indebtedness which is
permitted by the preceding clauses, the following additional Indebtedness:

 

 

           (i) Indebtedness consisting of Capital Lease Obligations of the
Company and its Subsidiaries,

 

 

 

 

 

           (ii) Indebtedness consisting of obligations under Synthetic Leases of
the Company and its Subsidiaries,

 

 

 

 

 

           (iii) Indebtedness secured by a Lien referred to in section 9.3(c),
9.3(d) or 9.3(e), and

 

 

 

 

 

           (iv) other Indebtedness of Subsidiaries of the Company (exclusive of
Indebtedness owed pursuant to any of the Credit Documents, or to the Company or
a Wholly-Owned Subsidiary of the Company);

 

provided

that (A) at the time of any incurrence thereof after the date hereof, and after
giving effect thereto, the Company would be in compliance with sections 9.7,
9.8, 9.9, and 9.10, and no Event of Default shall have occurred and be
continuing or would result therefrom; and (B) the aggregate outstanding
principal amount (using Capitalized Lease Obligations in lieu of principal
amount, in the case of any Capital Lease, and using the present value, based on
the implicit interest rate, in lieu of principal amount, in the case of any
Synthetic Lease) of Indebtedness permitted by this clause (c), shall not exceed
$100,000,000;

 

 

 

           (d) Intercompany Debt: the following: (i) unsecured Indebtedness of
the Company owed to any of its Subsidiaries, provided such Indebtedness
constitutes Subordinated Indebtedness; and (ii) unsecured Indebtedness of any of
the Company's Subsidiaries to the Company or to another Subsidiary of the
Company, representing loans or advances permitted by section 9.5 hereof provided
that any such intercompany loans which are made by or to Domestic Subsidiaries
are evidenced by promissory notes pledged to the Collateral Agent pursuant to
the Security Documents;

 

 

 

           (e) Hedge Agreements: Indebtedness of the Company and its
Subsidiaries under Hedge Agreements;

 

 

 

           (f) Guaranty Obligations: any Guaranty Obligations permitted by
section 9.5; and

 

 

 

           (g) Additional Debt of Foreign Subsidiaries: unsecured Indebtedness
not otherwise permitted by the foregoing clauses incurred by Foreign
Subsidiaries in an amount not to exceed at any time $50,000,000.

          9.5. Advances, Investments, Loans and Guaranty Obligations. The
Company will not, and will not permit any of its Subsidiaries to, (1) lend money
or credit or make advances to any person, (2) purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, or other investment in, any person, (3) create, acquire or hold
any Subsidiary, (4) be or become a party to any joint venture or partnership, or
(5) be or become obligated under any Guaranty Obligations (other than those
which may be created in favor of the Lenders and any other benefitted creditors
under any Designated Hedge Agreements pursuant to the Credit Documents), except:

 

           (a) the Company or any of its Subsidiaries may invest in cash and
Cash Equivalents;

 

 

 

           (b) any endorsement of a check or other medium of payment for deposit
or collection, or any similar transaction in the normal course of business;

 

 

 

           (c) the Company and its Subsidiaries may acquire and hold receivables
owing to them in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms;

 

 

 

           (d) investments acquired by the Company or any of its Subsidiaries
(i) in exchange for any other investment held by the Company or any such
Subsidiary in connection with or as a result of a bankruptcy, workout,
reorganization or recapitalization of the issuer of such other investment, or
(ii) as a result of a foreclosure by the Company or any of its Subsidiaries with
respect to any secured investment or other transfer of title with respect to any
secured investment in default;

 

 

 

           (e) loans and advances to employees for business-related travel
expenses, moving expenses, costs of replacement homes, business machines or
supplies, automobiles and other similar expenses, in each case incurred in the
ordinary course of business;

 

 

 

           (f) to the extent not permitted by the foregoing clauses, the
existing loans, advances, investments and guarantees described on Annex V
hereto;

 

 

 

           (g) investments of the Company and its Subsidiaries in Hedge
Agreements;

 

 

 

           (h) existing investments in any Subsidiaries and any additional
investments in any Domestic Subsidiary Guarantor;

 

 

 

           (i) intercompany loans and advances made by the Company or any other
Subsidiary to a Subsidiary which is both a Subsidiary Guarantor and a Domestic
Subsidiary;

 

 

 

           (j) intercompany loans and advances made after the Closing Date by
the Company or any Domestic Subsidiary to any Foreign Subsidiary, provided (1)
no Default under section 10.1(a) or Event of Default has occurred and be
continuing at the time any such loan or advance is made, and (2) the aggregate
principal amount of all such loans and advances does not exceed $150,000,000
outstanding at any time, and provided, further, that all computations pursuant
to this clause (j) shall be exclusive of (x) loans and advances made to Foreign
Subsidiaries on or after the Closing Date which are intended to represent the
intercompany financing of all or a portion of the purchase price for the Target
Acquisition, (y) loans and advances representing an exchange or conversion of
equity to debt, or other transfer, assumption, recognition, creation,
reclassification or reallocation of equity and/or debt, which is effected in
connection with a reorganization transaction among some or all of the Company's
Foreign Subsidiaries, and on a noncash basis as far as the Company is concerned,
and (z) loans and advances made for working capital requirements;

 

 

 

           (k) the Acquisitions permitted by section 9.2; and loans, advances
and investments of any person which are outstanding at the time such person
becomes a Subsidiary of the Company as a result of an Acquisition permitted by
section 9.2, but not any increase in the amount thereof;

 

 

 

           (l) any unsecured Guaranty Obligation incurred by the Company or any
Subsidiary with respect to (i) Indebtedness of a Wholly-Owned Subsidiary of the
Company which is permitted under section 9.4 without restriction upon the
ability of the Company or any Subsidiary to guarantee the same, or (ii) other
obligations of a Wholly-Owned Subsidiary of the Company which are not prohibited
by this Agreement;

 

 

 

           (m) advances to any supplier who is not an Affiliate, consisting of
prepayments for raw materials purchased for consumption or processing in the
ordinary course of business and pursuant to arrangements designed to assure an
adequate supply of such raw materials;

 

 

 

           (n) any additional loans, advances or investments (whether in the
form of cash or contribution of property, and if in the form of a contribution
of property, such property shall be valued for purposes of this clause at the
fair value thereof as reasonably determined by the Company) made after December
31, 1999, in or to The Weda Bay Project identified as a "subsequent event" in
the notes to the Company's consolidated financial statements for its fiscal year
ended December 31, 1999, up to an aggregate of $20,000,000; and

 

 

 

           (o) any other loans, advances, investments (whether in the form of
cash or contribution of property, and if in the form of a contribution of
property, such property shall be valued for purposes of this clause at the fair
value thereof as reasonably determined by the Company) and Guaranty Obligations,
in or to or for the benefit of, any corporation, partnership, limited liability
company, joint venture or other business entity, which is not itself a
Subsidiary of the Company or owned or controlled by any director, officer or
employee of the Company or any of its Subsidiaries, not otherwise permitted by
the foregoing clauses, made after the Closing Date (such loans, advances and
investments and Guaranty Obligations, collectively, "Basket Investments and
Guarantees"), shall be permitted to be incurred if (i) no Event of Default shall
have occurred and be continuing, or would result therefrom, and (ii) the
aggregate cumulative amount of such Basket Investments and Guarantees (taking
into account any repayments of loans or advances), does not exceed $50,000,000.

          9.6. Dividends and Other Restricted Payments. The Company will not,
and will not permit any of its Subsidiaries to, declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except:

 

           (a) the Company may declare and pay or make dividends or other
distributions with respect to any class of its capital stock which are payable
solely in additional shares of its common stock (or warrants, options or other
rights to acquire additional shares of its common stock);

 

 

 

           (b) any Subsidiary of the Company may declare and pay or make
dividends or distributions ratably with respect to its capital stock;

 

 

 

           (c) the Company may make Restricted Payments pursuant to and in
accordance with its existing stock option, stock purchase and other benefit
plans of general application to management, directors or other employees of the
Company and its Subsidiaries;

 

 

 

           (d) the Company may, during any fiscal year, declare and pay cash
dividends on its common stock, if immediately prior to and immediately after
giving effect to such action (A) no Default under section 10.1(a) or Event of
Default shall have occurred and be continuing, (B) the Company shall be in
compliance with sections 9.7, 9.8, 9.9 and 9.10, after giving pro forma effect
to such action, and (C) the aggregate amount so expended during such fiscal year
is not in excess of the greater of (x) $15,000,000, or (y) 25% of the Company's
Consolidated Net Income (if positive) for the fiscal year to the end of the
month preceding the date of payment;

 

 

 

           (e) the Company may, during any fiscal year, repurchase shares of its
common stock in open market transactions or privately negotiated transactions,
for cash consideration and for use in satisfying current and reasonably
projected stock option and similar exercises by employees and/or directors under
stock option, stock grant, stock purchase and similar plans, if immediately
prior to and immediately after giving effect to such action (A) no Default under
section 10.1(a) or Event of Default shall have occurred and be continuing, and
(B) the Borrowers shall be in compliance with sections 9.8, 9.9 and 9.10, after
giving pro forma effect to such action.

          9.7. Consolidated Total Debt/Consolidated EBITDA Ratio. The Company
will not on the last day of any Testing Period indicated below permit the ratio
of (i) the amount of its Consolidated Total Debt at such time to (ii) its
Consolidated EBITDA for its Testing Period most recently ended, to exceed the
ratio specified below for any Testing Period:

 Testing Period
__________________________________

Ratio    
__________

Testing Period ended September 30, 2001

5.75 to 1.00

Testing Period ended December 31, 2001

5.00 to 1.00

Testing Period ended March 31, 2002

4.75 to 1.00

Testing Period ended June 30, 2002

4.00 to 1.00

Testing Period ended September 30, 2002

3.50 to 1.00

Testing Period ended December 31, 2002

3.50 to 1.00

Testing Period ended March 31, 2003

3.25 to 1.00

Testing Period ended June 30, 2003

3.25 to 1.00

Testing Period ended September 30, 2003

3.25 to 1.00

Testing Period ended December 31, 2003

3.25 to 1.00

Any Testing Period thereafter

3.00 to 1.00

 

          9.8. Consolidated Total Debt/Consolidated Total Capitalization Ratio.
The Company will not on the last day of any fiscal quarter indicated below
permit the ratio, expressed as a percentage, of (i) the amount of its
Consolidated Total Debt at such time to (ii) its Consolidated Total Capital, to
exceed the ratio specified below:

 Period
____________________________________________________________

Ratio
______

September 30, 2001

80%

December 31, 2001 and March 31, 2002

70%

June 30, 2002

65%

September 30, 2002 and December 31, 2002

60%

March 31, 2003, June 30, 2003, September 30, 2003 and December 31, 2003

55%

Any fiscal quarter thereafter

50%

 

          9.9. Fixed Charge Coverage Ratio. The Company will not permit its
Fixed Charge Coverage Ratio for any Testing Period to be less than the ratio
specified below:

 

 Testing Period
______________________________________________

Ratio    
_________

Any Testing Period ended through December 31, 2002

1.00 to 1.00

Testing Period ended March 31, 2003 and thereafter

1.10 to 1.00

 

          9.10. Interest Coverage Ratio. The Company will not permit its
Interest Coverage Ratio for any Testing Period to be less than the ratio
specified below:

 

Testing Period
__________________________________

Ratio    
__________

Testing Period ended September 30, 2001

2.25 to 1.00

Testing Period ended December 31, 2001

2.25 to 1.00

Testing Period ended March 31, 2002

2.50 to 1.00

Testing Period ended June 30, 2002

3.00 to 1.00

Testing Period ended September 30, 2002

3.25 to 1.00

Testing Period ended December 31, 2002

3.25 to 1.00

Any Testing Period thereafter

3.50 to 1.00

 

          9.11. Limitation on Certain Restrictive Agreements. The Company will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into, incur or permit to exist or become effective, any "negative pledge"
covenant or other agreement, restriction or arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Company or any
Subsidiary to create, incur or suffer to exist any Lien upon any of its property
or assets as security for Indebtedness, or (b) the ability of any such
Subsidiary to pay dividends or make any other distributions on its capital stock
or any other interest or participation in its profits owned by the Company or
any Subsidiary of the Company, or pay any Indebtedness owed to the Company or a
Subsidiary of the Company, or to make loans or advances to the Company or any of
the Company's other Subsidiaries, or transfer any of its property or assets to
the Company or any of the Company's other Subsidiaries, except for such
restrictions existing under or by reason of (i) applicable law, (ii) this
Agreement and the other Credit Documents, (iii) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest, (iv)
customary provisions restricting assignment of any licensing agreement entered
into in the ordinary course of business, (v) customary provisions restricting
the transfer or further encumbering of assets subject to Liens permitted under
section 9.3(b) or 9.3(c), (vi) restrictions contained in the Existing
Indebtedness Agreements as in effect on the Effective Date (and any similar
restrictions contained in any agreement governing any refinancing or refunding
thereof not prohibited by this Agreement), (vii) customary restrictions
affecting only a Subsidiary of the Company under any agreement or instrument
governing any of the Indebtedness of a Subsidiary permitted pursuant to 9.4,
(viii) restrictions affecting any Foreign Subsidiary of the Company under any
agreement or instrument governing any Indebtedness of such Foreign Subsidiary
permitted pursuant to 9.4, and customary restrictions contained in "comfort"
letters and guarantees of any such Indebtedness, (ix) any document relating to
Indebtedness secured by a Lien permitted by section 9.3, insofar as the
provisions thereof limit grants of junior liens on the assets securing such
Indebtedness, and (x) any Operating Lease or Capital Lease, insofar as the
provisions thereof limit grants of a security interest in, or other assignments
of, the related leasehold interest to any other person.

 

          9.12. Prepayments and Refinancings of Other Debt, etc. The Company
will not, and will not permit any of its Subsidiaries to, make (or give any
notice in respect thereof) any voluntary or optional payment or prepayment or
redemption or acquisition for value of (including, without limitation, by way of
depositing with the trustee with respect thereto money or securities before due
for the purpose of paying when due) or exchange of, or refinance or refund, any
Indebtedness of the Company or its Subsidiaries which has an outstanding
principal balance (or Capitalized Lease Obligation, in the case of a Capital
Lease, or present value, based on the implicit interest rate, in the case of a
Synthetic Lease) greater than $1,000,000 (other than the Obligations and
intercompany loans and advances among the Company and its Subsidiaries);
provided that the Company or any Subsidiary may (1) repay, refinance or refund
the Bridge Notes with the proceeds of any Refinancing Issuance, (2) provided
that at least $400,000,000 in aggregate principal amount of Bridge Notes has
been repaid or refinanced with the proceeds of a Refinancing Issuance, repay,
refinance or refund, provided no Default or Event of Default has occurred and is
continuing, up to an additional $50,000,000 in aggregate principal amount of the
Bridge Notes, and (3) any other such Indebtedness if the aggregate principal
amount thereof (or Capitalized Lease Obligation, in the case of a Capital Lease,
or present value, based on the implicit interest rate, in the case of a
Synthetic Lease) is not increased and the weighted average life to maturity
thereof (computed in accordance with standard financial practice) is not reduced
by more than 10%.

 

          9.13. Transactions with Affiliates. The Company will not, and will not
permit any Subsidiary to, enter into any transaction or series of transactions
with any Affiliate (other than, in the case of the Company, any Subsidiary, and
in the case of a Subsidiary, the Company or another Subsidiary) other than in
the ordinary course of business of and pursuant to the reasonable requirements
of the Company's or such Subsidiary's business and upon fair and reasonable
terms no less favorable to the Company or such Subsidiary than would obtain in a
comparable arm's-length transaction with a person other than an Affiliate,
except (i) sales of goods to an Affiliate for use or distribution outside the
United States which in the good faith judgment of the Company complies with any
applicable legal requirements of the Code, or (ii) agreements and transactions
with and payments to officers, directors and shareholders which are either (A)
entered into in the ordinary course of business and not prohibited by any of the
provisions of this Agreement, or (B) entered into outside the ordinary course of
business, approved by the directors or shareholders of the Company, and not
prohibited by any of the provisions of this Agreement.

 

          9.14. Modifications of Target Acquisition Documents, etc. The Company
will not enter into any material modification of any of the terms, conditions or
provisions of any of the Target Acquisition Documents or the Ferro Purchase
Agreement, or grant any consent or waiver of any of such terms, conditions or
provisions, or release or discharge any person from any material obligations
thereunder. The Company will take all reasonable actions to enforce the
obligations of all other parties to any of the Target Acquisition Documents or
the Ferro Purchase Agreement, and will contemporaneously with the assertion or
resolution of any purchase price adjustment, or indemnity claim, made under any
Target Acquisition Document or the Ferro Purchase Agreement, provide the
Administrative Agent and the Lenders with written notice thereof, describing in
reasonable detail the full particulars thereof.

 

          9.15. Plan Terminations, Minimum Funding, etc. The Company will not,
and will not permit any ERISA Affiliate to, (i) terminate any Plan or Plans so
as to result in liability of the Company or any ERISA Affiliate to the PBGC in
excess of, in the aggregate, $5,000,000, (ii) permit to exist one or more events
or conditions which reasonably present a material risk of the termination by the
PBGC of any Plan or Plans with respect to which the Company or any ERISA
Affiliate would, in the event of such termination, incur liability to the PBGC
in excess of such amount in the aggregate, or (iii) fail to comply with the
minimum funding standards of ERISA and the Code with respect to any Plan.

 

          SECTION 10. EVENTS OF DEFAULT.

 

          10.1. Events of Default. Any of the following specified events shall
constitute an Event of Default (each an "Event of Default"):

 

           (a) Payments: any Borrower shall (i) default in the payment when due
(whether at the Maturity Date, on a date fixed for a Scheduled Repayment, on a
date on which a required prepayment is to be made, upon acceleration or
otherwise) of any principal of the Loans or any reimbursement obligation in
respect of any Unpaid Drawing; or (ii) default, and such default shall continue
for five or more days, in the payment when due of any interest on the Loans or
any Fees or any other amounts owing hereunder or under any other Credit
Document; or

 

 

 

           (b) Representations, etc.: any representation, warranty or statement
made by the Company or any other Credit Party herein or in any other Credit
Document or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

 

 

 

           (c) Certain Covenants: the Company shall default in the due
performance or observance by it of any term, covenant or agreement contained in
section 8.11, 8.12(b) or 8.16, or sections 9.2 through 9.10, inclusive, or
section 9.15, of this Agreement; or

 

 

 

           (d) Other Covenants: the Company shall default in the due performance
or observance by it of any term, covenant or agreement contained in this
Agreement or any other Credit Document, other than those referred to in section
10.1(a) or (b) or (c) above, and such default is not remedied within 30 days
after the earlier of (i) an officer of the Company obtaining actual knowledge of
such default and (ii) the Company receiving written notice of such default from
the Administrative Agent or the Required Lenders (any such notice to be
identified as a "notice of default " and to refer specifically to this
paragraph); or

 

 

 

           (e) Cross Default Under Other Agreements: the Company or any of its
Subsidiaries shall (i) default in any payment with respect to any Indebtedness
(other than the Obligations) owed to any Lender, or having an aggregate unpaid
principal amount (or Capitalized Lease Obligation, in the case of a Synthetic
Lease, or present value, based on the implicit interest rate, in the case of a
Synthetic Lease) of $10,000,000 or greater, and such default shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness or (ii) default in the observance or
performance of any agreement or condition relating to any such Indebtedness or
contained in any instrument or agreement evidencing, securing or relating
thereto (and all grace periods applicable to such observance, performance or
condition shall have expired), or any other event shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
to permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause any such Indebtedness to become due
prior to its stated maturity; or any such Indebtedness of the Company or any of
its Subsidiaries shall be declared to be due and payable, or shall be required
to be prepaid (other than by a regularly scheduled required prepayment or
redemption, prior to the stated maturity thereof); or (iii) without limitation
of the foregoing clauses, the Company or any of its Subsidiaries shall default
in any payment obligation under a Designated Hedge Agreement, and such default
shall continue after the applicable grace period, if any, specified in such
Designated Hedge Agreement or any other agreement or instrument relating
thereto; or

 

 

 

           (f) Other Credit Documents: the Subsidiary Guaranty or any Security
Document (once executed and delivered) shall cease for any reason (other than
termination in accordance with its terms) to be in full force and effect; or any
Credit Party shall default in any payment obligation thereunder; or any Credit
Party shall default in any material respect in the due performance and
observance of any other obligation thereunder and such default shall continue
unremedied for a period of at least 30 days after notice by the Administrative
Agent or the Required Lenders; or any Credit Party shall (or seek to) disaffirm
or otherwise limit its obligations thereunder otherwise than in strict
compliance with the terms thereof; or

 

 

 

           (g) Judgments: one or more judgments, orders or decrees shall be
entered against the Company and/or any of its Subsidiaries involving a liability
(other than a liability covered by insurance, as to which the carrier has
adequate claims paying ability and has not effectively reserved its rights) of
$5,000,000 or more in the aggregate for all such judgments, orders and decrees
for the Company and its Subsidiaries, and any such judgments or orders or
decrees shall not have been vacated, discharged or stayed or bonded pending
appeal within 30 days (or such longer period, not in excess of 60 days, during
which enforcement thereof, and the filing of any judgment lien, is effectively
stayed or prohibited) from the entry thereof; or

 

 

 

           (h) Bankruptcy, etc.: any of the following shall occur:

 

 

           (i) the Company, any of its Material Subsidiaries or any other Credit
Party (the Company and each of such other persons, each a "Principal Party")
shall commence a voluntary case concerning itself under Title 11 of the United
States Code entitled "Bankruptcy," as now or hereafter in effect, or any
successor thereto, or any other similar laws in other jurisdictions (the
"Bankruptcy Code"); or

 

 

 

 

 

           (ii) an involuntary case is commenced against any Principal Party
under the Bankruptcy Code and the petition is not controverted within 10 days,
or is not dismissed within 60 days, after commencement of the case; or

 

 

 

 

 

           (iii) a custodian (as defined in the Bankruptcy Code) is appointed
for, or takes charge of, all or substantially all of the property of any
Principal Party; or

 

 

 

 

 

           (iv) any Principal Party commences (including by way of applying for
or consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a "conservator") of itself or all or any substantial portion of
its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Principal Party; or

 

 

 

 

 

           (v) any such proceeding is commenced against any Principal Party to
the extent such proceeding is consented by such person or remains undismissed
for a period of 60 days; or

 

 

 

 

 

           (vi) any Principal Party is adjudicated insolvent or bankrupt; or

 

 

 

 

 

           (vii) any order of relief or other order approving any such case or
proceeding is entered; or

 

 

 

 

 

           (viii) any Principal Party suffers any appointment of any conservator
or the like for it or any substantial part of its property which continues
undischarged or unstayed for a period of 60 days; or

 

 

 

 

 

           (ix) any Principal Party makes a general assignment for the benefit
of creditors; or

 

 

 

 

 

           (x) any corporate (or similar organizational) action is taken by any
Principal Party for the purpose of effecting any of the foregoing; or

 

           (i) ERISA: (i) any of the events described in clauses (i) through
(viii) of section 8.1(f) shall have occurred; or (ii) there shall result from
any such event or events the imposition of a lien, the granting of a security
interest, or a liability or a material risk of incurring a liability; and (iii)
any such event or events or any such lien, security interest or liability,
individually, and/or in the aggregate, in the opinion of the Required Lenders,
has had, or could reasonably be expected to have, a Material Adverse Effect.

          10.2. Acceleration, etc. Upon the occurrence of any Event of Default,
and at any time thereafter, if any Event of Default shall then be continuing,
the Administrative Agent shall, upon the written request of the Required
Lenders, by written notice to the Company, take any or all of the following
actions, without prejudice to the rights of the Administrative Agent, the
Collateral Agent or any Lender to enforce its claims against the Borrowers or
any other Credit Party in any manner permitted under applicable law:

 

           (a) declare the Total Commitment terminated, whereupon the Commitment
of each Lender shall forthwith terminate immediately without any other notice of
any kind;

 

 

 

           (b) declare the principal of and any accrued interest in respect of
all Loans, all Unpaid Drawings and all other Obligations owing hereunder and
under the other Credit Documents, to be, whereupon the same shall become,
forthwith due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Borrowers;

 

 

 

           (c) terminate any Letter of Credit which may be terminated in
accordance with its terms;

 

 

 

           (d) direct the Borrowers to pay (and each Borrower hereby agrees that
on receipt of such notice or upon the occurrence of an Event of Default with
respect to the Borrower under section 10.1(h), it will pay) to the Collateral
Agent an amount of cash equal to the aggregate Stated Amount of all Letters of
Credit then outstanding (such amount to be held as security for the Borrower's
and any other Letter of Credit Obligor's reimbursement obligations in respect
thereof); and/or

 

 

 

           (e) exercise any other right or remedy available under any of the
Credit Documents or applicable law;

provided

that, if an Event of Default specified in section 10.1(h) shall occur with
respect to the Company or any other Borrower, the result which would occur upon
the giving of written notice by the Administrative Agent as specified in clauses
(a) and/or (b) above shall occur automatically without the giving of any such
notice.

 

          10.3. Application of Liquidation Proceeds. All monies received by the
Administrative Agent, the Collateral Agent or any Lender from the exercise of
remedies hereunder or under the other Credit Documents or under any other
documents relating to this Agreement shall, unless otherwise required by the
terms of the other Credit Documents or by applicable law, be applied as follows:

 

           (i) first, to the payment of all expenses (to the extent not
otherwise paid by the Company or any of the other Credit Parties) incurred by
the Administrative Agent and the Lenders in connection with the exercise of such
remedies, including, without limitation, all reasonable costs and expenses of
collection, reasonable documented attorneys' fees, court costs and any
foreclosure expenses;

 

 

 

           (ii) second, to the payment pro rata of interest then accrued on the
outstanding Loans;

 

 

 

           (iii) third, to the payment pro rata of any fees then accrued and
payable to the Administrative Agent, any Letter of Credit Issuer or any Lender
under this Agreement in respect of the Loans or the Letter of Credit
Outstandings;

 

 

 

           (iv) fourth, to the payment pro rata of (A) the principal balance
then owing on the outstanding Loans, (B) the amounts then due under Designated
Hedge Agreements to creditors of the Company or any Subsidiary, subject to
confirmation by the Administrative Agent of any calculations of termination or
other payment amounts being made in accordance with normal industry practice,
and (C) the Stated Amount of the Letter of Credit Outstandings (to be held and
applied by the Collateral Agent as security for the reimbursement obligations in
respect thereof);

 

 

 

           (v) fifth, to the payment to the Lenders of any amounts then accrued
and unpaid under sections 2.9, 2.10, 3.5 and 5.4 hereof, and if such proceeds
are insufficient to pay such amounts in full, to the payment of such amounts pro
rata;

 

 

 

           (vi) sixth, to the payment pro rata of all other amounts owed by the
Company to the Administrative Agent, to any Letter of Credit Issuer or any
Lender under this Agreement or any other Credit Document, and to any
counterparties under Designated Hedge Agreements of the Company and its
Subsidiaries, and if such proceeds are insufficient to pay such amounts in full,
to the payment of such amounts pro rata; and

 

 

 

           (vii) finally, any remaining surplus after all of the Obligations
have been paid in full, to the Company or to whomsoever shall be lawfully
entitled thereto.

 

          SECTION 11. THE ADMINISTRATIVE AGENT.

 

          11.1. Appointment. Each Lender hereby irrevocably designates and
appoints NCB as Administrative Agent (such term to include, for the purposes of
this section 11, NCB acting as Collateral Agent) to act as specified herein and
in the other Credit Documents, and each such Lender hereby irrevocably
authorizes NCB as the Administrative Agent for such Lender, to take such action
on its behalf under the provisions of this Agreement and the other Credit
Documents and to exercise such powers and perform such duties as are expressly
delegated to the Administrative Agent by the terms of this Agreement and the
other Credit Documents, together with such other powers as are reasonably
incidental thereto. The Administrative Agent agrees to act as such upon the
express conditions contained in this section 11. Notwithstanding any provision
to the contrary elsewhere in this Agreement, the Administrative Agent shall not
have any duties or responsibilities, except those expressly set forth herein or
in the other Credit Documents, nor any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent. The provisions of this section 11 are solely for the
benefit of the Administrative Agent, and the Lenders, and the Company and its
Subsidiaries shall not have any rights as a third party beneficiary of any of
the provisions hereof. In performing its functions and duties under this
Agreement, the Administrative Agent shall act solely as agent of the Lenders and
does not assume and shall not be deemed to have assumed any obligation or
relationship of agency or trust with or for the Company or any of its
Subsidiaries.

 

          11.2. Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Credit Document by or through
agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care except to the extent
otherwise required by section 11.3.

 

          11.3. Exculpatory Provisions. Neither the Administrative Agent nor any
of its respective officers, directors, employees, agents, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such person under or in connection with this Agreement (except
for its or such person's own gross negligence or willful misconduct) or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Company or of its Subsidiaries or any
of their respective officers contained in this Agreement, any other Credit
Document or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or any other Credit Document or for any failure
of the Company or any Subsidiary of the Company or any of their respective
officers to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be under any obligation to any Lender to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement, or to inspect the properties, books or records of
the Company or any of its Subsidiaries. The Administrative Agent shall not be
responsible to any Lender for the effectiveness, genuineness, validity,
enforceability, collectibility or sufficiency of this Agreement or any Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statement or in any financial
or other statements, instruments, reports, certificates or any other documents
in connection herewith or therewith furnished or made by the Administrative
Agent to the Lenders or by or on behalf of the Company or any of its
Subsidiaries to the Administrative Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default.

 

          11.4. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely, and shall be fully protected in relying, upon any note,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, facsimile transmission, telex or teletype message, statement, order or
other document or conversation believed by it, in good faith, to be genuine and
correct and to have been signed, sent or made by the proper person or persons
and upon advice and statements of legal counsel (including, without limitation,
counsel to the Company or any of its Subsidiaries), independent accountants and
other experts selected by the Administrative Agent. The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Credit Document unless it shall first receive such advice
or concurrence of the Required Lenders as it deems appropriate or it shall first
be indemnified to its satisfaction by the Lenders against any and all liability
and expense which may be incurred by it by reason of taking or continuing to
take any such action. The Administrative Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Credit Documents in accordance with a request of the Required Lenders (or
all of the Lenders, or all of the Lenders (other than any Defaulting Lender), as
applicable, as to any matter which, pursuant to section 13.12, can only be
effectuated with the consent of all Lenders, or all Lenders (other than any
Defaulting Lender), as the case may be), and such request and any action taken
or failure to act pursuant thereto shall be binding upon all the Lenders.

 

          11.5. Notice of Default. The Administrative Agent shall not be deemed
to have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Lender or
the Company referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a "notice of default". In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give prompt notice thereof to the Lenders. The Administrative Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders, provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.

 

          11.6. Non-Reliance. Each Lender expressly acknowledges that neither
the Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates have made any representations or warranties to
it and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of the Company or any of its Subsidiaries, shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent, or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Company and its Subsidiaries and made its own decision
to make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent, or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Company and its Subsidiaries.
The Administrative Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
operations, assets, property, financial and other conditions, prospects or
creditworthiness of the Company or any of its Subsidiaries which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

 

          11.7. Indemnification. The Lenders agree to indemnify the
Administrative Agent in its capacity as such ratably according to their
respective Loans and Percentages of the Unutilized Total Commitment, from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, reasonable expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Obligations) be imposed on, incurred by or
asserted against the Administrative Agent in its capacity as such in any way
relating to or arising out of this Agreement or any other Credit Document, or
any documents contemplated by or referred to herein or the transactions
contemplated hereby or any action taken or omitted to be taken by the
Administrative Agent under or in connection with any of the foregoing, but only
to the extent that any of the foregoing is not paid by the Company, provided
that no Lender shall be liable to the Administrative Agent for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting from the Administrative Agent's gross negligence or willful
misconduct. If any indemnity furnished to the Administrative Agent for any
purpose shall, in the opinion of the Administrative Agent, be insufficient or
become impaired, the Administrative Agent may call for additional indemnity and
cease, or not commence, to do the acts indemnified against until such additional
indemnity is furnished. The agreements in this section 11.7 shall survive the
payment of all Obligations.

 

          11.8. The Administrative Agent in Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with the Company, its Subsidiaries
and their Affiliates as though not acting as Administrative Agent hereunder.
With respect to the Loans made by it and all Obligations owing to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms "Lender" and "Lenders" shall include the Administrative
Agent in its individual capacity.

 

          11.9. Successor Administrative Agent. The Administrative Agent may
resign as the Administrative Agent upon not less than 20 Business Days' notice
to the Lenders and the Company. The Administrative Agent may be removed as the
Administrative Agent for cause upon not less than 20 Business Days' notice to
the Administrative Agent and the Company from the Required Lenders. The Required
Lenders shall appoint from among the Lenders a successor Administrative Agent
for the Lenders, subject to prior approval by the Company if no Event of Default
has occurred and is continuing (such approval not to be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent, and the term "Administrative Agent" shall
include such successor agent effective upon its appointment, and the resigning
or removed Administrative Agent's rights, powers and duties as the
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement. After the retiring or removed Administrative Agent's resignation
or removal hereunder as the Administrative Agent, the provisions of this section
11 shall inure to its benefit as to any actions taken or omitted to be taken by
it while it was Administrative Agent under this Agreement.

 

          11.10. Other Agents. Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Managing Agent, Manager, Lead Arranger,
Arranger or any other corresponding title, other than "Administrative Agent" or
"Collateral Agent", shall have no right, power, obligation, liability,
responsibility or duty under this Agreement or any other Credit Document except
those applicable to all Lenders as such. Each Lender acknowledges that it has
not relied, and will not rely, on any Lender so identified in deciding to enter
into this Agreement or in taking or not taking any action hereunder.

 

 

          SECTION 12. GUARANTY BY THE COMPANY.

 

          12.1. Guaranty of Certain Subsidiary Borrowings. The Company hereby
unconditionally guarantees, for the benefit of any Lender or any of its
Affiliates which extends credit to any other Borrower hereunder, the full and
punctual payment of all amounts at any time owed of every type or description,
whether direct or indirect, contingent or absolute, by any such other Borrower
in respect of any such extension or extensions of credit (collectively, the
"Guaranteed Obligations"). Upon failure by any other Borrower to pay punctually
any such amount, the Company shall forthwith on demand by the Administrative
Agent (acting on instructions from any affected Lender, on its own behalf or on
behalf of any of its Affiliates) pay the amount not so paid at the place and in
the currency and otherwise in the manner specified in this Agreement or any
other applicable agreement or instrument.

 

          12.2. Additional Undertaking. As a separate, additional and continuing
obligation, the Company unconditionally and irrevocably undertakes and agrees,
for the benefit of the Lenders and their Affiliates referred to in section 12.1,
that, should any amounts not be recoverable from the Company under section 12.1
for any reason whatsoever (including, without limitation, by reason of any
provision of any Credit Document or any other agreement or instrument executed
in connection therewith being or becoming void, unenforceable, or otherwise
invalid under any applicable law) then, notwithstanding any notice or knowledge
thereof by any Lender, the Administrative Agent, any of their respective
Affiliates, or any other person, at any time, the Company as sole, original and
independent obligor, upon demand by the Administrative Agent (acting on
instructions from any affected Lender, on its own behalf or on behalf of any of
its Affiliates), will make payment to the Administrative Agent, for the account
of the affected Lenders (or any such Affiliate), of all such obligations not so
recoverable by way of full indemnity, in such currency and otherwise in such
manner as is provided in any applicable agreement or instrument.

 

          12.3. Guaranty Unconditional, etc. The obligations of the Company
under this section shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

 

           (i) any extension, renewal, settlement, compromise, waiver or release
in respect to any Guaranteed Obligation of any other Borrower under any
agreement or instrument, by operation of law or otherwise;

 

 

 

           (ii) any modification or amendment of or supplement to this
Agreement, any Note, any other Credit Document, or any agreement or instrument
evidencing or relating to any Guaranteed Obligation;

 

 

 

           (iii) any release, non-perfection or invalidity of any direct or
indirect security for any Guaranteed Obligation of any Subsidiary under any
agreement or instrument evidencing or relating to any Guaranteed Obligation;

 

 

 

           (iv) any change in the corporate existence, structure or ownership of
any other Borrower or any insolvency, bankruptcy, reorganization or other
similar proceeding affecting any other Borrower or its assets or any resulting
release or discharge of any obligation of any other Borrower contained in any
agreement or instrument evidencing or relating to any Guaranteed Obligation;

 

 

 

           (v) the existence of any claim, set-off or other rights which the
Company may have at any time against any other Borrower, the Administrative
Agent, any Lender, any Affiliate of any Lender or any other person, whether in
connection herewith or any unrelated transactions;

 

 

 

           (vi) any invalidity or unenforceability relating to or against any
other Borrower for any reason of any agreement or instrument evidencing or
relating to any Guaranteed Obligation, or any provision of applicable law or
regulation purporting to prohibit the payment by any other Borrower of any
Guaranteed Obligation; or

 

 

 

           (vii) any other act or omission to act or delay of any kind by any
other Borrower, the Administrative Agent, any Lender, any of their Affiliates,
or any other person, or any other circumstance whatsoever, which might, but for
the provisions of this section, constitute a legal or equitable discharge of the
Company's obligations under this section.

          12.4. Company Obligations to Remain in Effect; Restoration. The
Company's obligations under this section 12 shall remain in full force and
effect until the Commitments shall have terminated, and the principal of and
interest on the Notes and other Guaranteed Obligations, and all other amounts
payable by the Company or any other Borrower under the Credit Documents or any
other agreement or instrument evidencing or relating to any of the Guaranteed
Obligations, shall have been paid in full and all Letters of Credit have been
terminated or have expired. If at any time any payment of any of the Guaranteed
Obligations of any other Borrower in respect of any Guaranteed Obligations is
rescinded or must be otherwise restored or returned upon the insolvency,
bankruptcy or reorganization of such other Borrower, the Company's obligations
under this section with respect to such payment shall be reinstated at such time
as though such payment had been due but not made at such time.

 

          12.5. Waiver of Acceptance, etc. The Company irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Borrower or any other person, or against any collateral
or guaranty of any other person.

 

          12.6. Subrogation. Until the indefeasible payment in full of all of
the Obligations and any other Guaranteed Obligations and the termination of the
Commitments of the Lenders hereunder, and the termination or expiration of any
Letters of Credit, the Company shall have no rights, by operation of law or
otherwise, upon making any payment under this section to be subrogated to the
rights of the payee against any other Borrower with respect to such payment or
otherwise to be reimbursed, indemnified or exonerated by any other Borrower in
respect thereof.

 

          12.7. Effect of Stay. In the event that acceleration of the time for
payment of any amount payable by any other Borrower under any Guaranteed
Obligation is stayed upon insolvency, bankruptcy or reorganization of such other
Borrower, all such amounts otherwise subject to acceleration under the terms of
any applicable agreement or instrument evidencing or relating to any Guaranteed
Obligation shall nonetheless be payable by the Company under this section
forthwith on demand by the Administrative Agent.

 

 

          SECTION 13. MISCELLANEOUS.

 

          13.1. Payment of Expenses etc. (a) Whether or not the transactions
contemplated hereby are consummated, the Company agrees to pay (or reimburse the
Administrative Agent, the Collateral Agent, the Syndication Agent and the Joint
Lead Arrangers for) all reasonable out-of-pocket costs and expenses of the
Administrative Agent, the Collateral Agent, the Syndication Agent, the Joint
Book Running Managers and the Joint Lead Arrangers in connection with the
negotiation, preparation, execution and delivery of the Credit Documents and the
documents and instruments referred to therein, including, without limitation,
the reasonable fees and disbursements of Jones, Day, Reavis & Pogue, special
counsel to the Administrative Agent.

 

           (b) The Company agrees to pay (or reimburse the Joint Lead Arrangers,
Joint Book Running Managers and Syndication Agent for) all reasonable
out-of-pocket costs and expenses of the Joint Lead Arrangers, Joint Book Running
Managers and Syndication Agent in connection with the syndication prior to the
Effective Date of the Commitments of the other Lenders hereunder, including,
without limitation, the reasonable fees and disbursements of internal or special
counsel for any of such persons.

 

           (c) The Company agrees to pay (or reimburse the Administrative Agent,
the Lenders and their Affiliates for) all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with any amendment, waiver or consent relating to any of the Credit
Documents which is requested by any Credit Party, including, without limitation,
the reasonable fees and disbursements of Jones, Day, Reavis & Pogue, special
counsel to the Administrative Agent.

 

           (d) The Company agrees to pay (or reimburse the Administrative Agent,
the Lenders and their Affiliates for) all reasonable out-of-pocket costs and
expenses of the Administrative Agent, the Lenders and their Affiliates in
connection with the enforcement of any of the Credit Documents or the other
documents and instruments referred to therein, including, without limitation,
(i) the reasonable fees and disbursements of Jones, Day, Reavis & Pogue, special
counsel to the Administrative Agent, and (ii) the reasonable fees and
disbursements of any individual counsel to any Lender (including allocated costs
of internal counsel).

 

           (e) Without limitation of the preceding section 12.1(d), in the event
of the bankruptcy, insolvency, rehabilitation or other similar proceeding in
respect of the Company or any of its Subsidiaries, the Company agrees to pay all
costs of collection and defense, including reasonable attorneys' fees in
connection therewith and in connection with any appellate proceeding or
post-judgment action involved therein, which shall be due and payable together
with all required service or use taxes.

 

           (f) The Company agrees to pay and hold the Administrative Agent, the
Collateral Agent and each of the Lenders harmless from and against any and all
present and future stamp and other similar taxes with respect to the foregoing
matters and save each such Agent and each of the Lenders harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission (other than to the extent attributable to any such indemnified person)
to pay such taxes.

 

           (g) The Company agrees to indemnify the Administrative Agent, the
Collateral Agent, the Joint Lead Arrangers, the Syndication Agent, each other
Agent, each Lender, and their respective officers, directors, trustees,
employees, representatives, agents, investment advisors and Affiliates
(collectively, the "Indemnitees") from and hold each of them harmless against
any and all losses, liabilities, claims, damages or expenses reasonably incurred
by any of them as a result of, or arising out of, or in any way related to, or
by reason of

 

           (i) any investigation, litigation or other proceeding (whether or not
any Lender is a party thereto) related to the entering into and/or performance
of any Credit Document or the use of the proceeds of any Loans hereunder or the
consummation of any transactions contemplated in any Credit Document, other than
any such investigation, litigation or proceeding arising out of transactions
solely between any of the Lenders or the Administrative Agent, transactions
solely involving the assignment by a Lender of all or a portion of its Loans and
Commitments, or the granting of participations therein, as provided in this
Agreement, or arising solely out of any examination of a Lender by any
regulatory or other governmental authority having jurisdiction over it, or

 

 

 

           (ii) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property owned, leased or at any time operated by the Company or any of its
Subsidiaries, the release, generation, storage, transportation, handling or
disposal of Hazardous Materials at any location, whether or not owned or
operated by the Company or any of its Subsidiaries, if the Company or any such
Subsidiary could have or is alleged to have any responsibility in respect
thereof, the non-compliance of any such Real Property with foreign, federal,
state and local laws, regulations and ordinances (including applicable permits
thereunder) applicable thereto, or any Environmental Claim asserted against the
Company or any of its Subsidiaries, in respect of any such Real Property,

including, in each case, without limitation, the reasonable documented fees and
disbursements of counsel incurred in connection with any such investigation,
litigation or other proceeding (but excluding any such losses, liabilities,
claims, damages or expenses to the extent incurred by reason of the gross
negligence or willful misconduct of the person to be indemnified or of any other
Indemnitee who is such person or an Affiliate of such person). To the extent
that the undertaking to indemnify, pay or hold harmless any person set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, the Company shall make the maximum contribution to the payment
and satisfaction of each of the indemnified liabilities which is permissible
under applicable law.

 

          13.2. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Borrower
or to any other person, any such notice being hereby expressly waived, to set
off and to appropriate and apply any and all deposits (general or special) and
any other Indebtedness at any time held or owing by such Lender (including,
without limitation, by branches, agencies and Affiliates of such Lender wherever
located) to or for the credit or the account of any Borrower against and on
account of the Obligations and liabilities of such Borrower to such Lender under
this Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations any Borrower purchased by such Lender
pursuant to section 13.4(c), and all other claims of any nature or description
arising out of or connected with this Agreement or any other Credit Document,
irrespective of whether or not such Lender shall have made any demand hereunder
and although said Obligations, liabilities or claims, or any of them, shall be
contingent or unmatured. Each Lender agrees to promptly notify such Borrower
after any such set off and application, provided, however, that the failure to
give such notice shall not affect the validity of such set off and application.

 

          13.3. Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, facsimile or electronic e-mail transmission or
cable communication) and mailed, telegraphed, telexed, transmitted, cabled or
delivered, if to the Company, at 3800 Terminal Tower, Cleveland, Ohio 44113,
attention: James M. Materna, Chief Financial Officer (facsimile: (216)
781-0902); if to any Lender at its address specified for such Lender on Annex
I-A hereto or the Assignment Agreement pursuant to which it became a Lender
hereunder; if to the Administrative Agent, at its Notice Office; or at such
other address as shall be designated by any party in a written notice to the
other parties hereto. All such notices and communications shall be mailed,
telegraphed, telexed, transmitted via facsimile or electronic e-mail, cabled or
sent by overnight courier, and shall be effective when received.

 

          13.4. Benefit of Agreement. (a) Successors and Assigns Generally. This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the parties hereto and their respective successors and assigns, provided that
the Borrowers may not assign or transfer any of their rights or obligations
hereunder without the prior written consent of all the Lenders (other than any
Defaulting Lender), and, provided, further, that any assignment by a Lender of
its rights and obligations hereunder shall be effected in accordance with
section 13.4(c).

 

           (b) Participations. Notwithstanding the foregoing, each Lender may at
any time grant participations in any of its rights hereunder or under any of the
Notes to (x) another Lender that is not a Defaulting Lender or to an Affiliate
of such Lender which is a commercial bank, financial institution or other
"accredited investor" (as defined in SEC Regulation D), and (y) one or more
Eligible Transferees (except that no notice to or the consent of the Company or
the Administrative Agent is required), provided that in the case of any such
participation,

 

           (i) except as provided below, the participant shall not have any
rights under this Agreement or any of the other Credit Documents, including
rights of consent, approval or waiver (the participant's rights against such
Lender in respect of such participation to be those set forth in the agreement
executed by such Lender in favor of the participant relating thereto),

 

 

 

           (ii) such Lender's obligations under this Agreement (including,
without limitation, its Commitment hereunder) shall remain unchanged,

 

 

 

           (iii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations,

 

 

 

           (iv) such Lender shall remain the holder of any Note for all purposes
of this Agreement, and

 

 

 

           (v) the Company, the Administrative Agent, and the other Lenders
shall continue to deal solely and directly with the selling Lender in connection
with such Lender's rights and obligations under this Agreement, and all amounts
payable by the Company and other Borrowers hereunder shall be determined as if
such Lender had not sold such participation, except that the participant shall
be entitled to the benefits of sections 2.9, 2.10, 3.5 and 5.4 of this Agreement
to the extent that such Lender would be entitled to such benefits if the
participation had not been entered into or sold,

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (1) change any date upon which a
mandatory and automatic reduction in any Commitment in which such Participant is
participating is scheduled to be made, or change the amount thereof, (2) change
any date upon which an installment payment of any Loans in which such
Participant is participating is scheduled to be made, or change the amount
thereof, (3) change any date upon which a reimbursement obligation in respect of
a Letter of Credit or Unpaid Drawing in which such Participant is participating
is scheduled to be made, or change the amount thereof, (4) extend the final
scheduled maturity of the Loans in which such participant is participating (it
being understood that any waiver of the making of, or the application of, any
mandatory prepayment to such Loans shall not constitute an extension of the
final maturity date thereof), (5) reduce the rate or extend the time of payment
of interest or Fees on any such Loan or Commitment (except in connection with a
waiver of the applicability of any post-default increase in interest rates), (6)
reduce the principal amount of any such Loan, (7) increase such participant's
participating interest in any Commitment over the amount thereof then in effect,
(8) extend the expiration or termination of any Letter of Credit beyond the
scheduled expiration of any Commitment with respect thereto in which such
participant is participating, (9) release any Credit Party from its obligations
under the Subsidiary Guaranty, except strictly in accordance with the provisions
of the Credit Documents, (10) release all or any substantial portion of the
Collateral, in each case except strictly in accordance with the provisions of
the Credit Documents, or (11) consent to the assignment or transfer by any
Borrower of any of its rights and obligations under this Agreement.

 

           (c) Assignments by Lenders. Notwithstanding the foregoing, (x) any
Lender may assign all or a fixed portion of its Loans and/or Commitment, and its
rights and obligations hereunder, which does not have to be pro rata among the
Facilities, to another Lender that is not a Defaulting Lender, or to an
Affiliate of any Lender (including itself or any Approved Fund) and which is not
a Defaulting Lender and which is a commercial bank, financial institution or
other "accredited investor" (as defined in SEC Regulation D), and (y) any Lender
may assign all, or if less than all, a fixed portion, equal to at least
$1,000,000 in the aggregate for the assigning Lender or assigning Lenders, of
its Loans and/or Commitment and its rights and obligations hereunder, which does
not have to be pro rata among the Facilities, to one or more Eligible
Transferees, each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment Agreement, provided that

 

           (i) in the case of any assignment of a portion of any Loans and/or
Commitment of a Lender, such Lender shall retain a minimum fixed portion of all
Loans and Commitments equal to at least $1,000,000,

 

 

 

           (ii) at the time of any such assignment the Lender Register shall be
deemed modified to reflect the Commitments of such new Lender and of the
existing Lenders,

 

 

 

           (iii) upon surrender of the old Notes, new Notes will be issued, at
the Borrower's expense, to such new Lender and to the assigning Lender, such new
Notes to be in conformity with the requirements of section 2.5 (with appropriate
modifications) to the extent needed to reflect the revised Commitments,

 

 

 

           (iv) in the case of clause (y) only, the consent of (i) the
Administrative Agent and the Joint Lead Arrangers, and (ii) provided no Default
or Event of Default shall have occurred or be continuing, the Company, shall be
required in connection with any such assignment (which consent shall not be
unreasonably withheld or delayed),

 

 

 

           (v) in the case of any assignment of all or any portion of a
Revolving Commitment to any person, other than another Lender that is not a
Defaulting Lender, the consent of each Letter of Credit Issuer shall be required
in connection with any such assignment (which consent shall not be unreasonably
withheld or delayed), and

 

 

 

           (vi) the Administrative Agent shall receive at the time of each such
assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500, provided, (i) that the assignment fee
shall be waived in connection with any assignment made to either (A) a person
that is not a bank, an investment bank or an Affiliate of a bank or an
investment bank or (B) a bank, an investment bank or an Affiliate of a bank or
an investment bank (a "Financial Institution") which has, to the satisfaction of
the Administrative Agent, announced and adopted a general policy that (x) is in
effect on the date of the proposed assignment, (y) is binding on such Financial
Institution, and (z) provides that such Financial Institution has agreed to
waive its rights to receive all similar processing, recordation or assignment
fees which would be payable as a result of an assignment by any person of any
commitments, loans or other extensions of credit under a syndicated leveraged
credit facility and (ii) no such assignment fee shall be payable in the case of
an assignee which is already a Lender, an Affiliate of such Lender or an
Approved Fund of any Lender and in the case of assignments on the same day by a
Lender to more than one fund managed or advised by the same investment advisor
(which funds are not then Lenders hereunder), only a single $3,500 fee shall be
payable for all such assignments by such Lender to such funds.

and, provided further, that such transfer or assignment will not be effective
until the Assignment Agreement in respect thereof is recorded by the
Administrative Agent on the Lender Register maintained by it as provided herein.

 

          To the extent of any assignment pursuant to this section 13.4(c) the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments.

 

          At the time of each assignment pursuant to this section 13.4(c) to a
person which is not already a Lender hereunder and which is not a United States
person (as such term is defined in section 7701(a)(30) of the Code) for Federal
income tax purposes, the respective assignee Lender shall provide to the Company
and the Administrative Agent the appropriate Internal Revenue Service Forms
(and, if applicable a Section 5.4(b)(ii) Certificate) described in section
5.4(b). To the extent that an assignment of all or any portion of a Lender's
Commitment and related outstanding Obligations pursuant to this section 13.4(c)
would, at the time of such assignment, result in increased costs under section
2.9 from those being charged by the respective assigning Lender prior to such
assignment, then the Company shall not be obligated to pay such increased costs
(although the Company shall be obligated to pay any other increased costs of the
type described above resulting from changes after the date of the respective
assignment).

 

          Nothing in this section 13.4(c) shall prevent or prohibit (i) any
Lender which is a bank, trust company or other financial institution from
pledging its Notes or Loans to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank, or (ii) any Lender which is
a trust, limited liability company, mutual fund, partnership or other investment
company from pledging its Notes or Loans to a trustee or agent for the benefit
of holders of certificates or debt securities issued by it. No such pledge, or
any assignment pursuant to or in lieu of an enforcement of such a pledge, shall
relieve the transferor Lender from its obligations hereunder.

 

           (d) No SEC Registration or Blue Sky Compliance. Notwithstanding any
other provisions of this section 13.4, no transfer or assignment of the
interests or obligations of any Lender hereunder or any grant of participation
therein shall be permitted if such transfer, assignment or grant would require
the Company to file a registration statement with the SEC or to qualify the
Loans under the "Blue Sky" laws of any State.

 

           (e) Representations of Lenders. Each Lender initially party to this
Agreement hereby represents, and each person that became a Lender pursuant to an
assignment permitted by this section 13.4 will, upon its becoming party to this
Agreement, represent that it is a commercial lender, other financial institution
or other "accredited" investor (as defined in SEC Regulation D) which makes or
acquires loans in the ordinary course of its business and that it will make or
acquire Loans for its own account in the ordinary course of such business,
provided that subject to the preceding sections 13.4(b) and (c), the disposition
of any promissory notes or other evidences of or interests in Indebtedness held
by such Lender shall at all times be within its exclusive control.

 

           (f) Grants by Lenders to SPVs. (i) Notwithstanding anything to the
contrary contained herein, any Lender (a "Designating Lender") may grant to a
special purpose funding vehicle (an "SPV"), identified as such in writing from
time to time by the Designating Lender to the Administrative Agent, the Company
and the other Lenders, the option to provide to the Borrowers all or any part of
any Loan that such Designating Lender would otherwise be obligated to make to
the Borrowers pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPV to make any Loan, (ii) if an SPV elects not
to exercise such option or otherwise fails to provide all or any part of such
Loan, the Designating Lender shall be obligated to make such Loan pursuant to
the terms hereof, and (iii) the Designating Lender shall remain liable for any
indemnity or other payment obligation with respect to its Commitment hereunder.
The making of a Loan by an SPV hereunder shall utilize the Commitment of the
Designating Lender to the same extent, and as if, such Loan were made by such
Designating Lender.

 

           (ii) As to any Loans or portion thereof made by it, each SPV shall
have all the rights that a Lender making such Loans or portion thereof would
have had under this Agreement; provided, however, that each SPV shall have
granted to its Designating Lender an irrevocable power of attorney, to deliver
and receive all communications and notices under this Agreement (and any other
Credit Documents) and to exercise on such SPV's behalf, all of such SPV's voting
rights under this Agreement. No additional Note shall be required to evidence
the Loans or portion thereof made by an SPV; and the related Designating Lender
shall be deemed to hold its Note as agent for such SPV to the extent of the
Loans or portion thereof funded by such SPV. In addition, any payments for the
account of any SPV shall be paid to its Designating Lender as agent for such
SPV.

 

           (iii) Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or payment under this Agreement for which a Lender would otherwise
be liable. In furtherance of the foregoing, each party hereto hereby agrees
(which agreement shall survive the termination of this Agreement) that, prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.

 

           (iv) In addition, notwithstanding anything to the contrary contained
in this section 13.4, any SPV may (A) with notice to, but without the prior
written consent of, the Company and the Administrative Agent and without paying
any processing fee therefor, assign all or a portion of its interests in any
Loans to the Designating Lender or to any financial institutions providing
liquidity and/or credit support to or for the account of such SPV to support the
funding or maintenance of Loans and (B) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancements to such SPV. This section 13.4(f) may not be amended without the
written consent of any Designating Lender affected thereby.

 

          13.5. No Waiver: Remedies Cumulative. No failure or delay on the part
of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Credit Document and no course of dealing
between the Borrowers and the Administrative Agent or any Lender shall operate
as a waiver thereof; nor shall any single or partial exercise of any right,
power or privilege hereunder or under any other Credit Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. No notice to or demand on the Borrowers in
any case shall entitle the Borrowers to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default or Event of Default, regardless of whether
the Administrative Agent, any Lender or the Letter of Credit Issuer may have had
notice or knowledge of such Default or Event of Default at the time. The rights
and remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies which the Administrative Agent or any Lender would otherwise
have.

 

          13.6. Payments Pro Rata; Sharing of Setoffs, etc. (a) The
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of any Borrower in respect of any Obligations, it shall distribute
such payment to the Lenders (other than any Lender that has expressly waived in
writing its right to receive its pro rata share thereof) pro rata based upon
their respective shares, if any, of the Obligations with respect to which such
payment was received. As to any such payment received by the Administrative
Agent prior to 1:00 P.M. (local time at the Payment Office) in funds which are
immediately available on such day, the Administrative Agent will use all
reasonable efforts to distribute such payment in immediately available funds on
the same day to the Lenders as aforesaid.

 

           (b) Each of the Lenders agrees that, if it should receive any amount
hereunder (whether by voluntary payment, by realization upon security, by the
exercise of the right of setoff or banker's lien, by counterclaim or cross
action, by the enforcement of any right under the Credit Documents, or
otherwise) which is applicable to the payment of the principal of, or interest
on, the Loans or Fees, of a sum which with respect to the related sum or sums
received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations to such Lenders in such amount as shall result in a proportional
participation by all of the Lenders in such amount, provided that (i) if all or
any portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest, and (ii) the provisions of this section
13.6(b) shall not be construed to apply to any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement, or any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in Letters of Credit to any
assignee or participant pursuant to section 13.4, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this section
13.6(b) shall apply). Each Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.

 

           (c) Notwithstanding anything to the contrary contained herein, the
provisions of the preceding sections 13.6(a) and (b) shall be subject to the
express provisions of this Agreement which require, or permit, differing
payments to be made to Lenders which are not Defaulting Lenders, as opposed to
Defaulting Lenders.

 

           (d) If any Lender shall fail to make any payment required to be made
by it to the Administrative Agent pursuant to section 2.4(b) or 3.4(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision of this Agreement), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender's
obligations to the Administrative Agent under such sections until all such
unsatisfied obligations are fully paid.

 

          13.7. Calculations: Computations. (a) The financial statements to be
furnished to the Lenders pursuant hereto shall be made and prepared in
accordance with GAAP consistently applied throughout the periods involved
(except as set forth in the notes thereto or as otherwise disclosed in writing
by the Company to the Lenders); provided, that if at any time the computations
determining compliance with section 9 utilize accounting principles different
from those utilized in the financial statements furnished to the Lenders, such
computations shall set forth in reasonable detail a description of the
differences and the effect upon such computations.

 

           (b) All computations of interest on Eurocurrency Loans and Prime Rate
Loans hereunder and all computations of Commitment Fees, Letter of Credit Fees
and other Fees hereunder shall be made on the actual number of days elapsed over
a year of 360 days.

 

          13.8. Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF OHIO. TO THE FULLEST
EXTENT PERMITTED BY LAW, EACH BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY
WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE
OF OHIO GOVERNS THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS. Any legal
action or proceeding with respect to this Agreement or any other Credit Document
may be brought in the Court of Common Pleas of Cuyahoga County, Ohio, or of the
United States for the Northern District of Ohio, and, by execution and delivery
of this Agreement, each Borrower hereby irrevocably accepts for itself and in
respect of its property, generally and unconditionally, the jurisdiction of the
aforesaid courts. Each Borrower hereby further irrevocably consents to the
service of process out of any of the aforementioned courts in any such action or
proceeding by the mailing of copies thereof by registered or certified mail,
postage prepaid, to the Borrowers at their addresses for notices pursuant to
section 13.3, such service to become effective 30 days after such mailing or at
such earlier time as may be provided under applicable law. Nothing herein shall
affect the right of the Administrative Agent or any Lender to serve process in
any other manner permitted by law or to commence legal proceedings or otherwise
proceed against the Borrowers in any other jurisdiction.

 

           (b) Each Borrower hereby irrevocably waives any objection which it
may now or hereafter have to the laying of venue of any of the aforesaid actions
or proceedings arising out of or in connection with this Agreement or any other
Credit Document brought in the courts referred to in section 13.8(a) above and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

 

           (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS
(INCLUDING, WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS
RELATING TO ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY. EACH PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS PARAGRAPH.

 

          13.9. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Company and the
Administrative Agent.

 

          13.10. Effectiveness; Integration. This Agreement shall become
effective on the date (the "Effective Date") on which each Borrower and each of
the Lenders shall have signed a copy hereof (whether the same or different
copies) and shall have delivered the same to the Administrative Agent at the
Notice Office of the Administrative Agent or, in the case of the Lenders, shall
have given to the Administrative Agent telephonic (confirmed in writing),
written telex or facsimile transmission notice (actually received) at such
office that the same has been signed and mailed to it. This Agreement, the other
Credit Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent, for its own account and benefit and/or for the
account, benefit of, and distribution to, the Lenders, constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof or thereof.

 

          13.11. Headings Descriptive. The headings of the several sections and
other portions of this Agreement are inserted for convenience only and shall not
in any way affect the meaning or construction of any provision of this
Agreement.

 

          13.12. Amendment or Waiver. (a) Neither this Agreement nor any terms
hereof may be amended, changed, waived or otherwise modified unless such
amendment, change, waiver or other modification is in writing and signed by the
Borrowers and the Administrative Agent, and also signed (or consented to in
writing) by the Required Lenders, provided that

 

           (i) no change in, or waiver or other modification otherwise
affecting, the amount or time of payment of the Scheduled Repayments or
mandatory prepayments provided for in section 5.2 to which a Term A Lender shall
be entitled, shall be made without the written consent of (1) each Term A Lender
and (2) the Required Lenders;

 

 

 

           (ii) no change in, or waiver or other modification otherwise
affecting, the amount or time of payment of the Scheduled Repayments or
mandatory prepayments provided for in section 5.2 to which a Term B Lender shall
be entitled, shall be made without the written consent of (1) each Term B Lender
and (2) the Required Lenders;

 

 

 

           (iii) no change in, or waiver or other modification otherwise
affecting, the amount or time of payment of the Scheduled Repayments or
mandatory prepayments provided for in section 5.2 to which an Asset Sale Term
Lender shall be entitled, shall be made without the written consent of (1) each
Asset Sale Term Lender and (2) the Required Lenders;

 

 

 

           (iv) no change in, or waiver or other modification otherwise
affecting, the amount or time of payment of the Scheduled Repayments or
mandatory prepayments provided for in section 5.2 to which an Incremental Term
Lender shall be entitled, shall be made without the written consent of (1) each
Incremental Term Lender and (2) the Required Lenders;

 

 

 

           (v) no change, waiver or other modification affecting the rights and
benefits of Revolving Lenders, Term A Lenders, Term B Lenders, Asset Sale Term
Lenders or Incremental Term Lenders, as applicable, and not all Lenders in a
like or similar manner, shall be made without the written consent of the
Required Revolving and Term A Lenders, the Required Term B Lenders, the Required
Asset Sale Term Lenders or Required Incremental Term Lenders, as the case may
be, which are affected thereby;

 

 

 

           (vi) no change, waiver or other modification shall:

 

 

           (A) increase the Commitment of any Lender hereunder, without the
written consent of such Lender;

 

 

 

 

 

           (B) extend or postpone any Maturity Date provided for herein which is
applicable to any Loan of any Lender, extend or postpone the expiration date of
any Letter of Credit as to which such Lender is a Participant pursuant to
section 13.4 beyond the latest expiration date for a Letter of Credit provided
for herein, or extend or postpone any scheduled expiration or termination date
provided for herein which is applicable to a Commitment of any Lender, without
the written consent of such Lender;

 

 

 

 

 

           (C) reduce the principal amount of any Loan made by any Lender, or
reduce the rate or extend the time of payment of, or excuse the payment of,
interest thereon (other than as a result of waiving the applicability of any
post-default increase in interest rates), without the written consent of such
Lender;

 

 

 

 

 

           (D) reduce the amount of any Unpaid Drawing as to which any Revolving
Lender is a Participant as provided in section 3.4, or reduce the rate or extend
the time of payment or reimbursement thereof, or excuse the payment of, interest
thereon (other than as a result of waiving the applicability of any post-default
increase in interest rates), without the written consent of such Revolving
Lender; or

 

 

 

 

 

           (E) reduce the rate or extend the time of payment of, or excuse the
payment of, any Fees to which any Lender is entitled hereunder, without the
written consent of such Lender; and

 

           (vii) no change, waiver or other modification termination shall,
without the written consent of each Lender (other than a Defaulting Lender)
affected thereby,

 

 

           (A) release any Borrower from any obligations as a guarantor of its
Subsidiaries' obligations under any Credit Document;

 

 

 

 

 

           (B) release any Credit Party from the Subsidiary Guaranty, except in
connection with a transaction permitted by section 9.2(d);

 

 

 

 

 

           (C) release all or any substantial portion of the Collateral, except
in connection with a transaction permitted by section 9.2(d) or (e);

 

 

 

 

 

           (D) change the definition of the term "Change of Control" or any of
the provisions of section 4.3 or 5.2 which are applicable upon a Change of
Control;

 

 

 

 

 

           (E) amend, modify or waive any provision of this section 13.12, or
section 10.3, 11.7, 13.1, 13.4, 13.6 or 13.7(b), or any other provision of any
of the Credit Documents pursuant to which the consent or approval of all
Lenders, or a number or specified percentage or other required grouping of
Lenders or Lenders having Commitments under a particular Facility, is by the
terms of such provision explicitly required;

 

 

 

 

 

           (F) reduce the percentage specified in, or otherwise modify, the
definition of Required Term B Lenders, Required Revolving and Term A Lenders,
Required Asset Sale Term Lenders, Required Incremental Term Lenders or Required
Lenders; or

 

 

 

 

 

           (G) consent to the assignment or transfer by any Borrower of any of
its rights and obligations under this Agreement.

Any waiver, consent, amendment or other modification with respect to this
Agreement given or made in accordance with this section 13.12 shall be binding
on the parties hereto and their successors and assigns, but shall be effective
only in the specific instance and for the specific purpose for which it was
given or made.

 

           (b) No provision of section 3 or 11 may be amended without the
consent of (x) any Letter of Credit Issuer adversely affected thereby or (y) the
Administrative Agent, respectively. No provision of this Agreement affecting
only the Swing Line Lender may be amended without the consent of the Swing Line
Lender.

 

           (c) If, in connection with any proposed change, waiver, discharge or
termination of any of the provisions of this Agreement which requires the
consent of all the Lenders, and the consent of the Required Lenders is obtained
but the consent of one or more of such other Lenders whose consent is sought is
not obtained, then the Borrowers shall have the right, so long as all
non-consenting Lenders whose individual consent is sought are treated as
described in either clauses (A) or (B) below, to either (A) replace each such
non-consenting Lender or Lenders with one or more replacement Lenders in
accordance with the provisions of section 2.11 so long as at the time of such
replacement, each such replacement Lender consents to the proposed change,
waiver, discharge or termination or (B) terminate each such non-consenting
Lender's Commitments and repay the outstanding Loans of each such non-consenting
Lender in accordance with section 2.11, provided that, unless the Commitments
that are terminated and the Loans that are repaid pursuant to preceding clause
(B) are immediately replaced in full at such time through the addition of new
Lenders or the increase of the Commitments and/or outstanding Loans of existing
Lenders (who in each case must specifically consent thereto), then in the case
of any action pursuant to preceding clause (B) each Lender (determined after
giving effect to the proposed action) shall specifically consent thereto,
provided further, that in any event the Borrowers shall not have the right to
replace a Lender, terminate its Commitments or repay its Loans solely as a
result of the exercise of such Lender's rights (and the withholding of any
required consent by such Lender) permitting it to not consent to any amendment
which would have the effect of adversely affecting the rights of the Lenders
holding one class of Loans in respect of payments due to Lenders holding Loans
of such class differently than Lenders holding Loans of any other class without
the consent of Lenders holding in excess of 51% of the outstanding Loans and/or
Commitments of Loans of such class, and provided further that in any event the
Borrowers shall not have the right to replace a Lender if, immediately after the
termination of such Lender's Commitment and the repayment of such Lender's
Loans, if immediately thereafter the sum of (i) the aggregate outstanding
principal amount of Revolving Loans plus (ii) the aggregate outstanding
principal amount of Swing Line Loans plus (iii) the aggregate amount of Letter
of Credit Outstandings, exceeds the Total Revolving Commitment as then in
effect.

 

           (d) Anything in this Agreement to the contrary notwithstanding, no
waiver or modification of any provision of this Agreement that has the effect
(either immediately or at some future time) of enabling the Borrowers to satisfy
a condition precedent contained in section 6 to the making of a Loan under a
Facility shall be effective against any Lender with a Commitment under such
Facility, unless the Required Revolving and Term A Lenders, the Required Term B
Lenders, the Required Asset Sale Term Lenders or Required Incremental Term
Lenders (whichever is applicable for the particular Facility involved) shall
have consented in writing to such waiver or modification.

 

           (e) The Administrative Agent and the Collateral Agent will not enter
into any amendment, change, waiver, discharge or termination of any of the other
Credit Documents, except as specifically provided therein or as authorized as
contemplated by a written request or consent of the Required Lenders (or all of
the Lenders, or all of the Lenders (other than any Defaulting Lender), as
applicable, as to any matter which, pursuant to this section 13.12, can only be
effectuated with the written consent of the Required Lenders, all Lenders, or
all Lenders (other than any Defaulting Lender), as the case may be).

 

          13.13. Survival of Indemnities. All indemnities set forth herein
including, without limitation, in section 2.9, 2.10, 3.5, 5.4, 11.7 or 13.1
shall survive the execution and delivery of this Agreement and the making and
repayment of Loans.

 

          13.14. Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender, provided that the Borrowers shall not be responsible for costs arising
under section 2.9 resulting from any such transfer (other than a transfer
pursuant to section 2.11) to the extent not otherwise applicable to such Lender
prior to such transfer.

 

          13.15. Confidentiality. (a) Each of the Administrative Agent, each
Letter of Credit Issuer and the Lenders agrees to maintain the confidentiality
of the Confidential Information (as defined below), except that Confidential
Information may be disclosed (1) to its and its Affiliates' directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the persons to whom such disclosure is made will be
informed of the confidential nature of such Confidential Information and
instructed to keep such Confidential Information confidential), (2) to any
direct or indirect contractual counterparty in any swap, hedge or similar
agreement (or to any such contractual counterparty's professional advisor, so
long as such contractual counterparty (or such professional advisor) agrees to
be bound by the provisions of this section 13.15, (3) to the extent requested by
any regulatory authority, (4) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (5) to any other party
to this Agreement, (6) to any other creditor of any Borrower or any other Credit
Party which is a direct or intended beneficiary of any of the Credit Documents,
(7) in connection with the exercise of any remedies hereunder or under any of
the other Credit Documents, or any suit, action or proceeding relating to this
Agreement or any of the other Credit Documents or the enforcement of rights
hereunder or thereunder, (8) subject to an agreement containing provisions
substantially the same as those of this section 13.15, to any assignee of or
participant in, or any prospective assignee of or participant in, any of its
rights or obligations under this Agreement, (9) with the consent of the Company,
or (10) to the extent such Confidential Information (i) becomes publicly
available other than as a result of a breach of this section 13.15, or
(ii) becomes available to the Administrative Agent, any Letter of Credit Issuer
or any Lender on a nonconfidential basis from a source other than the Company.

 

           (b) For the purposes of this section 13.15, "Confidential
Information" means all information received from the Company relating to the
Borrowers or their business, other than any such information that is available
to the Administrative Agent, any Letter of Credit Issuer or any Lender on a
nonconfidential basis prior to disclosure by the Company; provided that, in the
case of information received from the Company after the date hereof, such
information is clearly identified at the time of delivery as confidential.

 

           (c) Any person required to maintain the confidentiality of
Confidential Information as provided in this section 13.15 shall be considered
to have complied with its obligation to do so if such person has exercised the
same degree of care to maintain the confidentiality of such Confidential
Information as such person would accord to its own confidential information. The
Company hereby agrees that the failure of the Administrative Agent, any Letter
of Credit Issuer or any Lender to comply with the provisions of this section
13.15 shall not relieve the Company, or any other Credit Party, of any of its
obligations under this Agreement or any of the other Credit Documents.

 

          13.16. Lender Register. Each Borrower hereby designates the
Administrative Agent to serve as its agent, solely for purposes of this section
13.16, to maintain a register (the "Lender Register") on or in which it will
record the names and addresses of the Lenders, and the Commitments from time to
time of each of the Lenders, the Loans made to the Borrowers by each of the
Lenders and each repayment and prepayment in respect of the principal amount of
such Loans of each such Lender. Failure to make any such recordation, or (absent
manifest error) any error in such recordation, shall not affect any Borrower's
obligations in respect of such Loans. With respect to any Lender, the transfer
of the Commitment of such Lender and the rights to the principal of, and
interest on, any Loan made pursuant to such Commitment shall not be effective
until such transfer is recorded on the Lender Register maintained by the
Administrative Agent with respect to ownership of such Commitment and Loans and
prior to such recordation all amounts owing to the transferor with respect to
such Commitment and Loans shall remain owing to the transferor. The registration
of assignment or transfer of all or part of any Commitments and Loans shall be
recorded by the Administrative Agent on the Lender Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment Agreement pursuant to section 13.4(c). Each Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this section 13.16, except to the extent attributable to the gross negligence or
wilful misconduct of the Administrative Agent. The Lender Register shall be
available for inspection by the Borrowers or any Lender at any reasonable time
and from time to time upon reasonable prior notice.

 

          13.17. Limitations on Liability of the Letter of Credit Issuers. Each
Borrower assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letters of
Credit. Neither any Letter of Credit Issuer nor any of its officers or directors
shall be liable or responsible for: (a) the use which may be made of any Letter
of Credit or any acts or omissions of any beneficiary or transferee in
connection therewith; (b) the validity, sufficiency or genuineness of documents,
or of any endorsement thereon, even if such documents should prove to be in any
or all respects invalid, insufficient, fraudulent or forged; (c) payment by a
Letter of Credit Issuer against presentation of documents that do not comply
with the terms of a Letter of Credit, including failure of any documents to bear
any reference or adequate reference to such Letter of Credit; or (d) any other
circumstances whatsoever in making or failing to make payment under any Letter
of Credit, except that the Borrowers (or a Subsidiary which is the account party
in respect of the Letter of Credit in question) shall have a claim against a
Letter of Credit Issuer, and a Letter of Credit Issuer shall be liable to the
Borrowers (or such Subsidiary), to the extent of any direct, but not
consequential, damages suffered by any Borrower (or such Subsidiary) which such
Borrower (or such Subsidiary) proves were caused by (i) such Letter of Credit
Issuer's willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (ii) such Letter of Credit Issuer's willful failure to make lawful
payment under any Letter of Credit after the presentation to it of documentation
strictly complying with the terms and conditions of such Letter of Credit. In
furtherance and not in limitation of the foregoing, a Letter of Credit Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation.

 

          13.18. General Limitation of Liability. No claim may be made by any
Borrower, any Lender, the Administrative Agent, any Letter of Credit Issuer or
any other person against the Administrative Agent, any Letter of Credit Issuer,
or any other Lender or the Affiliates, directors, officers, employees, attorneys
or agents of any of them for any damages other than actual compensatory damages
in respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any of the other Credit Documents, or any act, omission or event occurring in
connection therewith; and each Borrower, each Lender, the Administrative Agent
and each Letter of Credit Issuer hereby, to the fullest extent permitted under
applicable law, waives, releases and agrees not to sue or counterclaim upon any
such claim for any special, consequential or punitive damages, whether or not
accrued and whether or not known or suspected to exist in its favor.

 

          13.19. No Duty. All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Credit Documents
shall have the right to act exclusively in the interest of the Administrative
Agent or such Lender, as the case may be, and shall have no duty of disclosure,
duty of loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrowers, to any of their Subsidiaries, or to any other
person, with respect to any matters within the scope of such representation or
related to their activities in connection with such representation. The Company
agrees, on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

 

          13.20. Lenders and Agent Not Fiduciary to Borrowers, etc. The
relationship among the Borrowers and their Subsidiaries, on the one hand, and
the Administrative Agent, each Letter of Credit Issuer and the Lenders, on the
other hand, is solely that of debtor and creditor, and the Administrative Agent,
each Letter of Credit Issuer and the Lenders have no fiduciary or other special
relationship with the Borrowers and their Subsidiaries, and no term or provision
of any Credit Document, no course of dealing, no written or oral communication,
or other action, shall be construed so as to deem such relationship to be other
than that of debtor and creditor.

 

          13.21. Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and the issuance of
Letters of Credit hereunder, the execution and delivery of this Agreement, the
Notes and the other documents the forms of which are attached as Exhibits
hereto, the issue and delivery of the Notes, any disposition thereof by any
holder thereof, and any investigation made by the Administrative Agent or any
Lender or any other holder of any of the Notes or on its behalf. All statements
contained in any certificate or other document delivered to the Administrative
Agent or any Lender or any holder of any Notes by or on behalf of the Borrowers
or of its Subsidiaries pursuant hereto or otherwise specifically for use in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrowers hereunder, made as of the
respective dates specified therein or, if no date is specified, as of the
respective dates furnished to the Administrative Agent or any Lender.

 

          13.22. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

          13.23. Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

 

          13.24. Judgment Currency. (a) The Credit Parties' obligations
hereunder and under the other Credit Documents to make payments in Dollars or
Euros, as the case may be, shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than Dollars or Euros, as the case may be, except to the extent that such
tender or recovery results in the effective receipt by the Administrative Agent
or the applicable Lender of the full amount of Dollars or Euros, as the case may
be, expressed to be payable to the Administrative Agent or such Lender under
this Agreement or the other Credit Documents. If, for the purpose of obtaining
or enforcing judgment against any Credit Party in any court or in any
jurisdiction, it becomes necessary to convert into or from any currency other
than Dollars or Euros, as the case may be, (such other currency being
hereinafter referred to as the "Judgment Currency") an amount due in Dollars,
the conversion shall be made at the equivalent thereof in Dollars or Euros, as
the case may be, determined as of the Business Day immediately preceding the day
on which the judgment is given (such Business Day being hereinafter referred to
as the "Judgment Currency Conversion Date").

 

           (b) If there is a change in the rate of exchange prevailing between
the Judgment Currency Conversion Date and the date of actual payment of the
amount due, the Borrowers covenant and agree to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount) as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of Dollars which could have been purchased with the amount of
Judgment Currency stipulated in the judgment or judicial award at the rate of
exchange prevailing on the Judgment Currency Conversion Date.

 

           (c) For purposes of determining the equivalent in Dollars or Euros,
as the case may be, for this section, such amount shall include any premium and
costs payable in connection with the conversion into or from the Judgment
Currency.

 

          13.25. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the "Charges"), shall exceed the maximum
lawful rate (the "Maximum Rate") which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Prime Rate to the date of repayment, shall have
been received by such Lender.

 

          13.26. Separate Obligations of Foreign Borrowers. For the avoidance of
doubt, each of the Borrowers and Lenders acknowledges and agrees that,
notwithstanding anything to the contrary in this Agreement or any of the Credit
Documents, the Obligations of any Foreign Borrower under this Agreement or any
of the Credit Documents shall be separate and distinct from the Obligations of
any other Borrower including, without limitation, the Company, and shall be
expressly limited to the extent of such Obligations directly attributable to
such Foreign Borrower. In furtherance of the foregoing, each of the parties
acknowledges and agrees that the liability of any Foreign Borrower for the
payment and performance of its covenants, representations and warranties set
forth in this Agreement and the other Credit Documents shall be several from but
not joint with the Obligations of any other Borrower.

[The balance of this page is intentionally blank;

the next pages are signature pages.]

  

 

  

          IN WITNESS WHEREOF, each of the parties hereto has caused a
counterpart of this Agreement to be duly executed and delivered as of the date
first above written.

 

OM GROUP, INC.

 

 

By:_______________________________

James M. Materna
Chief Financial Officer

 

OMG AG & CO. KG

 

 

By:_______________________________

Title:

 NATIONAL CITY BANK,

individually as a Lender, the Swing Line

Lender, the Letter of Credit Issuer, and in its

capacity as the Administrative Agent and

the Collateral Agent

, and a Joint Lead Arranger



 

By:_______________________________

Vice President

CREDIT SUISSE FIRST BOSTON,

individually as a Lender, and in its

capacity as the Syndication Agent

and a Joint Lead Arranger

 

 

By:_______________________________

Title:

ABN AMRO Bank N. V.,

individually as a Lender and

as a Documentation Agent

 

By:_______________________________

Title:

By:_______________________________

Title:

CREDIT LYONNAIS NEW YORK BRANCH,

individually as a Lender and as a Documentation Agent

 

By:_______________________________

Title:

KEYBANK NATIONAL ASSOCIATION,

individually as a Lender and as a Documentation Agent

 

 

By:_______________________________

Title:

 

 

ALLIED IRISH BANKS, p.l.c.,

as a Lender

 

 

By:_______________________________

Title:

 

 

BANK OF AMERICA, N.A.



as a Lender

 

 

By:_______________________________

Title:

 

 

THE BANK OF NEW YORK

,



as a Lender

 

 

By:_______________________________

Title:

 

 

THE BANK OF NOVA SCOTIA

,



as a Lender

 

 

By:_______________________________

Title:

 

 

THE BANK OF TOKYO-MITSUBISHI, LTD.,

Chicago Branch,

as a Lender

 

 

By:_______________________________

Title:

 

 

BANK ONE, MICHIGAN

,



as a Lender

 

 

By:_______________________________

Title:

 

 

BARCLAYS BANK PLC

,



as a Lender

 

 

By:_______________________________

Title:

 

 

CHASE MANHATTAN BANK ,

as a Lender

 

 

By:_______________________________

Title:

 

 

GENERAL ELECTRIC CAPITAL CORPORATION ,

as a Lender

 

 

By:_______________________________

Title:

 

 

HARRIS TRUST AND SAVINGS BANK ,

as a Lender

 

 

By:_______________________________

Title:

 

 

IKB CAPITAL CORPORATION ,

as a Lender

 

 

By:_______________________________

Title:

 

  

 

  

ANNEX I-A

 

INFORMATION AS TO LENDERS AND COMMITMENTS

 

Name of Lender
______________________________


Revolving     
Commitment   
_____________


Term A     
Commitment
____________


Term B   
Commitment
___________

Asset Sale   
Term      
Commitment
___________

National City Bank

$38,858,695.65
Swing Line Commitment: $15,000,000

$16,141,304.35

$238,000,000

$175,000,000

Credit Suisse First Boston

$38,858,695.65

$16,141,304.35

$238,000,000

$175,000,000

ABN AMRO Bank N. V.

$26,494,565.22

$11,005,434.78



0



0

KeyBank National Association

$22,961,956.52

$9,538,043.48



0



0

Credit Lyonnais New York Branch

$26,494,565.22

$11,005,434.78

$5,000,000



0

Allied Irish Banks, p.l.c.

$7,065,217.39

$2,934,782.61

$2,000,000



0

Bank of America, N.A.

$21,195,652.17

$8,804,347.83

$5,000,000



0

The Bank of New York

$10,597,826.09

$4,402,173.91



0



0

The Bank of Nova Scotia

$21,195,652.17

$8,804,347.83

$7,000,000



0

The Bank of Tokyo-Mitsubishi, Ltd., Chicago Branch

$17,663,043.48

$7,336,956.52



0



0

Bank One, Michigan

$22,961,956.52

$9,538,043.48



0



0

Barclays Bank plc

$21,195,652.17

$8,804,347.83



0



0

Chase Manhattan Bank

$21,195,652.17

$8,804,347.83



0



0

General Electric Capital Corporation

$3,532,608.70

$1,467,391.30

$3,000,000



0

Harris Trust and Savings Bank

$21,195,652.17

$8,804,347.83



0



0

IKB Capital Corporation

$3,532,608.71
____________

$1,467,391.29
____________

$2,000,000
___________



0
___________

TOTAL

$325,000,000
============

$135,000,000
============

$500,000,000
===========

$350,000,000
===========

 

 

 

ANNEX I-B

 

EXISTING LOANS

 Existing Revolving Loans
_____________________________

Existing Term A Loans
_______________________

Existing Term B Loans
________________________

$316,048,162.40 (principal, interest and applicable breakage fees)
_____________________________

$130,243,750 (principal and interest)

_______________________

$198,043,125 (principal and interest)

________________________

 

 

 

 

 

 _____________________________

_______________________

________________________

 

 

 

 

 

 _____________________________

_______________________

________________________

 

 

 

 

 

 _____________________________

_______________________

________________________

 



ANNEX II

 

INFORMATION AS TO SUBSIDIARIES

 

 

Name of Subsidiary
__________________________





Type of Organization
_____________




Jurisdiction
Where
Organized
_____________

Percentage of Outstanding
Stock or Other Equity   
Interests Owned (Indicating
whether owned by the
Company of a specified
Subsidiary)
_________________________

OMG Americas, Inc.

Corporation

Ohio

100%, by the Company

OMG Fidelity, Inc.

Corporation

Delaware

100%, by the Company

OM Holdings, Inc.

Corporation

Delaware

100%, by the Company

OMG Jett, Inc.

Corporation

Ohio

100%, by the Company

SCM Metal Products, Inc.

Corporation

Delaware

100%, by the Company

OMG Kokkola Chemicals Oy

Company

Finland

100% by OMG Harjavalta Chemicals Holding B.V.

OMG Harjavalta Nickel Oy

Company

Finland

100%, by OMG Harjavalta Chemicals Holding B.V.

OMG Asia Pacific Co., Ltd.

Company

Taiwan

100%, by the Company

[Sales Office]

OMG Belleville, Ltd.

Company

Canada

100%, by the Company

OMG Europe GmbH

GmbH

Germany

100%, by the Company

[Sales Office]

OM Group Export, Ltd.

Company

Barbados

100%, by the Company

OMG Kokkola Chemicals Holding B.V.

Company

Netherlands

100%, by Harko C.V.

OMG Thailand Co., Ltd.

Company

Thailand

100%, by the Company

Vasset S.A.

societe anonyme

France

100%, by the Company

Fidelity Chemical Products (Malaysia) SDN.BDH

Company

Malaysia

100%, by OMG Fidelity, Inc.

OMG Microbond PTE, Ltd.

Company

Singapore

70% by SCM Metal Products, Inc.

Groupement Pour Le Traitment Du Terril DeLubumbashi

Company

Isle of Jersey

55% by OMG Kokkola Chemical Holding B.V. [Third Tier]

OMG Finland Oy

Company

Finland

100% by OMG Kokkola Chemicals Holding B.V. [Third Tier]

OMG Japan, Inc.

Company

Japan

100%, by the Company

O.M.G. Chemical(s) Pte. ltd.

Company

Singapore

100%, by the Company

OMG Harjavalta Chemical Holding B.V.

Company

Netherlands

100%, by OMG Finland Oy

Harko C.V.

Partnership

USA through General Partner

10%, by the Company;

90% by OM Holdings, Inc.

Societe De Traitement du Terril de Lubumbashi

Company

Democratic Republic of Congo

100% by Groupement Pour Le Traitement Du Terril De Lumbumbashi

OM Acquisition Holdings, Inc.

Corporation

Delaware

100%, by the Company

OMG KG Holdings, Inc.

Corporation

Delaware

100%, by the Company

 

 

 

 

ANNEX III

 

DESCRIPTION OF EXISTING INDEBTEDNESS

 

 

 

$10,000,000 guaranty by OM Group, Inc. of the indebtedness of GGF Luxembourg,
S.A. to Banque Belgolaise.

 

$10,000,000 guaranty by OM Group, Inc. for the benefit of Western Mining
Corporation to guaranty payment of invoices related to nickel concentrate and
matte sales under related product supply agreements.

 

Hedge Agreements consist of Interest Rate swap agreements with OM Group, Inc. as
fixed rate payer in a total notional amount of $175,000,000 with fixed rates
ranging from 5.18% to 6.8925% in accordance with the requirement of the existing
Credit Agreement.

 

Synthetic Lease obligation for corporate aircraft with a present value of
$19,954,000 with an expiration date of October 1, 2010.

  

 

 

ANNEX IV

 

DESCRIPTION OF EXISTING LIENS

 

 

Liens on substantially all domestic assets, 100% of stock of domestic
subsidiaries, and 65% of stock of foreign subsidiaries as provided for in
connection with the existing $675,000,000 Credit Agreement dated as of April 3,
2000.

 

Lien provided in connection with Synthetic Lease of aircraft securing
indebtedness with a present value of $19,954,000.

 

UCC filings and Standard Permitted Liens.

 

 

 

 

ANNEX V

 

DESCRIPTION OF EXISTING ADVANCES, LOANS, INVESTMENTS AND GUARANTEES

 

 

$10,000,000 guaranty by OM Group, Inc. of the indebtedness of GGF Luxembourg,
S.A. to Banque Belgolaise.

 

$10,000,000 guaranty by OM Group, Inc. for the benefit of Western Mining
Corporation to guaranty payment of invoices related to nickel concentrate and
matte sales under related product supply agreements.

 

Loans from OMG Kokkola Chemicals Holding B.V. to Weda Bay Minerals, Inc.
amounting to $4,000,000 and equity investment of $4,620,000 in Weda Bay
Minerals, Inc. in connection with Loan and Subscription Agreement to fund
feasibility study and an equity investment of $4,620,000.

 

Existing investments in Subsidiaries.

 

Intercompany Loans as follows:

 

 Loan From
____________

Loan To
_______________________

Amount
_______________

OM Group, Inc.

OMG Americas, Inc.

$61,390,810

OM Group, Inc.

OMG Belleville Co., Ltd.

$6,654,645

OM Group, Inc.

OMG Fidelity, Inc.

$81,326,099

OM Group, Inc.

OMG Jett, Inc.

$4,628,000

OM Group, Inc.

OMG Thailand

$1,408,080

OM Group, Inc.

SCM Metal Products, Inc.

$105,585,384

OM Group, Inc.

SCM Metal Products, Inc.

$18,840,000

 

Intercompany receivable balances as follows:

 Owing From
________________________

Owing To
_____________

Balance      
____________

OMG Americas, Inc.

OM Group, Inc.

$168,028,204

OMG Belleville Co., Ltd.

OM Group, Inc.

$116,315

OMG Export, Inc.

OM Group, Inc.

$111,865

OMG Fidelity, Inc.

OM Group, Inc.

$2,289,580

OMG Finland Oy

OM Group, Inc.

$175,000

OMG Jett, Inc.

OM Group, Inc.

$110,949

OMG Harjavalta Nickel Oy

OM Group, Inc.

$16,770,502

OM Holdings, Inc.

OM Group, Inc.

$47,262

OMG Kokkola BV

OM Group, Inc.

$60,145,760

OMG Kokkola Chemicals, Inc.

OM Group, Inc.

$11,074,451

OMG Thailand

OM Group, Inc.

$1,015,026

SCM Metal Products, Inc.

OM Group, Inc.

$3,959,538

OM Group, Inc.

OMG Europe GmbH

$150,000

 



ANNEX VI

 

DESCRIPTION OF LETTERS OF CREDIT DEEMED ISSUED UNDER

THE CREDIT AGREEMENT

 Letter of
Credit Issuer
_______________

Original
Applicant
_____________

Date and No./Beneficiary
_______________


Amount        
______________

Expiration
Date
_______________

National City Bank

 

 

 

 

$173,500    

 

 _______________

_____________

_______________

______________

_______________

 

 

 

 

 

 

 

 

 

 _______________

_____________

_______________

______________

_______________

 

 

 

 

EXHIBIT A-1

 

TERM A NOTE

$____________

Cleveland, Ohio

 

, 20__

          FOR VALUE RECEIVED, the undersigned OM GROUP, INC., a Delaware
corporation (herein, together with its successors and assigns, the "Borrower"),
hereby promises to pay to the order of ____________________ (the "Lender"), in
lawful money of the United States of America, as provided in the Credit
Agreement referred to below, and in immediately available funds, at the Payment
Office (such terms and certain other capitalized terms used herein without
definition shall have the respective meanings ascribed thereto in the Credit
Agreement referred to below), of National City Bank (the "Administrative
Agent"), the principal sum of ________________ DOLLARS AND ____ CENTS
($        ), which amount represents the unpaid principal amount of all Term A
Loans made by the Lender (or any of its predecessors in interest with respect
hereto) to the Borrower pursuant to the Credit Agreement, on the Term A Maturity
Date, and prior thereto, in installments on the dates and in the amounts
provided in section 5.2(a) of the Credit Agreement.

 

          The Borrower promises also to pay interest in like currency and funds
at the Payment Office on the unpaid principal amount of each Term A Loan made by
the Lender from the date of such Term A Loan until paid at the rates and at the
times provided in section 2.7 of the Credit Agreement.

 

          This Note is one of the Term A Notes referred to in the Amended and
Restated Credit Agreement, dated as of August 10, 2001, among the Borrower, OMG
AG & Co. KG, the financial institutions from time to time party thereto
(including the Lender), and National City Bank, as Administrative Agent (as from
time to time in effect, the "Credit Agreement"), and is entitled to the benefits
thereof and of the other Credit Documents. As provided in the Credit Agreement,
this Note is subject to mandatory prepayment prior to the Term A Maturity Date,
in whole or in part.

 

          In case an Event of Default shall occur and be continuing, the
principal of and accrued interest on this Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

 

          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note. No failure to exercise, or delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.

 

          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF OHIO.

 

 

 

OM GROUP, INC.

 

 

 

 

 

By:___________________________________

 

Title:

  

 

  

LOANS AND PAYMENTS OF PRINCIPAL

 

Date of
Notation
________



Amount
of Loan
__________



Type of
Loan
_______

 

Interest
Period
_______

Amount of
Principal
Paid or
Prepaid
__________


Unpaid
Principal
Balance
________




Made By
_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

 



EXHIBIT A-2

 

TERM B NOTE

$____________

Cleveland, Ohio

 

, 20__

          FOR VALUE RECEIVED, the undersigned OM GROUP, INC., a Delaware
corporation (herein, together with its successors and assigns, the "Borrower"),
hereby promises to pay to the order of



 

 

 

 

 

(the "Lender"), in lawful money of the United States of America and in
immediately available funds, at the Payment Office (such terms and certain other
capitalized terms used herein without definition shall have the respective
meanings ascribed thereto in the Credit Agreement referred to below), of
National City Bank (the "Administrative Agent"), the principal sum of



 

 

 

 

 

which amount represents the unpaid principal amount of all Term B Loans made by
the Lender (or any of its predecessors in interest with respect hereto) to the
Borrower pursuant to the Credit Agreement, on the Term B Maturity Date, and
prior thereto, in installments on the dates and in the amounts provided in
section 5.2(a) of the Credit Agreement.

 

          The Borrower promises also to pay interest in like currency and funds
at the Payment Office on the unpaid principal amount of each Term B Loan made by
the Lender from the date of such Term B Loan until paid at the rates and at the
times provided in section 2.7 of the Credit Agreement.

 

          This Note is one of the Term B Notes referred to in the Amended and
Restated Credit Agreement, dated as of August 10, 2001, among the Borrower, OMG
AG & Co. KG, the financial institutions from time to time party thereto
(including the Lender), and National City Bank, as Administrative Agent (as from
time to time in effect, the "Credit Agreement"), and is entitled to the benefits
thereof and of the other Credit Documents. As provided in the Credit Agreement,
this Note is subject to mandatory prepayment prior to the Term B Maturity Date,
in whole or in part.

 

          In case an Event of Default shall occur and be continuing, the
principal of and accrued interest on this Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

 

          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note. No failure to exercise, or delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.

 

          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF OHIO.

 

 

 

OM GROUP, INC.

 

 

 

 

 

By:____________________________________

 

Title:

 



LOANS AND PAYMENTS OF PRINCIPAL

 

Date of
Notation
________



Amount
of Loan
__________



Type of
Loan
_______

 

Interest
Period
_______

Amount of
Principal
Paid or
Prepaid
__________


Unpaid
Principal
Balance
________




Made By
_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

 



EXHIBIT A-3

 

ASSET SALE TERM NOTE

$____________

Cleveland, Ohio

 

, 20__

 

 

          FOR VALUE RECEIVED, the undersigned OM GROUP, INC., a Delaware
corporation (herein, together with its successors and assigns, the "Borrower"),
hereby promises to pay to the order of ____________________ (the "Lender"), in
lawful money of the United States of America and in immediately available funds,
at the Payment Office (such terms and certain other capitalized terms used
herein without definition shall have the respective meanings ascribed thereto in
the Credit Agreement referred to below), of National City Bank (the
"Administrative Agent"), the principal sum of ________________ DOLLARS AND ____
CENTS ($        ), which amount represents the unpaid principal amount of all
Term A Loans made by the Lender (or any of its predecessors in interest with
respect hereto) to the Borrower pursuant to the Credit Agreement, on the Asset
Sale Term Maturity Date, and prior thereto, in installments on the dates and in
the amounts provided in section 5.2(a) of the Credit Agreement.

 

          The Borrower promises also to pay interest in like currency and funds
at the Payment Office on the unpaid principal amount of each Asset Sale Term
Loan made by the Lender from the date of such Asset Sale Term Loan until paid at
the rates and at the times provided in section 2.7 of the Credit Agreement.

 

          This Note is one of the Asset Sale Term Notes referred to in the
Amended and Restated Credit Agreement, dated as of August 10, 2001, among the
Borrower, OMG AG & Co. KG, the financial institutions from time to time party
thereto (including the Lender), and National City Bank, as Administrative Agent
(as from time to time in effect, the "Credit Agreement"), and is entitled to the
benefits thereof and of the other Credit Documents. As provided in the Credit
Agreement, this Note is subject to mandatory prepayment prior to the Asset Sale
Term Maturity Date, in whole or in part.

 

          In case an Event of Default shall occur and be continuing, the
principal of and accrued interest on this Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

 

          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note. No failure to exercise, or delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.

 

          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF OHIO.

 

 

 

 

OM GROUP, INC.

 

 

 

 

 

By:____________________________________

 

Title:





LOANS AND PAYMENTS OF PRINCIPAL

 

Date of
Notation
________



Amount
of Loan
__________



Type of
Loan
_______

 

Interest
Period
_______

Amount of
Principal
Paid or
Prepaid
__________


Unpaid
Principal
Balance
________




Made By
_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

 



EXHIBIT A-4

 

 

REVOLVING NOTE

 

$________________

Cleveland, Ohio

 

, 20__

          FOR VALUE RECEIVED, the undersigned [OM GROUP, INC., a Delaware
corporation] [OMG AG & CO. KG, a partnership organized under the laws of the
Federal Republic of Germany] (herein, together with its successors and assigns,
the "Borrower"), hereby promises to pay to the order of _______________________
(the "Lender"), in lawful money of the United States of America, provided that
Revolving Loans denominated in Euros shall be payable in the Euros, and in
immediately available funds, at the Payment Office (such term and certain other
terms used herein without definition shall have the meanings ascribed thereto in
the Credit Agreement referred to below) of National City Bank (the
"Administrative Agent"), the [principal sum of ________________ DOLLARS AND ____
CENTS ($        ) (or the substantial equivalent in Euros) or, if less, the then
unpaid principal amount of all Revolving Loans made by the Lender (or any of its
predecessors in interest with respect hereto) to the Borrower pursuant to ] [the
principal sum of the aggregate principal amount of all Loans made by the Lender
to the Borrower pursuant to section 2.1 of ]the Credit Agreement, on the
Revolving Maturity Date.

 

          The Borrower promises also to pay interest in like currency and funds
at the Payment Office on the unpaid principal amount of each Revolving Loan made
by the Lender from the date of such Revolving Loan until paid at the rates and
at the times provided in section 2.7 of the Credit Agreement.

 

          This Note is one of the Revolving Notes referred to in the Amended and
Restated Credit Agreement, dated as of August 10, 2001, among the Borrower, [OM
Group, Inc.] [OMG AG & Co. KG], the financial institutions from time to time
party thereto (including the Lender), and National City Bank, as Administrative
Agent (as from time to time in effect, the "Credit Agreement"), and is entitled
to the benefits thereof and of the other Credit Documents. As provided in the
Credit Agreement, this Note is subject to mandatory prepayment prior to the
Revolving Maturity Date, in whole or in part.

 

          In case an Event of Default shall occur and be continuing, the
principal of and accrued interest on this Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

 

          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note. No failure to exercise, or delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.

 

          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF OHIO.

 

 

 

[OM GROUP, INC.] [OMG AG & CO. KG]

 

 

 

 

 

By: ____________________________________

 

Title:

 



LOANS AND PAYMENTS OF PRINCIPAL

 

Date of
Notation
________



Amount
of Loan
__________



Type of
Loan
_______

 

Interest
Period
_______

Amount of
Principal
Paid or
Prepaid
__________


Unpaid
Principal
Balance
________




Made By
_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

 

 

 

EXHIBIT A-5

 

SWING LINE NOTE

 

$________________

Cleveland, Ohio

 

, 20__

          FOR VALUE RECEIVED, the undersigned OM GROUP, INC., a Delaware
corporation (herein, together with its successors and assigns, the "Borrower"),
hereby promises to pay to the order of _______________________ (the "Lender"),
in lawful money of the United States of America and in immediately available
funds, at the Payment Office (such term and certain other terms used herein
without definition shall have the meanings ascribed thereto in the Credit
Agreement referred to below) of National City Bank (the "Administrative Agent"),
the principal sum of ________________ DOLLARS AND ____ CENTS ($        ) or, if
less, the then unpaid principal amount of all Swing Line Loans made by the
Lender (or any of its predecessors in interest with respect hereto) to the
Borrower pursuant to the Credit Agreement. The Borrower will pay the principal
amount of any Swing Line Loan on the maturity date specified therefor in the
Notice of Borrowing relating thereto, which maturity date shall in no event be
more than one Business Day following the date such Swing Line Loan was made.

 

          The Borrower promises also to pay interest in like currency and funds
at the Payment Office on the unpaid principal amount of each Swing Line Loan
made by the Lender from the date of such Swing Line Loan until paid at the rates
and at the times provided in section 2.7 of the Credit Agreement.

 

          This Note is one of the Swing Line Notes referred to in the Amended
and Restated Credit Agreement, dated as of August 10, 2001, among the Borrower,
OMG AG & Co. KG, the financial institutions from time to time party thereto
(including the Lender), and National City Bank, as Administrative Agent (as from
time to time in effect, the "Credit Agreement"), and is entitled to the benefits
thereof and of the other Credit Documents. As provided in the Credit Agreement,
this Note is subject to mandatory prepayment prior to the maturity date of any
Swing Line Loan or the Revolving Maturity Date, in whole or in part.

 

          In case an Event of Default shall occur and be continuing, the
principal of and accrued interest on this Note may be declared to be due and
payable in the manner and with the effect provided in the Credit Agreement.

 

          The Borrower hereby waives presentment, demand, protest or notice of
any kind in connection with this Note. No failure to exercise, or delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of any such rights.

 

          THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF OHIO.

 

 

OM GROUP, INC.

 

 

 

 

 

By: ____________________________________

 

Title:

 



LOANS AND PAYMENTS OF PRINCIPAL

 

Date of
Notation
________



Amount
of Loan
__________



Type of
Loan
_______

 

Interest
Period
_______

Amount of
Principal
Paid or
Prepaid
__________


Unpaid
Principal
Balance
________




Made By
_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

________

__________

_______

_______

__________

________

_________

 



EXHIBIT B-1

 

NOTICE OF BORROWING

 

 

[Date]

National City Bank,

          as Administrative Agent for the Lenders party

          to the Credit Agreement referred to below

1900 East Ninth Street

Cleveland, Ohio 44114

          Attention: Agency Services Group

 

                    Re: Notice of Borrowing under the Credit Agreement,

                    dated as of August 10, 2001

 

 

 

Ladies and Gentlemen:

 

          The undersigned, [OM Group, Inc.] [OMG AG & Co. KG] (the "Borrower"),
refers to the Amended and Restated Credit Agreement, dated as of August 10, 2001
(as amended from time to time, the "Credit Agreement", the terms defined therein
being used herein as therein defined), among the Borrower,[OM Group, Inc.] [OMG
AG & Co. KG] the financial institutions from time to time party thereto (the
"Lenders"), and National City Bank, as Administrative Agent for such Lenders,
and hereby gives you notice, irrevocably, pursuant to section 2.3(a) of the
Credit Agreement, that the undersigned hereby requests one or more Borrowings
under the Credit Agreement, and in that connection sets forth in the schedule
attached hereto the information relating to each such Borrowing (collectively
the "Proposed Borrowing") as required by section 2.3(a) of the Credit Agreement.

 

          The undersigned hereby specifies that the Proposed Borrowing will
consist of Loans as indicated in the schedule attached hereto.

 

          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:

 

           (A) the representations and warranties of the Credit Parties
contained in the Credit Agreement and the other Credit Documents are and will be
true and correct in all material respects, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds thereof, as though
made on such date, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects as
of the date when made; and

 

 

 

           (B) no Default or Event of Default has occurred and is continuing, or
would result from such Proposed Borrowing or from the application of the
proceeds thereof.

 

Very truly yours,

 

 

 

OM GROUP, INC.

 

 

 

By: ____________________________________

 

Title:

 

 

 

OMG AG & Co. KG

 

 

 

By: ____________________________________

 

Title:

 



BORROWING SCHEDULE

 

Proposed Borrowing #1:


Business
Day of
Proposed
Borrowing
______________

 



Facility
___________




Type of
Loans
_________________

 

Aggregate
Amount
of Loans
______________

Interest Period and Currency
if Loans are
Eurocurrency
Loans
______________

 

 

 

______, 20___

 

Revolving Facility

Swing Line Facility

Term A Facility

Term B

Facility

Asset Sale Term Facility

[Circle one of

above]

Prime Rate Loans

Eurocurrency Loans

Money Market Rate Loans with an interest rate of ___% and a maturity of one
Business Day

[Circle and/or

complete one of

above]

 

 

 

 

$____________

 

 

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

Dollars

Euros

[Circle one of

above]

 

Proposed Borrowing #2:


Business
Day of
Proposed
Borrowing
______________

 



Facility
___________




Type of
Loans
_________________

 

Aggregate
Amount
of Loans
______________

Interest Period and Currency
if Loans are
Eurocurrency
Loans
______________

 

 

 

______, 20___

 

Revolving Facility

Swing Line Facility

Term A Facility

Term B

Facility

Asset Sale Term Facility

[Circle one of

above]

Prime Rate Loans

Eurocurrency Loans

Money Market Rate Loans with an interest rate of ___% and a maturity of one
Business Day]

[Circle and/or

complete one of

above]

 

 

 

 

$____________

 

 

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

Dollars

Euros

[Circle one of

above]

Proposed Borrowing #3:


Business
Day of
Proposed
Borrowing
______________

 



Facility
___________




Type of
Loans
_________________

 

Aggregate
Amount
of Loans
______________

Interest Period and Currency
if Loans are
Eurocurrency
Loans
______________

 

 

 

______, 20___

 

Revolving Facility

Swing Line Facility

Term A Facility

Term B

Facility

Asset Sale Term

Facility

[Circle one of

above]

Prime Rate Loans

Eurocurrency Loans

Money Market Rate Loans with an interest rate of ___% and a maturity of one
Business Day

[Circle and/or

complete one of

above]

 

 

 

 

$____________

 

 

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

Dollars

Euros

[Circle one of

above]

 

Proposed Borrowing #4:


Business
Day of
Proposed
Borrowing
______________

 



Facility
___________




Type of
Loans
_________________

 

Aggregate
Amount
of Loans
______________

Interest Period and Currency
if Loans are
Eurocurrency
Loans
______________

 

 

 

______, 20___

 

Revolving Facility

Swing Line Facility

Term A Facility

Term B

Facility

Asset Sale Term

Facility

[Circle one of

above]

Prime Rate Loans

Eurocurrency Loans

Money Market Rate Loans with an interest rate of ___% and a maturity of one
Business Day

[Circle and/or

complete one of

above]

 

 

 

 

$____________

 

 

One Month

Two Months

Three Months

Six Months

[Circle one of

above]

Dollars

Euros

[Circle one of

above]

 



EXHIBIT B-2

 

NOTICE OF CONVERSION

 

[Date]

National City Bank,

          as Administrative Agent for the Lenders party

          to the Credit Agreement referred to below

1900 East Ninth Street

Cleveland, Ohio 44114

          Attention: Agency Services Group

 

                    Re: Notice of Conversion of Loans of one Type

                    into another Type, pursuant to the Credit Agreement,

                    dated as of August 10, 2001

 

Ladies and Gentlemen:

 

          The undersigned, [OM Group, Inc.] [OMG AG & Co. KG] (the "Borrower"),
refers to the Amended and Restated Credit Agreement, dated as of August 10, 2001
(as amended from time to time, the "Credit Agreement", the terms defined therein
being used herein as therein defined), among the Borrower, [OM Group, Inc.] [OMG
AG & Co. KG] , the financial institutions from time to time party thereto (the
"Lenders"), and National City Bank, as Administrative Agent for such Lenders,
and hereby gives you notice, irrevocably, pursuant to section 2.6 of the Credit
Agreement, that the undersigned hereby requests one or more Conversions of
Loans, outstanding pursuant to a Borrowing under a Facility, consisting of one
Type of Loan, into Loans under the same Facility of another Type, pursuant to
section 2.6 of the Credit Agreement, and in that connection sets forth in the
schedule attached hereto the information relating to each such Conversion.

 

Very truly yours,

 

 

 

[OM GROUP, INC.] [OMG AG & Co. KG]

 

 

 

 

 

By: ____________________________________

 

Title:

 



CONVERSION SCHEDULE

 

 

Proposed Conversion #1

           [of the Loans described in the first table below

          into the Loans described in the second table below]

 

   

Date of Loans
____________

 

Facility
_____________

 

Type of Loans
______________

Aggregate
Amount
of Loans
____________

Interest Period
if Loans are
Eurocurrency Loans
__________________

 

____, 20__

 

Revolving Facility

Term A Facility

Term B Facility

Asset Sale Term

Facility

[Circle one of

Above]

 

Prime Rate Loans

Eurocurrency Loans

 

[Circle one of

Above]

 

 

$________

One Month

Two Months

Three Months

Six Months

[Circle one of above]

 

 

   

Date of Loans
____________

 

Facility
_____________

 

Type of Loans
______________

Aggregate
Amount
of Loans
____________

Interest Period
if Loans are
Eurocurrency Loans
__________________

 

____, 20__

 

Revolving Facility

Term A Facility

Term B Facility

Asset Sale Term Facility

[Circle one of

Above]

 

Prime Rate Loans

Eurocurrency Loans

 

[Circle one of

Above]

 

 

$________

One Month

Two Months

Three Months

Six Months

[Circle one of above]

 

 

Proposed Conversion #2

           [of the Loans described in the first table below

          into the Loans described in the second table below]

 

   

Date of Loans
____________

 

Facility
_____________

 

Type of Loans
______________

Aggregate
Amount
of Loans
____________

Interest Period
if Loans are
Eurocurrency Loans
__________________

 

____, 20__

 

Revolving Facility

Term A Facility

Term B Facility

Asset Sale Term

Facility

[Circle one of

Above]

 

Prime Rate Loans

Eurocurrency Loans

 

[Circle one of

Above]

 

 

$________

One Month

Two Months

Three Months

Six Months

[Circle one of above]

  

   

Date of Loans
____________

 

Facility
_____________

 

Type of Loans
______________

Aggregate
Amount
of Loans
____________

Interest Period
if Loans are
Eurocurrency Loans
__________________

 

____, 20__

 

Revolving Facility

Term A Facility

Term B Facility

Asset Sale Term

Facility

 [Circle one of

Above]

 

Prime Rate Loans

Eurocurrency Loans

 

[Circle one of

Above]

 

 

$________

One Month

Two Months

Three Months

Six Months

[Circle one of above]

 

 

EXHIBIT B-3

 

 

LETTER OF CREDIT REQUEST

 

No. ______________

 

 

Dated __________

 

National City Bank,

          as Administrative Agent for the Lenders party

          to the Credit Agreement referred to below

1900 East Ninth Street

Cleveland, Ohio 44114

          Attention: International Department/ Letter of Credit Operations

 

Ladies and Gentlemen:

 

          The undersigned, [OM Group, Inc.] [OMG AG & Co. KG] (the "Borrower"),
refers to the Amended and Restated Credit Agreement, dated as of August 10, 2001
(as amended, modified or supplemented from time to time, the "Credit Agreement",
the capitalized terms defined therein being used herein as therein defined),
among the Borrower, [OM Group, Inc.] [OMG AG & Co. KG], the financial
institutions from time to time party thereto (the "Lenders"), and National City
Bank, as Administrative Agent for such Lenders.

 

          The undersigned hereby requests that , as a Letter of Credit Issuer,
issue a Letter of Credit on , 20___ (the "Date of Issuance") in the aggregate
amount of [U.S.$ ] [amount in Euros], for the account of ____________________.

 

          The beneficiary of the requested Letter of Credit will be
                    , and such Letter of Credit will be in support of
                     and will have a stated termination date of             .

 

 

          Letter of Request Number.

 

2

          Date of Letter of Request (at least five Business Days prior to the
Date of Issuance or such lesser number as may be agreed by the relevant Letter
of Credit Issuer).

 

3

          Insert name and address of beneficiary.

 

4

          Insert description of the supported obligations, name of agreement
and/or the commercial transaction to which this Letter of Credit Request
relates.

 

5

          Insert last date upon which drafts may be presented (which may not be
beyond the 15th Business Day next preceding the Revolving Maturity Date).

          The undersigned hereby certifies that after giving effect to the
requested issuance of the Letter of Credit:

 

(i) $_________ principal amount of Revolving Loans will be outstanding; and

 

 

 

(ii) the Letter of Credit Outstandings will be $___________.

          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the Date of Issuance:

 

           (A) the representations and warranties of the Credit Parties
contained in the Credit Agreement and the other Credit Documents are and will be
true and correct in all material respects, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds thereof, as though
made on such date, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties were true and correct in all material respects as
of the date when made; and

 

 

 

           (B) no Default or Event of Default has occurred and is continuing, or
would result after giving effect to the issuance of the Letter of Credit
requested hereby.

 

 

 

          Copies of all documentation with respect to the supported transaction
are attached hereto.

 

 

 

Very truly yours,

 

 

 

[OM GROUP, INC.] [OMG AG & Co. KG]

 

 

 

 

 

By: ____________________________________

 

Title:

 



EXHIBIT C-1

 

 

 

_________________________________

 

 

FORM OF

SUBSIDIARY GUARANTY

 

_________________________________

______________________________________________________

 

 

 

 

EXHIBIT C-2

 

 

 

 

 

 

_________________________________

 

 

FORM OF

SECURITY AGREEMENT

 

 

_________________________________

 

  

 

 

EXHIBIT C-3

 

 

 

 

 

 

_________________________________

 

 

FORM OF

COLLATERAL ASSIGNMENT OF PATENTS

 

 

_________________________________

 

 



EXHIBIT C-4

 

 

 

 

 

 

_________________________________

 

 

FORM OF

COLLATERAL ASSIGNMENT OF TRADEMARKS

 

 

_________________________________

 

 

  

 

  

EXHIBIT C-5

 

 

 

 

 

 

_________________________________

 

 

FORM OF

PLEDGE AGREEMENT

 

 

_________________________________

 



  

EXHIBIT D-1

 

 

 

 

 

 

_________________________________

 

 

FORM OF

OPINION OF COUNSEL

TO THE BORROWER

 

 

_________________________________

 

 

 

 

EXHIBIT D-2

 

 

 

 

 

 

_________________________________

 

 

FORM OF

SOLVENCY CERTIFICATE

 

 

_________________________________

 

 



SOLVENCY CERTIFICATE OF

OM GROUP, INC.

 

          OM GROUP, INC., a Delaware corporation (the "Borrower"), hereby
certifies that the officer executing this Solvency Certificate is the Chief
Financial Officer of the Borrower and that such officer is duly authorized to
execute this Solvency Certificate, which is hereby delivered on behalf of the
Borrower pursuant to section 6.1(o) of the Amended and Restated Credit
Agreement, dated as of August 10, 2001 (as amended, supplemented or otherwise
modified from time to time, the "Credit Agreement"; terms defined or referenced
therein and not otherwise defined or referenced herein being used herein as
therein defined or referenced), among the Borrower, the Lenders named therein,
and National City Bank, as Administrative Agent.

 

          The Borrower further certifies that such officer is generally familiar
with the properties, businesses and assets of the Borrower and has carefully
reviewed the Credit Documents, the documents relating to the Target Acquisition
and the other Contemplated Transactions (as defined below) and the contents of
this Solvency Certificate and, in connection herewith, has reviewed such other
documentation and information and has made such investigations and inquiries as
the Borrower and such officer deem necessary and prudent therefor. The Borrower
further certifies that the financial information and assumptions that underlie
and form the basis for the representations made in this Solvency Certificate
were reasonable when made and were made in good faith and continue to be
reasonable as of the date hereof.

 

          The Borrower will apply a portion of the proceeds from the Loans under
the Credit Agreement, together with [the proceeds of the Bridge Notes]
internally generated funds, to finance the Target Acquisition, to retire
approximately $___ million of other Indebtedness of the Borrower, and to pay
fees and expenses incurred in connection with the consummation of the Target
Acquisition and the Credit Documents, including fees and expenses incident to
such transactions. All of the transactions referred to in this paragraph are
herein sometimes called the "Contemplated Transactions".

 

          The Borrower understands that the Lenders are relying on the truth and
accuracy of this Solvency Certificate in connection with the Credit Documents.

 

          The Borrower hereby further certifies that:

 

          1. The Borrower has reviewed the Financial Projections which were
prepared on the basis of the estimates and assumptions stated therein, a copy of
which Financial Projections were furnished to the Lenders. The Financial
Projections were prepared in good faith and represent reasonable estimates of
future financial performance and are reasonable in light of the business
conditions existing on the date hereof. However, the Borrower can provide no
assurances as to the outcome of any such projections. On the date hereof,
immediately before and immediately after giving effect to the Contemplated
Transactions, to the best of the Borrower's knowledge, the fair value of the
property and assets of the Borrower is greater than the total amount of
liabilities (including contingent, subordinated, absolute, fixed, matured or
unmatured and liquidated or unliquidated liabilities) of the Borrower.

 

          2. In reaching the conclusions set forth in this Solvency Certificate,
the Borrower has considered, among other things:

 

           (a) as they related to the business and operations of the Target (the
"Target Business and Operations"), the financial statements and other financial
information pertaining to the Target which was delivered to the Borrower
pursuant to the Target Acquisition Documents or acquired by the Borrower during
its "due diligence" investigation of the Target;

 

 

 

           (b) the Financial Projections;.

 

 

 

           (c) historical and anticipated growth in the sales volume of the
Target Business and Operations and in the income stream generated by the Target
Business and Operations as reflected in, among other things, the consolidated
cash flow statements of the Borrower and its Subsidiaries contained in the
Financial Projections;

 

 

 

           (d) the customary sales terms and trade payables of the Target
Business and Operations;

 

 

 

           (e) the amount of the credit extended by and to suppliers and
customers of the Target Business and Operations;

 

 

 

           (f) the customer base, the mix and volume of products, and the
sources of supply of the Target Business and Operations;

 

 

 

           (g) the existing management and employees of the Target Business and
Operations, and the Target's labor relations generally;

 

 

 

           (h) the Target's liabilities (including any actual or potential
Environmental Claims), as disclosed in the financial statements and disclosure
documents furnished to the Borrower in connection with its acquisition of the
Target; and

 

 

 

           (i) the Borrower's ability to integrate the Target Business and
Operations with its own business and operations, including potential cost
savings and growth opportunities incident thereto.

          3. On the date hereof, immediately before and immediately after giving
effect to the Contemplated Transactions, the present fair salable value of the
property and assets of the Borrower exceeds the amount that will be required to
pay the probable liabilities of the Borrower on its debts as they become
absolute and matured.

 

          4. The Borrower does not currently intend or believe that it will
incur debts and liabilities that will be beyond its ability to pay as such debts
and liabilities mature.

 

          5. On the date hereof, immediately before and immediately after giving
effect to the Contemplated Transactions, the Borrower is not engaged in business
or in a transaction, and is not about to engage in business or in a transaction,
for which its property and assets would constitute unreasonably small capital.

 

          6. The Borrower does not intend, in consummating the Contemplated
Transactions, to hinder, delay or defraud either present or future creditors or
any other person to which the Borrower is or, on or after the date hereof, will
become indebted.

 

          IN WITNESS WHEREOF, the Borrower has caused this Solvency Certificate
to be executed by its Chief Financial Officer thereunto duly authorized, on and
as of this ___ day of August 10, 2001.

 

 

 

 

OM GROUP, INC.

 

 

 

 

 

By:__________________________________

 

James M. Materna

 

Chief Financial Officer

 

 

 

 

 



EXHIBIT E

 

 

 

 

 

 

___________________________

 

 

FORM OF

ASSIGNMENT AGREEMENT

 

 

___________________________

 

 



 

ASSIGNMENT AGREEMENT

 

DATE:_____________

 

 

Reference is made to the Credit Agreement described in Item 2 of Annex I annexed
hereto (as such Credit Agreement may hereafter be amended, modified or
supplemented from time to time, the "Credit Agreement"). Unless defined in Annex
I attached hereto, terms defined in the Credit Agreement are used herein as
therein defined.

_____________ (the "Assignor") and ______________ (the "Assignee") hereby agree
as follows:

 

          1. The Assignor hereby sells and assigns to the Assignee without
recourse and without representation or warranty (other than as expressly
provided herein), and the Assignee hereby purchases and assumes from the
Assignor, that interest in and to all of the Assignor's rights and obligations
under the Credit Agreement as of the date hereof which represents the percentage
interest specified in Item 4 of Annex I (the "Assigned Share") of all of
Assignor's outstanding rights and obligations under the Credit Agreement
indicated in Item 4 of Annex I, including, without limitation, all rights and
obligations with respect to the Assigned Share of the Assignor's Commitment and
of the Loans, Unpaid Drawings and the Notes held by the Assignor. After giving
effect to such sale and assignment, the Assignee's Commitment will be as set
forth in Item 4 of Annex I.

 

          2. The Assignor (i) represents and warrants that it is duly authorized
to enter into and perform the terms of this Assignment Agreement, that it is the
legal and beneficial owner of the interest being assigned by it hereunder and
that such interest is free and clear of any liens or security interests; (ii)
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
the Credit Agreement or the other Credit Documents or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Credit
Agreement or the other Credit Documents or any other instrument or document
furnished pursuant thereto; and (iii) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of the
Borrower or any of its Subsidiaries or the performance or observance by the
Borrower or any of the other Credit Parties of any of its obligations under the
Credit Agreement or the other Credit Documents or any other instrument or
document furnished pursuant thereto.

 

          3. The Assignee (i) represents and warrants that it is duly authorized
to enter into and perform the terms of this Assignment Agreement; (ii) confirms
that it has received a copy of the Credit Agreement and the other Credit
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment Agreement;
(iii) agrees that it will, independently and without reliance upon the
Administrative Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iv) appoints and authorizes each Agent to take such action as agent
on its behalf and to exercise such powers under the Credit Agreement and the
other Credit Documents as are delegated to such Agent by the terms thereof,
together with such powers as are reasonably incidental thereto; [and] (v) agrees
that it will perform in accordance with their terms all of the obligations which
by the terms of the Credit Agreement are required to be performed by it as a
Lender[; and (vi) to the extent legally entitled to do so, attaches the forms
described in section 5.4(b)(ii) of the Credit Agreement.1

          4. Following the execution of this Assignment Agreement by the
Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent. The effective date
of this Assignment Agreement shall be the date of execution hereof by the
Assignor, the Assignee and the consent hereof by the Administrative Agent and
the Joint Lead Arrangers and the receipt by the Administrative Agent of the
administrative fee referred to in section 13.4(c) of the Credit Agreement,
unless otherwise specified in Item 5 of Annex I hereto (the "Settlement Date").

 

          5. Upon the delivery of a fully executed original hereof to the
Administrative Agent, as of the Settlement Date, (i) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment
Agreement, have the rights and obligations of a Lender thereunder and under the
other Credit Documents and (ii) the Assignor shall, to the extent provided in
this Assignment Agreement, relinquish its rights (except for those rights which
expressly survive the termination of the Credit Agreement) and be released from
its obligations under the Credit Agreement and the other Credit Documents.

 

          6. It is agreed that upon the effectiveness hereof, the Assignee shall
be entitled to (x) all interest on the Assigned Share of the Loans at the rates
specified in Item 6 of Annex I, (y) all Commitment Fee (if applicable) on the
Assigned Share of the Commitment at the rate specified in Item 7 of Annex I, and
(z) all Letter of Credit Fees (if applicable) on the Assignee's participation in
all Letters of Credit at the rate specified in Item 8 of Annex I hereto, which,
in each case, accrue on and after the Settlement Date, such interest and, if
applicable, Commitment Fee and Letter of Credit Fees, to be paid by the
Administrative Agent, upon receipt thereof from the Borrower, directly to the
Assignee. It is further agreed that all payments of principal made by the
Borrower on the Assigned Share of the Loans which occur on and after the
Settlement Date will be paid directly by the Administrative Agent to the
Assignee. Upon the Settlement Date, the Assignee shall pay to the Assignor an
amount specified by the Assignor in writing which represents the Assigned Share
of the principal amount of the respective Loans made by the Assignor pursuant to
the Credit Agreement which are outstanding on the Settlement Date, net of any
closing costs, and which are being assigned hereunder. The Assignor and the
Assignee shall make all appropriate adjustments in payments under the Credit
Agreement for periods prior to the Settlement Date directly between themselves
on the Settlement Date.

 

          7. THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF OHIO.

 

          IN WITNESS WHEREOF, the parties hereto have caused this Assignment
Agreement to be executed by their respective officers thereunto duly authorized,
as of the date first above written.

 

 [NAME OF ASSIGNEE],

as Assignee

 

 

By:

Title:

[NAME OF ASSIGNOR],

as Assignor

 

 

By:

Title:

 

 

 Acknowledged and Agreed:

NATIONAL CITY BANK,

as Administrative Agent

 

By:

Vice President

 

 

 CREDIT SUISSE FIRST BOSTON,

as Joint Lead Arranger

 

By:

Vice President

 

NATIONAL CITY BANK,

as Joint Lead Arranger

 

By:

Vice President

 

 



ANNEX I

TO

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

 

1. The Borrowers:

 

OM GROUP, INC. and OMG AG & CO. KG

2. Name and Date of Credit Agreement:

 

Amended and Restated Credit Agreement, dated as of August 10, 2001, among OM
Group, Inc., OMG AG & Co. KG, the Lenders from time to time party thereto, and
National City Bank, as Administrative Agent.

3. Date of Assignment Agreement:

 

_________ ___, _____

4. Amounts (as of date of item #3 above):

 

 


Revolving Commit-
ment



Revolving Loans


Term A Commit-
ment



Term A Loans


Term B Commit-
ment


 
Term B Loans

Asset Sale Term
Commit-
ment


Asset Sale Term Loans

Aggregate Amount for all Lenders

$_____

$_____

$_____

$_____

$_____

$_____

$_____

$___

Assigned Share

_____%

_____%

_____%

_____%

_____%

_____%

 _____%

___%

 

Amount of Assigned Share

$_____

$_____

$_____

$_____

$_____

$_____

$_____

$___

Amount Retained by Assignor

$_____

$_____

$_____

$_____

$_____

$_____

 $_____

$___

[modify above table if the Swing Line Lender is transferring

its Swing Line Commitment.]

 

5. Settlement Date:

 

 

________ ___, ___

 

 

6. Rate of Interest to the Assignee:

 

 

As set forth in section 2.7 of the Credit Agreement (unless otherwise agreed to
by the Assignor and the Assignee).2

 

 

7. Commitment

 

 

Fee:           As set forth in section 4.1(a) of the Credit Agreement (unless
otherwise agreed to by the Assignor and the Assignee).3

 

 

8. Letter of Credit Fees:

 

 

As set forth in section 4.1(b) of the Credit Agreement (unless otherwise agreed
to by the Assignor and the Assignee).4

 

 

9. Notices:

 

 

ASSIGNOR:

______________________

______________________

______________________

Attention:

Telephone No.:

Facsimile No.:

ASSIGNEE:

______________________

______________________

______________________

Attention:

Telephone No.:

Facsimile No.:

 

 

10. Payment Instructions:

 

 

ASSIGNOR:

______________________

______________________

______________________

ABA No.

Account No.:

Reference:

Attention:

Telephone No.:

Facsimile No.:

ASSIGNEE:

______________________

______________________

______________________

ABA No.

Account No.:

Reference:

Attention:

Telephone No.:

Facsimile No.:

 

 

1

If the Assignee is organized under the laws of a jurisdiction outside the United
States.

 

2

The Borrower and the Administrative Agent shall direct the entire amount of the
interest to the Assignee at the rate set forth in section 2.7 of the Credit
Agreement, with the Assignor and Assignee effecting any agreed upon sharing of
interest through payments by the Assignee to the Assignor.

 

3

The Borrower and the Administrative Agent shall direct the entire amount of the
Commitment Fee to the Assignee at the rate set forth in section 4.1(a) of the
Credit Agreement, with the Assignor and the Assignee effecting any agreed upon
sharing of Commitment Fee through payment by the Assignee to the Assignor.

 

4

The Borrower and the Administrative Agent shall direct the entire amount of the
Letter of Credit Fees to the Assignee at the rate set forth in section 4.1(b) of
the Credit Agreement, with the Assignor and the Assignee effecting any agreed
upon sharing of the Letter of Credit Fees through payment by the Assignee to the
Assignor.

 



EXHIBIT F

 

SECTION 5.4(b)(ii) CERTIFICATE

 

 

 

          Reference is hereby made to the Amended and Restated Credit Agreement,
dated as of August 10, 2001, among OM Group, Inc., OMG AG & Co. KG, the
financial institutions party thereto from time to time, and National City Bank,
as Administrative Agent (the "Credit Agreement"). Pursuant to the provisions of
section 5.4(b)(ii) of the Credit Agreement, the undersigned hereby certifies
that it is not a "bank" as such term is used in section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended.

 

 

[NAME OF LENDER]

 

 

 

 

 

By:_________________________________

 

Title:

 

 

Dated:__________

  

 

 

EXHIBIT G

 

 

 

 

 

 

 

 

_________________________

 

FORM OF

ADDITIONAL

BORROWER

JOINDER

_________________________